Exhibit 10.18

EXECUTION VERSION

FOURTH AMENDMENT TO LOAN AND SERVICING AGREEMENT

(CCT Tokyo Funding LLC)

THIS FOURTH AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of November 30,
2018 (this “Amendment”), is entered into by and among CCT TOKYO FUNDING LLC, as
the Borrower (the “Borrower”), CORPORATE CAPITAL TRUST, INC., as the Servicer,
the Lender identified on the signature pages hereto and SUMITOMO MITSUI BANKING
CORPORATION, the Administrative Agent (in such capacity, the “Administrative
Agent”).

R E C I T A L S

WHEREAS, the above-named parties (together with certain other parties) have
entered into that certain Loan and Servicing Agreement, dated as of December 2,
2015 (as amended, supplemented or otherwise modified from time to time prior to
the date hereof, the “Agreement”), by and among the Borrower, the Transferor,
the Servicer, each of the Lenders from time to time party thereto, the
Collateral Agent and the Administrative Agent;

WHEREAS, pursuant to and in accordance with Section 11.01 of the Agreement (as
amended by this Amendment), the parties hereto desire to amend the Agreement in
certain respects as provided herein;

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

SECTION 1.01    Definitions.

Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement (as amended by this Amendment).

SECTION 1.02     Amendment.

Effective as of the date hereof, the parties hereto agree that the Agreement is
hereby amended as indicated in the attached Annex A.

SECTION 1.03    Agreement in Full Force and Effect as Amended.

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.



--------------------------------------------------------------------------------

SECTION 1.04    Representations and Warranties.

The Borrower hereby represents and warrants as of the date of this Amendment as
follows:

(a)    this Amendment has been duly executed and delivered by it;

(b)    this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and

(c)     there is no Event of Default, Unmatured Event of Default, or Servicer
Termination Event that is continuing or would result from entering into this
Amendment.

SECTION 1.05    Conditions to Effectiveness.

The effectiveness of this Amendment is subject to the receipt by (A) the
Administrative Agent of (a) executed counterparts (or other evidence of
execution, including facsimile signatures, satisfactory to the Administrative
Agent) of this Amendment, the amendment to the Purchase and Sale Agreement and
the fee letter related thereto and (b) the fee payable on the date hereof as
specified in the fee letter and (B) Mayer Brown LLP of its fees invoiced to
date.

SECTION 1.06    Miscellaneous.

(a)    This Amendment may be executed in any number of counterparts (including
by facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

(b)    The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c)     This Amendment may not be amended or otherwise modified except as
provided in the Agreement (as amended by this Amendment).

(d)    The failure or unenforceability of any provision hereof shall not affect
the other provisions of this Amendment.

(e)    Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

 

2



--------------------------------------------------------------------------------

(f)    This Amendment represents the final agreement between the parties only
with respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

(g)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY AGREES TO
THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED
ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

BORROWER:     CCT TOKYO FUNDING LLC     By:  

/s/ Philip S. Davidson

      Name: Philip S. Davidson       Title: Secretary SERVICER:     CORPORATE
CAPITAL TRUST, INC.     By:  

/s/ Philip S. Davidson

      Name: Philip S. Davidson       Title: General Counsel

[Signatures Continue on the Following Page]

 

[Signature Page to Fourth Amendment – CCT Tokyo Funding LLC]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     SUMITOMO MITSUI BANKING CORPORATION     By:  

/s/ Glenn Autorino

      Name: Glenn Autorino       Title: Managing Director LENDER:     SUMITOMO
MITSUI BANKING CORPORATION     By:  

/s/ Glenn Autorino

      Name: Glenn Autorino       Title: Managing Director

[Signature Page to Fourth Amendment – CCT Tokyo Funding LLC]



--------------------------------------------------------------------------------

CONFORMED THROUGH THIRDFOURTH AMENDMENT

 

 

ANNEX A

[See Attached]

 



--------------------------------------------------------------------------------

CONFORMED THROUGH THIRDFOURTH AMENDMENT

Up to U.S.$300,000,000

LOAN AND SERVICING AGREEMENT

Dated as of December 2, 2015

Among

CCT TOKYO FUNDING LLC,

as the Borrower

CORPORATE CAPITAL TRUST, INC.,

as the Servicer and as the Transferor

SUMITOMO MITSUI BANKING CORPORATION,

as the Administrative Agent and as the Collateral Agent

and

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,

as the Lenders



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE I.      DEFINITIONS

     31  

SECTION 1.01

   Certain Defined Terms      31  

SECTION 1.02

   Other Terms      3738  

SECTION 1.03

   Computation of Time Periods      3738  

SECTION 1.04

   Interpretation      3738  

SECTION 1.05

   Nature of Obligations      39  

ARTICLE II.    THE FACILITY

     3839  

SECTION 2.01

   Variable Funding Note and Advances      3839  

SECTION 2.02

   Procedure for Advances      4041  

SECTION 2.03

   Determination of Yield      4244  

SECTION 2.04

   Remittance Procedures      4244  

SECTION 2.05

   Instructions to the Collateral Agent      4648  

SECTION 2.06

   Borrowing Base Deficiency Payments      4748  

SECTION 2.07

   Substitution and Sale of Loan Assets; Affiliate Transactions      4749  

SECTION 2.08

   Payments and Computations, Etc.      5254  

SECTION 2.09

   Fees      5355  

SECTION 2.10

   Increased Costs; Capital Adequacy      5455  

SECTION 2.11

   Taxes      5557  

SECTION 2.12

   Collateral Assignment of Agreements      5859  

SECTION 2.13

   Grant of a Security Interest      5860  

SECTION 2.14

   Evidence of Debt      5960  

SECTION 2.15

   Survival of Representations and Warranties      5960  

SECTION 2.16

   Release of Loan Assets      5961  

SECTION 2.17

   Treatment of Amounts Received by the Borrower      6061  

SECTION 2.18

   Prepayment; Termination      6061  

SECTION 2.19

   Value Adjustment Events      6162  

SECTION 2.20

   Collections and Allocations      6163  

SECTION 2.21

   Reinvestment of Principal Collections      6264  

SECTION 2.22

   Additional Lenders      6465  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

ARTICLE III.    CONDITIONS PRECEDENT

     6465  

SECTION 3.01

   Conditions Precedent to Effectiveness      6465  

SECTION 3.02

   Conditions Precedent to All Advances      6566  

SECTION 3.03

   Advances Do Not Constitute a Waiver      6869  

SECTION 3.04

   Conditions to Pledges of Loan Assets      6869  

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     6971  

SECTION 4.01

   Representations and Warranties of the Borrower      6971  

SECTION 4.02

  

Representations and Warranties of the Borrower Relating

to the Agreement and the Collateral Portfolio

     7879  

SECTION 4.03

   Representations and Warranties of the Servicer      7880  

ARTICLE V.    GENERAL COVENANTS

     8384  

SECTION 5.01

   Affirmative Covenants of the Borrower      8384  

SECTION 5.02

   Negative Covenants of the Borrower      8991  

SECTION 5.03

   Affirmative Covenants of the Servicer      9294  

SECTION 5.04

   Negative Covenants of the Servicer      9798  

ARTICLE VI.    ADMINISTRATION AND SERVICING OF CONTRACTS

     98100  

SECTION 6.01

   Appointment and Designation of the Servicer      98100  

SECTION 6.02

   Duties of the Servicer      100103  

SECTION 6.03

   Authorization of the Servicer      103105  

SECTION 6.04

   Collection of Payments; Accounts      104106  

SECTION 6.05

   Realization Upon Loan Assets      105107  

SECTION 6.06

   Servicing Compensation      106108  

SECTION 6.07

   Payment of Certain Expenses by Servicer      106108  

SECTION 6.08

   Reports to the Administrative Agent; Account Statements; Servicing
Information      107109  

SECTION 6.09

   Annual Statement as to Compliance      109112  

SECTION 6.10

   Annual Independent Public Accountant’s Servicing Reports      109112  

SECTION 6.11

   The Servicer Not to Resign      110112  

ARTICLE VII.     EVENTS OF DEFAULT

     110112  

SECTION 7.01

   Events of Default      110112  

SECTION 7.02

   Additional Remedies of the Administrative Agent      114116  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

ARTICLE VIII.    INDEMNIFICATION

     117119  

SECTION 8.01

   Indemnities by the Borrower      117119  

SECTION 8.02

   Indemnities by Servicer      120123  

SECTION 8.03

   Legal Proceedings      122124  

SECTION 8.04

   After-Tax Basis      123125  

ARTICLE IX.      THE ADMINISTRATIVE AGENT

     123126  

SECTION 9.01

   The Administrative Agent      123126  

ARTICLE X.       COLLATERAL AGENT

     127129  

SECTION 10.01

   Designation of Collateral Agent      127129  

SECTION 10.02

   Duties of Collateral Agent      127129  

SECTION 10.03

   Merger or Consolidation      129131  

SECTION 10.04

   Collateral Agent Compensation      129132  

SECTION 10.05

   Collateral Agent Removal      130132  

SECTION 10.06

   Limitation on Liability      130132  

SECTION 10.07

   Collateral Agent Resignation      131133  

ARTICLE XI.      MISCELLANEOUS

     132134  

SECTION 11.01

   Amendments and Waivers      132134  

SECTION 11.02

   Notices, Etc.      132134  

SECTION 11.03

   No Waiver; Remedies      133136  

SECTION 11.04

   Binding Effect; Assignability; Multiple Lenders      133136  

SECTION 11.05

   Term of This Agreement      134137  

SECTION 11.06

   GOVERNING LAW; JURY WAIVER      134137  

SECTION 11.07

   Costs, Expenses and Taxes      135137  

SECTION 11.08

   No Proceedings      135138  

SECTION 11.09

   Recourse Against Certain Parties      136139  

SECTION 11.10

   Execution in Counterparts; Severability; Integration. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement      137140  

SECTION 11.11

   Consent to Jurisdiction; Service of Process          137140  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

SECTION 11.12

   Characterization of Conveyances Pursuant to the Purchase and Sale Agreement
     138140  

SECTION 11.13

   Confidentiality      139142  

SECTION 11.14

   Non-Confidentiality of Tax Treatment      140143  

SECTION 11.15

   Waiver of Set Off      141143  

SECTION 11.16

   Headings and Exhibits      141143  

SECTION 11.17

   Ratable Payments      141144  

SECTION 11.18

  

Failure of Borrower or Servicer to Perform Certain

Obligations

     141144  

SECTION 11.19

   Power of Attorney      141144  

SECTION 11.20

   Delivery of Termination Statements, Releases, etc      142144  

SECTION 11.21

   Permitted BDC Merger      144  

 

iv



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

  

SCHEDULE I

   Conditions Precedent Documents

SCHEDULE II

   Eligibility Criteria

SCHEDULE III

   Agreed-Upon Procedures For Independent Public Accountants

SCHEDULE IV

   Loan Asset Schedule

SCHEDULE V

   Advance Funding Account – Wire Instructions

EXHIBITS

  

EXHIBIT A

   Form of Approval Notice

EXHIBIT B

   Form of Borrowing Base Certificate

EXHIBIT C

   Form of Conversion Notice

EXHIBIT D

   Form of Disbursement Request

EXHIBIT E

   Form of Joinder Supplement

EXHIBIT F

   Form of Notice of Borrowing

EXHIBIT G

  

Form of Notice of Reduction (Reduction of Advances

Outstanding/Maximum Facility Amount)

EXHIBIT H

   Form of Variable Funding Note

EXHIBIT I

   Form of Notice and Request for Consent

EXHIBIT J-1

   Form of Monthly Servicing Report

EXHIBIT J-2

   Form of Quarterly Servicing Report

EXHIBIT K

   Form of Servicer’s Certificate (Servicing Report)

EXHIBIT L

   Form of Release of Required Loan Documents

EXHIBIT M

   Form of Assignment and Acceptance

EXHIBIT N

   Form of Power of Attorney for Servicer

EXHIBIT O

   Form of Power of Attorney for Borrower

EXHIBIT P

   Form of Servicer’s Certificate (Loan Asset Register)

EXHIBIT Q

   Form of Underwriting Request

ANNEXES

  

ANNEX A

   Commitments

 

v



--------------------------------------------------------------------------------

This LOAN AND SERVICING AGREEMENT is made as of December 2, 2015, among:

(1)        CCT TOKYO FUNDING LLC, a Delaware limited liability company (together
with its successors and assigns in such capacity, the “Borrower”);

(2)        CORPORATE CAPITAL TRUST, INC., a Maryland corporation, as the
Servicer (as defined herein) and as the Transferor (as defined herein);

(3)        SUMITOMO MITSUI BANKING CORPORATION, a Japanese joint stock
corporation, as Administrative Agent (together with its successors and assigns
in such capacity, the “Administrative Agent”) and as the Collateral Agent
(together with its successors and assigns in such capacity, the “Collateral
Agent”); and

(4)        EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO, as a Lender.

PRELIMINARY STATEMENT

The Lenders have agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
from time to time in an aggregate principal amount not to exceed the Borrowing
Base. The proceeds of the Advances will be used (a) to finance the Borrower’s
purchase, on a “true sale” basis, of Eligible Loan Assets from the Transferor,
approved by the Administrative Agent, pursuant to the Purchase and Sale
Agreement between the Borrower and the Transferor, (b) to finance the Borrower’s
purchase, on a “true sale” basis, of Eligible Loan Assets, approved by the
Administrative Agent, from Persons that are not Affiliates of the Borrower, the
Servicer or the Transferor, (c) to fund the Unfunded Exposure Account and (d) to
distribute such proceeds to the Borrower’s parent. Further, the Lenders, in
entering into this transaction, are relying on the separateness of the Borrower
from the Parent as an important structural element of this transaction.
Accordingly, the parties agree as follows:

ARTICLE II.

DEFINITIONS

SECTION 2.01      Certain Defined Terms.

(a)        Certain capitalized terms used throughout this Agreement are defined
above or in this Section 1.01.

(b)        As used in this Agreement and the exhibits and schedules thereto
(each of which is hereby incorporated herein and made a part hereof), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):



--------------------------------------------------------------------------------

“1940 Act” means the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder.

“Account Bank” means Wells Fargo, in its capacity as the “Account Bank” pursuant
to the Control Agreement.

“Action” has the meaning assigned to that term in Section 8.03.

“Additional Amount” has the meaning assigned to that term in Section 2.11(a).

“Adjusted Borrowing Value” means for any Loan Asset, for any date of
determination, an amount equal to the Assigned Value of such Loan Asset at such
time multiplied by the Outstanding Balance of such Loan Asset; provided that the
Adjusted Borrowing Value of any Warranty Loan Asset or Loan Asset (or, if
applicable, any portion thereof representing the Excess Concentration Amount for
such Loan Asset) that is no longer an Eligible Loan Asset shall be zero
(provided that the Administrative Agent in its sole and absolute discretion, may
agree to a value other than zero).

“Administrative Agent” means Sumitomo Mitsui Banking Corporation, in its
capacity as administrative agent for the Lenders, together with its successors
and assigns, including any successor appointed pursuant to Article IX.

“Advance” means each loan advanced by the Lenders to the Borrower on an Advance
Date pursuant to Article II.

“Advance Date” means, with respect to any Advance, the Business Day on which
such Advance is made.

“Advance Funding Account” means an account in the name of the Borrower (account
number [] at the Account Bank) with the wire instructions set forth on Schedule
V or such other account or with such other wire instructions as from time to
time the Borrower has designated to the Administrative Agent in writing with
evidence satisfactory to the Administrative Agent confirming that a Responsible
Officer of the Borrower has requested such account or wire instruction
modification in writing.

“Advances Outstanding” means, at any time, the sum of the principal amounts of
Advances made to the Borrower for the initial and any subsequent borrowings
pursuant to Sections 2.01 and 2.02 as of such time, reduced by the aggregate
Available Collections received and distributed as repayment of principal amounts
of Advances Outstanding pursuant to Section 2.04 at or prior to such time and
any other amounts received by the Lenders to repay the principal amounts of
Advances Outstanding pursuant to Section 2.18 or otherwise at or prior to such
time; provided that the principal amounts of Advances Outstanding shall not be
reduced by any Available Collections or other amounts if at any time such
Available Collections or other amounts are rescinded or must be returned for any
reason.

“Affected Party” has the meaning assigned to that term in Section 2.10.

 

2



--------------------------------------------------------------------------------

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided that for purposes of determining whether
any Loan Asset is an Eligible Loan Asset or for purposes of
Section 5.01(b)(xix), the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
or control by (x) a common Financial Sponsor, (y) a Financial Sponsor that is
under common control with such Person or (z) Persons under common control in
different industries and whose assets do not cross-collateralize different Loan
Assets.

“Agented Note” means any Loan Asset (i) originated as a part of a syndicated
loan transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such Loan Asset) prior to such Loan Asset becoming
part of the Collateral Portfolio and (ii) with respect to which, upon an
assignment of the note to the Borrower, the Borrower, as assignee of the note,
will have all of the rights but none of the obligations of the transferor with
respect to such note and the Underlying Collateral.

“Agreement” means this Loan and Servicing Agreement (including any schedules,
exhibits or annexes), as the same may be amended, restated, supplemented and/or
otherwise modified from time to time hereafter.

“Agreement and Plan of Merger” means that certain Agreement and Plan of Merger,
dated as of July 22, 2018, by and among CCT, FSIC, IC Acquisition, Inc. and
FS/KKR Advisor, LLC.

“Applicable Law” means for any Person or property of such Person all existing
and future laws, rules, regulations (including temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders, licenses of and published interpretations by any Governmental Authority
applicable to such Person (including, without limitation, predatory lending
laws, usury laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity
Act, the Fair Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt
Collection Practices Act, the Federal Trade Commission Act, the Magnuson-Moss
Warranty Act, the Federal Reserve Board’s Regulations “B” and “Z”, the
Servicemembers Civil Relief Act of 2003 and state adaptations of the National
Consumer Act and of the Uniform Consumer Credit Code and all other consumer
credit laws and equal credit opportunity and disclosure laws) and applicable
judgments, decrees, injunctions, writs, awards or orders of any court,
arbitrator or other administrative, judicial, or quasi-judicial tribunal or
agency of competent jurisdiction.

“Applicable Percentage” means, for each Eligible Loan Asset (a) , the
corresponding percentage for the type of Loan Asset (such type to be determined
as of the Cut-Off Date of each Loan Asset and set forth on Approval Notice
pertaining to such Loan) set forth below:

 

3



--------------------------------------------------------------------------------

(a)         that is a First Lien Loan Asset (other than a Broadly Syndicated
Loan Asset, 65%;

(b)        that is a Broadly Syndicated Loan Asset, 70%; and

(bc)        that is not a Broadly Syndicateda Second Lien Loan Asset, 6525%.

“Applicable Spread” has the meaning assigned to that term in the Lender Fee
Letter.

“Approval Notice” means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A, evidencing the
approval by the Administrative Agent, in its sole discretion, of the acquisition
of such Eligible Loan Asset by the Borrower.

“Approved Valuation Firm” means (a) each of (i) Houlihan Lokey Howard & Zukin,
(ii) Lincoln International LLC, (iii) Duff & Phelps Corp. and (iv) Valuation
Research Corporation and (b) any other nationally recognized valuation firm
approved by each of the Borrower and the Administrative Agent in their sole
reasonable discretion.

“Assigned Documents” has the meaning assigned to that term in Section 2.12.

“Assigned Value” means, (a) with respect to each Loan Asset constituting a First
Lien Loan Asset, as of any date of determination and expressed as a percentage
of the Outstanding Balance of such Loan Asset, (i) on and after the Cut-Off Date
with respect to such Loan Asset but prior to the occurrence of a Value
Adjustment Event with respect to such Loan Asset, (A) if the purchase price of
such Loan Asset was less than 95% of the par amount of such Loan Asset, a
percentage equal to the purchase price divided by the par amount and (B),
otherwise, 100.0% and (ii) after any occurrence of a Value Adjustment Event, the
lesser of (x) 100% and (y) any value determined pursuant to Section 2.19 and
(b) with respect to each Loan Asset constituting a Second Lien Loan Asset, as of
any date of determination and expressed as a percentage of the Outstanding
Balance of such Loan Asset, (i) on and after the Cut-Off Date with respect to
such Loan Asset but prior to the occurrence of a Value Adjustment Event with
respect to such Loan Asset, the lesser of (A) 100.0% and (B) the value assigned
to such Loan Asset by the Administrative Agent in its sole discretion as of the
Cut-Off Date of such Loan Asset and (ii) after any occurrence of a Value
Adjustment Event, the lesser of (x) 100% and (y) any value determined pursuant
to Section 2.19.

“Assignment and Acceptance” has the meaning assigned to that term in
Section 11.04(a).

“Available Collections” means all cash collections and other cash proceeds
actually received with respect to any Loan Asset, including without limitation,
all Principal Collections, all Interest Collections, all proceeds of any sale or
disposition with respect to such Loan Asset, cash proceeds or other funds
received by the Borrower or the Servicer with respect to any Underlying
Collateral (including from any guarantors), all other amounts on deposit in the
Collection Account from time to time, and all proceeds of Permitted Investments
with respect to the Controlled Accounts; provided that, for the avoidance of
doubt, “Available Collections” shall not include amounts on deposit in the
Unfunded Exposure Account that do not represent proceeds of Permitted
Investments.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

(i)        a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

(ii)        such Person shall commence a voluntary case or other proceeding
under any Bankruptcy Laws now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
all or substantially all of its assets, or shall make any general assignment for
the benefit of creditors, or shall fail to, or admit in writing its inability
to, pay its debts generally as they become due, or, if a corporation or similar
entity, its board of directors or members shall vote to implement any of the
foregoing.

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the higher of (a) the Prime Rate as of such date or (b) the Federal Funds Rate
as of such date plus 0.50%.

“Base Rate Advance” means any Advance (i) not made as a LIBOR Advance in
accordance with Section 2.02(b) and (ii) not converted into a LIBOR Advance in
accordance with Section 2.02(c).

“Base Rate Advances Outstanding” means, at any time, the outstanding Base Rate
Advances.

 

5



--------------------------------------------------------------------------------

“Base Rate Yield Rate” means, as of any date of determination, an interest rate
per annum equal to the Base Rate for such date plus the Applicable Spread.

“Basel III Regulation” means, with respect to any Affected Party, any rule,
regulation or guideline applicable to such Affected Party and arising directly
or indirectly from (a) any of the following documents prepared by the Basel
Committee on Banking Supervision of the Bank of International Settlements:
(i) Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring (December 2010), (ii) Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The
Liquidity Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or
(iv) any document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having the force of law) of any governmental
authority implementing, furthering or complementing any of the principles set
forth in the foregoing documents of strengthening capital and liquidity, in each
case as from time to time amended, restated, supplemented or otherwise modified.
Without limiting the generality of the foregoing, “Basel III Regulation” shall
include Part 6 of European Union regulation 575/2013 on prudential requirements
for credit institutions and investment firms (the “CRR”) and any law,
regulation, standard, guideline, directive or other publication supplementing or
otherwise modifying the CRR.

“Benefit Plan Entity” has the meaning assigned to that term in Section 4.01(x).

“Borrower” has the meaning assigned to that term in the preamble hereto.

“Borrowing Base” means, as of any date of determination, an amount equal to the
lesser of:

(a)        (i) the sum of the products of (A) the Applicable Percentage for each
Eligible Loan Asset as of such date and (B) (x) the Adjusted Borrowing Value of
such Eligible Loan Asset as of such date minus (ii) the Excess Concentration
Amount, plus (iiiii) the amount on deposit in the Principal Collection Account
as of such date plus (iiiiv) the amount on deposit in the Unfunded Exposure
Account as of such date minus (ivv) the Unfunded Exposure Equity Amount as of
such date; or

(b)        (i) the Maximum Facility Amount as of such date, minus (ii) the
Unfunded Exposure Amount as of such date, plus (iii) amounts on deposit in the
Unfunded Exposure Account as of such date; provided that, for the avoidance of
doubt, any Loan Asset (or, if applicable, any portion thereof representing the
Excess Concentration Amount for such Loan Asset) which at any time is no longer
an Eligible Loan Asset shall not be included in the calculation of “Borrowing
Base”.

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit B hereto, prepared by the Servicer.

“Borrowing Base Deficiency” means, as of any date of determination, the extent
to which the aggregate Advances Outstanding on such date exceeds the Borrowing
Base.

 

6



--------------------------------------------------------------------------------

“Breakage Fee” means, for any full or partial repayment of any LIBOR Advance on
any date other than a Payment Date or with less than three Business Days’ prior
written notice to the Administrative Agent, the breakage costs, if any related
to such repayment, which shall be deemed to be the amount determined by the
Administrative Agent to be the excess of (a) the amount of interest that would
have accrued on the principal amount of the LIBOR Advance had such prepayment
not occurred, at the LIBOR rate that would have been applicable to such LIBOR
Advance, for the period from the date of such prepayment to (i) the last day of
the then-current Interest Period therefor if on such last day the Administrative
Agent will have had at least three Business Days’ notice of such prepayment and
(ii) if on such last day the Administrative Agent will not have had at least
three Business Days’ notice of such prepayment, the last day of the next
Interest Period therefor, over (b) the amount of interest that would accrue on
such principal amount for such period at the interest rate which the
Administrative Agent would earn for a deposit in Dollars of a comparable amount
and period from other banks in the Eurocurrency market.

“Broadly Syndicated Loan Asset” means any Loan Asset (a) that is part of a
credit facility with a facility size on the date of origination thereof at least
equal to U.S.$250,000,000 and (b) as to which, on the date of origination
thereof, (i) Moody’s has either (x) assigned a corporate family rating to an
Obligor thereon or (y) assigned to such credit facility a monitored publicly
available rating and (ii) S&P has either (x) assigned an issuer credit rating to
the Obligor thereof or (y) assigned to such credit facility a monitored publicly
available rating.

“Business Day” means a day of the year other than (i) Saturday or a Sunday or
(ii) any other day on which commercial banks in New York, New York or the city
in which the offices of the Collateral Agent are located and are authorized or
required by Applicable Law, regulation or executive order to close; provided
that, if any determination of a Business Day shall relate to an LIBOR Advance,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market. For avoidance of
doubt, if the offices of the Collateral Agent are authorized by Applicable Law,
regulation or executive order to close but remain open, such day shall not be a
“Business Day”.

“Cause” means, with respect to an Independent Director, (i) acts or omissions by
such Independent Director that constitute willful disregard of, bad faith or
gross negligence with respect to, or a breach of such Independent Director’s
duties as set forth in the Borrower’s organizational documents, (ii) that such
Independent Director has engaged in or has been charged with, or has been
convicted of, fraud or other acts constituting a crime under any law applicable
to such Independent Director, (iii) that such Independent Director is unable to
perform his or her duties as Independent Director due to death, disability or
incapacity, or (iv) that such Independent Director no longer meets the
definition of Independent Director.

“CCT” means Corporate Capital Trust, Inc., a Maryland corporation.

“Change of Control” shall be deemed to have occurred if any of the following
occur (other than in connection with, relating to or arising from a Permitted
BDC Merger):

(a)        the Management Agreement shall fail to be in full force and effect;

 

7



--------------------------------------------------------------------------------

(b)        the certificate of incorporation, by-laws and any other governing
documents of the Parent shall fail to be in full force and effect;

(c)        the creation or imposition of any Lien (other than a Permitted Lien)
on any limited liability company membership interest in the Borrower without the
prior written consent of the Administrative Agent;

(d)        the failure by the Parent, directly or indirectly, to own 100% of the
limited liability company membership interests in the Borrower;

(e)        the assignment or transfer by CCT(i) prior to the consummation of a
Permitted BDC Merger, CCT, and (ii) on or after the consummation of each
Permitted BDC Merger, the applicable Permitted BDC, of its rights or obligations
as “Servicer” under this Agreement and any other Transaction Document to an
entity other than an Affiliate of CCT(i) prior to the consummation of a
Permitted BDC Merger, CCT, and (ii) on or after the consummation of each
Permitted BDC Merger, the applicable Permitted BDC (other than pursuant to
Section 6.01 following the delivery of a Servicer Termination Notice);

(f)        any event which results in a change of Control of CCT(i) prior to the
consummation of a Permitted BDC Merger, CCT, and (ii) on or after the
consummation of each Permitted BDC Merger, the applicable Permitted BDC; or

(g)        the failure of KKR Credit Advisors (US) LLC or a Permitted Successor
Advisor to act as an advisor to the Servicer.

“Closing Date” means December 2, 2015.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Agent” has the meaning assigned to that term in the preamble hereto.

“Collateral Agent Expenses” means all accrued and unpaid expenses (including
reasonable attorneys’ fees, costs and expenses) and indemnity amounts payable by
the Borrower to the Collateral Agent under the Transaction Documents.

“Collateral Agent Fees” means, with respect to any Payment Date, fees in the
amount equal to the product of (x) 0.04% per annum and (y) (i) the average
Outstanding Balance of the Loan Assets during each day of the related Remittance
Period plus (ii) the average amount on deposit in the Principal Collection
Account during each day of the related Remittance Period plus (iii) the average
amount on deposit in the Unfunded Exposure Account during each day of the
Related Remittance Period; provided that the Collateral Agent Fees shall not be
less than $50,000 annually; provided further that, notwithstanding any of the
foregoing, other than Collateral Agent fees incurred during a period in which an
Event of Default has occurred and not been cured and fees incurred in connection
with such Event of Default, so long as SMBC or its Affiliate is the Collateral
Agent, the Collateral Agent Fees shall be $0.

“Collateral Agent Termination Notice” has the meaning assigned to that term in
Section 10.05.

 

8



--------------------------------------------------------------------------------

“Collateral Custodian” means Wells Fargo, not in its individual capacity, but
solely as collateral custodian pursuant to the terms of the Custody Agreement.

“Collateral Custodian and Account Bank Expenses” means the expenses set forth in
the Collateral Custodian and Account Bank Fee Letter and all accrued and unpaid
expenses including reasonable attorneys’ fees, costs and expenses) and indemnity
amounts payable by the Borrower to the Collateral Custodian and Account Bank
under the Transaction Documents.

“Collateral Custodian and Account Bank Fee Letter” means the Fee Schedule
accepted by the Servicer on behalf of the Borrower and the Collateral Custodian
and Account Bank on December 2, 2015, as such Fee Schedule may be amended,
modified, supplemented, restated or replaced from time to time.

“Collateral Custodian and Account Bank Fees” means the fees set forth in the
Collateral Custodian and Account Bank Fee Letter that are payable to the
Collateral Custodian and Account Bank.

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower, to and
under all accounts, cash and currency, chattel paper, tangible chattel paper,
electronic chattel paper, copyrights, copyright licenses, equipment, fixtures,
contract rights, general intangibles (including payment intangibles),
instruments, certificates of deposit, certificated securities, uncertificated
securities, financial assets, securities entitlements, commercial tort claims,
deposit accounts, inventory, investment property, letter-of-credit rights,
software, supporting obligations, accessions, or other property consisting of,
arising out of, or related to any of the following (in each case excluding the
Retained Interest and the Excluded Amounts):

(i)        the Portfolio Assets, and all monies due or to become due in payment
under the Loan Assets included therein on and after the related Cut-Off Date,
including, but not limited to, all Available Collections;

(ii)        the Controlled Accounts and all Permitted Investments purchased with
funds on deposit in the Controlled Accounts; and (iii) all income and Proceeds
of the foregoing.

“Collection Account” means a trust account (comprised of the Interest Collection
Account and the Principal Collection Account) in the name of the Borrower for
the benefit of and under the control of the Collateral Agent for the benefit of
the Secured Parties; (it being understood, however, that the Servicer shall be
able to request distributions and releases therefrom in accordance herewith and
expressly permitted hereby); provided that the funds deposited therein
(including any interest and earnings thereon) from time to time and subject to
the terms thereof shall constitute the property and assets of the Borrower, and
the Borrower shall be solely liable for any Taxes payable with respect to the
Collection Account.

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances Outstanding have been repaid in full and all Yield and
Fees and all other Obligations have been indefeasibly paid in full (other than
contingent reimbursement and indemnification obligations for which no claim has
been made), and the Borrower shall have no further right to request any
additional Advances.

 

9



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, (i) prior to the end of the
Reinvestment Period or for purposes of Advances made pursuant to
Section 2.02(f), the Dollar amount set forth opposite such Lender’s name on
Annex A hereto (as such amount may be revised from time to time in accordance
with the terms hereof) or the amount set forth as such Lender’s “Commitment” on
Schedule I to the Joinder Supplement relating to such Lender, as applicable, and
(ii) after the Reinvestment Period (other than for purposes of Advances made
pursuant to Section 2.02(f)), such Lender’s Pro Rata Share of the aggregate
Advances Outstanding.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Control Agreement” means that certain securities account control agreement,
dated as of the date hereof, by and among the Borrower, the Servicer, the
Collateral Agent and the Account Bank, as such agreement may from time to time
be amended, supplemented or otherwise modified in accordance with the terms
thereof.

“Controlled Accounts” means the Collection Account and the Unfunded Exposure
Account.

“Conversion Date” means, with respect to any Advance, the Business Day on which
such Advance was, or is to be, converted from a Base Rate Advance to a LIBOR
Advance.

“Conversion Notice” means, with respect to any Advance, the written notice, in
substantially the form attached hereto as Exhibit C, evidencing the request of
the Borrower to the Administrative Agent to convert such Advance from a Base
Rate Advance into a LIBOR Advance.

“Custody Agreement” means that certain Custody Agreement, dated the date of this
Agreement, by and among the Borrower, the Servicer, the Transferor, the
Administrative Agent, the Collateral Agent, and the Collateral Custodian.

“Cut-Off Date” means, with respect to each Loan Asset, the date such Loan Asset
is acquired by the Borrower.

“Defaulted Loan Asset” means a Loan Asset which has become subject to a Value
Adjustment Event of the type described in clauses (i) or (ii) of the definition
thereof. If the Value Adjustment Event which gave rise to a Defaulted Loan Asset
is cured, the Borrower may submit such Loan Asset for review by the
Administrative Agent (in its sole discretion) for the purpose of re-classifying
such Loan Asset as a Loan Asset which is no longer a Defaulted Loan Asset.

 

10



--------------------------------------------------------------------------------

“Delayed Draw Loan Asset” means a Loan Asset that is fully committed on the
initial funding date of such Loan Asset and is required to be fully funded in
one or more

installments on draw dates to occur within one year of the initial funding of
such Loan Asset but which, once all such installments have been made, has the
characteristics of a Term Loan Asset.

“Disbursement Request” means a disbursement request from the Servicer (on behalf
of the Borrower) to the Account Bank in the form attached hereto as Exhibit D in
connection with a disbursement request from the Unfunded Exposure Account in
accordance with Section 2.04(c).

“Dollar”, “USD” or “U.S.$” means a dollar or other equivalent unit in such coin
or currency of the United States as at the time shall be legal tender for all
debts, public and private.

“EBITDA” mean, with respect to any period and any Loan Asset, the meaning of
“EBITDA”, “Adjusted EBITDA” or any comparable definition in the Loan Agreement
for such Loan Asset (together with all reasonable add-backs and exclusions as
designated in such Loan Agreement), and in any case that “EBITDA”, “Adjusted
EBITDA” or such comparable definition is not defined in such Loan Agreement, an
amount, for the principal obligor on such Loan Asset and any of its parents or
Subsidiaries that are obligated pursuant to the Loan Agreement for such Loan
Asset (determined on a consolidated basis without duplication in accordance with
GAAP) equal to earnings from continuing operations for such period plus interest
expense, income taxes, unallocated depreciation and amortization for such period
(to the extent deducted in determining earnings from continuing operations for
such period), and any other item the Servicer and the Administrative Agent
mutually deem to be appropriate.

“Eligible Bid” means a bid made in good faith by a bidder for all or any portion
of the Collateral Portfolio in connection with a sale of the Collateral
Portfolio in whole or in part pursuant to Section 7.02(i).

“Eligible Loan Asset” means, at any time, a Loan Asset which has been Pledged
hereunder in respect of which each of the representations and warranties
contained in Section 4.02 and Schedule II hereto is true and correct as of such
time.

“Eligible Replacement” has the meaning assigned to that term in Section 6.01(c).

“Eligible Successor Agent” has the meaning assigned to that term in
Section 9.01(h).

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials. Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking

 

11



--------------------------------------------------------------------------------

Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s
regulations relating to underground storage tanks (40 C.F.R. Parts 280 and 281),
and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the
rules and regulations thereunder, each as amended or supplemented from time to
time.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower or Servicer, as applicable, (b) a trade or business
(whether or not incorporated) under common control (within the meaning of
Section 414(c) of the Code) with the Borrower or Servicer, as applicable, or
(c) for purposes of Section 302 of ERISA and Section 412 of the Code, a member
of the same affiliated service group (within the meaning of Section 414(m) of
the Code) as the Borrower or Servicer, as applicable, any corporation described
in clause (a) above or any trade or business described in clause (b) above.

“Eurodollar Disruption Event” means the occurrence of any of the following:
(a) SMBC shall have notified the Administrative Agent of a determination by SMBC
or any of its assignees or participants that it would be contrary to law or to
the directive of any central bank or other Governmental Authority (whether or
not having the force of law) to obtain Dollars in the London interbank market to
fund any Advance, (b) SMBC shall have notified the Administrative Agent of the
inability, for any reason, of SMBC or any of its respective assignees or
participants to determine LIBOR, (c) SMBC shall have notified the Administrative
Agent of a determination by SMBC or any of its respective assignees or
participants that the rate at which deposits of Dollars are being offered to
SMBC or any of its respective assignees or participants in the London interbank
market does not accurately reflect the cost to SMBC or its assignee or
participant of making, funding or maintaining any Advance or (d) SMBC shall have
notified the Administrative Agent of the inability of SMBC or any of its
respective assignees or participants to obtain Dollars in the London interbank
market to make, fund or maintain any Advance.

“Event of Default” has the meaning assigned to that term in Section 7.01.

“Excepted Persons” has the meaning assigned to that term in Section 11.13(a).

“Excess Concentration Amount” means, as of any date of determination, the sum of
the Adjusted Borrowing Value of all Eligible Loan Assets as of such date that
are Second Lien Loan Assets in excess of 20.0% of the Excess Concentration
Measure.

“Excess Concentration Measure” means, as of any date of determination, the sum
of the Adjusted Borrowing Value of each Eligible Loan Asset.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral Portfolio, which
amount is attributable to the payment of any Tax, fee or other charge imposed by
any Governmental

 

12



--------------------------------------------------------------------------------

Authority on such Loan Asset or on any Underlying Collateral and (b) any amount
received in the Collection Account or other Controlled Account representing
(i) any amount representing a reimbursement of insurance premiums, (ii) any
escrows relating to Taxes, insurance and other amounts in connection with Loan
Assets which are held in an escrow account for the benefit of the Obligor and
the secured party pursuant to escrow arrangements under a Loan Agreement and
(iii) any amount received in the Collection Account with respect to any Loan
Asset retransferred or substituted for upon the occurrence of a Warranty Event
or that is otherwise replaced by a Substitute Eligible Loan Asset, or that is
otherwise sold or transferred by the Borrower pursuant to Section 2.07, to the
extent such amount is attributable to a time after the effective date of such
replacement or sale.

“Excluded Taxes” has the meaning assigned to that term in Section 2.11(a).

“Exposure Amount” means, as of any date of determination, with respect to each
Loan Asset owned by the Borrower, the maximum unfunded commitment associated
with such Loan Asset (including, without limitation, any letter of credit
reimbursements).

“Extension Fee” has the meaning assigned to that term in the Lender Fee Letter.

“Facility Maturity Date” means the earliest to occur of (i) the Stated Maturity
Date, (ii) the date of the declaration, or automatic occurrence, of the Facility
Maturity Date pursuant to Section 7.01, (iii) the Collection Date and (iv) the
occurrence of the termination of this Agreement pursuant to Section 2.18(b)
hereof.

“Fair Market Value” means, with respect to any Loan Asset or item of Collateral
Portfolio, as of each date fair market value information is publicly published
by the Borrower, Servicer or Transferor, as applicable, if such Loan Asset has
been reduced in value on such date below the original principal amount, the
lesser of (i) the fair market value of such Loan Asset as required by, and in
accordance with, the 1940 Act and any orders of the Securities and Exchange
Commission issued to the Transferor, to be determined by the board of directors
of the Transferor and reviewed by its auditors and (ii) the fair value of such
Loan Asset determined in accordance with GAAP.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
(or related legislation or official administrative rules or practices)
implementing the foregoing.

“Federal Funds Rate” means, for any day, a fluctuating per annum interest rate
equal, for each such day, to the rate set forth for such day opposite the
caption “Federal funds (effective)” in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day.

 

13



--------------------------------------------------------------------------------

“Federal Reserve Bank” means any of the twelve regional Federal Reserve Banks
chartered under the laws of the United States.

“Fees” means (i) the Non-Usage Fee, (ii) the Extension Fee, if applicable and
(iii) the other fees payable to each Lender pursuant to the terms of any Lender
Fee Letter.

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

“Fitch” means Fitch Ratings, Inc. or any successor thereto.

“First Lien Loan Asset” means any Loan Asset that (i) provides that the payment
obligation of the Obligor on such Loan Asset is either senior to, or pari passu
with, all other Indebtedness of such Obligor, (ii) is secured by a pledge of
collateral, which security interest is validly perfected and first priority
under Applicable Law (subject to liens permitted under the applicable Underlying
Collateral that are reasonable for similar loans, and liens accorded priority by
law in favor of any Governmental Authority), and (iii) the Servicer determines
in good faith that the value of the collateral or the enterprise value securing
the Loan Asset and ability to generate cash flow on or about the time of
acquisition equals or exceeds the outstanding principal balance of the Loan
Asset plus the aggregate outstanding balances of all other loans of equal or
higher seniority secured by the same collateral.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FSIC” means FS Investment Corporation.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

“Hazardous Materials” means all materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous

 

14



--------------------------------------------------------------------------------

or toxic wastes or substances, lead-based materials, petroleum or petroleum
distillates or asbestos or material containing asbestos, polychlorinated
biphenyls, radon gas, urea formaldehyde and any substances classified as being
“in inventory”, “usable work in process” or similar classification that would,
if classified as unusable, be included in the foregoing definition.

“Indebtedness” means, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type,
(b) all obligations of such Person under leases that have been or should be, in
accordance with GAAP, recorded as capital leases, (c) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (e) all indebtedness, obligations or liabilities of that
Person in respect of derivatives, and (f) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e); provided that, for the avoidance of doubt, any Loan
Assets sold by the Borrower in a manner which is characterized on the books of
the Borrower as a secured borrowing by the Borrower in accordance with GAAP but
does not create any recourse to the Borrower (for example, where the Borrower
sells a portion of a loan which has been restructured as a first lien loan and a
first lien last out loan) shall not constitute “Indebtedness” of the Borrower.

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

“Indemnified Party” has the meaning assigned to that term in Section 8.01.

“Indemnifying Party” has the meaning assigned to that term in Section 8.03.

“Independent Director” means an individual who has prior experience as an
independent director, independent manager or independent member and who is
provided by CT Corporation, Corporation Service Company, Puglisi & Associates,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional Independent Directors, another nationally-recognized
company reasonably approved by the Administrative Agent, in each case that is
not an Affiliate of the Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Director and is not,
and for the five-year period prior to such individual’s appointment as
Independent Director has not been, and will not while serving as Independent
Director be, any of the following:

(a)        a member, partner, equityholder, manager, director, officer or
employee of the Borrower, the Parent, or any of their respective equityholders
or Affiliates (other than as an Independent Director of the Parent, the Borrower
or an Affiliate of the Borrower or the Parent or any special purpose vehicle
that is required by a creditor to be a single purpose bankruptcy remote entity;
provided that such Independent Director is employed by a company that routinely
provides professional Independent Directors or managers in the ordinary course
of its business);

 

15



--------------------------------------------------------------------------------

(b)        a creditor, supplier or service provider (including provider of
professional services) to the Borrower, the Parent, or any of their respective
equityholders or Affiliates (other than as an employee of a
nationally-recognized company that routinely provides professional Independent
Directors and other corporate services to the Borrower, the Parent or any of
their respective Affiliates in the ordinary course of its business);

(c)        a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(d)        a Person that controls (whether directly, indirectly or otherwise)
any of (a), (b) or (c) above.

For purposes of this definition, “family member” includes any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law, including adoptive relationships and any person
sharing the Independent Director’s household (other than a tenant or employee).

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Initial Advance” means the first Advance made pursuant to Article II.

“Initial Reinvestment Period Extension” has the meaning assigned to that term in
Section 2.01(d)(i).

“Initial Stated Maturity Date Extension” has the meaning assigned to that term
in Section 2.01(d)(ii).

“Initial Payment Date” means the 15th day of March, 2016 (or if such day is not
a Business Day, the next succeeding Business Day).

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Underlying
Collateral.

“Insurance Proceeds” means any amounts received on or with respect to a Loan
Asset under any Insurance Policy or with respect to any condemnation proceeding
or award in lieu of condemnation, other than (i) any such amount received which
is required to be used to restore, improve or repair the related real estate or
required to be paid to the Obligor under the Loan Agreement or (ii) prior to an
Event of Default hereunder and with prior notice to the Administrative Agent,
any such amount for which the Borrower has elected, in its reasonable business
discretion, to be used to restore, improve or repair the related real estate or
otherwise to be paid to the Obligor under the Loan Agreement.

 

16



--------------------------------------------------------------------------------

“Interest Collection Account” means a sub-account (account number [] at the
Account Bank) of the Collection Account into which Interest Collections shall be
deposited.

“Interest Collections” means, (i) with respect to any Loan Asset, all payments
and collections attributable to interest on such Loan Asset, including, without
limitation, all scheduled payments of interest and payments of interest relating
to principal prepayments, all delayed compensation (representing compensation
for delayed settlement), all guaranty payments attributable to interest,
proceeds of any liquidations, sales or dispositions attributable to interest on
such Loan Asset and all Recoveries attributable to interest on such Loan Asset
and (ii) amendment fees, late fees, waiver fees, prepayment fees, commitment
fees, upfront fees, ticking fees or other similar amounts received in respect of
Loan Assets.

“Interest Period” means with respect to any LIBOR Advance (i) the period
beginning on, and including, the Advance Date or Conversion Date, as applicable,
with respect to such LIBOR Advance and ending on, but excluding, the first
succeeding Payment Date (provided that if the Advance Date or Conversion Date,
as applicable, for any LIBOR Advance occurs prior to the Payment Date in the
same calendar month, the initial Interest Period for such LIBOR Advance shall
end on, but exclude, the second succeeding Payment Date) and (ii) thereafter,
for so long as such LIBOR Advance or any portion thereof remains outstanding,
each period beginning on, and including, the Payment Date on which the
immediately preceding Interest Period with respect to such LIBOR Advance ended
and ending on, but excluding, the next succeeding Payment Date.

“Investment Policies” means CCTthe Servicer’s written investment policies in
effect on the date hereof (a copy of which has been previously delivered to the
Administrative Agent), as same may be amended from time to time in CCTServicer’s
reasonable business judgment.

“Joinder Supplement” means an agreement among the Borrower, a Lender and the
Administrative Agent in the form of Exhibit E to this Agreement (appropriately
completed) delivered in connection with a Person becoming a Lender hereunder
after the Closing Date.

“Lender” means (i) SMBC, (ii) each financial institution which may from time to
time become a Lender hereunder by executing and delivering a Joinder Supplement
to the Administrative Agent and the Borrower as contemplated by Section 2.22
and/or (iii) any other Person to whom a Lender assigns any part of its rights
and obligations under this Agreement and the other Transaction Documents in
accordance with the terms of Section 11.04.

“Lender Allocation Percentage” means, as of any Payment Date Cut-Off, the
greater of: (i) 65% and (ii) the percentage obtained by dividing (x) the
Advances Outstanding as of such date by (y) the sum of the Adjusted Borrowing
Value of alleach Eligible Loan AssetsAsset as of such date.

“Lender Fee Letter” means each fee letter agreement that shall be entered into
by and among the Borrower, the Servicer and the applicable Lender in connection
with the transactions contemplated by this Agreement, as amended, modified,
waived, supplemented, restated or replaced from time to time.

 

17



--------------------------------------------------------------------------------

“LIBOR” means, for any day during any Interest Period, with respect to any LIBOR
Advance (or portion thereof), the rate per annum for a three-month maturity
appearing on the Reuters Screen LIBOR01 Page (or any successor or substitute
page) (the “LIBOR Page”) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m., London time, on the LIBOR Determination
Date for such Interest Period; provided that for the initial Interest Period
with respect to any LIBOR Advance, if such Interest Period is shorter than three
months or longer than three months, the Administrative Agent shall have the
right to determine LIBOR for such Interest Period as the rate per annum for a
period of the same duration as such Interest Period appearing on the LIBOR Page
as the London interbank offered rate for deposits in Dollars at approximately
11:00 a.m., London time, on the LIBOR Determination Date for such Interest
Period, or if no rate per annum for deposits in Dollars for a period of such
duration is set forth on the LIBOR Page at such time on such LIBOR Determination
Date, the Administrative Agent shall have the right to determine LIBOR for such
Interest Period by linear interpolation between the rate per annum for deposits
in Dollars for the next shorter period and the rate per annum for deposits in
Dollars for the next longer period set forth on the LIBOR Page at such time on
such LIBOR Determination Date; provided further that if the rates that are
described above in this definition are not set forth on the LIBOR Page as of
such times, the Administrative Agent shall determine LIBOR (a) by reference to
such other comparable publicly available information service for displaying
rates for Dollar deposits in the London interbank market as may be selected by
the Administrative Agent, in its sole discretion, or (b) if no such service is
available, as the rate per annum at which Dollar deposits of $5,000,000 for a
relevant maturity are offered by the principal London office of Sumitomo Mitsui
Banking Corporation Europe Limited at approximately 11:00 a.m. London time on
such LIBOR Determination Date for delivery on the first day of such Interest
Period to other banks in the Eurocurrency market; provided further that if the
LIBOR Page rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“LIBOR Advance” means (i) any Advance made as a LIBOR Advance in accordance with
Section 2.02(b) and (ii) any Advance converted from a Base Rate Advance to a
LIBOR Advance in accordance with Section 2.02(c).

“LIBOR Advances Outstanding” means, at any time, the outstanding LIBOR Advances.

“LIBOR Determination Date” means, with respect to each Interest Period, the day
that is two Business Days prior to the first day of such Interest Period.

“LIBOR Yield” means, for any LIBOR Advances Outstanding, and any Interest Period
for each such LIBOR Advance, the sum of the amounts determined for each day in
such Interest Period in accordance with the following formula:

 

      YR x L            D where:           YR       =        

the LIBOR Yield Rate applicable to such LIBOR Advance during such Interest
Period;

 

18



--------------------------------------------------------------------------------

                       L       =         the outstanding principal amount of
such LIBOR Advance on such day; and   D   =   360;      

“LIBOR Yield Rate” means, for any LIBOR Advance, as of any date of determination
during any Interest Period applicable to such LIBOR Advance, an interest rate
per annum equal to LIBOR for such LIBOR Advance during such Interest Period plus
the Applicable Spread; provided that if the Administrative Agent determines that
a Eurodollar Disruption Event has occurred, at the election of the
Administrative Agent, the LIBOR Yield Rate shall be equal to the Base Rate plus
the Applicable Spread for each day until the Administrative Agent determines
that such Eurodollar Disruption Event has ceased, at which time the LIBOR Yield
Rate shall again be equal to LIBOR for such LIBOR Advance for such date plus the
Applicable Spread.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) or the filing of
or agreement to give any financing statement perfecting a security interest
under the UCC or comparable law of any jurisdiction.

“Lien Release Dividend” has the meaning assigned to that term in
Section 2.07(g).

“Lien Release Dividend Date” means the date of a Lien Release Dividend specified
by the Borrower, which date may be any Business Day, provided written notice is
given in accordance with Section 2.07(g).

“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Loan Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

“Loan Asset” means any commercial loan, or portion thereof, individually or
collectively, acquired by the Borrower in the ordinary course of its business,
which loan includes, without limitation, (i) the Required Loan Documents and
Loan Asset File, and (ii) all right, title and interest of the Borrower in and
to the loan and any Underlying Collateral, but excluding, in each case, the
Retained Interest and Excluded Amounts and owned by the Borrower on the initial
Advance Date (as set forth on the Loan Asset Schedule delivered on the initial
Advance Date) or acquired by the Borrower after the initial Advance Date
pursuant to the delivery of a Loan Assignment and listed on Schedule Ito the
Loan Assignment with respect to acquisitions from the Transferor and pursuant to
assignments or novations contemplated by each relevant Loan Agreement with
respect to all acquisitions.

 

19



--------------------------------------------------------------------------------

“Loan Asset Checklist” means an electronic or hard copy, as applicable, of a
checklist delivered by or on behalf of the Borrower to the Collateral Custodian,
for each Loan Asset, of all Required Loan Documents to be included within the
respective Loan Asset File, which shall specify whether such document is an
original or a copy.

“Loan Asset File” means, with respect to each Loan Asset, a file containing
(a) each of the documents and items as set forth on the Loan Asset Checklist
with respect to such Loan Asset and (b) duly executed originals (to the extent
required herein) and copies of any other Records relating to such Loan Assets
and Portfolio Assets pertaining thereto.

“Loan Asset Register” has the meaning assigned to that term in Section 5.03(k).

“Loan Asset Schedule” means the schedule of Loan Agreements (as amended or
modified from time to time in accordance with the terms hereof) evidencing Loan
Assets delivered by the Borrower to the Collateral Custodian and the
Administrative Agent. Each such schedule shall set forth, as to any Eligible
Loan Asset to be Pledged hereunder, the applicable information specified on
Schedule IV, which shall also be provided to the Collateral Custodian in
electronic format acceptable to the Collateral Custodian.

“Loan Assignment” has the meaning set forth in the Purchase and Sale Agreement.

“Loan-to-Value Ratio” means, with respect to a Loan Asset, the percentage
equivalent of a fraction, (i) the numerator of which is equal to the commitment
amount as provided in the applicable Loan Agreement of such Loan Asset plus the
commitment amount of any other senior or pari passu Indebtedness of the related
Obligor (including, in the case of Revolving Loan Asset and Delayed Draw Loan
Asset, without duplication, the maximum availability thereof) and (ii) the
denominator of which is equal to the enterprise value of the Obligor that issued
such Loan Asset (as determined by the Servicer in accordance with the Servicing
Standard, as of the Cut-Off Date, unless the Administrative Agent in its
reasonable discretion disagrees with such determination, in which case the
Administrative Agent shall determine the enterprise value of such Obligor). In
the event the Borrower disagrees with the Administrative Agent’s determination
of the enterprise value of such Obligor, the Borrower may (at its expense)
retain an Approved Valuation Firm to value such Obligor, and if the value
determined by such firm is greater than the Administrative Agent’s determination
of the enterprise value of such Obligor, such firm’s valuation shall become the
enterprise value of such Obligor; provided that the enterprise value of such
Obligor shall be the value assigned by the Administrative Agent until such firm
has determined its value.

“Majority Owned Affiliate” means an Affiliate at least 50.1% of the equity
interests of which are owned, directly or indirectly, by the Borrower, the
Servicer or the Transferor, as applicable.

“Make-Whole Premium” means an amount, payable pro rata to each Lender, equal to,
to the extent the Agreement is terminated or the Maximum Facility is reduced, in
whole or in part, in each case pursuant to Section 2.18(b) (a) after the Closing
Date but on or prior to the date which is one year following the Closing Date,
2.00% of the Maximum Facility Amount

 

20



--------------------------------------------------------------------------------

(if the Agreement is terminated) or the amount by which the Maximum Facility
Amount is reduced, as applicable, (b) after any date that is after the first
anniversary of the Closing Date but on or prior to the date which is two years
following the Closing Date, 1.00% of the Maximum Facility Amount (if the
Agreement is terminated) or the amount by which the Maximum Facility Amount is
reduced, as applicable and (c) after any date that is after the second
anniversary of the Closing Date, 0.00% of the Maximum Facility Amount (if the
Agreement is terminated) or the amount by which the Maximum Facility Amount is
reduced, as applicable; provided that the Make-Whole Premium shall be calculated
without giving effect to the proviso in the definition of “Maximum Facility
Amount”.

“Management Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Borrower, dated as of December 2, 2015, as the same may be
amended, restated, supplemented or otherwise modified from time to time as
permitted hereunder.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Transferor, the Servicer or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loan Assets generally or any material portion of the Loan
Assets, (c) the rights and remedies of any Secured Party with respect to matters
arising under this Agreement or any other Transaction Document, (d) the ability
of each of the Borrower, the Transferor and the Servicer, to perform their
respective obligations under this Agreement or any other Transaction Document to
which such entity is a party or (e) the status, existence, perfection, priority
or enforceability of the Collateral Agent’s, the Administrative Agent’s or the
other Secured Parties’ Lien on the Collateral Portfolio.

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Loan Asset executed or effected on
or after the Cut-Off Date for such Loan Asset which:

(a)        reduces or forgives any or all of the principal amount due under such
Loan Asset;

(b)        (i) delays or extends the maturity date or any principal payment date
for such Loan Asset by more than six (6) months or, along with all prior such
amendments, waivers, modifications or supplements executed or effected on or
after the applicable Cut-Off Date, causes the maturity date or any principal
payment date for such Loan Asset to be delayed or extended more than six
(6) months in the aggregate; or

(ii) delays or extends the maturity date or any principal payment date for such
Loan Asset beyond the Stated Maturity Date; provided however that this clause
(ii) shall not apply to any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Loan Asset the maturity date of
which was subsequent to the Stated Maturity Date

 

21



--------------------------------------------------------------------------------

as of the Cut-Off Date for such Loan Asset; provided further that if the
Borrower has purchased or purchases a Loan Asset that is a portion of a loan
tranche under a Loan Agreement and subsequently purchases an additional portion
of such loan tranche, then for purposes of clause (i) or (ii) of this clause
(b), a Material Modification pursuant to such clause (i) or (ii) to the portion
of such tranche first purchased by the Borrower shall be deemed to also
constitute a Material Modification to any portion of such tranche subsequently
purchased by the Borrower;

(c)        waives one or more interest payments, permits any interest due in
cash to be deferred or capitalized and added to the principal amount of such
Loan Asset (other than any deferral or capitalization already allowed by the
terms of the Loan Agreement of any PIK Loan Asset), or reduces the spread or
coupon with respect to such Loan Asset by more than 2.00% or, along with all
prior such amendments, waivers, modifications or supplements executed or
effected on or after the applicable Cut-Off Date, reduces the spread or coupon
with respect to such Loan Asset by more than 2.00%;

(d)        contractually or structurally subordinates such Loan Asset, or the
Lien of such Loan Asset, by operation of a priority of payments, turnover
provisions, the transfer of assets in order to limit recourse to the related
Obligor or the granting of Liens (other than Permitted Liens) on any of the
Underlying Collateral securing such Loan Asset;

(e)        substitutes, alters or releases a material portion of the Underlying
Collateral securing such Loan Asset and such substitution, alteration or
release, as determined in the sole discretion of the Administrative Agent,
materially and adversely affects the value of such Loan Asset; or

(f)        amends, modifies, waives or supplements any financial covenants or
waives any default of any Loan Asset, in each case that could reasonably be
expected to have a material adverse effect on the Obligor’s creditworthiness or
on the collectability of such Loan Asset had such amendment, modification,
waiver or supplement not occurred; or

(g)        results in materially less financial information in respect of
reporting frequency, scope or otherwise that is provided by the Obligor with
respect to such Loan Asset.

“Maximum Facility Amount” means the aggregate Commitments as then in effect,
which amount shall not exceed $300,000,000; provided that at all times after the
Reinvestment Period, the Maximum Facility Amount shall mean the aggregate
Advances Outstanding at such time.

“Measurement Date” means each of the following, as applicable: (i) the Closing
Date; (ii) each Cut-Off Date; (iii) each Reporting Date; (iv) each Advance Date;
and (v) the date of any optional repurchase, substitution or Lien Release
Dividend pursuant to or any Borrowing Base calculation required by Section 2.07.

“Monthly Reporting Date” means the seventh Business Day of each calendar month,
commencing December 2015.

“Monthly Servicing Report” has the meaning assigned to that term in
Section 6.08(b).

 

22



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or Servicer, as applicable, or
any ERISA Affiliate of either contributed or had any obligation to contribute on
behalf of its employees at any time during the current year or the preceding
five years.

“Non-Usage Fee” has the meaning assigned to that term in the Lender Fee Letter.

“Noteless Loan Asset” means a Loan Asset with respect to which the Loan
Agreements (i) do not require the Obligor to execute and deliver a promissory
note to evidence the Indebtedness created under such Loan Asset or (ii) require
the Obligor to execute and deliver such promissory note to any holder of the
Indebtedness created under such Loan Asset only if such holder requests the
Obligor to deliver such promissory note, and the Obligor has not been requested
to deliver such promissory note with respect to such Loan Asset held by the
Borrower.

“Notice and Request for Consent” has the meaning assigned to that term in
Section 2.07(g)(i).

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Administrative Agent and each Lender in the form attached hereto
as Exhibit F.

“Notice of Exclusive Control” has the meaning assigned to that term in the
Control Agreement.

“Notice of Reduction” means a notice of a reduction of the Advances Outstanding
and/or the Maximum Facility Amount pursuant to Section 2.18, in the form
attached hereto as Exhibit G.

“Obligations” means all present and future Indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Secured Parties, arising under this Agreement and/or any other Transaction
Document and shall include, without limitation, all liability for principal of
and interest on the Advances Outstanding, Breakage Fees, indemnifications and
other amounts due or to become due by the Borrower to the Lenders, the
Administrative Agent, the Secured Parties, the Account Bank, the Collateral
Agent and the Collateral Custodian under this Agreement and/or any other
Transaction Document, including, without limitation, any amounts payable under
any Lender Fee Letter, any Make-Whole Premium and costs and expenses payable by
the Borrower to the Secured Parties, including reasonable and reasonably
documented outside attorneys’ fees, costs and expenses, including without
limitation, interest, fees and other obligations that accrue after the
commencement of an insolvency proceeding (in each case whether or not allowed as
a claim in such insolvency proceeding).

“Obligor” means, collectively, each Person obligated to make payments under a
Loan Agreement, including any guarantor thereof.

 

23



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate signed by a director, a manager, the
president, the secretary, an assistant secretary, the chief financial officer or
any vice president, as an authorized officer, of any Person.

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Administrative Agent in its sole discretion;
provided that Dechert LLP shall be considered acceptable counsel for purposes of
this definition.

“Optional Sale” has the meaning assigned to that term in Section 2.07(h).

“Outstanding Balance” means the principal balance of a Loan Asset, expressed
exclusive of PIK Interest and accrued interest. For the avoidance of doubt, the
Outstanding Balance with respect to a Revolving Loan Asset or a Delayed Draw
Loan Asset shall be equal to the funded amount of such Revolving Loan Asset or
Delayed Draw Loan Asset.

“Parent” means CCT or any successor entity formed by or surviving any Permitted
BDC Merger.

“Payment Date” means the 15th day of each March, June, September and December
or, if such day is not a Business Day, the next succeeding Business Day,
commencing on the Initial Payment Date; provided that the final Payment Date
shall occur on the Collection Date; provided further that the Administrative
Agent may, in its sole discretion with three (3) Business Days’ prior written
notice to the Borrower, the Collateral Agent and the Servicer, déclassé any
Business Day a Payment Date if (i)(x) an Event of Default shall have beebeen
declared or (y) after the automatic occurrence of a Facility Maturity Date and
(ii) the Administrative Agent or the Lenders have declared the Advances
Outstanding and the other Obligations to be immediately due and payable in full
in accordance with Section 7.01.

“Payment Date Cut-Off” means, with respect to each Payment Date, the fifth
Business Day prior to such Payment Date.

“Payment Duties” has the meaning assigned to that term in Section 10.02(b)(ii).

“Pension Plan” has the meaning assigned to that term in Section 4.01(x).

“Permitted BDC” means each of FSIC, FS Investment Corporation II, FS Investment
Corporation III, FS Investment Corporation IV and Corporate Capital Trust II.

“Permitted BDC Merger” means any transaction or a series of related transactions
for the direct or indirect acquisition by a Permitted BDC of CCT, including, for
the avoidance of doubt, the transactions contemplated pursuant to the Agreement
and Plan of Merger; provided that substantially concurrently with the
consummation of any merger where CCT (or such successor for which opinions
referenced below have been delivered) is not the surviving entity, such
Permitted BDC shall have delivered perfection, true sale and non-consolidation
opinions in form reasonably satisfactory to the Administrative Agent.

 

24



--------------------------------------------------------------------------------

“Permitted Investments” means, at any time:

(i)    direct interest bearing obligations of, and interest bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States, the obligations of which
are backed by the full faith and credit of the United States;

(ii)       demand or time deposits in, certificates of deposit of, demand notes
of, or bankers’ acceptances issued by any depository institution or trust
company organized under the laws of the United States or any State thereof
(including any federal or state branch or agency of a foreign depository
institution or trust company) and subject to supervision and examination by
federal and/or state banking authorities (including, if applicable, the
Collateral Agent, the Collateral Custodian or the Administrative Agent or any
agent thereof acting in its commercial capacity); provided that the short term
unsecured debt obligations of such depository institution or trust company at
the time of such investment, or contractual commitment providing for such
investment, are rated at least “A-1” by Standard & Poor’s and “P-1” by Moody’s;

(iii)      commercial paper that (i) is payable in Dollars and (ii) is rated at
least “A1” by Standard & Poor’s and “P-1” by Moody’s; and (iv) units of money
market funds rated in the highest credit rating category by each of S&P and
Moody’s.

No Permitted Investment shall have an “f”, “r”, “p”, “pi”, “q”, “sf” or “t”
subscript affixed to its S&P rating. Any such investment may be made or acquired
from or through the Collateral Agent or the Administrative Agent or any of their
respective affiliates, or any entity for whom the Collateral Agent, the
Administrative Agent, the Collateral Custodian, the Account Bank or any of their
respective affiliates provides services and receives compensation (so long as
such investment otherwise meets the applicable requirements of the foregoing
definition of Permitted Investment at the time of acquisition); provided that,
notwithstanding the foregoing clauses (i) through (iv), unless the Borrower and
the Servicer have received the written advice of counsel of national reputation
experienced in such matters to the contrary (together with an Officer’s
Certificate of the Borrower or the Servicer to the Administrative Agent and the
Collateral Agent that the advice specified in this definition has been received
by the Borrower and the Servicer), Permitted Investments may only include
obligations or securities that constitute cash equivalents for purposes of the
rights and assets in paragraph (c)(8)(i)(B) of the exclusions from the
definition of “covered fund” for purposes of the Volcker Rule.

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (b) Liens imposed by law, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith and (c) Liens granted pursuant
to or by the Transaction Documents.

“Permitted Successor Advisor” means any joint venture entity between (i) KKR
Credit Advisors (US) LLC or its Affiliate and (ii) Franklin Square Holdings,
L.P. or its Affiliate, pursuant to which joint venture (a) KKR Credit Advisors
(US) LLC or its Affiliate owns at least

 

25



--------------------------------------------------------------------------------

50% of the equity interests of all classes (including voting equity interests)
and (b) at least 50% of the investment committee with the sole authority to make
investment-related decisions for CCT(1) prior to the consummation of a Permitted
BDC Merger, CCT, and (2) on or after the consummation of each Permitted BDC
Merger, the applicable Permitted BDC, are employees of KKR Credit Advisors (US)
LLC or its Affiliate.

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

“PIK Interest” means interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as interest as it
accrues.

“PIK Loan Asset” means a Loan Asset which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan Asset for
some period of the time prior to such Loan Asset requiring the current cash
payment of such previously capitalized interest, which cash payment shall be
treated as an Interest Collection at the time it is received.

“Pledge” means the pledge of any Eligible Loan Asset or other Portfolio Asset
pursuant to Article II.

“Portfolio Assets” means all Loan Assets owned by the Borrower, together with
all proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Borrower in and to:

(a)     any amounts on deposit in any cash reserve, collection, custody or
lockbox accounts securing the Loan Assets;

(b)     all rights with respect to the Loan Assets to which the Borrower is
entitled as lender of record under the applicable Loan Agreement;

(c)     the Controlled Accounts, together with all cash and investments in each
of the foregoing including amounts earned on investments therein;

(d)     any Underlying Collateral securing a Loan Asset and all Recoveries
related thereto, all payments paid in respect thereof and all monies due, to
become due and paid in respect thereof accruing after the applicable Cut-Off
Date and all liquidation proceeds;

(e)     all Required Loan Documents, the Loan Asset Files related to any Loan
Asset, any Records, and the documents, agreements, and instruments included in
the Loan Asset Files or Records;

(f)     all Insurance Policies with respect to any Loan Asset;

(g)     all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan Asset, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 

26



--------------------------------------------------------------------------------

(h)     the Purchase and Sale Agreement (including, without limitation, rights
of recovery of the Borrower against the Transferor) and the assignment to the
Collateral Agent, for the benefit of the Secured Parties, of all UCC financing
statements filed by the Borrower against the Transferor under or in connection
with the Purchase and Sale Agreement;

(i)     all records (including computer records) with respect to the foregoing
(including, without limitation, the Records);

(j)     all collections, income, payments, proceeds and other benefits of each
of the foregoing; and

(k)     all rights with respect to the Loan Assets to which the Borrower is
entitled as assignee under any assignment agreement related to the applicable
Loan Agreement.

“Prime Rate” means, as of any date, the rate announced by SMBC from time to time
and in effect on such date as its prime rate in the United States at its New
York Branch, such rate to change as and when such designated rate changes. The
Prime Rate is not intended to be the lowest rate of interest charged by SMBC or
any other specified financial institution in connection with extensions of
credit to debtors.

“Principal Collection Account” means a sub-account (account number [] at the
Account Bank) of the Collection Account into which Principal Collections shall
be deposited.

“Principal Collections” means (i) any amounts deposited by the Borrower (or the
Servicer on its behalf) in accordance with Section 2.06(a)(i) or
Section 2.07(c)(i) and (ii) with respect to any Loan Asset, all amounts received
which are not Interest Collections, including, without limitation, all
Recoveries, all Insurance Proceeds, all scheduled payments of principal and
principal prepayments and all guaranty payments and proceeds of any
liquidations, sales or dispositions, in each case, not attributable to the
interest on such Loan Asset. For the avoidance of doubt, “Principal Collections”
shall not include amounts on deposit in the Unfunded Exposure Account.

“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (as determined under clause (i) of the
definition of “Commitment”), by the aggregate Commitments of all the Lenders (as
determined under clause (i) of the definition of “Commitment”).

“Proceeds” means, with respect to any Collateral Portfolio, all property that is
receivable or received when such Collateral Portfolio is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any insurance relating to such Collateral Portfolio.

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of the Closing Date, between the Transferor, as the seller, and the
Borrower, as the purchaser, as amended, modified, waived, supplemented, restated
or replaced from time to time.

 

27



--------------------------------------------------------------------------------

“Quarterly Reporting Date” means the seventh Business Day of each calendar
quarter, commencing with the calendar quarter beginning January 1, 2016.

“Quarterly Servicing Report” has the meaning assigned to that term in
Section 6.08(b).

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Transferor
or the Servicer have generated, in which the Borrower has acquired an interest
pursuant to the Purchase and Sale Agreement or in which the Borrower or the
Transferor have otherwise obtained an interest.

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan Asset subject to a payment default, or other default, by the related
Obligor is sold, discarded or abandoned (after a determination by the Servicer
that such Underlying Collateral has little or no remaining value) or otherwise
determined to be fully liquidated by the Servicer in accordance with the
Servicing Standard, the proceeds from the sale of the Underlying Collateral, the
proceeds of any related Insurance Policy, any other recoveries with respect to
such Loan Asset, as applicable, the Underlying Collateral, and amounts
representing late fees and penalties, net of any amounts received that are
required under such Loan Asset, as applicable, to be refunded to the related
Obligor.

“Register” has the meaning assigned to that term in Section 2.14.

“Reinvestment Period” shall mean the date commencing on the Closing Date and
ending on the day preceding the earliest of (i) December 2, 20182019 (or such
later date as results from the Initial Reinvestment Period Extension or the
Second Reinvestment Period Extension in accordance with and pursuant to
Section 2.01(d)(i), or as otherwise agreed to in writing by the Borrower, the
Servicer, the Administrative Agent and the Lenders), (ii) the occurrence of an
Event of Default and the termination of the Commitments pursuant to Section 7.01
and (iii) the declaration or automatic or scheduled occurrence of the Facility
Maturity Date; provided that if any of the foregoing is not a Business Day, the
Reinvestment Period shall end on the next Business Day.

“Release Date” has the meaning set forth in Section 2.07(c).

“Relevant Test Period” means, with respect to any Loan Asset, the relevant test
period for the calculation of Total Net Leverage Ratio for such Loan Asset in
the related Loan Agreement or, if no such period is provided for therein, for
Obligors delivering monthly financing statements, each period of the last 12
consecutive reported calendar months, and for Obligors delivering quarterly
financing statements, each period of the last four consecutive reported fiscal
quarters of the principal Obligor on such Loan Asset; provided that with respect
to any Loan Asset for which the relevant test period is not provided for in the
related Loan Agreement, if an Obligor is a newly-formed entity as to which 12
consecutive calendar months have not yet elapsed, “Relevant Test Period” shall
initially include the period from the date of formation of such Obligor to the
end of the twelfth calendar month or fourth fiscal quarter (as the case may be)
from the date of formation, and shall subsequently include each period of the
last 12 consecutive reported calendar months or four consecutive reported fiscal
quarters (as the case may be) of such Obligor.

 

28



--------------------------------------------------------------------------------

“Remittance Period” means, (i) as to the Initial Payment Date, the period
beginning on the Closing Date and ending on, and including, the Payment Date
Cut-Off immediately preceding such Payment Date and (ii) as to any subsequent
Payment Date, the period beginning on the first day after the most recently
ended Remittance Period and ending on, and including, the Payment Date Cut-Off
immediately preceding such Payment Date, or, with respect to the final
Remittance Period, the Collection Date.

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

“Reporting Date” means, as the context requires, either (i) the Monthly
Reporting Date or (ii) the Quarterly Reporting Date.

“Required Lenders” means (i) SMBC (as a Lender hereunder) and its successors and
assigns, in the event any such party is a Lender hereunder and (ii) the Lenders
representing an aggregate of at least 51% of the aggregate Commitments of the
Lenders then in effect.

“Required Loan Documents” means, for each Loan Asset, originals (except as
otherwise indicated) of the following documents or instruments, all as specified
on the related Loan Asset Checklist:

(a)(i)     other than in the case of a Noteless Loan Asset, the original or, if
accompanied by an original “lost note” affidavit and indemnity, a copy of, the
underlying promissory note, endorsed by the Borrower (and evidencing an unbroken
chain of endorsements from each prior holder thereof evidenced in the chain of
endorsements in blank), and (ii) if such promissory note is not issued in the
name of the Borrower or in the case of a Noteless Loan Asset (x) a copy of each
transfer document or instrument relating to such Noteless Loan Asset evidencing
the assignment of such Noteless Loan Asset from the Borrower in blank, and (y) a
copy of the Loan Asset Register with respect to such Noteless Loan Asset, as
described in Section 5.03(k)(ii) and (iii) additional transfer agreements,
consents or other documentation necessary (if any) to ensure the Borrower is a
lender of record under the underlying Loan Agreement and recognized by the
underlying agent or administrative agent, as applicable, and the Obligor with
respect to such Loan Asset as a lender thereto;

(b)     originals or copies of each of the following, to the extent applicable
to the related Loan Asset; any related Loan Agreement, credit agreement, note
purchase agreement, security agreement (if separate from any mortgage), sale and
servicing agreement, acquisition agreement, subordination agreement,
intercreditor agreement or similar instruments, guarantee, Insurance Policy,
assumption or substitution agreement or similar material operative document, in
each case together with any amendment or modification thereto, as set forth on
the Loan Asset Checklist; and

 

29



--------------------------------------------------------------------------------

(c)     with respect to any Loan Asset originated by the Transferor or an
Affiliate and with respect to which the Transferor or an Affiliate acts as
administrative agent (or in a comparable capacity), either (i) copies of the
UCC-1 Financing Statements, if any, and any related continuation statements,
each showing the Obligor as debtor and the Collateral Agent as total assignee or
showing the Obligor, as debtor and the Transferor or the applicable Affiliate as
secured party and each with evidence of filing thereon, or (ii) copies of any
such financing statements certified by the Servicer to be true and complete
copies thereof in instances where the original financing statements have been
sent to the appropriate public filing office for filing, in each case as set
forth in the Loan Asset Checklist.

“Required Reports” means, collectively, the asset report and the Servicing
Reports required pursuant to Section 6.08(b), the Servicer’s Certificate
required pursuant to Section 6.08(c), the financial statements of the Servicer
required pursuant to Section 6.08(d), the tax returns of the Borrower, the
Transferor, the Parent and the Servicer required pursuant to Section 6.08(e),
the financial statements and valuation reports of each Obligor required pursuant
to Section 6.08(f), the annual statements as to compliance required pursuant to
Section 6.09, and the annual independent public accountant’s report required
pursuant to Section 6.10.

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend or distribution paid solely in
interests of that class of membership interests or in any junior class of
membership interests of the Borrower; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any class of membership interests of the Borrower now or hereafter
outstanding, (iii) any payment made to redeem, purchase, repurchase or retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire membership interests of the Borrower now or hereafter outstanding,
and (iv) any payment of management fees by the Borrower. For the avoidance of
doubt, (x) payments and reimbursements due to the Servicer in accordance with
this Agreement or any other Transaction Document do not constitute Restricted
Junior Payments and (y) distributions by the Borrower to holders of its
membership interests of Loan Assets or of cash or other proceeds relating
thereto which have been substituted by the Borrower in accordance with this
Agreement shall not constitute Restricted Junior Payments.

“Retained Interest” means, with respect to any Agented Note that is transferred
to the Borrower, (i) all of the obligations, if any, of the agent(s) under the
documentation evidencing such Agented Note and (ii) the applicable portion of
the interests, rights and obligations under the documentation evidencing such
Agented Note that relate to such portion(s) of the indebtedness that is owned by
another lender.

“Revolving Loan Asset” means a Loan Asset that is a line of credit or contains
an unfunded commitment arising from an extension of credit to an Obligor,
pursuant to the terms of which amounts borrowed may be repaid and subsequently
reborrowed.

 

30



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business (or its successors in interest).

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

“Second Lien Loan Asset” means any Loan Asset that (a) is secured by a valid and
perfected second priority Lien on substantially all of the Obligor’s assets
constituting Underlying Collateral for the Loan Asset (whether or not there is
also a security interest of a higher or lower priority in additional
collateral), subject to any “permitted liens” as defined in the applicable Loan
Agreement for such Loan Asset or such comparable definition if “permitted liens”
is not defined therein, (b) is pari passu in right of payment with the
Indebtedness of the holders of the first priority security interest (other than
with respect to receipt of the proceeds of liquidated collateral following an
event of default), (c) pursuant to an intercreditor or subordination agreement
between the Borrower (or the applicable agent) and the holder of such first
priority security interest (or the applicable agent), the amount of Indebtedness
covered by such first priority security interest is limited in terms of
aggregate outstanding amount or percent of outstanding principal and (d) has a
Loan-to-Value Ratio, as of the Cut-Off Date, of not greater than 70%.

“Second Reinvestment Period Extension” has the meaning assigned to that term in
Section 2.01(d)(i).

“Second Stated Maturity Date Extension” has the meaning assigned to that term in
Section 2.01(d)(ii).

“Secured Party” means each of the Administrative Agent, each Lender (together
with its successors and assigns), each Affected Party, the Collateral Agent, the
Collateral Custodian, the Account Bank and, to the extent of any Obligations
owing to such Person hereunder or under any other Transaction Document, each of
their respective Affiliates, assigns, officers, directors, employees and agents.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Sequential Pay Event” means, as of any date of determination, (i) after the
occurrence of an Event of Default and the termination of the Commitments
pursuant to Section 7.01, (ii) after the declaration or automatic or scheduled
occurrence of the Facility Maturity Date or (iii) after the end of the
Reinvestment Period when the aggregate Adjusted Borrowing Value of the Loan
Assets held by the Borrower first equals 50% or less of the aggregate Adjusted
Borrowing Value of the Loan Assets held by the Borrower as of the final day of
the Reinvestment Period.

“Servicer” means at any time the Person then authorized, pursuant to
Section 6.01 to service, administer, and collect on the Loan Assets and exercise
rights and remedies in respect of the same.

 

31



--------------------------------------------------------------------------------

“Servicer Pension Plan” has the meaning set forth in Section 4.03(p).

“Servicer Termination Event” means the occurrence of any one or more of the
following events:

(a)     any failure by the Servicer to make any payment, transfer or deposit
into the Collection Account (including, without limitation, with respect to
bifurcation and remittance of Interest Collections and Principal Collections) or
the Unfunded Exposure Account, as required by this Agreement or any Transaction
Document which continues unremedied for a period of two Business Days;

(b)     any failure on the part of the Servicer duly to (i) observe or perform
in any material respect any other covenants or agreements of the Servicer set
forth in this Agreement or the other Transaction Documents to which the Servicer
is a party (including, without limitation, any delegation of the Servicer’s
duties that is not permitted by Section 6.01 of this Agreement) or (ii) comply
in any material respect with the Servicing Standard regarding the servicing of
the Collateral Portfolio and in each case of clause (i) or (ii) the same
continues unremedied for a period of 30 days (if such failure can be remedied)
after the earlier to occur of (x) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Servicer
by the Administrative Agent or the Collateral Agent (at the direction of the
Administrative Agent) and (y) the date on which a Responsible Officer of the
Servicer acquires knowledge thereof;

(c)     the failure of the Servicer to make any payment when due (after giving
effect to any related grace period) under one or more agreements for borrowed
money to which it is a party and for which there is recourse to the Servicer or
the property of the Servicer for such debt in an aggregate amount in excess of
United States $5,000,000, individually or in the aggregate;

(d)     a Bankruptcy Event shall occur with respect to the Servicer;

(e)     CCT(i) prior to the consummation of a Permitted BDC Merger, CCT, and
(ii) on or after the consummation of each Permitted BDC Merger, the applicable
Permitted BDC, shall assign its rights or obligations as “Servicer” hereunder to
any Person without the consent of each Lender and the Administrative Agent (as
required in Section 11.04(a) of this Agreement) (other than pursuant to
Section 6.01 following the delivery of a Servicer Termination Notice);

(f)      the occurrence of any Change of Control with respect to the Servicer
that does not comply with the provisions of Section 5.04(a) of this Agreement;

(g)     any failure by the Servicer to deliver (i) any required Servicing Report
on or before the date occurring two Business Days after the date such report is
required to be made or given, as the case may be or (ii) any other Required
Reports hereunder on or before the date occurring five Business Days after the
date such report is required to be made or given, as the case may be, in each
case under the terms of this Agreement;

 

32



--------------------------------------------------------------------------------

(h)     any representation, warranty or certification made by the Servicer in
any Transaction Document or in any document or report delivered pursuant to any
Transaction Document shall prove to have been incorrect when made, which
inaccuracy has a Material Adverse Effect on the Lenders, and continues to be
unremedied for a period of 30 days after the earlier to occur of (i) the date on
which written notice of such incorrectness requiring the same to be remedied
shall have been given to the Servicer by the Administrative Agent, or the
Collateral Agent (at the direction of the Administrative Agent) and (ii) the
date on which a Responsible Officer of the Servicer acquires knowledge thereof;

(i)     any financial or other information reasonably requested from the
Servicer in accordance with the terms of this Agreement by the Administrative
Agent, a Lender or the Collateral Agent is not provided as requested within 10
Business Days following such request;

(j)      the rendering against the Servicer of one or more final judgments,
decrees or orders for the payment of money in excess of United States
$15,000,000, individually or in the aggregate, (excluding, in each case, any
amounts covered by insurance), and the continuance of such judgment, decree or
order unsatisfied and in effect for any period of more than 60 consecutive days
after the later of (i) the date on which the right to appeal thereof has expired
if no such appeal has commenced, or (ii) the date on which all rights to appeal
have been extinguished, without such judgment, decree or order being vacated,
stayed or discharged during such 60 day period;

(k)      the occurrence of (i) an Event of Default, (ii) the Facility Maturity
Date or (iii) a Material Adverse Effect with respect to the Servicer or its
business; or

(l)      the Servicer resigns in contravention of Section 6.11 of this
Agreement.

“Servicer Termination Notice” has the meaning assigned to that term in
Section 6.01(b).

“Servicer’s Certificate” has the meaning assigned to that term in
Section 6.08(c).

“Servicing Fees” means the fee payable to the Servicer on each Payment Date in
arrears in respect of each Remittance Period, which fee shall be equal to the
product of (i) 0.50%, (ii) the arithmetic mean of the aggregate Outstanding
Balance of all Eligible Loan Assets on the first day and on the last day of the
related Remittance Period and (iii) the actual number of days in such Remittance
Period divided by 360; provided that the rate set forth in clause (i) hereof may
be increased up to 0.75% at the discretion of the Administrative Agent in the
event that a successor Servicer is appointed pursuant to Section 6.01(c).

“Servicing File” means, for each Loan Asset, (a) copies of each of the Required
Loan Documents and (b) any other portion of the Loan Asset File which is not
part of the Required Loan Documents.

“Servicing Report” has the meaning assigned to that term in Section 6.08(b).

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets on behalf of
the Secured Parties in accordance with Applicable Law, the terms of this
Agreement, the Loan Agreements, all customary and usual servicing practices for
loans like the Loan Assets and, to the extent

 

33



--------------------------------------------------------------------------------

consistent with the foregoing, (a)(i) if the Servicer is the originator or an
Affiliate thereof, the higher of: (A) the customary and usual servicing
practices that a prudent loan investor or lender would use in servicing loans
like the Loan Assets for its own account, and (B) the same care, skill, prudence
and diligence with which the Servicer services and administers loans for its own
account or for the account of others pursuant to and in accordance with the
Investment Policies, and (ii) if the Servicer is not the originator or an
Affiliate thereof, the same care, skill, prudence and diligence with which the
Servicer services and administers loans for its own account or for the account
of others; (b) with a view to maximize the value of the Loan Assets; and
(c) without regard to: (i) the Servicer’s right to receive compensation for its
services hereunder or with respect to any particular transaction, (ii) the
ownership by the Servicer or any Affiliate thereof of any Loan Assets, or
(iii) the ownership, servicing or management for others by the Servicer of any
other loans or property by the Servicer.

“SMBC” means Sumitomo Mitsui Banking Corporation, a Japanese joint stock
corporation, in its individual capacity, together with its successors and
assigns.

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met: (a) the fair market value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts and
other liabilities as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

“State” means one of the fifty states of the United States or the District of
Columbia.

“Stated Maturity Date” means December 2, 20212022 (or, if such day is not a
Business Day, the next succeeding Business Day) or such later date as results
from the Initial Stated Maturity Date Extension or the Second Stated Maturity
Date Extension in accordance with and pursuant to Section 2.01(d)(ii), or as
otherwise agreed to in writing by the Borrower, the Servicer, the Administrative
Agent and the Lenders.

“Structured Finance Obligation” means any obligation secured directly by,
referenced to, or representing ownership of, a pool of receivables or other
financial assets of any obligor, including collateralized debt obligations and
mortgage-backed securities, including (but not limited to) collateral debt
obligations, collateral loan obligations, asset backed securities and commercial
mortgage backed securities or any resecuritization thereof.

 

34



--------------------------------------------------------------------------------

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.

“Substitute Eligible Loan Asset” means each Eligible Loan Asset Pledged by the
Borrower to the Collateral Agent, on behalf of the Secured Parties, pursuant to
Section 2.07(a) or Section 2.07(c)(ii).

“Successor Servicer” has the meaning assigned to that term in Section 6.01(i).

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

“Term Loan Asset” means a Loan Asset that is a term loan that has been fully
funded and does not contain any unfunded commitment arising from an extension of
credit to an Obligor.

“Total Net Leverage Ratio” means, with respect to any Loan Asset for any
Relevant Test Period, the meaning of “Total Net Leverage Ratio” relating to
total Indebtedness in the Loan Agreement for such Loan Asset, and in any case
that “Total Net Leverage Ratio” or such comparable definition is not defined in
such Loan Agreement, the ratio with respect to the applicable Obligor of
(a) total Indebtedness minus Unrestricted Cash to (b) EBITDA, as calculated by
the Servicer in good faith using information from and calculations consistent
with the relevant compliance statements and financial reporting packages
provided by the relevant Obligor as per the requirements of the Loan Agreement.

“Transaction Documents” means this Agreement, any Variable Funding Note(s), any
Joinder Supplement, the Purchase and Sale Agreement, the Control Agreement, the
Custody Agreement, the Collateral Custodian and Account Bank Fee Letter, each
Lender Fee Letter and each document, instrument or agreement related to any of
the foregoing.

“Transferor” means CCT, in its capacity as the transferor hereunder and as the
seller under the Purchase and Sale Agreement, together with its successors and
assigns in such capacity.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.

“Underlying Collateral” means, with respect to a Loan Asset, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Loan Asset, as applicable, including, without limitation,
mortgaged property and/or a pledge of the stock, membership or other ownership
interests in the related Obligor and all proceeds from any sale or other
disposition of such property or other assets.

 

35



--------------------------------------------------------------------------------

“Underwriting Period” has the meaning assigned to that term in
Section 3.02(b)(ii).

“Underwriting Request” has the meaning assigned to that term in
Section 3.02(b)(ii).

“Unfunded Exposure Account” means a trust account (account number [] at the
Account Bank) in the name of the Borrower and under the control of the
Collateral Agent for the benefit of the Secured Parties; provided that the funds
deposited therein (including any interest and earnings thereon) from time to
time and subject to the terms thereof shall constitute the property and assets
of the Borrower and the Borrower shall be solely liable for any Taxes payable
with respect to the Unfunded Exposure Account.

“Unfunded Exposure Amount” means, as of any date of determination, an amount
equal to the aggregate amount of all Exposure Amounts.

“Unfunded Exposure Amount Shortfall” has the meaning assigned to that term in
Section 2.02(f).

“Unfunded Exposure Equity Amount” means, on any date of determination, an amount
equal to, for each Eligible Loan Asset which has any unfunded commitments, the
aggregate sum of the products of (a) the Exposure Amount for each such Eligible
Loan Asset and (b) the difference of (x) 100% minus (y) the Applicable
Percentage for each such Eligible Loan Asset.

“United States” means the United States of America.

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

“Unrestricted Cash” means, with respect to any Loan Asset for any Relevant Test
Period, the meaning of “Unrestricted Cash” or any comparable definition in the
Loan Agreement for each Loan Asset, and in any case that “Unrestricted Cash” or
such comparable definition is not defined in such Loan Agreement, all cash
available for use for general corporate purposes and not held in any reserve
account or legally or contractually restricted for any particular purposes or
subject to any lien (other than blanket liens permitted under or granted in
accordance with such Loan Agreement).

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Value Adjustment Event” means, with respect to any Loan Asset, the occurrence
of any one or more of the following events after the related Cut-Off Date (any
of which, for the avoidance of doubt, may occur more than once):

(i)     an Obligor principal payment default under any Loan Asset;

 

36



--------------------------------------------------------------------------------

(ii)         any other Obligor payment default with respect to principal or
interest under any Loan Asset (after giving effect to any applicable grace
and/or cure periods set forth in the Loan Agreement, but in any case not to
exceed five Business Days);

(iii)       a Bankruptcy Event with respect to the related Obligor;

(iv) the occurrence of a Material Modification with respect to such Loan Asset;
or

(v)         the Obligor in respect of such Loan Asset fails to deliver to the
Borrower or the Servicer any financial reporting information (after giving
effect to any grace and/or cure period set forth in the Loan Agreement); or

(vi)        any other Obligor default under such Loan Asset (after giving effect
to any applicable grace or cure periods in accordance with the applicable Loan
Agreement) that, in the Administrative Agent’s sole discretion, could reasonably
be expected to have a material and adverse effect on the creditworthiness of
such Obligor or on the collectability of any amount required to be paid under
the related Loan Agreement for such Loan Asset; or

(vii)       for Second Lien Loan Assets only, the Total Net Leverage Ratio for
any Relevant Test Period of the related Obligor with respect to such Loan Asset
(x) is more than 1.25x higher than such Total Net Leverage Ratio as calculated
on the applicable Cut-Off Date (or, in the case of Loan Assets approved by the
Administrative Agent prior to November 30, 2018, as set forth on the Approval
Notice for such Loan Assets) and (y) is more than 3.50x.

“Variable Funding Note” has the meaning assigned to such term in
Section 2.01(a).

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Warranty Event” means, as to any Loan Asset, the discovery by the Borrower, the
Transferor (if applicable) or the Servicer that as of the related Cut-Off Date
for such Loan Asset there existed a breach of any representation or warranty set
forth in Section 4.02 and Schedule II or Section 4.2 of the Purchase and Sale
Agreement by the Borrower, the Transferor (if applicable) or the Servicer
relating to such Loan Asset (including that the Loan Asset failed to satisfy the
criteria of the definition of “Eligible Loan Asset”) and the failure of Borrower
to cure such breach, or cause the same to be cured, within 10 Business Days
after the earlier to occur of the Borrower’s, Seller’s or Servicer’s receipt of
notice thereof from the Administrative Agent or the Borrower’s, Seller’s or
Servicer’s becoming aware thereof.

“Warranty Loan Asset” means a Loan Asset with respect to which a Warranty Event
has occurred.

“Wells Fargo” means Wells Fargo, National Association.

“Withholding Agent” means the Borrower, the Servicer and the Administrative
Agent.

 

37



--------------------------------------------------------------------------------

“Yield” means the sum of the following, payable on each Payment Date:

(a)     the aggregate LIBOR Yield for all LIBOR Advances Outstanding that have
an Interest Period that ends on such Payment Date and for any part of the
outstanding principal amount of a LIBOR Advance that was prepaid on a day other
than a day on which an Interest Period for such LIBOR Advance ended, to the
extent that LIBOR Yield with respect to such prepaid principal remains accrued
and unpaid: plus,

(b)     with respect to any previously ended Remittance Period during which any
Base Rate Advances were outstanding, the sum for each day in such Remittance
Period of amounts determined in accordance with the following formula (but only
to the extent that such amounts were not previously paid to the Lenders):

 

        

YR x L

    D

where:    YR    =    the Base Rate Yield Rate applicable on such day;    L    =
   the aggregate principal amount of the Base Rate Advances Outstanding on such
day; and    D =    365 or 366, as applicable;

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by any Lender to the
Borrower or any other Person for any reason including, without limitation, such
distribution becoming void or otherwise avoidable under any statutory provision
or common law or equitable action, including, without limitation, any provision
of the Bankruptcy Code.

SECTION 2.02     Other Terms. All accounting terms used but not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the UCC in the State of New York, and used but not specifically
defined herein, are used herein as defined in such Article 9.

SECTION 2.03     Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

SECTION 2.04     Interpretation.

In each Transaction Document, unless a contrary intention appears:

(a)     the singular number includes the plural number and vice versa;

 

38



--------------------------------------------------------------------------------

(b)     reference to any Person includes such Person’s successors and assigns
but only if such successors and assigns are not prohibited by the Transaction
Documents;

(c)     reference to any gender includes each other gender;

(d)     reference to day or days without further qualification means calendar
days;

(e)     reference to any time means New York, New York time;

(f)     reference to the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”;

(g)     reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, waived, supplemented, restated or replaced and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

(h)     reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision; and

(i)     for the avoidance of doubt, on each Measurement Date, the status of each
Loan Asset shall be re-determined by the Servicer as of such date and, as a
consequence thereof, Loan Assets that were (i) previously Eligible Loan Assets
on a prior Measurement Date may be excluded from the Borrowing Base calculated
on such Measurement Date and (ii) previously not Eligible Loan Assets on a prior
Measurement Date may be included in the Borrowing Base calculated on such
Measurement Date.

SECTION     2.05 Nature of Obligations. The parties hereto intend the Advances
made hereunder to be a “loan” and not a “security” for purposes of
Section 8-102(15) of the UCC.

ARTICLE III.

THE FACILITY

SECTION     3.01 Variable Funding Note and Advances.

(a)     Variable Funding Note. Upon the written request of any Lender at any
time, the Borrower shall (on the terms and subject to the conditions hereinafter
set forth) deliver to such Lender, at the address set forth in Section 11.02 of
this Agreement, and upon the written request of any additional Lender, the
Borrower shall deliver to such additional Lender, at the address set forth in
the applicable Joinder Supplement, a duly executed variable funding note (as
amended, modified, supplemented or restated from time to time, a “Variable
Funding Note”), in

 

39



--------------------------------------------------------------------------------

substantially the form of Exhibit H, in an aggregate face amount equal to the
applicable Lender’s Commitment as of the date on which such Variable Funding
Note is issued and otherwise duly completed. If any Variable Funding Note is
issued, interest shall accrue on such Variable Funding Note, and such Variable
Funding Note shall be payable, as described herein.

(b)     Advances. On the terms and conditions hereinafter set forth, from time
to time from the Closing Date until the end of the Reinvestment Period, the
Borrower may request that the Lenders make Advances secured by the Collateral
Portfolio, (x) to the Borrower for the purpose of purchasing Eligible Loan
Assets, (y) to the Unfunded Exposure Account in an amount up to the Unfunded
Exposure Amount or (z) to the Borrower for distributions to the Transferor in
connection with prior transfers of unleveraged Eligible Loan Assets to the
Borrower as capital contributions to the Borrower, including with respect to any
Borrowing Base capacity resulting from any repayment of Advances previously made
to the Borrower (so long as such distribution is permitted pursuant to
Section 5.02(m) of this Agreement). Other than pursuant to Section 2.02(f),
under no circumstances shall any Lender be required to make any Advance if after
giving effect to such Advance and the addition to the Collateral Portfolio of
the Eligible Loan Assets being acquired by the Borrower using the proceeds of
such Advance, (i) an Event of Default has occurred, or would result therefrom,
or an Unmatured Event of Default exists or would result therefrom or (ii) the
aggregate Advances Outstanding would exceed the Borrowing Base. Notwithstanding
anything to the contrary herein (including Section 2.02(f)), no Lender shall be
obligated to provide the Borrower (or to the Unfunded Exposure Account, if
applicable) with aggregate funds in connection with an Advance that would exceed
the lesser of (x) such Lender’s unused Commitment then in effect and (y) the
aggregate unused Commitments then in effect.

(c)     Notations on Variable Funding Note. Each Lender is hereby authorized to
enter on a schedule attached to the Variable Funding Note, if any, with respect
to such Lender a notation (which may be computer generated) with respect to each
Advance under the Variable Funding Note made by such Lender of: (i) the date and
principal amount thereof, and (ii) each repayment of principal thereof, and any
such recordation shall, absent manifest error, constitute prima facie evidence
of the accuracy of the information so recorded. The failure of any Lender to
make any such notation on the schedule attached to any Variable Funding Note
shall not limit or otherwise affect the obligation of the Borrower to repay the
Advances Outstanding in accordance with their respective terms as set forth
herein.

(d)    (i)     The Borrower may, at any time after the first anniversary of the
Closing Date, make a request to the Administrative Agent and the Lenders to
extend the date set forth in clause (i) of the definition of “Reinvestment
Period” for a period of one year (or such shorter period as determined by the
Servicer and mutually agreed to by the Administrative Agent, each of the
Lenders, the Borrower and the Servicer) (such extension, the “Initial
Reinvestment Period Extension”). Following such Initial Reinvestment Period
Extension, the Borrower may, at any time thereafter, make a request to the
Administrative Agent and the Lenders to extend the date set forth in clause
(i) of the definition of “Reinvestment Period” (as revised by the Initial
Reinvestment Period Extension) for an additional period of one year (such
extension, the “Second Reinvestment Period Extension”). The effectiveness of
either the Initial Reinvestment Period Extension or the Second Reinvestment
Period Extension shall be conditioned upon the payment of the applicable
Extension Fee to the Administrative Agent for

 

40



--------------------------------------------------------------------------------

the Administrative Agent’s own account, in immediately available funds. For the
avoidance of doubt, the Borrower agrees that any of the Lenders or the
Administrative Agent, in their sole and absolute discretion, without regard to
the value or performance of the Loan Assets or any other factor, may elect not
to extend the date set forth in clause (i) of the definition of “Reinvestment
Period”.

(ii)     The Borrower may, at any time after the first anniversary of the
Closing Date, make a request to the Administrative Agent and the Lenders to
extend the date set forth in the definition of “Stated Maturity Date” for a
period of one year (or such shorter period as determined by the Servicer and
mutually agreed to by the Administrative Agent, each of the Lenders, the
Borrower and the Servicer) (such extension, the “Initial Stated Maturity Date
Extension”). Following such Initial State Maturity Date Extension, the Borrower
may, at any time thereafter, make a request to the Administrative Agent and the
Lenders to extend the date set forth in the definition of “Stated Maturity Date”
(as revised by the Initial Stated Maturity Date Extension) for an additional
period of one year (such extension, the “Second Stated Maturity Date
Extension”). The effectiveness of either the Initial Stated Maturity Date
Extension or the Second Stated Maturity Date Extension shall be conditioned upon
the payment of the applicable Extension Fee to the Administrative Agent for the
Administrative Agent’s own account, in immediately available funds. For the
avoidance of doubt, the Borrower agrees that any of the Lenders or the
Administrative Agent, in their sole and absolute discretion, without regard to
the value or performance of the Loan Assets or any other factor, may elect not
to extend the date set forth in the definition of “Stated Maturity Date”.

SECTION 3.02     Procedure for Advances.

(a)     During the Reinvestment Period, the Lenders will make Advances on any
Business Day at the request of the Borrower, subject to and in accordance with
the terms and conditions of Sections 2.01 and 2.02 and subject to the provisions
of Article III hereof.

(b)     The Borrower shall request an Advance by delivering irrevocable written
notice in the form of a Notice of Borrowing, in which the Borrower shall specify
whether the Advance shall be a LIBOR Advance or a Base Rate Advance. For each
LIBOR Advance, the Borrower shall deliver a Notice of Borrowing to the
Administrative Agent and each Lender (with a copy to the Collateral Custodian
and the Account Bank) no later than 1:00 p.m. at least three Business Days
before the Business Day on which the LIBOR Advance is to be made; provided that
if such Notice of Borrowing is delivered later than 1:00 p.m. on such Business
Day, such Notice of Borrowing shall be deemed to have been received on the
following Business Day. For each Base Rate Advance, the Borrower shall deliver
an irrevocable written notice in the form of a Notice of Borrowing to the
Administrative Agent and each Lender no later than 1:00 p.m. one Business Day
prior to the Business Day on which such Base Rate Advance is to be made;
provided that if such Notice of Borrowing is delivered later than 1:00 p.m. on
such Business Day, such Notice of Borrowing shall be deemed to have been
received on the following Business Day. The Borrower or the Servicer shall post
all Loan Agreements and other loan documents and information with respect to
each proposed Eligible Loan Asset, if any, to a Deal Interactive (or other
replacement) website to which the Administrative Agent and each Lender has
access.

 

41



--------------------------------------------------------------------------------

Each Notice of Borrowing shall include a duly completed Borrowing Base
Certificate (updated to the date such Advance is requested and giving pro forma
effect to the Advance requested and the use of the proceeds thereof), and shall
specify:

(i)     the aggregate amount of such Advance, which amount shall not cause the
Advances Outstanding to exceed the Borrowing Base; provided that, except with
respect to an Advance pursuant to Section 2.02(f), the amount of such Advance
must be at least equal to $500,000;

(ii)     the proposed Advance Date and whether such Advance will be a LIBOR
Advance or a Base Rate Advance;

(iii)     a representation that all conditions precedent for an Advance
described in Article III hereof have been satisfied;

(iv)     the amount of cash that will be funded by the Transferor or the
Borrower into the Unfunded Exposure Account in connection with any Revolving
Loan Asset or Delayed Draw Loan Asset funded by such Advance, if applicable; and

(v)     whether such Advance (or portion thereof) should be remitted to the
Advance Funding Account or the Unfunded Exposure Account.

On the date of each Advance, upon satisfaction of the applicable conditions set
forth in Article III, each Lender shall, in accordance with instructions
received by the Borrower, either (i) make available to the Borrower, in same day
funds, an amount equal to such Lender’s Pro Rata Share of such Advance, by
payment into the Advance Funding Account or (ii) remit in same day funds an
amount equal to such Lender’s Pro Rata Share of such Advance into the Unfunded
Exposure Account, as applicable; provided that, with respect to an Advance
funded pursuant to Section 2.02(f), each Lender shall remit the Advance equal to
such Lender’s Pro Rata Share of the Unfunded Exposure Amount Shortfall in same
day funds to the Unfunded Exposure Account.

(c)     Each LIBOR Advance shall bear interest at the applicable LIBOR Yield
Rate. The Base Rate Advances Outstanding shall bear interest at the Base Rate
Yield Rate. So long as no Event of Default has occurred and is continuing, the
Borrower may request that the Administrative Agent convert any Base Rate
Advance, in whole and not in part, to a LIBOR Advance by delivering a Conversion
Notice to the Administrative Agent no later than 1:00 p.m. at least three
Business Days before the Conversion Date on which such Base Rate Advance is to
be converted into a LIBOR Advance.

(d)     Subject to Section 2.18 and the other terms, conditions, provisions and
limitations set forth herein (including, without limitation, the payment of the
Make-Whole Premium and Breakage Fees, as applicable), the Borrower may
(i) borrow, repay or prepay and reborrow Advances without any penalty, fee or
premium on and after the Closing Date and prior to the end of the Reinvestment
Period and (ii) repay or prepay Advances without any penalty, fee or premium
after the end of the Reinvestment Period and prior to the Facility Maturity
Date.

 

42



--------------------------------------------------------------------------------

(e)     A determination by SMBC of the existence of any Eurodollar Disruption
Event (any such determination to be communicated to the Borrower by written
notice from the Administrative Agent promptly after the Administrative Agent
learns of such event), or of the effect of any Eurodollar Disruption Event on
its making or maintaining Advances at LIBOR, shall be conclusive absent manifest
error.

(f)     If, on the last day of the Reinvestment Period (or no later than three
Business Days after the occurrence of an Event of Default if the Reinvestment
Period ends due to the occurrence of an Event of Default), the amount on deposit
in the Unfunded Exposure Account is less than the aggregate Unfunded Exposure
Amount, the Borrower shall request an Advance in the amount of such shortfall
after taking into account the amounts required to be deposited into the Unfunded
Exposure Account in accordance with clause (iii) below (the “Unfunded Exposure
Amount Shortfall”). Following receipt of a Notice of Borrowing (as described in
clause (ii) below), each Lender shall fund such Unfunded Exposure Amount
Shortfall in accordance with Section 2.02(b), notwithstanding anything to the
contrary herein (including, without limitation, (a) the Borrower’s failure to
satisfy any of the conditions precedent set forth in Section 3.02, (b) the
occurrence of an Event of Default or (c) the existence of (x) an Unmatured Event
of Default or (y) a Borrowing Base Deficiency); provided that:

(i)     each Lender may fund such Unfunded Exposure Amount Shortfall in its sole
discretion to the extent that doing so would cause such Lender to make an
Advance that would result in the aggregate outstanding principal amount of such
Lender’s Advances to exceed such Lender’s Commitment;

(ii)     the Borrower shall have caused a properly completed Notice of Borrowing
(which shall specify the account details of the Unfunded Exposure Account where
the funds will be made available) to be delivered to the Administrative Agent
(with a copy to the Lenders) on a timely basis; and

(iii)     to the extent the Reinvestment Period has ended due to the occurrence
of an Event of Default, each Lender shall have a funding obligation with respect
to the Unfunded Exposure Amount Shortfall under this Section 2.02(f) solely to
the extent that (A) the Borrower shall have, prior to the applicable Advance
Date, deposited an amount not less than the Unfunded Exposure Equity Amount in
the Unfunded Exposure Account pursuant to Section 2.04(a)(viii) or by an equity
contribution by CCT(x) prior to the consummation of a Permitted BDC Merger, CCT,
and (y) on or after the consummation of each Permitted BDC Merger, the
applicable Permitted BDC, or by any combination of those two methods and
(B) such funds, as of such Advance Date, remain on deposit in the Unfunded
Exposure Account.

For the avoidance of doubt, the Borrower shall not be required to fund the
Unfunded Exposure Account unless and until the occurrence of an Event of Default
or the last day of the Reinvestment Period or as required to prevent the
occurrence of a Borrowing Base Deficiency. For the further avoidance of doubt,
any obligation of a Lender to make an Advance pursuant to this Section 2.02(f)
shall be without prejudice to the obligation of the Borrower to cure any
Borrowing Base Deficiency that exists prior to such Advance or results
therefrom.

 

43



--------------------------------------------------------------------------------

(g)     The obligation of each Lender to remit its Pro Rata Share of any Advance
shall be several from that of each other Lender and the failure of any Lender to
so make such amount available to the Borrower shall not relieve any other Lender
of its obligation hereunder.

SECTION 3.03     Determination of Yield. Each Lender shall determine the Yield
for its portion of the Advances Outstanding (including unpaid Yield related
thereto, if any, due and payable on a prior Payment Date) to be paid by the
Borrower on each Payment Date and shall advise the Servicer thereof on or prior
to 10:00a.m. on the third Business Day prior to such Payment Date.

SECTION 3.04     Remittance Procedures. By delivery of a Servicing Report on a
Reporting Date, the Servicer, as agent for the Administrative Agent and the
Lenders, shall, and if the Servicer fails to do so, the Administrative Agent may
instruct the Account Bank to, apply funds on deposit in the Controlled Accounts
on the related Payment Date as described in this Section 2.04; provided that at
any time after delivery of Notice of Exclusive Control that has not been
rescinded, the Administrative Agent shall instruct the Collateral Agent (who
shall instruct the Account Bank) to apply funds on deposit in the Controlled
Accounts as described in this Section 2.04.

(a)     Interest and Principal Payments During Reinvestment Period and Absent a
Sequential Pay Event. On each Payment Date during the Reinvestment Period, so
long as no Sequential Pay Event has occurred and is continuing, the Servicer
shall transfer (or instruct the Account Bank to transfer) Interest Collections
and Principal Collections held by the Account Bank in the Collection Account as
of the Payment Date Cut-Off, in accordance with the Servicing Report, to the
following Persons in the following amounts and priority:

(i)     to any applicable Governmental Authority, any Tax or withholding for or
on account of any Tax which could result in a Lien on any of the Collateral
Portfolio;

(ii)     pari passu to (a) the Collateral Agent, in payment in full of the
Collateral Agent Fee with respect to such Payment Date (along with any unpaid
Collateral Agent Fee with respect to any previous Payment Date) and all accrued
and unpaid Collateral Agent Expenses and (b) the Collateral Custodian and the
Account Bank in payment in full of the Collateral Custodian and Account Bank
Fees with respect to such Payment Date (along with any unpaid Collateral
Custodian and Account Bank Fees with respect to any previous Payment Date) and
all accrued and unpaid Collateral Custodian and Account Bank Expenses; provided
that, so long as no Event of Default has occurred and is continuing, (i) amounts
payable to the Collateral Agent for the Collateral Agent Expenses pursuant to
the foregoing shall not exceed $60,000 for any 12-month period and (ii) amounts
payable to the Collateral Custodian and Account Bank pursuant to the foregoing
clause (b) shall not exceed $75,000 for any 12-month period (other than
indemnity amounts payable by the Borrower to the Collateral Custodian and
Account Bank under the Transaction Documents, which amounts shall not be subject
to such cap);

 

44



--------------------------------------------------------------------------------

(iii)     to the Servicer, in payment in full of all accrued and unpaid
expenses; provided that amounts payable to the Servicer pursuant to the
foregoing shall not exceed $25,000 for any three-month period;

(iv)      to the Servicer, in payment in full of the Servicing Fees with respect
to such Payment Date (along with any unpaid Servicing Fees with respect to any
previous Payment Date);

(v)     to the Administrative Agent, all accrued and unpaid fees, out-of-pocket
expenses (including reasonable and reasonably documented out-of-pocket outside
attorneys’ fees, costs and expenses), indemnity amounts and any other
administrative expenses and amounts payable by the Borrower to the
Administrative Agent under the Transaction Documents;

(vi)     pro rata, in accordance with the amounts due under this clause, to each
Lender (A) all Yield payable on such Payment Date and (B) the Non-Usage Fee to
the extent that such Non-Usage Fee is accrued and unpaid as of the last day of
the related Remittance Period;

(vii)     pro rata, to each Lender, all accrued and unpaid fees (including
Breakage Fees), out-of-pocket expenses (including reasonable and reasonably
documented out-of-pocket outside attorneys’ fees, costs and expenses) and
indemnity amounts payable by the Borrower to any Lender under the Transaction
Documents;

(viii)    to pay the Advances Outstanding to the extent required to satisfy any
outstanding Borrowing Base Deficiency or to avoid a Borrowing Base Deficiency
(on a pro forma basis after giving effect to the payment to be made on such
Payment Date) from arising;

(ix)     at the discretion of the Servicer, to the Unfunded Exposure Account up
to an amount necessary to cause the amount on deposit in the Unfunded Exposure
Account to equal the Unfunded Exposure Equity Amount;

(x)      first to (a) the Collateral Custodian and the Account Bank, in payment
in full of all accrued and unpaid Collateral Custodian and Account Bank
Expenses, and second to (b) the Collateral Agent, in payment in full of all
accrued and unpaid Collateral Agent Expenses, each to the extent not paid
pursuant to Section 2.04(b)(ii);

(xi)     to the Servicer, in payment in full of any expenses not reimbursed
pursuant to Section 2.04(a)(iii); and

(xii)     to the Borrower, any remaining amounts.

(b)     Payment Date Transfers After the Reinvestment Period or Following the
Occurrence of a Sequential Pay Event. On each Payment Date after the expiration
of the Reinvestment Period, or if a Sequential Pay Event has occurred and is
continuing, the Servicer shall transfer collected funds held by the Account Bank
in the Collection Account as of the

 

45



--------------------------------------------------------------------------------

Payment Date Cut-Off, in accordance with the Servicing Report, to the following
Persons in the following amounts and priority:

(i)     to any applicable Governmental Authority, any Tax or withholding for or
on account of any Tax which could result in a Lien on any of the Collateral
Portfolio;

(ii)      pari passu to (a) the Collateral Agent, in payment in full of the
Collateral Agent Fee with respect to such Payment Date (along with any unpaid
Collateral Agent Fee with respect to any previous Payment Date) and all accrued
and unpaid Collateral Agent Expenses and (b) the Collateral Custodian and the
Account Bank in payment in full of the Collateral Custodian and Account Bank
Fees with respect to such Payment Date (along with any unpaid Collateral
Custodian and Account Bank Fees with respect to any previous Payment Date) and
all accrued and unpaid Collateral Custodian and Account Bank Expenses; provided
that, so long as no Event of Default has occurred and is continuing, (i) amounts
payable to the Collateral Agent for the Collateral Agent Expenses pursuant to
the foregoing shall not exceed $60,000 for any 12-month period and (ii) amounts
payable to the Collateral Custodian and Account Bank pursuant to the foregoing
clause (b) shall not exceed $75,000 for any 12-month period (other than
indemnity amounts payable by the Borrower to the Collateral Custodian and
Account Bank under the Transaction Documents, which amounts shall not be subject
to such cap);

(iii)     to the Servicer, in payment in full of all accrued and unpaid
expenses; provided that amounts payable to the Servicer pursuant to the
foregoing shall not exceed $25,000 for any three-month period;

(iv)     to the Servicer, in payment in full of the Servicing Fees with respect
to such Payment Date (along with any unpaid Servicing Fees with respect to any
previous Payment Date);

(v)     to the Administrative Agent, all accrued and unpaid fees, out-of-pocket
expenses (including reasonable and reasonably documented out-of-pocket outside
attorneys’ fees, costs and expenses), indemnity amounts and any other
administrative expenses and amounts (to the extent not previously paid in
accordance with Section 8.01(b)) payable by the Borrower to the Administrative
Agent under the Transaction Documents;

(vi)     pro rata, in accordance with the amounts due under this clause, to each
Lender (A) all Yield payable on such Payment Date and (B) the Non-Usage Fee to
the extent that such Non-Usage Fee is accrued and unpaid as of the last day of
the related Remittance Period;

(vii)     pro rata, to each Lender, all accrued and unpaid fees (including
Breakage Fees), out-of-pocket expenses (including reasonable and reasonably
documented out-of-pocket outside attorneys’ fees, costs and expenses) and
indemnity amounts payable by the Borrower to any Lender under the Transaction
Documents;

 

46



--------------------------------------------------------------------------------

(viii)     to the Unfunded Exposure Account in an amount necessary to cause the
amount on deposit in the Unfunded Exposure Account to equal the Unfunded
Exposure Amount;

(ix)       prior to the occurrence of a Sequential Pay Event, pro rata to each
Lender, the Lender Allocation Percentage of the amount available under this
clause (ix)

to pay the Advances Outstanding, including any applicable Make-Whole Premium,
until paid in full;

(x)       after the occurrence of a Sequential Pay Event, pro rata to each
Lender, to pay the Advances Outstanding, including any applicable Make-Whole
Premium, until paid in full;

(xi)       first to (a) the Collateral Custodian and the Account Bank, in
payment in full of all accrued and unpaid Collateral Custodian and Account Bank
Expenses, and second to (b) the Collateral Agent, in payment in full of all
accrued and unpaid Collateral Agent Expenses, each to the extent not paid
pursuant to Section 2.04(b)(ii);

(xii)     to the Servicer, in payment in full of any expenses not reimbursed
pursuant to Section 2.04(b)(iii) and

(xiii)     to the Borrower, any remaining amounts.

(c)     Unfunded Exposure Account. On or prior to the last day of the
Reinvestment Period, the Borrower shall fund an amount equal to the Unfunded
Exposure Amount into the Unfunded Exposure Account. During the Reinvestment
Period, no amounts shall be required to be deposited into the Unfunded Exposure
Account (other than pursuant to Section 2.02(f) or Section 2.06(a)). Funds on
deposit in the Unfunded Exposure Account as of any date of determination may be
withdrawn to fund draw requests of the relevant Obligors under any Revolving
Loan Asset or Delayed Draw Loan Asset; provided that, until an Event of Default
has occurred, the amount withdrawn to fund such draw request shall not create
any Borrowing Base Deficiency. Any such draw request made by an Obligor, along
with wiring instructions for the applicable Obligor, shall be forwarded by the
Servicer (on behalf of the Borrower) to the Account Bank (with a copy to the
Administrative Agent, the Collateral Agent and each Lender) in the form of a
Disbursement Request, and the Servicer (on behalf of the Borrower) shall
instruct the Account Bank to fund such draw request in accordance with the
Disbursement Request; provided that at any time after delivery of Notice of
Exclusive Control, the Collateral Agent shall so instruct the Account Bank. At
any time, the Servicer (or, after delivery of a Notice of Exclusive Control, the
Collateral Agent acting at the direction of the Administrative Agent) may cause
any amounts on deposit in the Unfunded Exposure Account which exceed the
Unfunded Exposure Amount as of any date of determination to be deposited into
the Principal Collection Account as Principal Collections.

(d)     Insufficiency of Funds. The parties hereby agree that, subject to this
Section 2.04, if the funds on deposit in the Collection Account are insufficient
to pay any amounts due and payable on a Payment Date, the Borrower shall
nevertheless remain responsible

 

47



--------------------------------------------------------------------------------

for, and shall pay on each succeeding Payment Date until paid in full all
amounts payable under this Agreement and the other Transaction Documents in
accordance with the terms of this Agreement and the other Transaction Documents.
For the avoidance of doubt, notwithstanding anything to the contrary contained
herein, any failure by the Borrower to pay any amount payable under any
Transaction Document on the date such payment is due according to such
Transaction Document shall, if not cured within any applicable grace period,
constitute an Event of Default notwithstanding that at the time such payment is
due and during any applicable grace period Available Collections are
insufficient for the Borrower to make such payment.

SECTION 3.05     Instructions to the Collateral Agent. To the extent permitted
by Applicable Law, the Administrative Agent shall promptly transmit to the
Servicer and the Borrower by telecopy or e-mail a copy of all instructions and
directions given to the Collateral Agent or the Account Bank by the
Administrative Agent, pursuant to Section 2.04. If either the Administrative
Agent or Collateral Agent disagrees with the computation of any amounts to be
paid or deposited by the Borrower or the Servicer under Section 2.04 or
otherwise pursuant to this Agreement, or upon their respective instructions, it
shall so notify the Borrower, the Servicer and the Collateral Agent in writing
and in reasonable detail to identify the specific disagreement. If such
disagreement cannot be resolved within two Business Days, the determination of
the Administrative Agent as to such amounts shall be conclusive and binding on
the parties hereto absent manifest error. In the event the Collateral Agent or
the Account Bank receives instructions from the Servicer or the Borrower which
conflict with any instructions received by the Administrative Agent, the
Collateral Agent or the Account Bank, as applicable, shall rely on and follow
the instructions given by the Administrative Agent.

SECTION 3.06     Borrowing Base Deficiency Payments.

(a)     In addition to any other obligation of the Borrower to cure any
Borrowing Base Deficiency pursuant to the terms of this Agreement, if, on any
day prior to the Collection Date, any Borrowing Base Deficiency exists, then the
Borrower shall, within 12 Business Days from the earlier of (x) the date of the
Borrower acquiring knowledge of such Borrowing Base Deficiency and (y) the date
of the Borrower receives written notice of such Borrowing Base Deficiency from
the Administrative Agent, eliminate such Borrowing Base Deficiency in its
entirety by effecting one or more (or any combination thereof) of the following
actions in order to eliminate such Borrowing Base Deficiency as of such date of
determination: (i) deposit cash in Dollars into the Principal Collection Account
and/or the Unfunded Exposure Account in the amount necessary to eliminate such
Borrowing Base Deficiency, (ii) repay Advances Outstanding (together with any
Breakage Fees and all accrued and unpaid costs and expenses of the
Administrative Agent and the Lenders, in each case in respect of the amount so
prepaid) in the amount necessary to eliminate such Borrowing Base Deficiency,
and/or (iii) subject to the approval of the Administrative Agent, in its sole
discretion, Pledge additional Eligible Loan Assets in the amount necessary to
eliminate such Borrowing Base Deficiency. If the Administrative Agent does not
reply to a request by the Borrower within any time period provided for such a
reply pursuant to this Section 2.06(a) and does not inform the Borrower that the
Administrative Agent is extending the period for such a reply, such failure to
reply shall constitute a denial of such request.

 

48



--------------------------------------------------------------------------------

(b)     No later than 2:00 p.m. on the Business Day prior to the proposed
repayment of Advances Outstanding or Pledge of additional Eligible Loan Assets
pursuant to Section 2.06(a), (unless waived by the Administrative Agent), the
Borrower (or the Servicer on its behalf) shall deliver (i) to the Administrative
Agent (with a copy to the Collateral Agent and the Collateral Custodian), notice
of such repayment or Pledge and a duly completed Borrowing Base Certificate,
updated to the date such repayment or Pledge is being made and giving pro forma
effect to such repayment or Pledge, and (ii) to the Administrative Agent, if
applicable, a description of any Eligible Loan Asset and each Obligor of such
Eligible Loan Asset to be Pledged and added to the updated Loan Asset Schedule.
Any notice pertaining to any repayment or any Pledge pursuant to this
Section 2.06 shall be irrevocable.

SECTION 3.07     Substitution and Sale of Loan Assets; Affiliate Transactions.

(a)     Substitutions. The Borrower may, with the consent of the Administrative
Agent in its sole discretion, replace any Loan Asset (including, without
limitation, any Defaulted Loan Assets) with an Eligible Loan Asset so long as
(i) no event has occurred, or would result from such substitution, which
constitutes an Event of Default an Unmatured Event of Default or a Borrowing
Base Deficiency provided that a Borrowing Base Deficiency (and any Unmatured
Event of Default arising therefrom) shall not impair the right of the Borrower
to effect an otherwise permitted substitution as necessary to facilitate a cure
of such Borrowing Base Deficiency (and any Unmatured Event of Default arising
therefrom) so long as immediately after giving effect to such substitution and
any other sale or transfer substantially contemporaneous therewith, such
Borrowing Base Deficiency shall be cured or if not cured, reduced and
(ii) simultaneously therewith, the Borrower Pledges (in accordance with all of
the terms and provisions contained herein) a Substitute Eligible Loan Asset.

(b)     Discretionary Sales. The Borrower shall be permitted to sell Loan Assets
to Persons other than the Transferor or its Affiliates (which, for the avoidance
of doubt, shall be permitted in accordance with Section 2.06(e)) from time to
time; provided that (A) the proceeds of such sale shall be deposited into the
Collection Account to be disbursed in accordance with Section 2.04 hereof or
reinvested, prior to the end of the Reinvestment Period, in additional Eligible
Loan Assets in accordance with (and to the extent permitted under) Section 2.21
hereof, (B) no Event of Default has occurred or would result from such sale, and
no Unmatured Event of Default or a Borrowing Base Deficiency exists or would
result from such sale; and (C) the prior written consent of the Administrative
Agent (in its sole discretion) shall be required if:

(i)     the proceeds of the sale of such Loan Asset will be less than the
Adjusted Borrowing Value of such Loan Asset;

(ii)     after giving effect to such sale and all other sales, substitutions or
releases of Loan Assets (other than Warranty Loan Assets) pursuant to Sections
2.07(a), 2.07(b), 2.07(e) or 2.07(g) during the previous 12-month period (or, at
any time prior to the first 12 months following the Closing Date, such shorter
period), the Outstanding Balance of all Loan Assets disposed pursuant to such
sales, substitutions or releases will exceed 30% of the highest aggregate
Outstanding Balance of all Loan Assets at any time during such period; or

 

49



--------------------------------------------------------------------------------

(iii)     at any time from and after the end of the Reinvestment Period, the
proceeds of the sale of such Loan Asset will be equal to or greater than the
Adjusted Borrowing Value of such Loan Asset immediately after the sale of such
Loan Asset and

a.     the Collateral Portfolio will include fewer than seven Loan Assets, or

b.     the aggregate Adjusted Borrowing Value of all the Loan Assets will be
less than $70,000,000.

(c)     Repurchase or Substitution of Warranty Loan Assets. If on any day a Loan
Asset is (or becomes) a Warranty Loan Asset, no later than 10 Business Days
following the earlier of knowledge by the Borrower, the Servicer or the
Transferor (if applicable) of such Loan Asset becoming a Warranty Loan Asset or
receipt by the Borrower from the Administrative Agent of written notice thereof,
the Borrower shall either:

(i)     make a deposit to the Collection Account (as Principal Collections for
allocation pursuant to Section 2.04) in immediately available funds in an amount
equal to the sum of (x) the initial Assigned Value with respect to such Loan
Asset multiplied by the Outstanding Balance of such Loan Asset and (y) any
expenses or fees with respect to such Loan Asset and costs and damages incurred
by the Administrative Agent or by any Lender in connection with any violation by
such Loan Asset of any predatory or abusive lending law which is an Applicable
Law (a notification regarding the amount of such expenses or fees to be provided
by the Administrative Agent to the Borrower); provided that the Administrative
Agent shall have the right to determine whether the amount so deposited is
sufficient to satisfy the foregoing requirements; or

(ii)     with the prior written consent of the Administrative Agent, in its sole
discretion, substitute a Substitute Eligible Loan Asset for such Warranty Loan
Asset.

Upon confirmation of the deposit of the amounts set forth in Section 2.07(c)(i)
into the Collection Account or the delivery by the Borrower of a Substitute
Eligible Loan Asset for each Warranty Loan Asset (the date of such confirmation
or delivery, the “Release Date”), such Warranty Loan Asset and related Portfolio
Assets shall be removed from the Collateral Portfolio and, as applicable, the
Substitute Eligible Loan Asset and related Portfolio Assets shall be included in
the Collateral Portfolio. On the Release Date of each Warranty Loan Asset, the
Collateral Agent, for the benefit of the Secured Parties, shall automatically
and without further action be deemed to release to the Borrower, without
recourse, representation or warranty, all the right, title and interest and any
Lien of the Collateral Agent, for the benefit of the Secured Parties in, to and
under the Warranty Loan Asset and any related Portfolio Assets and all future
monies due or to become due with respect thereto.

(d)     Conditions to Sales, Substitutions and Repurchases. Any sales,
substitutions or repurchases effected pursuant to Sections 2.07(a), (b), or
(c) shall be subject to the satisfaction of the following conditions (as
certified in writing to the Administrative Agent and Collateral Agent by the
Borrower):

 

50



--------------------------------------------------------------------------------

(i)     the Borrower shall deliver a Borrowing Base Certificate to the
Administrative Agent in connection with such sale, substitution or repurchase;

(ii)    the Borrower shall deliver a list of all Loan Assets to be sold,
substituted or repurchased;

(iii)   the Loan Assets were selected for sale, repurchase or substitution in a
manner consistent with and pursuant to the Investment Policies in effect as of
the date of such selection;

(iv)    the Borrower shall give one Business Day’s notice of such sale,
substitution or repurchase;

(v)     the Borrower shall notify the Administrative Agent of any amount to be
deposited into the Collection Account in connection with any sale, substitution
or repurchase;

(vi)    the representations and warranties contained in Sections 4.01, 4.02 and
4.03 hereof shall continue to be correct in all material respects (or if such
representation and warranty is already qualified by the words “material”,
“materially” or “Material Adverse Effect”, then such representation and warranty
shall be true and correct in all respects), except to the extent relating to an
earlier date;

(vii)    any repayment of Advances Outstanding in connection with any sale,
substitution or repurchase of Loan Assets hereunder shall comply with the
requirements set forth in Section 2.18; and

(viii)   the Borrower and the Servicer (on behalf of the Borrower) shall agree
to pay the reasonable and reasonably documented outside legal fees and expenses
of the Administrative Agent, each Lender, Collateral Agent and the Collateral
Custodian in connection with any such sale, substitution or repurchase
(including, but not limited to, expenses incurred in connection with the release
of the Lien of the Collateral Agent on behalf of the Secured Parties and any
other party having an interest in the Loan Asset in connection with such sale,
substitution or repurchase).

(e)     Affiliate Transactions. Notwithstanding anything to the contrary set
forth herein or in any other Transaction Document, the Transferor shall not
reacquire and no Affiliate of the Transferor shall acquire from the Borrower and
the Borrower shall not transfer to the Transferor or to Affiliates of the
Transferor, and none of the Transferor nor any Affiliates thereof shall have a
right or ability to purchase, the Loan Assets other than transfers that (i) are
permitted by Section 2.07(f) of this Agreement, and (ii) are made on an arms’
length basis and for fair market value; provided that (x) the proceeds of such
sale shall be deposited into the Collection Account to be disbursed in
accordance with Section 2.04 hereof, (y) no Event of Default has occurred and is
continuing or would result from such sale and no Unmatured Event of Default or a
Borrowing Base Deficiency exists or would result from such sale; and (z) the
Administrative Agent shall provide prior written consent to such sale.

 

51



--------------------------------------------------------------------------------

(f)     Limitations on Sales and Substitutions. (i) The Outstanding Balance of
all Loan Assets (other than Warranty Loan Assets) substituted with Eligible Loan
Assets from the Transferor or any Affiliate pursuant to Section 2.07(a), sold
pursuant to Sections 2.07(e) or released pursuant to a Lien Release Dividend
during the term of this Agreement shall not exceed 20% of the highest aggregate
Outstanding Balance of all Loan Assets at any time during the previous 12-month
period, and (ii) the Outstanding Balance of all Defaulted Loan Assets (other
than Warranty Loan Assets) substituted with Eligible Loan Assets from the
Transferor or any Affiliate pursuant to Section 2.07(a), sold pursuant to
Section 2.07(e) or released pursuant to a Lien Release Dividend during the term
of this Agreement shall not exceed 10% of the highest aggregate Outstanding
Balance of all Loan Assets at any time during the previous 12-month period.
Notwithstanding the foregoing, the Borrower shall be permitted to sell Loan
Assets that are not Eligible Loan Assets; provided that, after the occurrence
and during the continuance of an Event of Default, the prior written consent of
the Administrative Agent shall be required for any such sale.

(g)     Lien Release Dividend. Notwithstanding any provision contained in this
Agreement to the contrary, provided no Event of Default has occurred and no
Unmatured Event of Default exists, on a Lien Release Dividend Date, the Borrower
may dividend to the Transferor any Loan Assets that were sold by the Transferor
to the Borrower, or portions thereof (each, a “Lien Release Dividend”), subject
to the following terms and conditions, as certified by the Borrower and the
Transferor to the Administrative Agent (with a copy to the Collateral Agent and
the Collateral Custodian):

(i)     The Borrower and the Transferor shall have given the Administrative
Agent, with a copy to the Collateral Agent and the Collateral Custodian, at
least five Business Days prior written notice requesting that the Administrative
Agent consent to the effectuation of a Lien Release Dividend, in the form of
Exhibit I hereto and which shall contain a list specifying all Loan Assets or
portions thereof to be transferred (a “Notice and Request for Consent”), which
consent shall be given in the sole and absolute discretion of the Administrative
Agent; provided that the Administrative Agent will endeavor to promptly respond
to the Notice and Request for Consent but if the Administrative Agent shall not
have responded to the Notice and Request for Consent by 11:00 a.m. on the day
that is one Business Day prior to the proposed Lien Release Dividend Date, the
Administrative Agent shall be deemed not to have given its consent;

(ii)     On any Lien Release Dividend Date, no more than four Lien Release
Dividends shall have been made during the 12-month period immediately preceding
the proposed Lien Release Dividend Date;

(iii)     After giving effect to the Lien Release Dividend on the Lien Release
Dividend Date, (A) no Borrowing Base Deficiency, Event of Default or Unmatured
Event of Default shall exist, (B) the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 hereof shall continue to be correct in all
material respects, except to the extent relating to an earlier date, (C) the
eligibility of any Loan Asset remaining as part of the Collateral Portfolio
after the Lien Release Dividend will be redetermined as of the Lien Release
Dividend Date, (D) no claim shall have been asserted or proceeding commenced
challenging the enforceability or validity of any of the Required Loan Documents
and (E) there shall have been no Material Adverse Effect with respect to the
Servicer or the Borrower;

 

52



--------------------------------------------------------------------------------

(iv)     Such Lien Release Dividend must be in compliance with Applicable Law
and may not (A) be made with the intent to hinder, delay or defraud any creditor
of the Borrower or (B) leave the Borrower, immediately after giving effect to
the Lien Release Dividend, not Solvent;

(v)     On or prior to the Lien Release Dividend Date, the Borrower shall have
obtained all authorizations, consents and approvals required to effectuate the
Lien Release Dividend;

(vi)     If a portion of a Loan Asset is being transferred pursuant to such Lien
Release Dividend, (A) such transfer shall not have an adverse effect on the
portion of such Loan Asset remaining as a part of the Collateral Portfolio, any
other aspect of the Collateral Portfolio, the Lenders, the Administrative Agent
or any other Secured Party and (B) a new promissory note (other than with
respect to a Noteless Loan Asset) for the portion of the Loan Asset remaining as
a part of the Collateral Portfolio shall have been executed, and the original
thereof has been endorsed to the Collateral Agent and delivered to the
Collateral Custodian;

(vii)     Each Loan Asset, or portion thereof, as applicable, shall be
transferred at a value equal to the Outstanding Balance thereof, exclusive of
any accrued and unpaid interest or PIK Interest thereon;

(viii)      The Borrower shall deliver a Borrowing Base Certificate (including a
calculation of the Borrowing Base after giving effect to such Lien Release
Dividend) to the Administrative Agent;

(ix)     The Borrower shall have paid in full an aggregate amount equal to the
sum of all amounts due and owing to the Administrative Agent, the Lenders, the
Collateral Agent or the Collateral Custodian, as applicable, under this
Agreement and the other Transaction Documents, if any, to the extent accrued to
such date (including, without limitation, Breakage Fees) with respect to the
Loan Assets to be transferred pursuant to such Lien Release Dividend and
incurred in connection with the transfer of such Loan Assets pursuant to such
Lien Release Dividend; and

(x)     The Borrower and the Servicer (on behalf of the Borrower) shall pay the
reasonable and reasonably documented outside legal fees and expenses of the
Administrative Agent, the Lenders, the Collateral Agent and the Collateral
Custodian in connection with any Lien Release Dividend (including, but not
limited to, expenses incurred in connection with the release of the Lien of the
Collateral Agent, on behalf of the Secured Parties, and any other party having
an interest in the Loan Assets in connection with such Lien Release Dividend).

 

53



--------------------------------------------------------------------------------

SECTION 3.08     Payments and Computations, Etc.

(a)     All amounts to be paid or deposited by the Borrower or the Servicer
hereunder shall be paid or deposited in accordance with the terms hereof no
later than 5:00 p.m. on the day when due in Dollars in immediately available
funds to the Collection Account or such other account as is designated by the
Administrative Agent. The Borrower or the Servicer, as applicable, shall, to the
extent permitted by law, pay to the Secured Parties interest on all amounts not
paid or deposited when due to any of the Secured Parties hereunder at 2.0% per
annum above the Base Rate (other than with respect to any Advances Outstanding,
which shall accrue at the LIBOR Yield Rate or Base Rate Yield Rate, as
applicable), payable on demand, from the date of such nonpayment until such
amount is paid in full (as well after as before judgment); provided that such
interest rate shall not at any time exceed the maximum rate permitted by
Applicable Law. Any Obligation hereunder shall not be reduced by any
distribution of any portion of Available Collections if at any time such
distribution is rescinded or required to be returned by any Lender to the
Borrower or any other Person for any reason. Each LIBOR Advance shall accrue
interest at the applicable LIBOR Yield Rate for such LIBOR Advance during each
applicable Interest Period. All computations of interest and all computations
with respect to the Yield, the LIBOR Yield and the LIBOR Yield Rate with respect
to LIBOR Advances shall be computed on the basis of a year of 360 days for the
actual number of days elapsed, other than calculations with respect to the Base
Rate, which shall be based on a year consisting of 365 or 366 days, as
applicable. Payments of Yield with respect to each LIBOR Advance shall be
payable on each Payment Date on which an Interest Period for such LIBOR Advance
ends. Each Base Rate Advance shall accrue interest at the Base Rate Yield Rate
for each day beginning on, and including, the Advance Date with respect to such
Base Rate Advance and ending on, but excluding, the Conversion Date for such
Base Rate Advance or the date such Base Rate Advance is repaid in full. All
computations of interest and all computations with respect to the Yield and Base
Rate Yield Rate with respect to Base Rate Advances shall be computed on the
basis of a year of 365 or 366 days, as the case may be, for the actual number of
days elapsed. With respect to any calendar month in which a Payment Date occurs,
any Yield that accrues with respect to any Base Rate Advance during the period
that commences and on and includes the first day of such calendar month and ends
on and includes the Payment Date Cut-Off in such calendar month shall be payable
on the Payment Date that occurs in such calendar month. Any Yield with respect
to any Base Rate Advance that accrues in such calendar month after the Payment
Date Cut-Off in such calendar month shall be payable on the Payment Date next
following the Payment Date that occurs in such calendar month.

(b)     Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be due on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of Yield or any fee payable hereunder, as the case may
be.

(c)     If any Advance requested by the Borrower and approved by the Lenders and
the Administrative Agent pursuant to Section 2.02 is not for any reason
whatsoever, except as a result of the gross negligence or willful misconduct of,
or failure to fund such Advance on the part of, the Lenders, the Administrative
Agent or an Affiliate thereof, made or effectuated, as the case may be, on the
date specified therefor, the Borrower shall indemnify such Lender against any
loss, cost or expense incurred by such Lender related thereto (other than any
such loss, cost or expense solely due to the gross negligence or willful
misconduct or failure to fund such

 

54



--------------------------------------------------------------------------------

Advance on the part of the Lenders, the Administrative Agent or an Affiliate
thereof), including, without limitation, any loss (including cost of funds and
reasonable out-of-pocket expenses), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund Advances or maintain the Advances Outstanding. Any such Lender shall
provide to the Borrower documentation setting forth the amounts of any loss,
cost or expense referred to in the previous sentence, such documentation to be
conclusive absent manifest error.

(d)     Unless sooner prepaid pursuant to the terms hereof, the Advances
Outstanding shall be repaid in full on the Facility Maturity Date or on such
later date as is agreed to in writing by the Borrower, the Servicer, the
Administrative Agent, the Collateral Agent and the Lenders.

SECTION 3.09     Fees. The Borrower shall pay the Lenders (either directly or
through the Administrative Agent) the Fees in the amounts and on the dates set
forth in the Lender Fee Letter.

SECTION 3.10     Increased Costs; Capital Adequacy.

(a)     If, due to either (i) the introduction of or any change following the
date hereof (including, without limitation, any change by way of imposition or
increase of reserve or liquidity requirements) in or in the interpretation,
administration or application following the date hereof of any Applicable Law
(including, without limitation, any law or regulation resulting in any payments
paid to any Lender under this Agreement being subject to any Tax, except for
Taxes on the overall net income of such Lender), in each case whether foreign or
domestic or (ii) the compliance with any guideline or request following the date
hereof from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to the
Administrative Agent, any Lender or any Affiliate, participant, successor or
assign thereof (each of which shall be an “Affected Party”) of agreeing to make
or making, funding or maintaining any Advance (or any reduction of the amount of
any payment (whether of principal, interest, fee, compensation or otherwise) to
any Affected Party hereunder), as the case may be, or there shall be any
reduction in the amount of any sum received or receivable by an Affected Party
under this Agreement or under any other Transaction Document, the Borrower
shall, from time to time, after written demand by the Administrative Agent
(which demand shall be accompanied by a statement setting forth in reasonable
detail the basis for such demand), on behalf of such Affected Party, pay to the
Administrative Agent, on behalf of such Affected Party, additional amounts
sufficient to compensate such Affected Party for such increased costs or reduced
payments within 10 days after such demand; provided that the amounts payable
under this Section 2.10 shall be without duplication of amounts payable under
Section 2.11 and shall not include any Excluded Taxes.

(b)     If either (i) the introduction of or any change following the date
hereof in or in the interpretation, administration or application following the
date hereof of any law, guideline, rule or regulation, directive or request or
(ii) the compliance by any Affected Party with any law, guideline, rule,
regulation, directive or request following the date hereof, from any central
bank, any Governmental Authority or agency, including, without limitation,
compliance

 

55



--------------------------------------------------------------------------------

by an Affected Party with any request or directive regarding capital adequacy,
has or would have the effect of reducing the rate of return on the capital of
any Affected Party, as a consequence of its obligations hereunder or any related
document or arising in connection herewith or therewith to a level below that
which any such Affected Party could have achieved but for such introduction,
change or compliance (taking into consideration the policies of such Affected
Party with respect to capital adequacy), by an amount deemed by such Affected
Party to be material, then, from time to time, after demand by such Affected
Party (which demand shall be accompanied by a statement setting forth in
reasonable detail the basis for such demand), the Borrower shall pay the
Administrative Agent on behalf of such Affected Party such additional amounts as
will compensate such Affected Party for such reduction. For the avoidance of
doubt, any increase in cost and/or reduction in Yield with respect to any
Affected Party caused by regulatory capital allocation adjustments due to FAS
166, 167 and subsequent statements and interpretations shall constitute a
circumstance on which such Affected Party may base a claim for reimbursement
under this Section 2.10.

(c)     In determining any amount provided for in this Section 2.10, the
Affected Party may use any reasonable averaging and attribution methods. The
Administrative Agent, on behalf of any Affected Party making a claim under this
Section 2.10, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.

(d)     Failure or delay on the part of any Affected Party to demand
compensation pursuant to this Section 2.10 shall not constitute a waiver of such
Affected Party’s right to demand or receive such compensation; provided that the
Borrower shall not be required to compensate such Affected Party pursuant to
this Section 2.10 for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Affected Party notifies the
Borrower of any change set forth in clauses (a) and (b) above giving rise to
such increased costs or reductions and of such Affected Party’s intention to
claim compensation therefor (except that, if such change giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)     If at any time the Borrower shall be liable for the payment of any
additional amounts in accordance with this Section 2.10, then the Borrower shall
have the option to terminate this Agreement (in accordance with the provisions
of Section 2.18(b) but without the payment of any Make-Whole Premium); provided
that such option to terminate shall in no event relieve the Borrower of paying
any amounts owing pursuant to this Section 2.10 in accordance with the terms
hereof.

(f)     Notwithstanding anything herein to the contrary, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all rules and regulations
promulgated thereunder or issued in connection therewith shall be deemed to have
been introduced after the Closing Date, thereby constituting a change for which
a claim for increased costs or additional amounts may be made hereunder with
respect to the Affected Parties, regardless of the date enacted, adopted or
issued.

 

56



--------------------------------------------------------------------------------

SECTION 3.11     Taxes.

(a)     All payments made by the Borrower or made by the Servicer on behalf of
the Borrower under this Agreement will be made free and clear of and without
deduction or withholding for or on account of any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in good faith discretion of
an applicable Withholding Agent) requires any Taxes to be withheld from any
amounts payable to any Indemnified Party, then the amount payable to such Person
will be increased (the amount of such increase, the “Additional Amount”) such
that every net payment made under this Agreement after withholding for or on
account of any Taxes (including, without limitation, any Taxes on such increase)
is not less than the amount that would have been paid had no such deduction or
withholding been made. The foregoing obligation to pay Additional Amounts with
respect to payments required to be made by the Borrower or made by the Servicer
on behalf of the Borrower under this Agreement will not, however, apply with
respect to (i) Taxes imposed on or measured by the overall net income (however
denominated) of the Administrative Agent, any Lender, or any other recipient of
any payment to be made hereunder, or profits, franchise and similar Taxes
imposed on the Administrative Agent or such Lender or other recipient (in lieu
of net income or profit taxes) and backup withholding and similar Taxes by
(I) the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office or the
office to which its interest in the Advances is assigned is located or (II) any
other jurisdiction (or any political subdivision thereof) as a result of a
present or former connection between the Administrative Agent or such Lender or
other recipient and such jurisdiction imposing such Tax other than a connection
arising solely as a result of engaging in any transaction contemplated under
this Agreement, (ii) any branch profits Taxes imposed by the United States or
any similar Tax imposed by any other jurisdiction described in clause (i) above;
(iii) in the case of a Lender, any United States federal withholding Tax that is
imposed on amounts payable (including, for the avoidance of doubt, consent,
amendment or similar fees) to such Lender at the time such Lender acquires an
interest in the Advances or designates a new lending office (other than a
designation made at the request of Borrower), except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive Additional Amounts from Borrower
with respect to such withholding tax pursuant to this Section 2.11(a); (iv) in
the case of a Lender who designates a new lending office (other than a
designation made at the request of Borrower), any United States federal
withholding Tax that is imposed on interest payments pursuant to any Applicable
Law that is in effect at the time of such change in lending office, except to
the extent that such Lender was entitled, immediately prior to such change in
lending office, to receive Additional Amounts or indemnity payments from the
Borrower with respect to such withholding Tax pursuant to this Section 2.11(a);
(v) any Tax attributable to such recipient’s failure to comply with
Section 2.11(d); (vi) any Taxes imposed under, or as a result of the failure of
such recipient to satisfy the applicable requirements under, FATCA; and
(vii) interest, penalties, additions to Tax and costs or expenses solely
resulting from the assessment or imposition of Taxes described in clauses
(i) through (vi) of this definition (“Excluded Taxes”).

 

57



--------------------------------------------------------------------------------

(b)     The Borrower will indemnify (and, to the extent the funds available for
such indemnification pursuant to Section 2.04 are insufficient, the Servicer, on
behalf of the Borrower, will indemnify) each Indemnified Party for the full
amount of Taxes (other than Excluded Taxes) payable by such Person in respect of
Additional Amounts and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. All payments in respect of
this indemnification shall be made within 10 days from the date a written
invoice therefor is delivered to the Borrower.

(c)     Within 30 days after the date of any payment by the Borrower or by the
Servicer on behalf of the Borrower of any Taxes, the Borrower or the Servicer,
as applicable, will furnish to the Administrative Agent and the Lenders at the
applicable address set forth on this Agreement, appropriate evidence of payment
thereof.

(d)     Each Foreign Lender that (a) is a party hereto on the Closing Date or
(b) becomes an assignee of an interest under this Agreement after the Closing
Date (unless such Lender was already a Lender hereunder immediately prior to
such assignment) shall deliver to the Borrower with a copy to the Administrative
Agent, (i) within 15 days after becoming a Foreign Lender hereunder, one (or
such other number as may from time to time be prescribed by Applicable Law) duly
completed and properly executed copy of the applicable Internal Revenue Service
Form W-8 (or any successor forms or other certificates or statements that may be
required from time to time by the relevant United States taxing authorities or
Applicable Law), as appropriate, to permit the Borrower to make payments
hereunder for the account of such Lender without deduction or withholding of
United States federal income or similar Taxes and (ii) upon the obsolescence of
or after the occurrence of any event requiring a change in, any form or
certificate previously delivered pursuant to this Section 2.11(d), copies (in
such numbers as may from time to time be prescribed by Applicable Law or
regulations) of such additional, amended or successor forms, certificates or
statements as may be required under Applicable Law to permit the Borrower or the
Servicer to make payments hereunder for the account of such Lender without
deduction or withholding of United States federal income or similar Taxes. In
addition, any Lender that is a U.S. Person shall deliver to the Borrower, with a
copy to the Administrative Agent, one (or such other number as may from time to
time be prescribed by Applicable Law) duly completed and properly executed copy
of Internal Revenue Service Form W-9 (or any successor forms or other
certificates or statements that may be required from time to time by the
relevant United States taxing authorities or Applicable Law) as will enable
Borrower, Servicer and Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

(e)     If, in connection with an agreement or other document providing
liquidity support, credit enhancement or other similar support to any Lender in
connection with this Agreement or the funding or maintenance of Advances
hereunder, such Lender is required to compensate a bank or other financial
institution in respect of Taxes under circumstances similar to those described
in this Section 2.11, then, within 10 days after demand by each applicable
Lender, the Borrower shall pay to such Lender such additional amount or amounts
as may be necessary to reimburse such Lender for any amounts paid by them.

(f)     If a payment made to a Lender hereunder would be subject to United
States federal withholding Tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower, the Servicer and the Administrative Agent at the time
or

 

58



--------------------------------------------------------------------------------

times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower, the Servicer or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower, Servicer and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with Lender obligations under FATCA and to determine the amount to
deduct and withhold from such payment. Solely for purposes of this Section 2.11,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(g)          If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund or credit (in
lieu of such refund) of any amounts as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.11, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the amounts
giving rise to such refund), together with any interest paid by the relevant
Governmental Authority with respect to such refund, provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay as
soon as reasonably practicable the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns or its
books or records (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

(h)          Without prejudice to the survival of any other agreement of the
Borrower and the Servicer hereunder, the agreements and obligations of the
Borrower, the Servicer, the Administrative Agent and each Lender contained in
this Section 2.11 shall survive the termination of this Agreement.

(i)          For the purposes of this Section 2.11, the term “Applicable Law”
includes FATCA.

SECTION 3.12     Collateral Assignment of Agreements. The Borrower hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, all of the Borrower’s right and title to and interest in, to and under
(but not any obligations under) the Purchase and Sale Agreement (and any UCC
financing statements filed under or in connection therewith), the Loan
Agreements related to each Loan Asset, all other agreements, documents and
instruments evidencing, securing or guarantying any Loan Asset and all other
agreements, documents and instruments related to any of the foregoing but
excluding any Excluded Amounts or Retained Interest (the “Assigned Documents”).
In furtherance and not in limitation of the foregoing, the Borrower hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, its right to indemnification under Article IX of the Purchase and Sale
Agreement. The Borrower confirms that until the Collection Date the Collateral
Agent (at the direction of the Administrative Agent) on behalf of the Secured
Parties shall have the sole right to enforce the Borrower’s rights and remedies
under the Purchase and Sale Agreement and any UCC financing statements filed
under or in connection therewith for the benefit of the Secured Parties. The
parties hereto agree that such collateral assignment to the Collateral Agent,
for the benefit of the Secured Parties, shall automatically terminate upon the
Collection Date.

 

59



--------------------------------------------------------------------------------

SECTION 3.13     Grant of a Security Interest. To secure the prompt, complete
and indefeasible payment in full when due, whether by lapse of time,
acceleration or otherwise, of the Obligations and the performance by the
Borrower of all of the covenants and obligations to be performed by it pursuant
to this Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
the Borrower hereby (a) collaterally assigns and pledges to the Collateral
Agent, on behalf of the Secured Parties, and (b) grants a security interest to
the Collateral Agent, on behalf of the Secured Parties, in all of the Borrower’s
right, title and interest in, to and under (but none of the obligations under)
all of the Collateral Portfolio, whether now existing or hereafter arising or
acquired by the Borrower, and wherever the same may be located. For the
avoidance of doubt, the Collateral Portfolio shall not include any Excluded
Amounts, and the Borrower does not hereby assign, pledge or grant a security
interest in any such amounts. Anything herein to the contrary notwithstanding,
(a) the Borrower shall remain liable under the Collateral Portfolio to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Agreement had not been executed, (b) the exercise
by the Collateral Agent, for the benefit of the Secured Parties, of any of its
rights in the Collateral Portfolio shall not release the Borrower from any of
its duties or obligations under the Collateral Portfolio, and (c) none of the
Administrative Agent, the Collateral Agent, any Lender (nor its successors and
assigns) nor any Secured Party shall have any obligations or liability under the
Collateral Portfolio by reason of this Agreement, nor shall the Administrative
Agent, the Collateral Agent, any Lender (nor its successors and assigns) nor any
Secured Party be obligated to perform any of the obligations or duties of the
Borrower thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder. The Borrower authorizes the Collateral Agent to file
all such financing statements and amendments thereto pursuant to the UCC or
other notices appropriate under applicable law, as the Collateral Agent may
require, each in form satisfactory to the Collateral Agent. Such financing
statements and amendments may contain a description of the Collateral as set
forth herein or in any generic manner and may describe the Collateral Portfolio
as “all assets” or words of similar effect.

SECTION 3.14     Evidence of Debt. The Administrative Agent shall maintain,
solely for this purpose as the agent of the Borrower, at its address referred to
in Section 11.02 a copy of each assignment and acceptance agreement and
participation agreement delivered to and accepted by it and a register for the
recordation of the names and addresses and interests of the Lenders (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
each Lender shall treat each person whose name is recorded in the Register as a
Lender under this Agreement for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

SECTION 3.15     Survival of Representations and Warranties. It is understood
and agreed that the representations and warranties set forth in Sections 4.01,
4.02 and 4.03 are made and are true and correct on the date of this Agreement
and on each Cut-Off Date unless such representations and warranties are made as
of a specific date.

 

60



--------------------------------------------------------------------------------

SECTION 3.16     Release of Loan Assets.

(a)         The Borrower may obtain the release of (i) any Loan Asset (and the
related Portfolio Assets pertaining thereto) released pursuant to a Lien Release
Dividend or sold or substituted in accordance with the applicable provisions of
Section 2.07 and any Portfolio Assets pertaining to such Loan Asset, (ii) any
Collateral Portfolio that expires by its terms and all amounts in respect
thereof have been paid in full by the related Obligor and deposited in the
Collection Account and (iii) any Collateral Portfolio as otherwise specified in,
and in accordance with, Section 3.4 of the Custody Agreement. The Servicer, with
the consent of the Administrative Agent, shall give notice of such release to
the Collateral Custodian and the Collateral Agent (in the form of Exhibit L). If
applicable, the Collateral Agent, for the benefit of the Secured Parties, shall
at the sole expense of the Servicer and at the direction of the Administrative
Agent, execute such documents and instruments of release as may be prepared by
the Servicer on behalf of the Borrower and take other such actions as shall
reasonably be requested by the Borrower to effect a release of the Lien created
pursuant to this Agreement. Upon receiving such notification by the Servicer as
described in the first sentence of this clause (a), if applicable, the
Collateral Custodian shall deliver the Required Loan Documents to the Borrower.

(b)         Promptly after the Collection Date has occurred, each Lender and the
Administrative Agent, in accordance with their respective interests, shall
release to the Borrower, for no consideration but at the sole expense of the
Borrower, their respective remaining interests in the Portfolio Assets, free and
clear of any Lien resulting solely from an act by the Collateral Agent, any
Lender or the Administrative Agent but without any other representation or
warranty, express or implied, by or recourse against any Lender or the
Administrative Agent.

SECTION 3.17     Treatment of Amounts Received by the Borrower. Amounts received
by the Borrower pursuant to Section 2.07 on account of Loan Assets shall be
treated as payments of Principal Collections or Interest Collections, as
applicable, on Loan Assets hereunder.

SECTION 3.18     Prepayment; Termination.

(a)         Except as expressly permitted or required herein, including, without
limitation, any repayment necessary to cure a Borrowing Base Deficiency,
Advances Outstanding may only be reduced in whole or in part at the option of
the Borrower at any time by delivering a Notice of Reduction (which notice shall
include a Borrowing Base Certificate) to the Administrative Agent, the
Collateral Agent and the Lenders at least three Business Days prior to such
reduction. Upon any prepayment, the Borrower shall also pay in full the related
Breakage Fees, if any, (solely to the extent such prepayment occurs on any day
other than a Payment Date), and other accrued and unpaid costs and expenses of
Administrative Agent and Lenders related to such prepayment; provided that no
reduction in Advances Outstanding shall be given effect unless (i) sufficient
funds have been remitted to pay all such amounts in full, as determined by the
Administrative Agent, in its sole discretion and (ii) no event has occurred, or
would result from, such prepayment which would constitute an Event of Default or
an Unmatured Event of Default. The Administrative Agent shall apply amounts
received from the Borrower pursuant to this Section 2.18(a) to the payment of
any Breakage Fees, to the pro rata reduction of the Advances Outstanding and to
the payment of any accrued and unpaid costs and expenses of the Administrative
Agent and the Lender related to such prepayment. Any notice relating to any
repayment pursuant to this Section 2.18(a) shall be irrevocable.

 

 

61



--------------------------------------------------------------------------------

(b)         The Borrower may, at its option, terminate this Agreement and the
other Transaction Documents upon three Business Days’ prior written notice to
the Administrative Agent and the Lenders and upon payment in full of all
Advances Outstanding, all accrued and unpaid Yield, any Breakage Fees, all
accrued and unpaid costs and expenses of the Administrative Agent and Lenders,
payment of the Make-Whole Premium pro rata to each Lender if such prepayment
occurs prior to the third anniversary of the Closing Date (subject to
Section 2.10(f)) and payment of all other Obligations (other than unmatured
contingent indemnification obligations). In addition, the Borrower may, at its
option, reduce the Maximum Facility Amount in whole or in part upon payment in
full of the Make-Whole Premium, if applicable, and delivery of a Notice of
Reduction at least three Business Days prior to such reduction; provided that
(x) after giving effect to such reduction the Maximum Facility Amount is not
less than the Advances Outstanding and (y) no Event of Default or Unmatured
Event of Default would result from such reduction in the Maximum Facility
Amount. Any termination of this Agreement shall be subject to Section 11.05.

(c)         The Borrower hereby acknowledges and agrees that the Make-Whole
Premium constitutes additional consideration for the Lenders to enter into this
Agreement.

SECTION 3.19     Value Adjustment Events.

(a)         If a Value Adjustment Event occurs with respect to any Loan Asset,
the Assigned Value of such Loan Asset may be amended one time by the
Administrative Agent after each such Value Adjustment Event, in its commercially
reasonable judgment. The Administrative Agent will provide written notice of the
revised Assigned Value to the Borrower and the Servicer. To the extent the
Servicer has actual knowledge or has received notice of any Value Adjustment
Event with respect to any Loan Asset, the Servicer shall give prompt notice
thereof to the Administrative Agent (but, in any event, not later than two
Business Days after it receives notice or gains actual knowledge thereof).

(b)         If the circumstances giving rise to any Value Adjustment Event with
regard to any Loan Asset cease to be applicable, the Servicer may provide
written notice of such changed circumstance to the Administrative Agent, and if
no Value Adjustment Event shall then be continuing for such Loan Asset, the
Administrative Agent shall in good faith re-evaluate the Assigned Value for such
Collateral Obligation.

(c)         In the event the Borrower disagrees with any Assigned Value for any
Loan Asset designated by the Administrative Agent following a Value Adjustment
Event with respect to such Loan Asset, the Borrower may (at its expense) retain
any Approved Valuation Firm selected by the Administrative Agent to value such
Loan Asset and if the value determined by such firm is greater than the Assigned
Value designated by the Administrative Agent, such firm’s valuation shall become
the Assigned Value of such Loan Asset; provided that the Assigned Value of such
Loan Asset shall be the value assigned by the Administrative Agent until such
firm has determined its value; provided further that if the value determined by
such firm is less than the Assigned Value designated by the Administrative
Agent, the Administrative Agent in its sole discretion may further modify the
Assigned Value of such Loan Asset to reflect such lower value.

 

62



--------------------------------------------------------------------------------

SECTION 3.20     Collections and Allocations.

(a)         The Servicer shall promptly identify Available Collections received
as being on account of Interest Collections or Principal Collections and shall
transfer, or cause to be transferred, all Available Collections received
directly by it to the Collection Account by the close of business on the second
Business Day after such Collections are received. Upon the transfer of Available
Collections to the Collection Account, the Servicer shall segregate Principal
Collections and Interest Collections and transfer the same to the Principal
Collection Account and the Interest Collection Account, respectively. The
Servicer shall further include a statement as to the amount of Principal
Collections and Interest Collections on deposit in the Principal Collection
Account and the Interest Collection Account on each Quarterly Reporting Date in
the Servicing Report delivered pursuant to Section 6.08(b).

(b)         On the Cut-Off Date with respect to any Loan Asset, the Servicer
will deposit into the Collection Account all Available Collections received in
respect of Eligible Loan Assets being transferred to and included as part of the
Collateral Portfolio on such date.

(c)         With the prior written consent of the Administrative Agent (a copy
of which will be provided by the Servicer to the Collateral Agent), the Servicer
may withdraw from the Collection Account any deposits thereto constituting
Excluded Amounts if the Servicer has, prior to such withdrawal and consent,
delivered to the Administrative Agent and each Lender a report setting forth the
calculation of such Excluded Amounts in form and substance reasonably
satisfactory to the Administrative Agent.

(d)         Prior to a Notice of Exclusive Control, the Servicer shall, pursuant
to written instruction (which may be in the form of standing instructions), and,
if the Servicer fails to do so, the Administrative Agent may cause the
investment of, funds on deposit in the Controlled Accounts in Permitted
Investments. Absent any such written instruction, such funds shall not be
invested. A Permitted Investment acquired with funds deposited in the Collection
Account shall mature not later than the Business Day immediately preceding any
Payment Date, and shall not be sold or disposed of prior to its maturity. A
Permitted Investment acquired with funds deposited in the Unfunded Exposure
Account shall mature not later than the next Business Day succeeding the day of
investment, and shall not be sold or disposed of prior to its maturity. All such
Permitted Investments shall be held by the Account Bank subject to the Lien of
the Collateral Agent for the benefit of the Secured Parties, and otherwise
comply with assumptions of the legal opinions of Dechert LLP dated the Closing
Date and delivered in connection with this Agreement; provided that compliance
shall be the responsibility of the Borrower and the Servicer and not the
Collateral Agent and Account Bank. All income and gain realized from any such
investment, as well as any interest earned on deposits in any Controlled Account
shall be distributed in accordance with the provisions of Article II hereof. The
Borrower shall deposit in the Collection Account or the Unfunded Exposure
Account, as the case may be (with respect to investments made hereunder of funds
held therein), an amount equal to the amount of any actual loss incurred, in
respect of any such investment, immediately upon realization of such loss. None
of the Account Bank, the Collateral Agent, the Administrative Agent or any
Lender shall be

 

63



--------------------------------------------------------------------------------

liable for the amount of any loss incurred, in respect of any investment, or
lack of investment, of funds held in any Controlled Account, other than with
respect to fraud or their own gross negligence or willful misconduct. The
parties hereto acknowledge that the Collateral Agent, the Account Bank or any of
its Affiliates may perform services and receive compensation with respect to the
Permitted Investments.

(e)         Until the Collection Date, neither the Borrower nor the Servicer
shall have any rights of direction or withdrawal, with respect to amounts held
in any Controlled Account, except to the extent explicitly set forth in this
Agreement or the Control Agreement.

SECTION 3.21     Reinvestment of Principal Collections.

On the terms and conditions hereinafter set forth as certified in writing to the
Collateral Agent and Administrative Agent, the Servicer may, to the extent of
any Principal Collections on deposit in the Principal Collection Account:

(a)         prior to the end of the Reinvestment Period, withdraw such funds for
the purpose of reinvesting in additional Eligible Loan Assets to be acquired
hereunder and to be included in the Collateral Portfolio; provided that the
following conditions are satisfied:

    (i)         all conditions precedent set forth in Section 3.04 have been
satisfied;

(ii)     no Event of Default has occurred, or would result from such withdrawal
and reinvestment, and no Unmatured Event of Default or Borrowing Base Deficiency
exists or would result from such withdrawal and reinvestment;

(iii)     the representations and warranties contained in Sections 4.01, 4.02
and 4.03 hereof shall continue to be correct in all material respects, except to
the extent relating to an earlier date;

(iv)     the Servicer provides same day written notice to the Administrative
Agent and the Account Bank by facsimile or email (to be received no later than
1:00 p.m. on such day) of the request to withdraw Principal Collections and the
amount of such request;

(v)      the notice required in clause (iv) above shall be accompanied by a
Disbursement Request and a Borrowing Base Certificate, each executed by the
Borrower and a Responsible Officer of the Servicer;

(vi)     the Account Bank provides to the Administrative Agent by facsimile or
email (to be received no later than 1:30 p.m. on that same day) a statement
reflecting the total amount on deposit as of the opening of business on such day
in the Principal Collection Account;

(vii)    such Loan Asset satisfies the Eligibility Criteria as set forth in
Schedule II hereto; and (viii) if such funds are to be withdrawn within three
Business Days prior to any Payment Date, the Principal Collections on deposit in
the Principal Collection Account are sufficient to be applied in the amounts
designated in the related Servicing Report on each Payment Date in accordance
with Section 2.04; or

 

64



--------------------------------------------------------------------------------

(b)         prior to the Facility Maturity Date, withdraw such funds for the
purpose of making payments in respect of the Advances Outstanding at such time
in accordance with and subject to the terms of Section 2.18(a).

Upon the satisfaction of the applicable conditions set forth in this
Section 2.21 (as certified by the Borrower to the Collateral Agent and the
Administrative Agent), the Servicer or the Collateral Agent (after delivery of a
Notice of Exclusive Control) will instruct the Account Bank to release funds
from the Principal Collection Account to the Servicer in an amount not to exceed
the lesser of (A) the amount requested by the Servicer and (B) the amount on
deposit in the Principal Collection Account on such day.

SECTION 3.22     Additional Lenders.

The Borrower may, with the written consent of the Administrative Agent, add
additional Persons as Lenders. Each additional Lender shall become a party
hereto by executing and delivering to the Administrative Agent and the Borrower
a Joinder Supplement and an Assignment and Acceptance.

ARTICLE IV.

CONDITIONS PRECEDENT

SECTION 4.01     Conditions Precedent to Effectiveness.

(a)         This Agreement shall be effective upon the first day on which all of
the following conditions precedent are satisfied:

(i)       all reasonable out-of-pocket up-front expenses and fees (including
legal fees, any fees required under any Lender Fee Letter and the Collateral
Custodian and Account Bank Fee Letter) that are invoiced at or prior to the
Closing Date shall have been paid in full;

(ii)     any and all information submitted to each Lender and the Administrative
Agent by the Borrower, the Transferor, the Parent or the Servicer or any of
their Affiliates is true, accurate, complete in all material respects and not
misleading in any material respect;

(iii)     the Administrative Agent shall have received all documentation and
other information requested by the Administrative Agent in its sole discretion
and/or required by regulatory authorities with respect to the Borrower, the
Transferor, the Parent and the Servicer under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act, all in form and substance reasonably satisfactory to the
Administrative Agent;

 

65



--------------------------------------------------------------------------------

(iv)     the Administrative Agent shall have received on or before the date of
such effectiveness the items listed in Schedule I hereto, each in form and
substance satisfactory to the Administrative Agent;

(v)     no Material Adverse Effect on the business, assets, financial conditions
or performance of the Parent and its Subsidiaries, including the Borrower, on a
consolidated basis has occurred and is continuing as of such day;

(vi)     the results of Administrative Agent’s financial, legal, tax and
accounting due diligence relating to the Transferor, the Parent, the Borrower,
the Servicer, the Eligible Loan Assets and the transactions contemplated
hereunder are satisfactory to Administrative Agent;

(vii)     the Administrative Agent shall have received approval from its
internal credit committee and all other necessary approvals, as required by the
Administrative Agent, in its sole discretion; and

(viii)     each applicable Lender that has requested a Variable Funding Note
shall have received a duly executed Variable Funding Note, in a principal amount
equal to the Commitment of such Lender.

(b)     By its execution and delivery of this Agreement, each of the Borrower
and the Servicer hereby certifies that each of the conditions precedent to the
effectiveness of this Agreement set forth in this Section 3.01 have been
satisfied; provided that with respect to conditions precedent that expressly
require the consent or approval of the Administrative Agent or another party
(other than the Borrower or the Servicer), the foregoing certification is only
to the knowledge of the Borrower and the Servicer, as applicable, with respect
to such consents or approvals.

SECTION 4.02   Conditions Precedent to All Advances. Each Advance (including the
Initial Advance, except (x) with respect to any Advance required by
Section 2.02(f) or (y) as explicitly set forth below) to the Borrower from the
Lenders shall be subject to the further conditions precedent that:

(a)     On the Advance Date of such Advance, the following statements shall be
true and correct, and the Borrower by accepting any amount of such Advance shall
be deemed to have certified that:

(i)     the Servicer (on behalf of the Borrower) shall have delivered to the
Administrative Agent and each Lender (with a copy to the Collateral Agent, the
Collateral Custodian and the Account Bank), with respect to LIBOR Advances no
later than 1:00 p.m. on the date that is three Business Days prior to the
related Advance Date and with respect to Base Rate Advances no later than 1:00
p.m. one Business Day prior to the related Advance Date: (A) a Notice of
Borrowing, (B) a Borrowing Base Certificate, (C) an updated Loan Asset Schedule
(if applicable), (D) with respect to Loan Assets purchased from the Transferor,
a Loan Assignment (including Schedule I thereto) and containing such additional
information as may be reasonably requested by the Administrative Agent (if
applicable) and (E) with respect to the purchase of any Loan

 

66



--------------------------------------------------------------------------------

Assets (whether from the Transferor or any other Person), all documents (or
copies thereof) evidencing each assignment or novation contemplated by each
relevant Loan Agreement evidencing that the Borrower shall be the lender of
record under such Eligible Loan Asset; in addition, the Notice of Borrowing for
the Initial Advance shall not be delivered prior to the first Business Day after
the Closing Date;

(ii)     the Borrower shall have delivered to the Collateral Custodian (with a
copy to the Administrative Agent), no later than 2:00 p.m. one Business Day
prior to the related Advance Date, faxed or e-mailed copies of the duly executed
original promissory notes of any Loan Assets to be Pledged in connection with
such Advance, except in the case of a Noteless Loan Asset; provided that,
notwithstanding the foregoing, the Borrower shall cause the Loan Asset Checklist
and all other Required Loan Documents to be in the possession of the Collateral
Custodian no later than 10 Business Days after the later of (x) any related
Advance Date as to any Loan Assets and (y) the date such loan assets have
settled;

(iii)     the representations and warranties contained in Sections 4.01, 4.02
and 4.03 are true and correct in all respects on and as of such date as though
made on and as of such date (other than any representation and warranty that is
made as of a specific date), and there exists no breach of any covenant
contained in Sections 5.01, 5.02, 5.03 and 5.04 before and after giving effect
to the Advance to take place on such Advance Date and to the application of
proceeds therefrom;

(iv)     on and as of such Advance Date, after giving effect to such Advance and
the addition to the Collateral Portfolio of any Eligible Loan Assets being
acquired by the Borrower using the proceeds of such Advance (except with respect
to an Advance made as contemplated by Section 2.02(f)), the Advances Outstanding
does not exceed the Borrowing Base; provided that in the case of an Advance made
as contemplated by Section 2.02(f), nothing set forth in this clause shall
relieve the Borrower of its obligations elsewhere hereunder to cure any
Borrowing Base Deficiency that exists prior to such Advance or results
therefrom;

(v)     except with respect to an Advance made as contemplated by
Section 2.02(f), no Event of Default has occurred, or would result from such
Advance, and no Unmatured Event of Default or Borrowing Base Deficiency exists
or would result from such Advance; provided that in the case of an Advance made
as contemplated by Section 2.02(f), nothing set forth in this clause shall
relieve the Borrower of its obligations elsewhere hereunder to cure any
Borrowing Base Deficiency that exists prior to such Advance or results
therefrom;

(vi)     no event has occurred and is continuing, or would result from such
Advance, which constitutes a Servicer Termination Event or any event which, if
it continues uncured, will, with notice or lapse of time, constitute a Servicer
Termination Event;

 

67



--------------------------------------------------------------------------------

(vii)     since the Closing Date, no material adverse change has occurred in the
ability of the Servicer, the Transferor or the Borrower to perform its
obligations under any Transaction Document;

(viii)    no Liens exist in respect of Taxes which are prior to the lien of the
Collateral Agent on the Eligible Loan Assets to be Pledged on such Advance Date;
and

(ix)     all terms and conditions of the Purchase and Sale Agreement, if
applicable, each assignment or novation contemplated by each relevant Loan
Agreement and each Loan Assignment required to be satisfied in connection with
the assignment of each Eligible Loan Asset being Pledged hereunder on such
Advance Date (and the Portfolio Assets related thereto), including, without
limitation, the perfection of the Borrower’s interests therein, shall have been
satisfied in full, and all filings (including, without limitation, UCC filings)
required to be made by any Person and all actions required to be taken or
performed by any Person in any jurisdiction to give the Collateral Agent, for
the benefit of the Secured Parties, a first priority perfected security interest
(subject only to Permitted Liens) in such Eligible Loan Assets and the Portfolio
Assets related thereto and the proceeds thereof shall have been made, taken or
performed.

(b)         The Administrative Agent shall have approved as of the applicable
Cut-Off Date in its sole and absolute discretion each of the Eligible Loan
Assets identified to be added to the Loan Asset Schedule for inclusion in the
Collateral Portfolio; provided that:

(i)     the Administrative Agent may approve or reject a Loan Asset for any
reason or for no reason;

(ii)     the Administrative Agent shall have up to ten (10) Business Days to
approve or reject a Loan Asset (such period, which may be extended by express
mutual agreement of the Administrative Agent and the Servicer, the “Underwriting
Period”), commencing on the date on which the Servicer has delivered to the
Administrative Agent a written request proposing that such Loan Asset be so
acquired, in substantially the form attached hereto as Exhibit Q (each, an
“Underwriting Request”), which shall be accompanied by the information and other
documentation referenced in the Underwriting Request (to the extent reasonably
available to the Servicer) and any other information reasonably requested by the
Administrative Agent (to the extent reasonably available to the Servicer) in
respect of the Loan Asset proposed to be acquired by the Borrower (with such
information and documentation to be in form and substance reasonably acceptable
to the Administrative Agent); provided that (A) in the event that the
Administrative Agent shall not have delivered an Approval Notice either
approving or rejecting the acquisition of any such Loan Asset by the Borrower by
the end of the Underwriting Period, such Loan Asset shall be deemed to have been
rejected by the Administrative Agent in its sole discretion, without prejudice,
and (B) any Business Day occurring during the period beginning on or after the
date the Administrative Agent notifies the Servicer in writing of a reasonable
request for additional information and/or documentation with respect to such
Loan Asset and ending on the date the Administrative Agent notifies the Servicer
in writing that such requested additional information and/or documentation has
been received to its satisfaction shall be disregarded for purposes of
calculating Business Days constituting the Underwriting Period. Any express
mutual agreement extending the Underwriting Period and/or any notice from the
Administrative Agent referenced in clause (B) of the proviso in the foregoing
clause (ii) shall be effective if communicated via email.

 

68



--------------------------------------------------------------------------------

(c)     No Applicable Law shall prohibit, and no order, judgment or decree of
any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advances by any
Lender or the proposed Pledge of Eligible Loan Assets in accordance with the
provisions hereof.

(d)    (i) Except with respect to an Advance required by Section 2.02(f), the
proposed Advance Date shall take place during the Reinvestment Period and
(ii) the Facility Maturity Date has not yet occurred.

(e)     The Borrower shall have paid all fees then required to be paid,
including all fees required hereunder and under the applicable Lender Fee
Letters and the Collateral Custodian and Account Bank Fee Letter and shall have
reimbursed the Lenders, the Administrative Agent, each Lender, the Collateral
Custodian, the Account Bank and the Collateral Agent for all reasonable and
reasonably documented fees, costs and expenses of closing the transactions
contemplated hereunder and under the other Transaction Documents, including the
reasonable and reasonably documented outside attorney fees and any other outside
legal and document preparation costs incurred by the Lenders, the Administrative
Agent and each Lender.

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Administrative Agent
and the applicable Lender, which right may be exercised at any time on the
demand of the applicable Lender, to rescind the related Advance and direct the
Borrower to pay to the applicable Lender an amount equal to the Advances made
during any such time that any of the foregoing conditions precedent were not
satisfied.

SECTION 4.03     Advances Do Not Constitute a Waiver. No Advance made hereunder
shall constitute a waiver of any condition to any Lender’s obligation to make
such an Advance unless such waiver is in writing and executed by such Lender.

SECTION 4.04     Conditions to Pledges of Loan Assets. Each Pledge of an
additional Eligible Loan Asset acquired by the Borrower pursuant to
Section 2.06, a Substitute Eligible Loan Asset acquired by the Borrower pursuant
to Section 2.07(a) or (c) or any other Pledge of a Loan Asset hereunder shall be
subject to the further conditions precedent that (as certified to the Collateral
Agent by the Borrower):

(a)         the Servicer (on behalf of the Borrower) shall have delivered to the
Administrative Agent and each Lender (with a copy to the Collateral Agent, the
Collateral Custodian and the Account Bank) no later than 5:00 p.m. on the date
that is one Business Day prior to the related Cut-Off Date: (A) a Borrowing Base
Certificate, (B) an updated Loan Asset Schedule; (C) a Loan Assignment (with
respect to purchases of Loan Assets from the Transferor) and containing such
additional information as may be reasonably requested by the Administrative
Agent; and (D) all documents (or copies thereof) evidencing each assignment or
novation contemplated by each such relevant Loan Agreement showing that the
Borrower is the lender of record under the Eligible Loan Assets to be purchased;

 

69



--------------------------------------------------------------------------------

(b)     the Borrower shall have delivered to the Collateral Custodian (with a
copy to the Administrative Agent), no later than 2:00 p.m. one Business Day
prior to the related Cut-Off Date, faxed or e-mailed copies of (A) the duly
executed original promissory notes of the Loan Assets, except in the case of a
Noteless Loan Asset, and (B) the other applicable Required Loan Documents
specified in clause (a) of the definition thereof; provided that,
notwithstanding the foregoing, the Borrower shall cause the Loan Asset Checklist
and all other Required Loan Documents to be in the possession of the Collateral
Custodian no later than the 10 Business Days after the later of (x) any related
Advance Date as to any Loan Assets and (y) the date such Loan Assets have
settled;

(c)     no Liens exist in respect of Taxes which are prior to the lien of the
Collateral Agent on the Eligible Loan Assets to be Pledged on such Cut-Off Date;

(d)     all terms and conditions of the Purchase and Sale Agreement, if
applicable, each assignment or novation contemplated by each relevant Loan
Agreement and each Loan Assignment required to be satisfied in connection with
the assignment of each Eligible Loan Asset being Pledged hereunder on such
Cut-Off Date (and the Portfolio Assets related thereto), including, without
limitation, the perfection of the Borrower’s interests therein, shall have been
satisfied in full, and all filings (including, without limitation, UCC filings)
required to be made by any Person and all actions required to be taken or
performed by any Person in any jurisdiction to give the Collateral Agent, for
the benefit of the Secured Parties, a first priority perfected security interest
(subject only to Permitted Liens) in such Eligible Loan Assets and the Portfolio
Assets related thereto and the proceeds thereof shall have been made, taken or
performed;

(e)     the Administrative Agent shall have approved in its sole and absolute
discretion each of the Eligible Loan Assets identified to be added to the Loan
Asset Schedule for inclusion in the Collateral Portfolio on the applicable
Cut-Off Date;

(f)     no Event of Default has occurred, or would result from such Pledge, and
no Unmatured Event of Default exists, or would result from such Pledge (other
than, with respect to any Pledge of an Eligible Loan Asset necessary to cure a
Borrowing Base Deficiency in accordance with Section 2.06, an Unmatured Event of
Default arising solely pursuant to such Borrowing Base Deficiency); and

(g)     the representations and warranties contained in Sections 4.01, 4.02 and
4.03 are true and correct in all respects on and as of such date as though made
on and as of such date (other than any representation and warranty that is made
as of a specific date), and there exists no breach of any covenant contained in
Sections 5.01, 5.02, 5.03 and 5.04 before and after giving effect to the Pledge
to take place on such Cut-Off Date (other than any breaches that may have
occurred before such Pledge solely (x) with respect to any Pledge of an Eligible
Loan Asset necessary to cure a Borrowing Base Deficiency in accordance with
Section 2.06, with respect to or as a result of, such Borrowing Base Deficiency
or (y) with respect to any Pledge of any Substitute Eligible Loan Asset as a
substitute for a Warranty Loan Asset in accordance with Section 2.07, with
respect to or as a result of, such Warranty Loan Asset).

 

70



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

SECTION 5.01     Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants, as of each Measurement Date and as of each other
date provided under this Agreement or the other Transaction Documents on which
such representations and warranties are required to be (or deemed to be) made
(unless a specific date is specified below):

(a)      Formation, Good Standing and Due Qualification. The Borrower is a
limited liability company duly formed, validly existing and in good standing
under the laws of the State of Delaware and has the power and all licenses
necessary to own its assets and to transact the business in which it is engaged
and is duly qualified and in good standing under the laws of each jurisdiction
where the transaction of such business or its ownership of the Loan Assets and
the Collateral Portfolio requires such qualification; except in each case, to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(b)      Power and Authority; Due Authorization; Execution and Delivery. The
Borrower has the necessary power, authority and legal right to make, deliver and
perform this Agreement and each other Transaction Document to which it is a
party and all of the transactions contemplated hereby and thereby, and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and each other Transaction Document to which it is a party, and
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
first-priority perfected security interest in the Collateral Portfolio on the
terms and conditions of this Agreement, subject only to Permitted Liens.

(c)      Binding Obligation. This Agreement and each other Transaction Document
to which the Borrower is a party constitutes the legal, valid and binding
obligation of the Borrower, enforceable against it in accordance with their
respective terms, except as the enforceability hereof and thereof may be limited
by Bankruptcy Laws and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).

(d)      All Consents Required. No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Borrower of this Agreement or any
other Transaction Document to which it is a party or the validity or
enforceability of this Agreement or any such Transaction Document or the Loan
Assets or the transfer of an ownership interest or security interest in such
Loan Assets, other than such as have been met or obtained and are in full force
and effect.

(e)      No Violation. The execution, delivery and performance of this Agreement
and the other Transaction Documents to which it is a party and all other
agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto in connection with the Pledge of the
Collateral Portfolio will not (i) create any Lien on the

 

71



--------------------------------------------------------------------------------

Collateral Portfolio other than Permitted Liens or (ii) violate any Applicable
Law or the certificate of formation or limited liability company agreement of
the Borrower to the extent such violation would reasonably be expected to have a
Material Adverse Effect or (iii) violate any contract or other agreement to
which the Borrower is a party or by which the Borrower or any property or assets
of the Borrower may be bound to the extent such violation would reasonably be
expected to have a Material Adverse Effect.

(f)     No Proceedings. There is no litigation or administrative proceeding or
investigation pending or, to the knowledge of the Borrower, threatened against
the Borrower or any properties of the Borrower, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any other Transaction Document to which the Borrower is a party or (iii) seeking
any determination or ruling that could reasonably be expected to have a Material
Adverse Effect.

(g)     Origination of Loan Assets. Each Loan Asset was originated or acquired
pursuant to and in accordance in all material respects with the Investment
Policies in effect as of such date of origination or acquisition. In selecting
the Loan Assets to be acquired by the Borrower, no selection procedures were
employed which are intended to be adverse to the interests of the Lender.

(h)     Bulk Sales. The grant of the security interest in the Collateral
Portfolio by the Borrower to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Agreement, is in the ordinary course of
business for the Borrower and is not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction.

(i)     Pledge of Collateral Portfolio. Except as otherwise expressly permitted
by the terms of this Agreement, no item of Collateral Portfolio has been sold,
transferred, assigned or pledged by the Borrower to any Person, other than as
contemplated by Article II and the Pledge of such Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the terms
of this Agreement.

(j)     Indebtedness. The Borrower has no Indebtedness or other indebtedness,
secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than (i) Indebtedness incurred under the terms of the
Transaction Documents and (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Transaction Documents.

(k)     Sole Purpose. The Borrower has been formed solely for the purpose of
engaging in transactions of the types contemplated by this Agreement, and has
not engaged in any business activity other than the negotiation, execution and
to the extent applicable, performance of this Agreement and the transactions
contemplated by the Transaction Documents.

(l)     No Injunctions. No injunction, writ, restraining order or other order of
any nature adversely affects the Borrower’s performance of its obligations under
this Agreement or any Transaction Document to which the Borrower is a party.

 

72



--------------------------------------------------------------------------------

(m)     Taxes. The Borrower has filed or caused to be filed (on a consolidated
basis or otherwise) on a timely basis all tax returns (including, without
limitation, all foreign, federal, state, local and other tax returns) required
to be filed by it (subject to any extensions to file properly obtained by the
same) and, other than in accordance with the Transaction Documents or pursuant
to a contract entered into by the Borrower in the ordinary course of business
the primary purpose of which does not relate to Taxes, is not liable for Taxes
payable by any other Person. The Borrower has paid or made adequate provisions
for the payment of all Taxes made against it or any of its property except for
those Taxes being contested in good faith by appropriate proceedings and in
respect of which it has established proper reserves in accordance with GAAP on
its books or which are not yet delinquent. No Tax lien or similar adverse claim
has been filed, and no claim is being asserted, with respect to any such Tax.
Any Taxes due and payable by the Borrower, as applicable, in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the transactions contemplated hereby or thereby have been paid or shall have
been paid if and when due.

(n)     Location. The Borrower’s location (within the meaning of Article 9 of
the UCC) is Delaware. The chief executive office of the Borrower (and the
location of the Borrower’s records regarding the Collateral Portfolio (other
than those delivered to the Collateral Custodian)) is located at the address set
forth in Section 11.02 of this Agreement (or at such other address as shall be
designated by such party in a written notice to the other parties hereto).

(o)     Tradenames. Except as permitted hereunder, the Borrower’s legal name is
as set forth in this Agreement. Except as permitted hereunder, the Borrower has
not changed its name since its formation; does not have tradenames, fictitious
names, assumed names or “doing business as” names; the Borrower’s only
jurisdiction of formation is Delaware, and, except as permitted hereunder, the
Borrower has not changed its jurisdiction of formation.

(p)     Solvency. The Borrower is not the subject of any Bankruptcy Proceedings
or Bankruptcy Event. The Borrower is Solvent, and the transactions contemplated
by this Agreement and any other Transaction Document to which the Borrower is a
party do not and will not render the Borrower not Solvent.

(q)     No Subsidiaries. The Borrower has no Subsidiaries.

(r)     Value Given. The Borrower has given fair consideration and reasonably
equivalent value to the Transferor or other applicable transferor in exchange
for the purchase of the Loan Assets (or any number of them) from such transferor
pursuant to the Purchase and Sale Agreement or other assignment or novation. No
such transfer has been made for or on account of an antecedent debt owed by the
Borrower to the relevant transferor and no such transfer is or may be voidable
or subject to avoidance under any section of the Bankruptcy Code.

(s)     Reports Accurate. All Servicer’s Certificates, Servicing Reports,
Notices of Borrowing, Borrowing Base Certificates and other written or
electronic information, exhibits, financial statements, documents, books,
records or reports furnished by the Borrower (or the Servicer on its behalf) to
the Administrative Agent, the Collateral Agent, the Lenders, the Account Bank or
the Collateral Custodian in connection with this Agreement are, as of their
date, accurate, true and correct in all material respects and no such document
or certificate omits

 

73



--------------------------------------------------------------------------------

to state a material fact or any fact necessary to make the statements contained
therein not misleading; provided that, solely with respect to written or
electronic information furnished by the Servicer which was provided to the
Servicer from an Obligor with respect to a Loan Asset, such information need
only be accurate, true and correct in all material respects to the knowledge of
the Borrower; provided further that the foregoing proviso shall not apply to any
information presented in a Servicer’s Certificate, Servicing Report, Notice of
Borrowing or Borrowing Base Certificate.

(t)     Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of proceeds from the sale of the
Collateral Portfolio) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. The Borrower does not own or intend to
carry or purchase, and no proceeds from the Advances will be used to carry or
purchase, any “margin stock” within the meaning of Regulation U or to extend
“purpose credit” within the meaning of Regulation U.

(u)     No Adverse Agreements. There are no agreements in effect adversely
affecting the rights of the Borrower to make, or cause to be made, the grant of
the security interest in the Collateral Portfolio contemplated by Section 2.13.

(v)     Event of Default/Unmatured Event of Default. No event has occurred which
constitutes an Event of Default, and no event has occurred and is continuing
which constitutes an Unmatured Event of Default (other than any Event of Default
or Unmatured Event of Default which has previously been disclosed to the
Administrative Agent as such).

(w)     Servicing Standard. Each of the Loan Assets is being serviced in
conformance with the Servicing Standard.

(x)     ERISA; Plan Assets. The present value of all benefits vested under each
“employee pension benefit plan”, as such term is defined in Section 3(2) of
ERISA, other than a Multiemployer Plan, that is subject to Title IV of ERISA and
is sponsored or maintained by the Borrower or any ERISA Affiliate of the
Borrower, or to which the Borrower or any ERISA Affiliate of the Borrower
contributes or has an obligation to contribute, or has any liability (each, a
“Pension Plan”), does not exceed the value of the assets of the Pension Plan
allocable to such vested benefits (based on the value of such assets as of the
last annual valuation date) determined in accordance with the assumptions used
for funding such Pension Plan pursuant to Sections 412 and 430 of the Code. No
prohibited transactions, failure to meet the minimum funding standard set forth
in Section 302(a) of ERISA and Section 412(a) of the Code (with respect to any
Pension Plan other than a Multiemployer Plan), waiver of the minimum funding
standard, withdrawals or reportable events have occurred with respect to any
Pension Plan that, in the aggregate, could subject the Borrower to any material
tax, penalty or other liability. No notice of intent to terminate a Pension Plan
has been filed, nor has any Pension Plan been terminated under Section 4041(c)
of ERISA, nor has the Pension Benefit Guaranty Corporation instituted
proceedings to terminate, or appoint a trustee to administer a Pension Plan and
no event has occurred or condition exists that might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan. In addition, either (a) neither

 

74



--------------------------------------------------------------------------------

Borrower nor any ERISA Affiliate of Borrower contributes to or has any
obligation to contribute to any Multiemployer Plan and neither has any material
liability (other than contributions that are paid when due) to any Multiemployer
Plan, or (b) neither the Borrower nor any ERISA Affiliate of Borrower has
incurred any material liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan and neither the Borrower nor any ERISA
Affiliate of Borrower has received any notice concerning the imposition of
withdrawal liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA. Further, Borrower is not a “benefit plan investor” as defined in
Department of Labor regulation 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA, a “governmental plan” within the meaning of
Section 3(32) of ERISA, or any other entity the assets of which are subject to
state statutes or regulations applicable to the Borrower that impose
prohibitions materially similar to the prohibited transaction provisions
contained in Section 406 of ERISA or Section 4975 of the Code (collectively, a
“Benefit Plan Entity”).

(y)       Allocation of Charges. ThereOther than in connection with, relating to
or arising from a Permitted BDC Merger, there is not any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Administrative Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any taxes, fees, assessments or other governmental charges.

(z)       Broker-Dealer. The Borrower is not a broker-dealer or subject to the
Securities Investor Protection Act of 1970, as amended.

(aa)     Instructions to Obligors. The Collection Account is the only account to
which Obligors have been instructed by the Borrower, or the Servicer on the
Borrower’s behalf, to send Principal Collections and Interest Collections on the
Collateral Portfolio. The Borrower has not granted any Person other than the
Collateral Agent, on behalf of the Secured Parties, an interest in the
Collection Account.

(bb)     Purchase and Sale Agreement. The Purchase and Sale Agreement, the Loan
Assignment contemplated therein and any Required Loan Document specified in
clause (a) of the definition thereof are the only agreements pursuant to which
the Borrower acquires that portion of the Collateral Portfolio acquired from the
Transferor.

(cc)     Investment Company Act. The Borrower is not required to register as an
“investment company” under the provisions of the 1940 Act.

(dd)     Compliance with Law. The Borrower has complied in all material respects
with all Applicable Law to which it may be subject, and no item of the
Collateral Portfolio contravenes any Applicable Law (including, without
limitation, all applicable predatory and abusive lending laws, laws, rules and
regulations relating to licensing, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy).

(ee)     Collections. The Borrower acknowledges that all Available Collections
received by it or its Affiliates with respect to the Collateral Portfolio
Pledged hereunder are held and shall be held in trust for the benefit of the
Collateral Agent, on behalf of the Secured Parties until deposited into the
Collection Account within two Business Days after receipt as required herein.

 

75



--------------------------------------------------------------------------------

(ff)     Set-Off, etc. No Loan Asset has been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set-off or modified by the Borrower, the
Transferor or the Obligor thereof, and no Loan Asset in the Collateral Portfolio
is subject to compromise, adjustment, extension, satisfaction, subordination,
rescission, set-off, counterclaim, defense, abatement, suspension, deferment,
deduction, reduction, termination or modification, whether arising out of
transactions concerning the Collateral Portfolio or otherwise, by the Borrower,
the Transferor or the Obligor with respect thereto, except, in each case, for
amendments, extensions and modifications, if any, to such Collateral Portfolio
otherwise permitted pursuant to Section 6.04(a) of this Agreement and in
accordance with the Servicing Standard.

(gg)     Full Payment. As of the applicable Cut-Off Date with respect thereto,
the Borrower has no knowledge of any fact which should lead it to expect that
any Loan Asset will not be paid in full.

(hh)     Environmental. With respect to each item of Underlying Collateral as of
the applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Borrower:
(a) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (b) none of the related Obligor’s operations is
the subject of a federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Materials into the environment; and (c) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment. As of the applicable Cut-Off Date for
the Loan Asset related to such Underlying Collateral, none of the Borrower, the
Transferor nor the Servicer has received any written or oral notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Underlying Collateral, nor does any such Person have knowledge or reason
to believe that any such notice will be received or is being threatened.

(ii)      USA PATRIOT Act. Neither the Borrower nor any Affiliate of the
Borrower is (i) a country, territory, organization, person or entity named on an
Office of Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non-Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.

 

76



--------------------------------------------------------------------------------

(jj)       [Reserved].

(kk)     Accuracy of Representations and Warranties. Each representation or
warranty by the Borrower contained in any other Transaction Document or any
certificate or other document furnished by the Borrower in writing pursuant
hereto or in connection herewith is true and correct in all material respects.

(ll)      Reaffirmation of Representations and Warranties. On each day that any
Advance is made hereunder, the Borrower shall be deemed to have certified that
all representations and warranties described in Section 4.01 and Section 4.02
are correct on and as of such day as though made on and as of such day, except
for any such representations or warranties which are made as of a specific date.

(mm)   Security Interest.

(i)         This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral Portfolio in favor of the
Collateral Agent, on behalf of the Secured Parties, which security interest is
prior to all other Liens (except for Permitted Liens), and is enforceable as
such against creditors of and purchasers from the Borrower;

(ii)       the Collateral Portfolio is comprised of “instruments”, “security
entitlements”, “general intangibles” (including “payment intangibles”),
“tangible chattel paper”, “accounts”, “certificated securities”, “uncertificated
securities”, “securities accounts”, “deposit accounts”, “supporting obligations”
or “insurance” (each as defined in the applicable UCC), real property and/or
such other category of collateral under the applicable UCC as to which the
Borrower has complied with its obligations under this Section 4.01(mm);

(iii)      with respect to Collateral Portfolio that constitute “security
entitlements”:

a.         all of such security entitlements have been credited to one of the
Controlled Accounts and the securities intermediary for each Controlled Account
has agreed to treat all assets credited to such Controlled Account as “financial
assets” within the meaning of the applicable UCC;

b.         the Borrower has taken all steps necessary to cause the securities
intermediary to identify in its records the Borrower, subject to the Lien of the
Collateral Agent, for the benefit of the Secured Parties, as the Person having a
security entitlement against the securities intermediary in each of the
Controlled Accounts; and

c.         the Controlled Accounts are not in the name of any Person other than
the Borrower, subject to the Lien of the Collateral Agent, for the benefit of
the Secured Parties. The securities intermediary of any Controlled Account which
is a “securities account” under the UCC has agreed to comply with the
entitlement orders and instructions of the Borrower, the Servicer and the
Collateral Agent (acting at the direction of the Administrative Agent) in
accordance with the Transaction Documents, including causing cash to be

 

77



--------------------------------------------------------------------------------

invested in Permitted Investments; provided that, upon the delivery of a Notice
of Exclusive Control by the Collateral Agent (acting at the direction of the
Administrative Agent), the securities intermediary has agreed to only follow the
entitlement orders and instructions of the Collateral Agent, on behalf of the
Secured Parties, including with respect to the investment of cash in Permitted
Investments.

(iv)        all Controlled Accounts constitute “securities accounts” or “deposit
accounts” as defined in the applicable UCC;

(v)         with respect to any Controlled Account which constitutes a “deposit
account” as defined in the applicable UCC, the Borrower, the Account Bank and
the Collateral Agent, on behalf of the Secured Parties, have entered into an
account control agreement which permits the Collateral Agent on behalf of the
Secured Parties to direct disposition of the funds in such deposit account;

(vi)        the Borrower owns and has good and marketable title to (or with
respect to assets securing any Loan Assets, a valid security interest in) the
Collateral Portfolio free and clear of any Lien (other than Permitted Liens) of
any Person;

(vii)       the Borrower has received all consents and approvals required by the
terms of any Loan Asset to the granting of a security interest in the Loan
Assets hereunder to the Collateral Agent, on behalf of the Secured Parties;

(viii)      the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest granted to the
Collateral Agent, on behalf of the Secured Parties, under this Agreement in the
Collateral Portfolio and that portion of the Loan Assets in which a security
interest may be perfected by filing; provided that filings in respect of real
property shall not be required;

(ix)        other than as expressly permitted by the terms of this Agreement and
the security interest granted to the Collateral Agent, on behalf of the Secured
Parties, pursuant to this Agreement, the Borrower has not pledged, assigned,
sold, granted a security interest in or otherwise conveyed any of the Collateral
Portfolio. The Borrower has not authorized the filing of and is not aware of any
effective financing statements against the Borrower that include a description
of collateral covering the Collateral Portfolio other than any financing
statement (A) relating to the security interests granted to the Borrower under
the Purchase and Sale Agreement, or (B) that has been terminated and/or fully
and validly assigned to the Collateral Agent on or prior to the date hereof or
names the Collateral Agent as secured party. The Borrower is not aware of the
filing of any judgment or Tax lien (other than Permitted Liens in respect of
Taxes) filings against the Borrower;

(x)         all original executed copies of each underlying promissory note, if
any, or copies of each Loan Asset Register, as applicable, that constitute or
evidence each Loan Asset have been, or subject to the delivery requirements
contained herein, will be delivered to the Collateral Custodian;

 

78



--------------------------------------------------------------------------------

(xi)       other than in the case of Noteless Loan Assets, the Borrower has
received, or subject to the delivery requirements contained herein will receive,
a written acknowledgment from the Collateral Custodian that the Collateral
Custodian, as the bailee of the Collateral Agent, is holding the underlying
promissory notes that constitute or evidence the Loan Assets solely on behalf of
and for the Collateral Agent, for the benefit of the Secured Parties;

(xii)         none of the underlying promissory notes, or Loan Asset Registers,
as applicable, that constitute or evidence the Loan Assets has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Collateral Agent, on behalf of the Secured Parties;

(xiii)       with respect to any Collateral Portfolio that constitutes a
“certificated security,” such certificated security has been delivered to the
Collateral Custodian, on behalf of the Secured Parties and, if in registered
form, has been specially Indorsed in blank by an effective Indorsement or has
been registered in the name of the Collateral Agent, for the benefit of the
Secured Parties, upon original issue or registration of transfer by the Borrower
of such certificated security; and

(xiv)       with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, that the Borrower shall cause the issuer of such
uncertificated security to register the Collateral Agent, on behalf of the
Secured Parties, as the registered owner of such uncertificated security.

SECTION 5.02     Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral Portfolio. The Borrower hereby represents and
warrants, as of each Measurement Date and as of each other date provided under
this Agreement or the other Transaction Documents on which such representations
and warranties are required to be (or deemed to be) made:

(a)         Valid Transfer and Security Interest. This Agreement constitutes a
grant of a security interest in all of the Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, which upon the
delivery of the Required Loan Documents to the Collateral Custodian, the
crediting of Loan Assets to the Controlled Accounts and the filing of the
financing statements, shall be a valid and first-priority perfected security
interest in the Loan Assets forming a part of the Collateral Portfolio and in
that portion of the Loan Assets in which a security interest may be perfected by
filing subject only to Permitted Liens. Neither the Borrower nor any Person
claiming through or under the Borrower shall have any claim to or interest in
the Controlled Accounts and nothing in this Agreement constitutes the grant of a
security interest in such property, except for the security interest referenced
in this Section 4.02(a) and for the interest of the Borrower in such property as
a debtor for purposes of the UCC.

 

79



--------------------------------------------------------------------------------

(b)         Eligibility of Collateral Portfolio. As of the Closing Date, each
Cut-Off Date and each Advance Date, (i) the Loan Asset Schedule and the
information contained in each Notice of Borrowing, is an accurate and complete
listing of all the Loan Assets contained in the Collateral Portfolio as of the
related Cut-Off Date and the information contained therein with respect to the
identity of such item of Collateral Portfolio and the amounts owing thereunder
is true and correct as of the related Cut-Off Date, (ii) each Loan Asset
designated on any Borrowing Base Certificate as an Eligible Loan Asset and each
Loan Asset included as an Eligible Loan Asset in any calculation of Borrowing
Base or Borrowing Base Deficiency is an Eligible Loan Asset and (iii) with
respect to each item of Collateral Portfolio, all consents, licenses, approvals
or authorizations of or registrations or declarations of any Governmental
Authority or any Person required to be obtained, effected or given by the
Borrower in connection with the transfer of a security interest in each item of
Collateral Portfolio to the Collateral Agent, for the benefit of the Secured
Parties, have been duly obtained, effected or given and are in full force and
effect. For the avoidance of doubt, any inaccurate representation that a Loan
Asset is an Eligible Loan Asset hereunder or under the Purchase and Sale
Agreement shall not constitute an Event of Default if the Borrower complies with
Section 2.07(c) hereunder and the Transferor complies with Section 6.1 of the
Purchase and Sale Agreement

(c)         No Fraud. To the best of the Borrower’s knowledge, each Loan Asset
was originated or acquired without any fraud or material misrepresentation by
the Transferor or the relevant seller or on the part of the Obligor.

SECTION 5.03     Representations and Warranties of the Servicer. The Servicer
hereby represents and warrants, as of each Measurement Date and as of each other
date provided under this Agreement or the other Transaction Documents on which
such representations and warranties are required to be (or deemed to be) made
(unless a specific date is specified below):

(a)         Formation and Good Standing. The Servicer has been duly formed and
is validly existing as a corporation in good standing under the laws of the
State of Maryland (except as such jurisdiction is changed as permitted
hereunder), with all requisite power and authority necessary to own or lease its
properties and to conduct its business as such business is presently conducted
and to enter into and perform its obligations pursuant to this Agreement.

(b)         Due Qualification. The Servicer is duly qualified to do business as
a corporation and is in good standing as a corporation, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property and or the conduct of its business requires such
qualification, licenses or approvals, except where the failure to be so
qualified could not reasonably be expected to result in a Material Adverse
Effect.

(c)         Power and Authority; Due Authorization; Execution and Delivery. The
Servicer (i) has all necessary power, authority and legal right to (a) execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary corporate action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party. This Agreement and each other Transaction
Document to which the Servicer is a party have been duly executed and delivered
by the Servicer.

 

80



--------------------------------------------------------------------------------

(d)         Binding Obligation. This Agreement and each other Transaction
Document to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by Bankruptcy
Laws and general principles of equity (whether considered in a suit at law or in
equity).

(e)         No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party and
the fulfillment of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Servicer’s
articles of incorporation or bylaws, (ii) conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under any contractual obligation of the
Servicer except to the extent such conflict or breach of such contractual
obligation would not reasonably be excepted to have a Material Adverse Effect,
(iii) result in the creation or imposition of any Lien upon any of the
Servicer’s properties pursuant to the terms of any such contractual obligation,
other than this Agreement, or (iv) violate any Applicable Law except to the
extent such violation would not reasonably be excepted to have a Material
Adverse Effect.

(f)         No Proceedings. There is no litigation, proceeding or investigation
pending or, to the knowledge of the Servicer, threatened against the Servicer,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which the Servicer is a party, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Servicer is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

(g)         All Consents Required. All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery and performance by the
Servicer of this Agreement and any other Transaction Document to which the
Servicer is a party have been obtained.

(h)         Reports Accurate. No Borrowing Base Certificate, information,
exhibit, financial statement, document, book, record or report furnished by the
Servicer to the Administrative Agent, the Collateral Agent, the Lenders, the
Account Bank or the Collateral Custodian in connection with this Agreement is
inaccurate in any material respect as of the date it is dated, and no such
document contains any material misstatement of fact or omits to state a material
fact or any fact necessary to make the statements contained therein not
misleading; provided that, solely with respect to written or electronic
information furnished by the Servicer which was provided to the Servicer from an
Obligor with respect to a Loan Asset, such information need only be accurate,
true and correct in all material respects to the knowledge of the Servicer;
provided further that the foregoing proviso shall not apply to any information
presented in a Servicer’s Certificate, Servicing Reports, Notice of Borrowing or
Borrowing Base Certificate.

(i)         Servicing Standard. The Servicer has complied in all material
respects with the Servicing Standard with regard to the servicing of the Loan
Assets.

 

81



--------------------------------------------------------------------------------

(j)         Collections. The Servicer acknowledges that all Available
Collections received by it or its Affiliates with respect to the Collateral
Portfolio transferred or Pledged hereunder are held and shall be held in trust
for the benefit of the Secured Parties until deposited into the Collection
Account within two Business Days from receipt as required herein.

(k)         Bulk Sales. The execution, delivery and performance of this
Agreement do not require compliance with any “bulk sales” act or similar law by
the Servicer.

(l)         Solvency. The Servicer is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The transactions under this Agreement and any
other Transaction Document to which the Servicer is a party do not and will not
render the Servicer not Solvent.

(m)         Taxes. The Servicer has filed or caused to be filed all tax returns
that are required to be filed by it (subject to any extensions to file properly
obtained by the same). The Servicer has paid or made adequate provisions for the
payment of all material Taxes and assessments made against it or any of its
property (other than any amount of Tax the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in accordance with GAAP have been provided on the books of the Servicer
or any Tax which is not yet delinquent), and no Tax lien has been filed and no
claim is being asserted, with respect to any such Tax, assessment or other
charge.

(n)         Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of the Proceeds from the sale of the
Collateral Portfolio) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II.

(o)         Security Interest. The Servicer will take all steps necessary to
ensure that the Borrower has granted a security interest (as defined in the UCC)
to the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral Portfolio, which is enforceable in accordance with Applicable Law
upon execution and delivery of this Agreement. Upon the filing of UCC-1
financing statements naming the Collateral Agent as secured party and the
Borrower as debtor, the Collateral Agent, for the benefit of the Secured
Parties, shall have a valid and first-priority perfected security interest in
the Loan Assets and that portion of the Collateral Portfolio in which a security
interest may be perfected by filing (except for any Permitted Liens). All
filings (including, without limitation, such UCC filings) as are necessary for
the perfection of the Secured Parties’ security interest in the Loan Assets and
that portion of the Collateral Portfolio in which a security interest may be
perfected by filing have been (or prior to the applicable Advance will be) made.

(p)         ERISA. The present value of all benefits vested under each “employee
pension benefit plan”, as such term is defined in Section 3(2) of ERISA, other
than a Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored
or maintained by the Servicer or any ERISA Affiliate of the Servicer or to which
the Servicer or any ERISA Affiliate of the Servicer contributes or has an
obligation to contribute, or has any liability (each, a “Servicer Pension Plan”)
does not exceed the value of the assets of the Servicer Pension Plan

 

82



--------------------------------------------------------------------------------

allocable to such vested benefits (based on the value of such assets as of the
last annual valuation date) determined in accordance with the assumptions used
for funding such Servicer Pension Plan pursuant to Sections 412 and 430 of the
Code. No prohibited transactions, failure to meet the minimum funding standard
set forth in Section 302(a) of ERISA and Section 412(a) of the Code (with
respect to any Servicer Pension Plan other than a Multiemployer Plan), waiver of
the minimum funding standard, withdrawals or reportable events have occurred
with respect to any Servicer Pension Plan that, in the aggregate, could subject
the Servicer to any material tax, penalty or other liability. No notice of
intent to terminate a Servicer Pension Plan has been filed, nor has any Servicer
Pension Plan been terminated under Section 4041(c) of ERISA, nor has the Pension
Benefit Guaranty Corporation instituted proceedings to terminate, or appoint a
trustee to administer, a Servicer Pension Plan and no event has occurred or
condition exists that might constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Servicer
Pension Plan. In addition, either (a) neither Servicer nor any ERISA Affiliate
of Servicer contributes to or has any obligation to contribute to any
Multiemployer Plan and neither has any material liability (other than
contributions that are paid when due) to any Multiemployer Plan, or (b) neither
the Servicer nor any ERISA Affiliate of Servicer has incurred any material
liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan and neither the Servicer nor any ERISA Affiliate of Servicer
has received any notice concerning the imposition of withdrawal liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

(q)         USA PATRIOT Act. Neither the Servicer nor any Affiliate of the
Servicer is (i) a country, territory, organization, person or entity named on an
OFAC list; (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

(r)         Environmental. With respect to each item of Underlying Collateral,
to the actual knowledge of a Responsible Officer of the Servicer: (i) the
related Obligor’s operations comply in all material respects with all applicable
Environmental Laws; (ii) none of the related Obligor’s operations is the subject
of a Federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Hazardous
Materials into the environment; and (iii) the related Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment. The Servicer has not received any written or
oral notice of, or inquiry from any Governmental Authority regarding, any
material violation, alleged material violation, material non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Underlying Collateral, nor
does the Servicer, have knowledge or reason to believe that any such notice will
be received or is being threatened.

 

83



--------------------------------------------------------------------------------

(s)         No Injunctions. No injunction, writ, restraining order or other
order of any nature adversely affects the Servicer’s performance of its
obligations under this Agreement or any Transaction Document to which the
Servicer is a party.

(t)         Instructions to Obligors. The Collection Account is the only account
to which Obligors have been instructed by the Servicer on the Borrower’s behalf
to send Principal Collections and Interest Collections on the Collateral
Portfolio.

(u)         Allocation of Charges. ThereOther than in connection with, relating
to or arising from a Permitted BDC Merger, there is not any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Administrative Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any taxes, fees, assessments or other governmental charges.

(v)         Servicer Termination Event. No event has occurred which constitutes
a Servicer Termination Event (other than any Servicer Termination Event which
has previously been disclosed to the Administrative Agent as such).

(w)         Broker-Dealer. The Servicer is not a broker-dealer or subject to the
Securities Investor Protection Act of 1970, as amended.

(x)         Compliance with Applicable Law. The Servicer has complied in all
material respects with all Applicable Law to which it may be subject, except to
the extent the failure to do so would not reasonably be expected to have a
Material Adverse Effect and no item in the Collateral Portfolio contravenes, in
any respect, Applicable Law.

ARTICLE VI.

GENERAL COVENANTS

SECTION 6.01 Affirmative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a)     Organizational Procedures and Scope of Business. The Borrower will
observe all organizational procedures required by its certificate of formation,
limited liability company agreement and the laws of its jurisdiction of
formation. Without limiting the foregoing, the Borrower will limit the scope of
its business to: (i) the acquisition of Eligible Loan Assets and the ownership
and management of the Portfolio Assets and the related assets in the Collateral
Portfolio; (ii) the sale, transfer or other disposition of Portfolio Assets as
and when permitted under the Transaction Documents; (iii) entering into and
performing under the Transaction Documents; (iv) consenting or withholding
consent as to proposed amendments, waivers and other modifications of the Loan
Agreements to the extent not in conflict with the terms of this Agreement or any
other Transaction Document; (v) exercising any rights (including but not limited
to voting rights and rights arising in connection with a Bankruptcy Event with
respect to an Obligor or the consensual or non-judicial restructuring of the
debt or equity of an Obligor) or remedies in connection with the Loan Assets and
participating in the committees (official or otherwise) or other groups formed
by creditors of an Obligor to the extent not in

 

84



--------------------------------------------------------------------------------

conflict with the terms of this Agreement or any other Transaction Document; and
(vi) engaging in any activity and to exercise any powers permitted to limited
liability companies under the laws of the State of Delaware that are related to
the foregoing and necessary, convenient or advisable to accomplish the
foregoing.

(b)         Special Purpose Entity Requirements. The Borrower will at all times:
(i) maintain at least one Independent Director; (ii) maintain its own separate
books and records and bank accounts; (iii) hold itself out to the public and all
other Persons as a legal entity separate from the Transferor and any other
Person; (iv) have a board of directors separate from that of the Transferor and
any other Person; (v) file its own tax returns, if any, as may be required under
Applicable Law, to the extent it is (A) not part of a consolidated group filing
a consolidated return or returns or (B) not treated as a disregarded entity or
division for tax purposes of another taxpayer, and pay any Taxes so required to
be paid under Applicable Law in accordance with the terms of this Agreement;
(vi) except as contemplated by the Transaction Documents, not commingle its
assets with assets of any other Person; (vii) conduct its business in its own
name and strictly comply with all organizational formalities to maintain its
separate existence; (viii) maintain separate financial statements, except to the
extent that the Borrower’s financial and operating results are consolidated with
those of CCT(A) prior to the consummation of a Permitted BDC Merger, CCT, and
(B) on or after the consummation of each Permitted BDC Merger, the applicable
Permitted BDC, in consolidated financial statements; (ix) pay its own
liabilities only out of its own funds; (x) maintain an arm’s-length relationship
with the Transferor and the Borrower’s other Affiliates; (xi) pay the salaries
of its own employees, if any; (xii) not hold out its credit or assets as being
available to satisfy the obligations of others; (xiii) allocate fairly and
reasonably any overhead for shared office space; (xiv) use separate stationery,
invoices and checks; (xv) except as expressly permitted by this Agreement, not
pledge its assets as security for the obligations of any other Person;
(xvi) correct any known misunderstanding regarding its separate identity;
(xvii) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities and pay its operating expenses and liabilities from
its own assets; (xviii) cause its board of directors to meet at least annually
or act pursuant to written consent and keep minutes of such meetings and actions
and observe in all material respects all other Delaware limited liability
company formalities; (xix) not acquire the obligations or any securities of its
Affiliates; and (xx) cause the directors, officers, agents and other
representatives of the Borrower to act at all times with respect to the Borrower
consistently and in furtherance of the foregoing and in the best interests of
the Borrower. Where necessary, the Borrower will obtain proper authorization
from its members for limited liability company action.

(c)         Preservation of Company Existence. The Borrower will maintain its
limited liability company existence in good standing under the laws of its
jurisdiction of formation and will promptly obtain and thereafter maintain
qualifications to do business as a foreign limited liability company in any
other state in which it does business and in which it is required to so qualify
under Applicable Law.

(d)         Compliance with Legal Opinions. The Borrower shall take all other
actions necessary to maintain in all material respects the accuracy of the
factual assumptions set forth in the legal opinions of Dechert LLP, as special
counsel to the Borrower, issued in connection with the Transaction Documents and
relating to the issues of substantive consolidation and true sale of the Loan
Assets.

 

85



--------------------------------------------------------------------------------

(e)         Deposit of Collections. The Borrower shall promptly (but in no event
later than two Business Days after receipt) deposit or cause to be deposited
into the Collection Account any and all Available Collections received by the
Borrower, the Servicer or any of their Affiliates.

(f)         Disclosure of Purchase Price. The Borrower shall disclose to the
Administrative Agent the purchase price for each Loan Asset proposed to be
transferred to the Borrower.

(g)         Obligor Defaults and Bankruptcy Events. The Borrower shall give, or
shall cause the Servicer to give, notice to the Administrative Agent within two
Business Days of the Borrower’s, the Transferor’s or the Servicer’s actual
knowledge of the occurrence of any default by an Obligor under any Loan Asset or
any Bankruptcy Event with respect to any Obligor under any Loan Asset. Together
with such notification, the Borrower or the Servicer shall inform the
Administrative Agent whether, to the knowledge of the Borrower or Servicer, as
applicable, such event constitutes a Value Adjustment Event.

(h)         Required Loan Documents. Except as otherwise provided herein, the
Borrower shall deliver to the Collateral Custodian a copy of the Required Loan
Documents and a copy of the Loan Asset Checklist pertaining to each Loan Asset
no later than 10 Business Days after the later of (x) any related Advance Date
as to any Loan Assets and (y) the date such loan assets have settled.

(i)         Taxes. The Borrower will file or cause to be filed its tax returns
and pay any and all Taxes imposed on it or its property as required by the
Transaction Documents (except as contemplated in Section 4.01(m)).

(j)         Notice of Event of Default. The Borrower shall notify the
Administrative Agent of the occurrence of any Event of Default under this
Agreement promptly upon obtaining actual knowledge of such event. In addition,
no later than two Business Days following the Borrower’s knowledge or notice of
the occurrence of any Event of Default or Unmatured Event of Default, the
Borrower will provide to the Administrative Agent a written statement of a
Responsible Officer of the Borrower setting forth the details of such event and
the action that the Borrower proposes to take with respect thereto.

(k)         Notice of Material Events. The Borrower shall promptly, upon
becoming aware thereof, notify the Administrative Agent of any event or other
circumstance that is reasonably likely to have a Material Adverse Effect.

(l)         Notice of Income Tax Liability. The Borrower shall furnish to the
Administrative Agent telephonic or facsimile notice, or notice by e-mail, within
10 Business Days (confirmed in writing within five Business Days thereafter) of
the receipt of revenue agent reports or other written proposals, determinations
or assessments of the Internal Revenue Service or any other taxing authority
which propose, determine or otherwise set forth positive adjustments (i) to the
Tax liability of CCT(A) prior to the consummation of a Permitted BDC

 

86



--------------------------------------------------------------------------------

Merger, CCT, and (B) on or after the consummation of each Permitted BDC Merger,
the applicable Permitted BDC, or any “affiliated group” (within the meaning of
Section 1504(a)(l) of the Code) of which CCTsuch Person is a member in an amount
equal to or greater than $5,000,000 in the aggregate, or (ii) to the Tax
liability of the Borrower itself in an amount equal to or greater than $500,000
in the aggregate. Any such notice shall specify the nature of the items giving
rise to such adjustments and the amounts thereof.

(m)         Notice of Auditors’ Management Letters. The Borrower shall promptly
notify the Administrative Agent after the receipt of any auditors’ management
letters received by the Borrower or by its accountants.

(n)         Notice of Breaches of Representations and Warranties under this
Agreement. The Borrower shall promptly notify the Administrative Agent if any
representation or warranty set forth in Section 4.01 or Section 4.02 was
incorrect at the time it was given or deemed to have been given and at the same
time deliver to the Collateral Agent and the Administrative Agent a written
notice setting forth in reasonable detail the nature of such facts and
circumstances. In particular, but without limiting the foregoing, the Borrower
shall notify the Administrative Agent in the manner set forth in the preceding
sentence before any Cut-Off Date of any facts or circumstances within the
knowledge of the Borrower which would render any of the said representations and
warranties untrue at the date when such representations and warranties were made
or deemed to have been made.

(o)         Notice of Breaches of Representations and Warranties under the
Purchase and Sale Agreement. The Borrower confirms and agrees that the Borrower
will, upon receipt of notice or discovery thereof, promptly send to the
Administrative Agent and the Collateral Agent a notice of (i) any breach of any
representation, warranty, agreement or covenant under the Purchase and Sale
Agreement or (ii) any event or occurrence that, upon notice, or upon the passage
of time or both, would constitute such a breach.

(p)         Notice of Proceedings. The Borrower shall notify the Administrative
Agent, as soon as possible and in any event within three Business Days, after
the Borrower receives notice or obtains knowledge thereof, of any settlement of,
material judgment (including a material judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any labor controversy,
litigation, action, suit or proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that could reasonably be expected to have a Material Adverse Effect on
the Collateral Portfolio, the Transaction Documents, the Collateral Agent’s, for
the benefit of the Secured Parties, interest in the Collateral Portfolio, or the
Borrower, the Servicer or the Transferor or any of their respective Majority
Owned Affiliates. For purposes of this Section 5.01(p), (i) any settlement,
judgment, labor controversy, litigation, action, suit or proceeding affecting
the Collateral Portfolio, the Transaction Documents, the Collateral Agent’s, for
the benefit of the Secured Parties, interest in the Collateral Portfolio, or the
Borrower that could reasonably be expected to result in liability to such Person
or reduce the value of the Collateral Portfolio, in each case, in excess of
$1,000,000 (after any expected insurance proceeds) shall be deemed to be
reasonably expected to have such a Material Adverse Effect and (ii) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Servicer or the Transferor or any of their respective Majority
Owned Affiliates (other than the Borrower) that could reasonably be expected to
result in liability of such Person in excess of $10,000,000 (after any expected
insurance proceeds) shall be deemed to be reasonably expected to have such a
Material Adverse Effect.

 

87



--------------------------------------------------------------------------------

(q)         Notice of ERISA Events. The Borrower shall promptly notify the
Administrative Agent (i) after receiving notice of any “reportable event” (as
defined in Title IV of ERISA, other than an event for which the reporting
requirements have been waived by regulations) with respect to the Borrower (or
any ERISA Affiliate thereof), and provide them with a copy of such notice, and
(ii) if it becomes a Benefit Plan Entity.

(r)         Notice of Accounting Changes. As soon as possible and in any event
within three Business Days after the effective date thereof, the Borrower will
provide to the Administrative Agent notice of any material change in the
accounting policies of the Borrower.

(s)         Additional Documents. The Borrower shall provide the Administrative
Agent with copies of such documents as the Administrative Agent may reasonably
request evidencing the truthfulness of the representations set forth in this
Agreement.

(t)         Protection of Security Interest. With respect to the Collateral
Portfolio acquired by the Borrower, the Borrower will (i) with respect to any
transfers from the Transferor, acquire such Collateral Portfolio pursuant to and
in accordance with the terms of the Purchase and Sale Agreement, (ii) (at the
expense of the Servicer, on behalf of the Borrower) take all action necessary or
appropriate to perfect, protect and more fully evidence the Borrower’s ownership
of such Collateral Portfolio free and clear of any Lien other than the Lien
created hereunder and any other Permitted Liens, including, without limitation,
taking all action necessary to cause a valid, subsisting and enforceable
first-priority perfected security interest, subject only to Permitted Liens, to
exist in favor of the Collateral Agent (for the benefit of the Secured Parties)
in the Borrower’s interests in all of the Collateral Portfolio being Pledged
hereunder including the filing of a UCC financing statement in the applicable
jurisdiction adequately describing the Collateral Portfolio (which may include
an “all asset” filing), and naming the Borrower as debtor and the Collateral
Agent as the secured party, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, (including any
amendments thereto or assignments thereof), (iv) permit the Administrative Agent
or any Lender or their respective agents or representatives to visit the offices
of the Borrower during normal office hours and upon reasonable advance notice
examine and make copies of all documents, books, records and other information
concerning the Collateral Portfolio and discuss matters related thereto with any
of the officers or employees of the Borrower having knowledge of such matters;
provided that prior to the occurrence and continuance of an Event of Default,
such visits (and any visits pursuant to Section 5.03(d)(ii), in the aggregate)
will be limited to a maximum of two (2) per calendar year and (v) take all
additional action that the Administrative Agent, any Lender or the Collateral
Agent may reasonably request to perfect, protect and more fully evidence the
respective first priority perfected security interests of the parties to this
Agreement in the Collateral Portfolio, or to enable the Administrative Agent or
the Collateral Agent to exercise or enforce any of their respective rights
hereunder.

(u)         Liens. The Borrower will promptly notify the Administrative Agent of
the existence of any Lien on the Collateral Portfolio (other than Permitted
Liens) and the Borrower shall defend the right, title and interest of the
Collateral Agent, for the benefit of the Secured Parties, in, to and under the
Collateral Portfolio against all claims of third parties.

 

88



--------------------------------------------------------------------------------

(v)         Other Documents. At any time from time to time upon prior written
request of the Administrative Agent, at the sole expense of the Borrower, the
Borrower will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the Administrative Agent may
reasonably request for the purposes of obtaining or preserving the full benefits
of this Agreement including the first priority security interest (subject only
to Permitted Liens) granted hereunder and of the rights and powers herein
granted (including, among other things, authorizing the filing of such UCC
financing statements as the Administrative Agent may request).

(w)         Compliance with Law. The Borrower shall at all times comply in all
material respects with all Applicable Law applicable to the Borrower or any of
its assets (including, without limitation, Environmental Laws and all federal
securities laws), and the Borrower shall do or cause to be done all things
necessary to preserve and maintain in full force and effect its legal existence,
and all licenses material to its business.

(x)         Proper Records. The Borrower shall at all times keep proper books of
records and accounts in which full, true and correct entries shall be made of
its transactions in accordance with GAAP.

(y)         Satisfaction of Obligations. The Borrower shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves with respect thereto have been provided on the books of
the Borrower.

(z)         Performance of Covenants. The Borrower shall observe, perform and
satisfy all the material terms, provisions, covenants and conditions required to
be observed, performed or satisfied by it, and shall pay when due all costs,
fees and expenses required to be paid by it, under the Transaction Documents.
The Borrower shall pay and discharge all Taxes, levies, liens and other charges
on it or its assets and on the Collateral Portfolio that, in each case, in any
manner would create any lien or charge upon the Collateral Portfolio, except for
any such Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided in accordance with GAAP.

(aa)      Tax Treatment. The Borrower, the Transferor and the Lenders shall
treat the Advances advanced hereunder as indebtedness of the Borrower (or, so
long as the Borrower is treated as a disregarded entity for U.S. federal income
tax purposes, as indebtedness of the entity of which it is considered to be a
part) for U.S. federal income tax purposes and to file any and all tax forms in
a manner consistent therewith.

(bb)      Maintenance of Records. The Borrower will maintain records with
respect to the Collateral Portfolio and the conduct and operation of its
business with no less a degree of prudence than if the Collateral Portfolio were
held by the Borrower for its own account and will furnish the Administrative
Agent and each Lender, upon the reasonable request by the Administrative Agent
and each Lender, information with respect to the Collateral Portfolio and the
conduct and operation of its business.

 

89



--------------------------------------------------------------------------------

(cc)      Obligor Notification Forms. The Borrower shall furnish the Collateral
Agent and the Administrative Agent with an appropriate power of attorney to
send, after the occurrence or declaration of the Facility Maturity Date (at the
Administrative Agent’s discretion on the Collateral Agent’s behalf) Obligor
notification forms to give notice to the Obligors of the Collateral Agent’s
interest in the Collateral Portfolio and the obligation to make payments as
directed by the Administrative Agent on the Collateral Agent’s behalf.

(dd)      Officer’s Certificate. The Borrower will provide to the Administrative
Agent and the Collateral Agent within 120 days following the end of each
calendar year, commencing with the year ending on December 31, 2015, and within
two Business Days (or such later time agreed to by the Administrative Agent) of
any request by the Administrative Agent (provided that the Administrative Agent
shall be allowed no more than two such requests in any calendar year) or
(ii) upon the occurrence of, and within two Business Days (or such later time as
agreed to by the Administrative Agent) of any request by the Administrative
Agent, (x) any extension of the Reinvestment Period, (y) any material amendment
of any Transaction Document or (z) any filing of any UCC financing statement or
continuation statement with respect to the Borrower or the Collateral Portfolio
(other than in connection with the execution of this Agreement as of the Closing
Date) the Borrower shall deliver an Officer’s Certificate, in form and substance
acceptable to the Administrative Agent, providing (I) a certification, based
upon a review and summary of UCC search results, that there is no other interest
in the Collateral Portfolio perfected by filing of a UCC financing statement
other than in favor of the Collateral Agent and (II) a certification, based upon
a review and summary of Tax and judgment lien searches satisfactory to the
Administrative Agent, that there is no other interest in the Collateral
Portfolio based on any Tax or judgment lien.

(ee)      Continuation Statements. The Borrower shall, not earlier than six
months and not later than three months prior to the fifth anniversary of the
date of filing of the financing statement referred to in Schedule I hereto or
any other financing statement filed pursuant to this Agreement or in connection
with any Advance hereunder, unless the Collection Date shall have occurred:

(i)         authorize and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and

(ii)        deliver or cause to be delivered to the Collateral Agent and the
Administrative Agent an Opinion of Counsel, in form and substance reasonably
satisfactory to the Administrative Agent, confirming and updating the opinion
delivered pursuant to Schedule I with respect to perfection and otherwise to the
effect that the security interest hereunder continues to be an enforceable and
perfected security interest, subject to no other Liens of record except as
provided herein or otherwise permitted hereunder, which opinion may contain
usual and customary assumptions, limitations and exceptions.

 

90



--------------------------------------------------------------------------------

(ff)         Disregarded Entity. The Borrower will be disregarded as an entity
separate from its owner pursuant to Treasury Regulation Section 301.7701-3(b),
and neither the Borrower nor any other Person on its behalf shall make an
election to be treated as other than an entity disregarded from its owner under
Treasury Regulation Section 301.7701-3(c).

SECTION 6.02     Negative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a)         Special Purpose Entity Requirements. Except as otherwise permitted
by this Agreement, the Borrower shall not (i) guarantee any obligation of any
Person, including any Affiliate; (ii) engage, directly or indirectly, in any
business, other than the actions required or permitted to be performed under the
Transaction Documents; (iii) incur, create or assume any Indebtedness, other
than Indebtedness incurred under the Transaction Documents and arising in
connection with ordinary business expenses arising pursuant to the transactions
contemplated by this Agreement and the other Transaction Documents; (iv) make or
permit to remain outstanding any loan or advance to, or own or acquire any stock
or securities of, any Person, except that the Borrower may invest in those Loan
Assets and other investments permitted under the Transaction Documents and may
make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions; (v) fail to pay its debts and
liabilities from its assets when due; (vi) create, form or otherwise acquire any
Subsidiaries or (vii) release, sell, transfer, convey or assign any Loan Asset
unless in accordance with the Transaction Documents.

(b)         Requirements for Material Actions. The Borrower shall not fail to
provide (and at all times the Borrower’s organizational documents shall reflect)
that the unanimous consent of all directors (including the consent of the
Independent Director(s)) is required for the Borrower to (i) dissolve or
liquidate, in whole or part, or institute proceedings to be adjudicated bankrupt
or insolvent, (ii) institute or consent to the institution of bankruptcy or
insolvency proceedings against it, (iii) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (iv) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the Borrower, (v) make any assignment for the benefit of the Borrower’s
creditors, (vi) admit in writing its inability to pay its debts generally as
they become due, or (vii) take any action in furtherance of any of the
foregoing.

(c)         Protection of Title. The Borrower shall not take any action which
would directly or indirectly impair or adversely affect the Borrower’s title to
the Collateral Portfolio.

(d)         Transfer Limitations. The Borrower shall not transfer, assign,
convey, grant, bargain, sell, set over, deliver or otherwise dispose of, or
pledge or hypothecate, directly or indirectly, any interest in the Collateral
Portfolio to any person other than the Collateral Agent for the benefit of the
Secured Parties, or engage in financing transactions or similar transactions
with respect to the Collateral Portfolio with any person other than the
Administrative Agent and the Lenders, in each case, except as otherwise
expressly permitted by the terms of this Agreement.

 

91



--------------------------------------------------------------------------------

(e)         Liens. The Borrower shall not create, incur or permit to exist any
Lien, encumbrance or security interest in or on any of the Collateral Portfolio
subject to the security interest granted by the Borrower pursuant to this
Agreement, other than Permitted Liens.

(f)         Organizational Documents. The Borrower shall not amend, modify,
waive or terminate any of the organizational or operational documents of the
Borrower without the prior written consent of the Administrative Agent; provided
that, in connection with a Permitted BDC Merger, the Borrower may effectuate any
deemed or actual amendment, modification or waiver of the Borrower’s
organizational or operational documents solely as a result of or to evidence
such Permitted BDC Merger (including, without limitation, any amendment,
modification or waiver that may result from a deemed or actual transfer of
membership units to, or admission of a new Member that is, the applicable
Permitted BDC).

(g)         Merger, Acquisitions, Sales, etc. The Borrower shall not change its
organizational structure, enter into any transaction of merger or consolidation
or amalgamation, or asset sale (other than pursuant to Section 2.07), or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) without the prior written consent of the Administrative Agent.

(h)         Use of Proceeds. The Borrower shall not use the proceeds of any
Advance other than (i) to finance the purchase by the Borrower from the
Transferor, on a “true sale” basis, of Collateral Portfolio pursuant to the
terms of the Purchase and Sale Agreement, (ii) to finance the purchase by the
Borrower from non-Affiliates of the Borrower, Servicer or Transferor, on a “true
sale” basis, of Collateral Portfolio, (iii) to fund the Unfunded Exposure
Account in order to establish reserves for unfunded commitments of Revolving
Loan Assets and Delayed Draw Loan Assets included in the Collateral Portfolio,
or (iv) to distribute such proceeds to the Transferor in connection with prior
transfers of unleveraged Eligible Loan Assets to the Borrower as capital
contributions to the Borrower, including with respect to any Borrowing Base
capacity resulting from any repayment of Advances previously made to the
Borrower (so long as such distribution is permitted pursuant to Section 5.02(m)
of this Agreement).

(i)         Limited Assets. The Borrower shall not hold or own any assets that
are not part of the Collateral Portfolio or powers and rights incidental to the
Transaction Documents other than any Warranty Loan Asset pursuant to
Section 2.07(c).

(j)         Tax Treatment. The Borrower shall not elect to be treated as a
corporation for U.S. federal income tax purposes and shall take all reasonable
steps necessary to avoid being treated as a corporation for U. S. federal income
tax purposes.

(k)         Extension or Amendment of Collateral Portfolio. The Borrower will
not, except as otherwise permitted in Section 6.04(a) of this Agreement and in
accordance with the Servicing Standard, extend, amend or otherwise modify the
terms of any Loan Asset (including the Underlying Collateral).

(l)         Purchase and Sale Agreement. The Borrower will not amend, modify,
waive or terminate any provision of the Purchase and Sale Agreement without the
prior written consent of the Administrative Agent.

 

92



--------------------------------------------------------------------------------

(m)         Restricted Junior Payments. The Borrower shall not make any
Restricted Junior Payment, except that, so long as no Event of Default or
Unmatured Event of Default has occurred and is continuing or would result
therefrom, the Borrower may declare and make distributions to its member on its
membership interests.

(n)         ERISA Matters. The Borrower will not (a) seek or obtain a waiver of,
or fail to meet, the minimum funding standard set forth in Section 302(a) of
ERISA and Section 412(a) of the Code with respect to any Pension Plan other than
a Multiemployer Plan, (b) fail to make any payments to a Multiemployer Plan that
the Borrower or any ERISA Affiliate may be required to make under the agreement
relating to such Multiemployer Plan or any law pertaining thereto, (c) terminate
any Pension Plan so as to result, directly or indirectly in any liability to the
Borrower, (d) permit to exist any occurrence of any reportable event described
in Title IV of ERISA with respect to any Pension Plan, other than an event for
which reporting requirements have been waived by regulations, (e) incur any
material withdrawal liability with respect to any Multiemployer Plan, or
(f) engage in any prohibited transaction (within the meaning of ERISA
Section 406(a) or (b) or Code Section 4975) for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor, assuming for this purpose that no portion of any Advance constitutes
the assets of any Benefit Plan Entity, in each case, that could result in
material liability to the Borrower.

(o)         Instructions to Obligors. The Borrower will not make any change, or
permit the Servicer to make any change, in its instructions to Obligors (or any
agents with respect to the Loan Agreements) regarding payments to be made with
respect to the Collateral Portfolio to the Collection Account, unless the
Administrative Agent has consented to such change (such consent not to be
unreasonably withheld or delayed, it being understood that any such account to
which the Obligors may be instructed to make payments shall be subject to an
account control agreement which provides the Collateral Agent with a first
priority perfected security interest in such account, as evidenced by an Opinion
of Counsel reasonably acceptable to the Administrative Agent).

(p)         Taxable Mortgage Pool Matters. The sum of the Outstanding Balances
of all Loan Assets owned by the Borrower and that are principally secured by an
interest in real property (within the meaning of Treasury Regulation
Section 301.7701(i)-1(d)(3)) shall not at any time exceed 35% of the aggregate
Outstanding Balance of all Loan Assets.

(q)         Change of Jurisdiction, Location, Names or Location of Loan Asset
Files. The Borrower shall not change the jurisdiction of its formation, make any
change to its legal name or use any tradenames, fictitious names, assumed names,
“doing business as” names or other names unless, prior to the effective date of
any such change in the jurisdiction of its formation, name change or use, the
Borrower receives prior written consent from the Administrative Agent of such
change and delivers to the Administrative Agent such financing statements as the
Administrative Agent may request to reflect such name change or use, together
with such Opinions of Counsel and other documents and instruments as the
Administrative Agent may request in connection therewith. The Borrower will not
change the location of its chief executive office unless prior to the effective
date of any such change of location, the Borrower notifies the Administrative
Agent of such change of location in writing. Subject to Section 2.16, the
Borrower will not move, or consent to the Collateral Custodian or the Servicer

 

93



--------------------------------------------------------------------------------

moving, the Loan Asset Files from the location thereof on the Initial Advance
Date, unless the Servicer shall have provided the Administrative Agent with 30
days’ written notice of such move and such Opinions of Counsel and other
documents and instruments as the Administrative Agent may reasonably request in
connection therewith and shall have taken all actions required under the UCC of
each relevant jurisdiction in order to continue the first priority perfected
security interest of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral Portfolio.

(r)         Allocation of Charges. ThereOther than in connection with, relating
to or arising from a Permitted BDC Merger, there will not be any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Administrative Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any Taxes, fees, assessments or other governmental charges.

SECTION 6.03     Affirmative Covenants of the Servicer.

From the Closing Date until the Collection Date:

(a)         Compliance with Law. The Servicer will comply in all material
respects with all Applicable Law, including those with respect to servicing the
Collateral Portfolio or any part thereof.

(b)         Preservation of Company Existence. The Servicer will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a corporation in each jurisdiction where the failure to preserve and maintain
such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

(c)         Obligations and Compliance with Collateral Portfolio. The Servicer
will duly fulfill and comply in all material respects with all obligations on
the part of the Borrower to be fulfilled or complied with under or in connection
with the administration of each item of Collateral Portfolio and will do nothing
to impair the rights of the Collateral Agent, for the benefit of the Secured
Parties, or of the Secured Parties in, to and under the Collateral Portfolio. It
is understood and agreed that the Servicer does not hereby assume any
obligations of the Borrower in respect of any Advances, or assume any
responsibility for the performance by the Borrower of any of its obligations
hereunder or under any other agreement executed in connection herewith that
would be inconsistent with the limited recourse undertaking of the Servicer, in
its capacity as seller, under Section 2.1(e) of the Purchase and Sale Agreement.

(d)         Keeping of Records and Books of Account.

(i)         The Servicer will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Collateral Portfolio in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Collateral Portfolio and the identification of the Collateral Portfolio.

 

94



--------------------------------------------------------------------------------

(ii)       The Servicer shall permit the Administrative Agent, each Lender or
their respective agents or representatives, to visit the offices of the Servicer
during normal office hours and upon reasonable advance notice and examine and
make copies of all documents, books, records and other information concerning
the Collateral Portfolio and the Servicer’s servicing thereof and discuss
matters related thereto with any of the officers or employees of the Servicer
having knowledge of such matters; provided that such visits (and any visits
pursuant to Section 5.01(t), in the aggregate) will be limited to a maximum of
two (2) per calendar year.

(iii)      The Servicer will on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Collateral
Portfolio with a legend, acceptable to the Administrative Agent describing
(i) the sale of the Collateral Portfolio from the Transferor to the Borrower and
(ii) the Pledge from the Borrower to the Collateral Agent, for the benefit of
the Secured Parties.

(e)         Preservation of Security Interest. The Servicer (at its own expense,
on behalf of the Borrower) will file such financing and continuation statements
and any other documents that may be required by any law or regulation of any
Governmental Authority to preserve and protect fully the first-priority
perfected security interest of the Collateral Agent, for the benefit of the
Secured Parties, in, to and under the Loan Assets and that portion of the
Collateral Portfolio in which a security interest may be perfected by filing.

(f)         Events of Default. The Servicer will provide the Administrative
Agent (with a copy to the Collateral Agent) with prompt (and in no event later
than two Business Days) written notice of the occurrence of each Event of
Default and each Unmatured Event of Default of which the Servicer has knowledge
or has received notice. In addition, no later than two Business Days following
the Servicer’s knowledge or notice of the occurrence of any Event of Default or
Unmatured Event of Default, the Servicer will provide to the Collateral Agent,
and the Administrative Agent a written statement of the chief financial officer
or chief accounting officer of the Servicer setting forth the details of such
event and the action that the Servicer proposes to take with respect thereto.

(g)         Taxes. The Servicer will file its tax returns and pay any and all
Taxes imposed on it or its property as required under the Transaction Documents
(except as contemplated by Section 4.03(m)).

(h)         Other. The Servicer will promptly furnish to the Collateral Agent
and the Administrative Agent such other information, documents, records or
reports respecting the Collateral Portfolio or the condition or operations,
financial or otherwise, of the Borrower or the Servicer as the Collateral Agent
or the Administrative Agent may from time to time reasonably request in order to
protect the interests of the Secured Parties under or as contemplated by this
Agreement.

(i)         Proceedings Related to the Borrower, the Transferor and the Servicer
and the Transaction Documents. The Servicer shall notify the Administrative
Agent as soon as possible and in any event within three Business Days after any
Responsible Officer of the Servicer receives notice or obtains actual knowledge
thereof of any settlement of, judgment

 

95



--------------------------------------------------------------------------------

(including a judgment with respect to the liability phase of a bifurcated trial)
in or commencement of any labor controversy, litigation, action, suit or
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that could reasonably be
expected to have a Material Adverse Effect on the Borrower, the Transferor or
the Servicer (or any of their respective Majority Owned Affiliates) or the
Transaction Documents. Solely for purposes of this Section 5.03(i), (i) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Transaction Documents or the Borrower that could reasonably be
expected to result in liability to the Borrower or reduce the value of the
Collateral Portfolio, in each case, in excess of $1,000,000 (after any expected
insurance proceeds) shall be deemed to be expected to have such a Material
Adverse Effect and (ii) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Servicer or the Transferor or any of
their respective Majority Owned Affiliates (other than the Borrower) that could
reasonably be expected to result in liability to such Person in excess of
$10,000,000 (after any expected insurance proceeds) shall be deemed to be
reasonably expected to have such a Material Adverse Effect.

(j)         Deposit of Collections. The Servicer shall promptly (but in no event
later than two Business Days after receipt) deposit or cause to be deposited
into the Collection Account any and all Available Collections received by the
Borrower, the Servicer or any of their Affiliates.

(k)         Loan Asset Register.

(i)         The Servicer shall maintain, or cause to be maintained, with respect
to each Noteless Loan Asset a register (which may be in physical or electronic
form and readily identifiable as the loan asset register) (each, a “Loan Asset
Register”) in which it will record, or cause to be recorded, (v) the amount of
such Noteless Loan Asset, (w) the amount of any principal or interest due and
payable or to become due and payable from the Obligor thereunder, (x) the amount
of any sum in respect of such Noteless Loan Asset received from the Obligor,
(y) the date of origination of such Noteless Loan Asset and (z) the maturity
date of such Noteless Loan Asset.

(ii)       At any time a Noteless Loan Asset is included as part of the
Collateral Portfolio pursuant to this Agreement, the Servicer shall deliver to
the Administrative Agent, the Collateral Agent and the Collateral Custodian a
copy of the related Loan Asset Register, together with a certificate of a
Responsible Officer of the Servicer (in the form of Exhibit P) certifying to the
accuracy of such Loan Asset Register as of the applicable Cut-Off Date.

(l)         Special Purpose Entity Requirements. The Servicer shall take such
actions as are necessary to cause the Borrower to be in compliance with the
special purpose entity requirements set forth in Sections 5.01(a) and (b) and
5.02(a) and (b); provided that for the avoidance of doubt, the Servicer shall
not be required to expend any of its own funds to cause the Borrower to be in
compliance with subsection 5.02(a)(v) or subsection 5.01(b)(xvii) (it being
understood that this proviso shall in no way affect the obligation of Servicer
to manage the activities and liabilities of the Borrower such that the Borrower
maintains compliance with either of the foregoing subsections).

 

96



--------------------------------------------------------------------------------

(m)         Accounting Changes. As soon as possible and in any event within
three Business Days after the effective date thereof, the Servicer will provide
to the Administrative Agent notice of any material change in the accounting
policies of the Servicer.

(n)         Proceedings Related to the Collateral Portfolio. The Servicer shall
notify the Administrative Agent as soon as possible and in any event within
three Business Days after any Responsible Officer of the Servicer receives
notice or has actual knowledge of any settlement of, judgment (including a
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any labor controversy, litigation, action, suit or proceeding
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, that could reasonably be expected to
have a Material Adverse Effect on the interests of the Collateral Agent or the
Secured Parties in, to and under the Collateral Portfolio. Solely for purposes
of this Section 5.03(n), any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Collateral Portfolio or the
Collateral Agent’s or the Secured Parties’ interest in the Collateral Portfolio
that could reasonably be expected to reduce the value of the Collateral
Portfolio in excess of $5,000,000 (after any expected insurance proceeds) or
more shall be deemed to be expected to have such a Material Adverse Effect.

(o)         Compliance with Legal Opinions. The Servicer shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Dechert LLP, as special counsel to the Servicer, issued
in connection with the Transaction Documents and relating to the issues of
substantive consolidation and true sale of the Loan Assets.

(p)         Instructions to Agents and Obligors. The Servicer shall direct, or
shall cause the Borrower to direct, any agent or administrative agent for each
Loan Asset to remit all payments and collections with respect to such Loan
Asset, and, if applicable, to direct the Obligor with respect to such Loan Asset
to remit all such payments and collections with respect to such Loan Asset
directly to the Collection Account. The Borrower and the Servicer shall take
commercially reasonable steps to ensure that only funds constituting payments
and collections relating to Loan Assets shall be deposited into the Collection
Account.

(q)         Capacity as Servicer. The Servicer will ensure that, at all times
when it is dealing with or in connection with the Loan Assets in its capacity as
Servicer, it holds itself out as Servicer, and not in any other capacity.

(r)         Audits. Prior to the Closing Date and periodically thereafter at the
discretion of the Administrative Agent and each Lender, the Servicer shall allow
the Administrative Agent and each Lender (during normal office hours and upon
advance notice) to review the Servicer’s collection and administration of the
Collateral Portfolio in order to assess compliance by the Servicer with the
Servicing Standard, as well as with the Transaction Documents and to conduct an
audit of the Collateral Portfolio and Required Loan Documents in conjunction
with such a review. Such review shall be reasonable in scope and shall be
completed in a reasonable period of time; provided that at the Servicer’s
expense, (i) prior to the occurrence of an Event of Default, the Administrative
Agent shall be entitled to one (1) such audits per calendar year and, (ii) after
the occurrence of an Event of Default, the Administrative Agent shall be
entitled to such number of audits per calendar year and at such times as it
shall require in its discretion.

 

97



--------------------------------------------------------------------------------

(s)         Notice of Breaches of Representations and Warranties under this
Agreement. The Servicer shall promptly, upon receipt of notice or discovery
thereof, notify the Administrative Agent if any representation or warranty set
forth in Section 4.03 was incorrect at the time it was given or deemed to have
been given and at the same time deliver to the Collateral Agent and the
Administrative Agent a written notice setting forth in reasonable detail the
nature of such facts and circumstances. In particular, but without limiting the
foregoing, the Servicer shall notify the Administrative Agent in the manner set
forth in the preceding sentence before any Cut-Off Date of any facts or
circumstances within the knowledge of the Servicer which would render any of the
said representations and warranties untrue at the date when such representations
and warranties were made or deemed to have been made.

(t)         Insurance Policies. The Servicer has caused, and will cause, to be
performed any and all acts reasonably required to be performed to preserve the
rights and remedies of the Collateral Agent and the Secured Parties in any
Insurance Policies applicable to Loan Assets (to the extent the Servicer or an
Affiliate of the Servicer is the agent or servicer under the applicable Loan
Agreement) including, without limitation, in each case, any necessary
notifications of insurers, assignments of policies or interests therein, and
establishments of co-insured, joint loss payee and mortgagee rights in favor of
the Collateral Agent and the Secured Parties; provided that, unless the Borrower
is the sole lender under such Loan Agreement, the Servicer shall only take such
actions that are customarily taken by or on behalf of a lender in a syndicated
loan facility to preserve the rights of such lender.

(u)         Disregarded Entity. The Servicer shall cause the Borrower to be
disregarded as an entity separate from its owner pursuant to Treasury Regulation
Section 301.7701-3(b) and shall cause that neither the Borrower nor any other
Person on its behalf shall make an election to be treated as other than an
entity disregarded from its owner under Treasury Regulation
Section 301.7701-3(c).

(v)         Obligor Notification Forms. The Servicer shall furnish the
Collateral Agent and the Administrative Agent with an appropriate power of
attorney to send, after the occurrence of an Event of Default (at the
Administrative Agent’s discretion on the Collateral Agent’s behalf) Obligor
notification forms to give notice to the Obligors of the Collateral Agent’s
interest in the Collateral Portfolio and the obligation to make payments as
directed by the Administrative Agent on the Collateral Agent’s behalf.

(w)         Servicing Standard. The Servicer will comply in all material
respects with the Servicing Standard in regard to the Collateral Portfolio.

SECTION 6.04     Negative Covenants of the Servicer.

From the Closing Date until the Collection Date:

(a)         Mergers, Acquisition, Sales, etc. TheOther than a Permitted BDC
Merger, the Servicer will not consolidate with or merge into any other Person or
convey or transfer its properties and assets substantially as an entirety to any
Person, unless the Servicer is the surviving entity and unless:

 

98



--------------------------------------------------------------------------------

(i)         the Servicer has delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel (which may rely on an Officer’s
Certificate as to factual matters such as whether or not such transaction would
cause an Event of Default or Servicer Termination Event) each stating that any
such consolidation, merger, conveyance or transfer and any supplemental
agreement executed in connection therewith comply with this Section 5.04 and
that all conditions precedent herein provided for relating to such transaction
have been complied with and, in the case of the Opinion of Counsel, that such
supplemental agreement is legal, valid and binding with respect to the Servicer
and such other matters as the Administrative Agent may reasonably request;

(ii)       the Servicer shall have delivered notice of such consolidation,
merger, conveyance or transfer to the Administrative Agent; and

(iii)     after giving effect thereto, no Event of Default or Servicer
Termination Event or event that with notice or lapse of time would constitute
either an Event of Default or a Servicer Termination Event shall have occurred.

(b)         Change of Name or Location of Loan Asset Files. The Servicer shall
not (x) change its name, change the offices where it keeps records concerning
the Collateral Portfolio from the address set forth in Section 11.02 of this
Agreement, or change the jurisdiction of its formation, or (y) subject to
Section 2.16 move, or consent to the Collateral Custodian moving, the Required
Loan Documents and Loan Asset Files from the location thereof on the initial
Advance Date, unless the Servicer shall have provided the Administrative Agent
with 30 days’ (or substantially concurrent notice in the case of a Permitted BDC
Merger) written notice of such change or move and such Opinions of Counsel and
other documents and instruments as the Administrative Agent may reasonably
request in connection therewith (which, in the case of a Permitted BDC Merger,
are limited to those specified in the definition thereof) and shall have taken
all actions required under the UCC of each relevant jurisdiction in order to
continue the first priority perfected security interest of the Collateral Agent,
for the benefit of the Secured Parties, in the Collateral Portfolio.

(c)         Change in Payment Instructions to Obligors. The Servicer will not
make any change in its instructions to Obligors regarding payments to be made
with respect to the Collateral Portfolio to the Collection Account, unless the
Administrative Agent has consented to such change (such consent not to be
unreasonably withheld or delayed, it being understood that any such account to
which the Obligors may be instructed to make payments shall be subject to an
account control agreement which provides the Collateral Agent with a first
priority perfected security interest in such account, as evidenced by an Opinion
of Counsel reasonably acceptable to the Administrative Agent).

(d)         Extension or Amendment of Loan Assets. The Servicer will not, except
as otherwise permitted in Section 6.04(a), extend, amend or otherwise modify the
terms of any Loan Asset (including the Underlying Collateral).

 

99



--------------------------------------------------------------------------------

(e)         Taxable Mortgage Pool Matters. The Servicer will manage the
portfolio and advise the Borrower with respect to purchases from the Transferor
so as to not at any time allow the sum of the Outstanding Balances of all Loan
Assets owned by the Borrower and that are principally secured by an interest in
real property (within the meaning of Treasury Regulation
Section 301.7701(i)-1(d)(3)) to exceed 35% of the aggregate Outstanding Balance
of all Loan Assets.

(f)         Allocation of Charges. ThereOther than in connection with, relating
to or arising from a Permitted BDC Merger, there will not be any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Administrative Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any Taxes, fees, assessments or other governmental charges.

ARTICLE VII.

ADMINISTRATION AND SERVICING OF CONTRACTS

SECTION 7.01     Appointment and Designation of the Servicer.

(a)         Initial Servicer. The Borrower, each Lender and the Administrative
Agent hereby appoint CCT, pursuant to the terms and conditions of this
Agreement, as Servicer, with the authority to service, administer and exercise
rights and remedies, on behalf of the Borrower, in respect of the Collateral
Portfolio. Until the Administrative Agent gives CCT a Servicer Termination
Notice pursuant to the terms of this Agreement or the consummation of a
Permitted BDC Merger, CCT hereby accepts such appointment and agrees to perform
the duties and responsibilities of the Servicer pursuant to the terms hereof.
The Servicer and the Borrower hereby acknowledge that the Administrative Agent
and the Secured Parties are third party beneficiaries of the obligations
undertaken by the Servicer hereunder.

(b)         Servicer Termination Notice. The Borrower, the Servicer, each
Lender, and the Administrative Agent hereby agree that, upon the occurrence of a
Servicer Termination Event, the Administrative Agent, by written notice to the
Servicer (with a copy to the Collateral Agent) (a “Servicer Termination
Notice”), may terminate all of the rights, obligations, power and authority of
the Servicer under this Agreement. On and after the receipt by the Servicer of a
Servicer Termination Notice pursuant to this Section 6.01(b), the Servicer shall
continue to perform all servicing functions under this Agreement until the date
specified in the Servicer Termination Notice or otherwise specified by the
Administrative Agent in writing or, if no such date is specified in such
Servicer Termination Notice or otherwise specified by the Administrative Agent,
until a date mutually agreed upon by the Servicer and the Administrative Agent
and shall be entitled to receive, to the extent of funds available therefor
pursuant to Section 2.04, the Servicing Fees therefor accrued until such date.
After such date, the Servicer agrees that it will terminate its activities as
Servicer hereunder in a manner that the Administrative Agent believes will
facilitate the transition of the performance of such activities to a successor
Servicer, and the successor Servicer shall assume each and all of the Servicer’s
obligations to service and administer the Collateral Portfolio, on the terms and
subject to the conditions herein set forth, and the Servicer shall use its best
efforts to assist the successor Servicer in assuming such obligations.

 

100



--------------------------------------------------------------------------------

(c)         Appointment of Replacement Servicer. At any time following the
delivery of a Servicer Termination Notice, the Administrative Agent may, at its
discretion, (i) appoint SMBC (or an Affiliate thereof) as Servicer under this
Agreement and, in such case, all authority, power, rights and obligations of the
Servicer shall pass to and be vested in SMBC (or an Affiliate thereof) or
(ii) with the prior written consent of the Borrower (such consent not to be
unreasonably withheld, delayed or conditioned), appoint a new Servicer which
shall be an Eligible Replacement (as defined below) as the replacement Servicer
(the “Replacement Servicer”), which appointment shall take effect upon the
Replacement Servicer accepting such appointment by a written assumption in a
form satisfactory to the Administrative Agent in its sole discretion. In the
event that SMBC (or an Affiliate thereof) or a Replacement Servicer has not
accepted its appointment at the time when the Servicer ceases to act as
Servicer, the Administrative Agent shall petition a court of competent
jurisdiction to appoint any established financial institution, having a net
worth of not less than United States $50,000,000 and whose regular business
includes the servicing of assets similar to the Collateral Portfolio (each, an
“Eligible Replacement”), as the Replacement Servicer hereunder. The Servicer
shall pay all costs associated with the transition of the obligations hereunder
to an Approved Replacement Servicer if the Administrative Agent terminates the
Servicer following a Servicer Termination Event.

(d)         Liabilities and Obligations of Replacement Servicer. Upon its
appointment, SMBC (or an Affiliate thereof) or the Replacement Servicer, as
applicable, shall be the successor in all respects to the Servicer with respect
to servicing functions under this Agreement and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Servicer
by the terms and provisions hereof, and all references in this Agreement to the
Servicer shall be deemed to refer to SMBC (or an Affiliate thereof) or the
Replacement Servicer, as applicable; provided that SMBC (or an Affiliate
thereof) or the Replacement Servicer, as applicable, shall have (i) no liability
with respect to any action performed by the terminated Servicer prior to the
date that SMBC (or an Affiliate thereof) or the Replacement Servicer, as
applicable, becomes the successor to the Servicer or any claim of a third party
based on any alleged action or inaction of the terminated Servicer, (ii) no
obligation to perform any advancing obligations, if any, of the Servicer unless
it elects to in its sole discretion, (iii) no obligation to pay any Taxes
required to be paid by the Servicer (provided that SMBC (or an Affiliate
thereof) or the Replacement Servicer, as applicable, shall pay any income Taxes
for which it is liable), (iv) no obligation to pay any of the fees and expenses
of any other party to the transactions contemplated hereby, and (v) no liability
or obligation with respect to any Servicer indemnification obligations of any
prior Servicer, including the original Servicer. The indemnification obligations
of SMBC (or an Affiliate thereof) or the Replacement Servicer, as applicable,
upon becoming a Replacement Servicer, are expressly limited to those arising on
account of its failure to act in good faith and with reasonable care under the
circumstances. In addition, SMBC (or an Affiliate thereof) or the Replacement
Servicer, as applicable, shall have no liability relating to the representations
and warranties of the Servicer contained in Section 4.03.

(e)         Authority and Power. All authority and power granted to the Servicer
under this Agreement shall automatically cease and terminate upon termination of
this Agreement and shall pass to and be vested in the Borrower and, without
limitation, the Borrower is hereby authorized and empowered to execute and
deliver, on behalf of the Servicer, as attorney-in-fact or otherwise, all
documents and other instruments, and to do and accomplish all other acts or
things necessary or appropriate to effect the purposes of such transfer of
servicing rights. The Servicer agrees to cooperate with the Borrower in
effecting the termination of the responsibilities and rights of the Servicer to
conduct servicing of the Collateral Portfolio.

 

101



--------------------------------------------------------------------------------

(f)         Subcontracts. The Servicer may, with the prior written consent of
the Administrative Agent, subcontract with any other Person for servicing,
administering or collecting the Collateral Portfolio; provided that (i) the
Servicer shall select any such Person with reasonable care and shall be solely
responsible for the fees and expenses payable to any such Person, (ii) the
Servicer shall not be relieved of, and shall remain liable for, the performance
of the duties and obligations of the Servicer pursuant to the terms hereof
without regard to any subcontracting arrangement and (iii) any such subcontract
shall be terminable upon the occurrence of a Servicer Termination Event;
provided, further that no Administrative Agent consent shall be required to
enter into any subcontract with an Affiliate of the Servicer; provided, further,
that in the event of any such subcontract, (A) the Servicer shall be and remain
primarily liable to the Administrative Agent, the Collateral Agent and the
Lender for the full and prompt performance of all duties and responsibilities of
the Servicer hereunder and (ii) the Administrative Agent and the Collateral
Agent shall be entitled to deal exclusively with the Servicer in matters
relating to the discharge by the Servicer of its duties and responsibilities
hereunder

(g)         Servicing Programs. In the event that the Servicer uses any software
program in servicing the Collateral Portfolio that it licenses from a third
party, the Servicer shall use its best efforts to obtain, either before the
Closing Date or as soon as possible thereafter, whatever licenses or approvals
are necessary to allow the Administrative Agent or the Servicer to use such
program and to allow the Servicer to assign such licenses to the Replacement
Servicer appointed as provided in this Agreement.

(h)         Waiver. The Borrower acknowledges that the Administrative Agent or
any of its Affiliates may act as the Collateral Agent and/or the Servicer, and
the Borrower waives any and all claims against the Administrative Agent, each
Lender or any of their respective Affiliates, the Collateral Agent and the
Servicer (other than claims relating to such party’s gross negligence or willful
misconduct) relating in any way to the custodial or collateral administration
functions having been performed by the Administrative Agent or any of its
Affiliates in accordance with the terms and provisions (including the standard
of care) set forth in the Transaction Documents.

(i)          Successor Servicer. Upon the consummation of a Permitted BDC
Merger, the applicable Permitted BDC shall assume the rights and obligations of
CCT under this Agreement as the Servicer (in such capacity, the “Successor
Servicer”). The Successor Servicer shall be the successor in all respects to the
Servicer with respect to servicing functions under this Agreement and shall be
subject to all the responsibilities, duties and liabilities relating thereto
placed on the Servicer by the terms and provisions hereof, and all references in
this Agreement to the Servicer shall be deemed to refer to the Successor
Servicer.

 

102



--------------------------------------------------------------------------------

SECTION 7.02     Duties of the Servicer.

(a)         Duties. The Servicer shall take or cause to be taken all such
actions as may be necessary or advisable to service, administer and collect on
the Collateral Portfolio from time to time, all in accordance with Applicable
Law and the Servicing Standard. Prior to the occurrence of a Servicer
Termination Event, subject to the terms of this Agreement (including, without
limitation, Section 6.04), the Servicer has the sole and exclusive authority to
make any and all decisions with respect to the Collateral Portfolio and take or
refrain from taking any and all actions with respect to the Collateral
Portfolio. Without limiting the foregoing, the duties of the Servicer shall
include the following:

(i)         supervising the Collateral Portfolio, including communicating with
Obligors, executing amendments, providing consents and waivers, enforcing and
collecting on the Collateral Portfolio and otherwise managing the Collateral
Portfolio on behalf of the Borrower;

(ii)        maintaining all necessary servicing records with respect to the
Collateral Portfolio and providing such reports to the Administrative Agent in
respect of the servicing of the Collateral Portfolio (including information
relating to its performance under this Agreement) as may be required hereunder
or as the Administrative Agent may reasonably request;

(iii)       maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Collateral Portfolio in the event of the destruction of the
originals thereof) and keeping and maintaining all documents, books, records and
other information reasonably necessary or advisable for the collection of the
Collateral Portfolio;

(iv)       promptly delivering to the Administrative Agent, from time to time,
such information and servicing records (including information relating to its
performance under this Agreement) as the Administrative Agent may from time to
time reasonably request;

(v)        identifying each Loan Asset clearly and unambiguously in its
servicing records to reflect that such Loan Asset is owned by the Borrower and
that the Borrower is Pledging a security interest therein to the Secured Parties
pursuant to this Agreement;

(vi)       notifying the Administrative Agent of any material action, suit,
proceeding, dispute, offset, deduction, defense or counterclaim with respect to
any Loan Asset (or portion thereof) of which it has knowledge or has received
notice (A) that is or is threatened to be asserted by an Obligor; or (B) that
could reasonably be expected to have a Material Adverse Effect;

(vii)      using its best efforts to maintain the perfected security interest of
the Collateral Agent, for the benefit of the Secured Parties, in the Collateral
Portfolio;

(viii)     maintaining the Loan Asset File with respect to Loan Assets included
as part of the Collateral Portfolio; provided that, so long as the Servicer is
in possession of any Required Loan Documents other than in electronic form, the
Servicer will hold such Required Loan Documents in a reasonably safe place;

 

103



--------------------------------------------------------------------------------

(ix)      directing the Collateral Agent and/or the Account Bank to make
payments pursuant to the terms of the Servicing Report in accordance with
Section 2.04;

(x)       directing the sale or substitution of Collateral Portfolio in
accordance with Section 2.07;

(xi)      providing advice to the Borrower with respect to the purchase and sale
of and payment for the Loan Assets;

(xii)      instructing the Obligors and the administrative agents on the Loan
Assets to make payments directly into the Collection Account established and
maintained with the Collateral Agent;

(xiii)     delivering the Loan Asset Files and the Loan Asset Schedule to the
Collateral Custodian;

(xiv)     ensuring any third party consents required to transfer record
ownership of any Eligible Loan Asset to the Borrower are obtained on or prior to
the Cut-Off Date of such Eligible Loan Asset; and

(xv)     complying with such other duties and responsibilities as may be
required of the Servicer by this Agreement.

For the avoidance of doubt, on each Measurement Date, the Servicer (on behalf of
the Borrower) shall re-determine the status of each Eligible Loan Asset as of
such calculation date and provide notice of any change in the status of any
Eligible Loan Asset to the Collateral Agent and, as a consequence thereof,
(i) Collateral Obligations that were previously Eligible Loan Assets on a prior
Measurement Date may be excluded from the calculation of the Borrowing Base on
such Measurement Date, and (ii) Collateral Obligations that were previously not
Eligible Loan Assets on a prior Measurement Date may (with the consent of the
Administrative Agent pursuant to an Approval Notice) be included in the
calculation of the Borrowing Base on such Measurement Date.

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower, the Transferor (so long as the Transferor is also the Servicer) or
the Servicer acts as lead agent with respect to any Loan Asset, the Servicer
shall perform its servicing duties hereunder only to the extent a lender under
the related loan syndication Loan Agreements has the right to do so.
Notwithstanding anything to the contrary contained herein, it is acknowledged
and agreed that the performance by the Servicer of its duties hereunder shall be
limited insofar as such performance would conflict with or result in a breach of
any of the express terms of the related Loan Agreements; provided that the
Servicer shall (a) provide prompt written notice to the Administrative Agent
upon becoming aware of such conflict or breach, (b) have determined that there
is no other commercially reasonable performance that it could render consistent
with the express terms of the Loan Agreements which would result in all or a
portion of the servicing duties being performed in accordance with this
Agreement, and (c) undertake all commercially reasonable efforts to mitigate the
effects of such non-performance including performing as much of the servicing
duties as possible and performing such other commercially reasonable and/or
similar duties consistent with the terms of the Loan Agreements.

 

104



--------------------------------------------------------------------------------

(b)         Notwithstanding anything to the contrary contained herein, the
exercise by the Administrative Agent, the Collateral Agent, each Lender and the
Secured Parties of their rights hereunder shall not release the Servicer, the
Transferor or the Borrower from any of their duties or responsibilities with
respect to the Collateral Portfolio. The Secured Parties, the Administrative
Agent, each Lender and the Collateral Agent shall not have any obligation or
liability with respect to any Collateral Portfolio, nor shall any of them be
obligated to perform any of the obligations of the Servicer hereunder.

(c)         Any payment by an Obligor in respect of any Indebtedness owed by it
to the Borrower shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a collection of a payment by such Obligor
(starting with the oldest such outstanding payment due) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

SECTION 7.03     Authorization of the Servicer.

(a)         Each of the Borrower, the Administrative Agent and each Lender
hereby authorizes the Servicer (including any successor thereto) to take any and
all reasonable steps in its name and on its behalf necessary or desirable in the
determination of the Servicer and not inconsistent with the sale of the
Collateral Portfolio to the Borrower and, thereafter, the Pledge by the Borrower
to the Collateral Agent on behalf of the Secured Parties hereunder, to collect
all amounts due under any and all Collateral Portfolio, including, without
limitation, endorsing any of their names on checks and other instruments
representing Interest Collections and Principal Collections, executing and
delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Collateral Portfolio and, after the delinquency of any Collateral
Portfolio and to the extent permitted under and in compliance with Applicable
Law, to commence proceedings with respect to enforcing payment thereof, to the
same extent as the Transferor could have done if it had continued to own such
Collateral Portfolio. The Transferor, the Borrower and the Collateral Agent on
behalf of the Secured Parties shall furnish the Servicer (and any successors
thereto) with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder, and shall cooperate with the Servicer to the fullest extent in
order to ensure the collectability of the Collateral Portfolio. In no event
shall the Servicer be entitled to make the Secured Parties, the Administrative
Agent, the Collateral Agent or any Lender a party to any litigation without such
party’s express prior written consent, or to make the Borrower a party to any
litigation (other than any routine foreclosure or similar collection procedure)
without the Administrative Agent’s consent.

(b)         After the occurrence or declaration of the Facility Maturity Date,
at the direction of the Administrative Agent, the Servicer shall take such
action as the Administrative Agent may deem necessary or advisable to enforce
collection of the Collateral Portfolio; provided that the Administrative Agent
may, at any time after the occurrence or declaration of the Facility Maturity
Date, notify any Obligor with respect to any Collateral Portfolio of the
assignment of such Collateral Portfolio to the Collateral Agent on behalf of the
Secured Parties and direct that payments of all amounts due or to become due be
made directly to the Administrative Agent or any servicer, collection agent or
account designated by the Administrative Agent and, upon such notification and
at the expense of the Borrower, the Administrative Agent may enforce collection
of any such Collateral Portfolio, and adjust, settle or compromise the amount or
payment thereof.

 

105



--------------------------------------------------------------------------------

SECTION 7.04     Collection of Payments; Accounts.

(a)         Collection Efforts, Modification of Collateral Portfolio. The
Servicer will use its commercially reasonable efforts and judgment to collect or
cause to be collected, all payments called for under the terms and provisions of
the Loan Assets included in the Collateral Portfolio as and when the same become
due, all in accordance with the Servicing Standard. The Servicer may not waive,
modify or otherwise vary any provision of an item of Collateral Portfolio in any
manner contrary to the Servicing Standard; provided that, on and after the
occurrence of an Event of Default, the prior written consent of the
Administrative Agent shall be required for any waiver, modification or variance
that would impair the collectability of the Collateral Portfolio. In addition,
neither the Borrower nor the Servicer shall, without the prior written consent
of the Administrative Agent, agree to waive, modify or otherwise vary any
provision of a Loan Asset in the Collateral Portfolio if such waiver,
modification or variation would increase the Borrower’s commitment or
outstanding loans thereunder or extend the maturity of any outstanding or
committed loans of the Borrower thereunder so as to constitute a Material
Modification pursuant to clause (b) of the definition of “Material
Modification”.

(b)         Acceleration. If consistent with the Servicing Standard, the
Servicer shall accelerate or vote to accelerate, as applicable, the maturity of
all or any Scheduled Payments and other amounts due under any Loan Asset
promptly after such Loan Asset becomes defaulted.

(c)         Taxes and other Amounts. The Servicer will use its best efforts to
collect all payments with respect to amounts due for Taxes, assessments and
insurance premiums relating to each Loan Asset to the extent required to be paid
to the Borrower for such application under the applicable Loan Agreement and
remit such amounts to the appropriate Governmental Authority or insurer as
required by the Loan Agreements.

(d)         Payments to Collection Account. On or before the applicable Cut-Off
Date, the Servicer shall have instructed all Obligors to make all payments in
respect of the Collateral Portfolio directly to the Collection Account; provided
that the Servicer is not required to so instruct any Obligor which is solely a
guarantor or other surety (or an Obligor that is not designated as the “lead
borrower” or another such similar term) unless and until the Servicer calls on
the related guaranty or secondary obligation.

(e)         Controlled Accounts. Each of the parties hereto hereby agrees that
(i) each Controlled Account is intended to be a “securities account” or “deposit
account” within the meaning of the UCC and (ii) except as otherwise expressly
provided herein and in the Control Agreement, prior to the delivery of a Notice
of Exclusive Control the Borrower, the Servicer and the Collateral Agent (acting
at the direction of the Administrative Agent) shall be entitled to exercise the
rights that comprise each Financial Asset held in each Controlled Account which
is a securities account and have the right to direct the disposition of funds in
any Controlled Account which is a deposit account; provided that after the
delivery of a Notice of Exclusive Control, such rights shall be exclusively held
by the Collateral Agent (acting at the direction of the

 

106



--------------------------------------------------------------------------------

Administrative Agent). Each of the parties hereto hereby agrees to cause the
securities intermediary that holds any money or other property for the Borrower
in a Controlled Account that is a securities account to agree with the parties
hereto that (A) the cash and other property (subject to Section 6.04(f) below
with respect to any property other than investment property, as defined in
Section 9-102(a)(49) of the UCC) is to be treated as a Financial Asset under
Article 8 of the UCC and (B) regardless of any provision in any other agreement,
for purposes of the UCC, with respect to the Controlled Accounts, New York shall
be deemed to be the Account Bank’s jurisdiction (within the meaning of
Section 9-304 of the UCC) and the securities intermediary’s jurisdiction (within
the meaning of Section 8-110 of the UCC). All securities or other property
underlying any Financial Assets credited to the Controlled Accounts in the form
of securities or instruments shall be registered in the name of the Account Bank
or if in the name of the Borrower or the Collateral Agent, Indorsed to the
Account Bank, Indorsed in blank, or credited to another securities account
maintained in the name of the Account Bank, and in no case will any Financial
Asset credited to the Controlled Accounts be registered in the name of the
Borrower, payable to the order of the Borrower or specially Indorsed to the
Borrower, except to the extent the foregoing have been specially Indorsed to the
Account Bank or Indorsed in blank.

(f)         Loan Agreements. Notwithstanding any term hereof (or any term of the
UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Collateral
Agent, the Collateral Custodian nor any securities intermediary shall be under
any duty or obligation in connection with the acquisition by the Borrower, or
the grant by the Borrower to the Collateral Agent, of any Loan Asset in the
nature of a loan or a participation in a loan to examine or evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Borrower under the related Loan Agreements, or otherwise to examine the Loan
Agreements, in order to determine or compel compliance with any applicable
requirements of or restrictions on transfer (including without limitation any
necessary consents). The Collateral Custodian shall hold any Instrument
delivered to it evidencing any Loan Asset granted to the Collateral Agent
hereunder as custodial agent for the Collateral Agent in accordance with the
terms of the Custody Agreement.

(g)         Adjustments. If (i) the Servicer makes a deposit into the Collection
Account in respect of an Interest Collection or a Principal Collection of a Loan
Asset and such Interest Collection or Principal Collection was received by the
Servicer in the form of a check that is not honored for any reason or (ii) the
Servicer makes a mistake with respect to the amount of any Interest Collection
or Principal Collection and deposits an amount that is less than or more than
the actual amount of such Interest Collection or Principal Collection, the
Servicer shall appropriately adjust the amount subsequently deposited into the
Collection Account to reflect such dishonored check or mistake. Any Scheduled
Payment in respect of which a dishonored check is received shall be deemed not
to have been paid.

SECTION 7.05     Realization Upon Loan Assets. The Servicer will use reasonable
efforts consistent with the Servicing Standard to foreclose upon or repossess,
as applicable, or otherwise comparably convert the ownership of any Underlying
Collateral relating to a Defaulted Loan Asset as to which no satisfactory
arrangements can be made for collection of delinquent payments. In addition, the
Servicer may, consistent with the Servicing Standard, sell or otherwise
transfer, or if it deems advisable to maximize recoveries, hold or cause the
Borrower to hold any

 

107



--------------------------------------------------------------------------------

Defaulted Loan Asset, equity security or other security (so long as such equity
security or other security was received in lieu of debt previously contracted
with respect to a Loan Asset) received by the Borrower in connection with a
default, workout, restructuring or plan of reorganization or similar event under
a Loan Asset. The Servicer will comply with the Servicing Standard and
Applicable Law in realizing upon such Underlying Collateral, and employ
practices and procedures, including without limitation reasonable efforts
consistent with the Servicing Standard, (x) to enforce all obligations of the
Obligors under the Loan Agreements and other legal documentation related to such
Defaulted Loan Asset and (y) to foreclose upon, repossess and cause the sale of
such Underlying Collateral at public or private sales other than with respect to
any Defaulted Loan Asset, equity or other securities that the Servicer may hold
as described in the preceding sentence of this Section 6.05. Without limiting
the generality of the foregoing, unless the Administrative Agent has
specifically given instruction to the contrary, the Servicer may cause the sale
of any such Underlying Collateral to the Servicer or its Affiliates for a
purchase price equal to the then fair market value thereof, any such sale to be
evidenced by a certificate of a Responsible Officer of the Servicer delivered to
the Administrative Agent setting forth the Loan Asset, the Underlying
Collateral, the sale price of the Underlying Collateral and certifying that such
sale price is at least equal to the fair market value of such Underlying
Collateral. In any case in which any such Underlying Collateral has suffered
damage, the Servicer will not expend funds in connection with any repair or
toward the foreclosure or repossession of such Underlying Collateral unless it
reasonably determines that such repair and/or foreclosure or repossession will
increase the Recoveries by an amount greater than the amount of such expenses.
The Servicer will remit to the Principal Collection Account the Recoveries
received in connection with the sale or disposition of Underlying Collateral
relating to a Defaulted Loan Asset.

SECTION 7.06     Servicing Compensation. As compensation for its activities
hereunder and reimbursement for its expenses, the Servicer shall be entitled to
be paid the Servicing Fees and reimbursement its reasonable expenses as provided
in Section 2.04.

SECTION 7.07        Payment of Certain Expenses by Servicer. The Servicer will
be required to pay all expenses incurred by it in connection with its activities
under this Agreement, including fees and disbursements of its independent
accountants, Taxes imposed on the Servicer, expenses incurred by the Servicer in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Borrower. The Servicer will be required to pay all reasonable fees and
expenses owing to any bank or trust company in connection with the maintenance
of the Controlled Accounts. The Borrower will reimburse the Servicer for any
reasonable expenses incurred hereunder or on behalf of the Borrower, subject to
the availability of funds pursuant to Section 2.04; provided that, to the extent
funds are not so available on any Payment Date to reimburse such expenses
incurred during the immediately ended Remittance Period, such reimbursement
amount shall be deferred and payable on the next Payment Date on which funds are
available therefor pursuant to Section 2.04 and such deferred reimbursement
amount shall bear interest beginning on the Payment Date immediately following
the Remittance Period in which such expenses were incurred until paid at an
annual rate equal to the LIBOR Yield Rate. For the avoidance of doubt, the
Servicer shall remain liable for, and shall pay in accordance with the terms
hereof, all expenses payable by it as set forth in this Section 6.07 or
otherwise under this Agreement, notwithstanding any failure of the Servicer to
be reimbursed on any Payment Date

 

108



--------------------------------------------------------------------------------

due to the insufficiency of funds. Following realization of the Collateral
Portfolio and distribution of proceeds in the manner provided in Section 2.04,
any claims of the Servicer against the Borrower in respect of any deferred
reimbursement amount or otherwise shall be extinguished and shall not thereafter
revive.

SECTION 7.08     Reports to the Administrative Agent; Account Statements;
Servicing Information.

(a)         Notice of Borrowing or Conversion. Not later than 1:00 p.m. on the
third Business Day before (i) the Advance Date or LIBOR Conversion Date, as
applicable, for a LIBOR Advance, (ii) the Base Rate Conversion Date for a Base
Rate Advance and (iii) each reduction of Advances Outstanding pursuant to
Section 2.18 and not later than 1:00 p.m. on the first Business Day before the
Advance Date for a Base Rate Advance, the Borrower (or the Servicer on its
behalf) will provide a Notice of Borrowing, a Conversion Notice or a Notice of
Reduction, as applicable, and a Borrowing Base Certificate, each updated as of
such date, to the Administrative Agent (with a copy to the Collateral Agent). On
each date that the Assigned Value of an Eligible Loan Asset is changed, the
Borrower (or the Servicer on its behalf) will deliver an adjusted Borrowing Base
Certificate to the Administrative Agent (with a copy to the Collateral Agent).

(b)         Asset Report and Servicing Report. (i) On each Monthly Reporting
Date, the Servicer will provide to the Borrower, each Lender, the Administrative
Agent and the Collateral Agent a monthly statement including the following
information, as of the last Business Day of the preceding calendar month,
(A) the current list of Obligors and the Outstanding Balance of each Loan Asset
with respect to each such Obligor, (B) the current rating(s) of the Loan Assets
by Moody’s or S&P, or both, if applicable, (C) a list of all Defaulted Loan
Assets, (D) an accounting of collections with respect to the Loan Assets,
(E) the aggregate Outstanding Balance of all Loan Assets as of such day, (F) the
Advances Outstanding as of such day and (G) the difference between the aggregate
Outstanding Balance and the Advances Outstanding as of such day (such monthly
statement, a “Monthly Servicing Report”), such Monthly Servicing Report to be
signed by a Responsible Officer of the Servicer and the Borrower and
substantially in the form of Exhibit J-1.

(ii)     On each Quarterly Reporting Date and each Advance Date, the Servicer
will provide to the Borrower, each Lender, the Administrative Agent and the
Collateral Agent, the Monthly Servicing Report due on such date and a quarterly
statement including (A) a Borrowing Base Certificate calculated as of the most
recent Payment Date Cut-Off, (B) a summary prepared with respect to each Obligor
and with respect to each Loan Asset for such Obligor prepared as of the most
recent Payment Date Cut-Off that will be required to certify (x) that each such
Loan Asset is in compliance with all applicable covenants, (y) whether or not
any such Loan Assets have become subject to a Material Modification and (z) the
most recent Fair Market Value and (if applicable) the purchase price of each
such Loan Asset and (C) amounts to be remitted pursuant to Section 2.04 to the
applicable parties (which shall include any applicable wiring instructions of
the parties receiving payment) (such quarterly statement, a “Quarterly Servicing
Report” and, together with the Monthly Servicing Report, the “Servicing
Reports”), such Quarterly Servicing Report to be signed by a Responsible Officer
of the Servicer and the Borrower and substantially in the form of Exhibit J-2.

 

109



--------------------------------------------------------------------------------

(c)         Servicer’s Certificate. Together with each Servicing Report, the
Servicer shall submit to the Administrative Agent, each Lender and the
Collateral Agent a certificate substantially in the form of Exhibit K (a
“Servicer’s Certificate”), signed by a Responsible Officer of the Servicer,
which shall include, among other things, a certification by such Responsible
Officer that no Event of Default or Unmatured Event of Default has occurred.

(d)         Financial Statements. The Servicer will submit to the Administrative
Agent, each Lender and the Collateral Agent, (i) within 60 days after the end of
each of its first three fiscal quarters, commencing September 30, 2015,
consolidated unaudited financial statements, quarterly equityholder letters and
current capitalization levels and offering schedules of the Servicer for the
most recent fiscal quarter, and (ii) within 120 days after the end of each
fiscal year, commencing with the fiscal year ended December 31, 2015,
consolidated audited financial statements of the Servicer, audited by a firm of
nationally recognized independent public accountants, as of the end of such
fiscal year; provided that to the extent any of the items required to be
delivered under this Section 6.08(f) are available on the website of the
Securities and Exchange Commission, such items will be deemed to have been
delivered to the Administrative Agent.

(e)         Tax Returns. The Servicer shall deliver to the Administrative Agent,
each Lender, and the Collateral Agent copies of all federal, state and local tax
returns and reports filed by the Borrower, the Transferor, the Parent and the
Servicer, or in which the Borrower, the Transferor or the Servicer was included
on a consolidated or combined basis (excluding sales, use and similar Taxes)
within 15 days after the earlier of (i) the date such federal, state or local
tax returns were filed or (ii) the date such federal, state or local tax returns
are required to be filed under Applicable Law (subject to any extensions to file
properly obtained).

(f)         Obligor Financial Statements; Valuation Reports; Other Reports. The
Servicer will deliver to the Administrative Agent, the Lenders and the
Collateral Agent, with respect to each Obligor, (i) within 120 days after the
end of the fiscal year of each Obligor, the audited financial statements for
such Obligor and corresponding compliance certificate for such fiscal year
received by the Borrower and/or the Servicer pursuant to the Loan Agreement with
respect to such Obligor and with respect to each Loan Asset for such Obligor
provided to the Borrower and/or the Servicer, (ii) upon request of the
Administrative Agent, the complete financial reporting package (including,
without limitation, any compliance certificates) with respect to any Obligor and
with respect to each Loan Asset for such Obligor provided to the Borrower and/or
the Servicer quarterly, monthly or otherwise by such Obligor and (iii) asset and
portfolio level monitoring reports prepared by an Approved Valuation Firm with
respect to the Loan Assets, which delivery shall be made on each Quarterly
Reporting Date. The Servicer will promptly deliver to the Administrative Agent
and any Lender, upon reasonable request (and subject to any confidentiality
requirements in the applicable Loan Agreement), all other documents and
information required to be delivered by the Obligors to the Borrower with
respect to any Loan Asset included in the Collateral Portfolio.

 

110



--------------------------------------------------------------------------------

(g)         Amendments to Loan Assets.

(i)         The Servicer will deliver to the Administrative Agent and the
Collateral Custodian a copy of any material amendment, restatement, supplement,
waiver or other material modification to the Loan Agreement of any Loan Asset
(along with any internal documents prepared by the Servicer and provided to its
investment committee in connection with such amendment, restatement, supplement,
waiver or other modification) within 10 Business Days of the effectiveness of
such amendment, restatement, supplement, waiver or other modification. Together
with such delivery, the Servicer shall notify the Administrative Agent of the
delivery of such document and shall make reasonable efforts to inform the
Administrative Agent whether, to the actual knowledge of the Servicer, such
event constitutes a Value Adjustment Event; provided that failure by the
Servicer to make such delivery shall not constitute a breach, Unmatured Event of
Default or Event of Default hereunder.

(ii)         The Servicer will deliver to the Administrative Agent and the
Collateral Custodian a copy of every other amendment, restatement, supplement,
waiver or other modification to the Loan Agreement of any Loan Asset (along with
any internal documents prepared by the Servicer and provided to its investment
committee in connection with such amendment, restatement, supplement, waiver or
other modification) no less frequently than once per calendar year.

(h)         Obligor Defaults and Bankruptcy Events. The Servicer shall give
notice to the Administrative Agent within two Business Days of the Borrower’s,
the Transferor’s or the Servicer’s actual knowledge of the occurrence of any
default by an Obligor under any Loan Asset or any Bankruptcy Event with respect
to any Obligor under any Loan Asset. Together with such notification, the
Servicer shall inform the Administrative Agent whether, to the knowledge of the
Borrower or Servicer, as applicable, such event constitutes a Value Adjustment
Event.

(i)         Website Access to Information. Notwithstanding anything to the
contrary contained herein, information required to be delivered or submitted to
any Secured Party pursuant to Section 5.03(h) and this Article VI shall be
deemed to have been delivered on the date on which such information is posted on
a Deal Interactive (or other replacement) website to which the Administrative
Agent has access or upon receipt of such information through e-mail or another
delivery method acceptable to the Administrative Agent. Any delivery or
submission via a website, Deal Interactive or similar electronic transmission
systems shall be accompanied by email or other written notification (or as
otherwise provided herein) to the intended recipient of any such document.

SECTION 7.09     Annual Statement as to Compliance. The Servicer will provide to
the Administrative Agent, each Lender and the Collateral Agent within 120 days
following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2015, a fiscal report signed by a Responsible
Officer of the Servicer certifying that (a) a review of the activities of the
Servicer, and the Servicer’s performance pursuant to this Agreement, for the
fiscal period ending on the last day of such fiscal year has been made under
such Person’s supervision and (b) the Servicer has performed or has caused to be
performed in all material respects all of its obligations under this Agreement
throughout such year and no Servicer Termination Event has occurred.

 

111



--------------------------------------------------------------------------------

SECTION 7.10     Annual Independent Public Accountant’s Servicing Reports. The
Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, each Lender and the Collateral Agent within 120 days
following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2015, a report covering such fiscal year to
the effect that such accountants have applied certain agreed-upon procedures (a
copy of which procedures are attached hereto as Schedule III, it being
understood that the Servicer and the Administrative Agent will provide an
updated Schedule III reflecting any further amendments to such Schedule III
prior to the issuance of the first such agreed-upon procedures report, a copy of
which shall replace the then existing Schedule III) to certain documents and
records relating to the Collateral Portfolio under any Transaction Document,
compared the information contained in the Servicing Reports and the Servicer’s
Certificates delivered during the period covered by such report with such
documents and records and that no matters came to the attention of such
accountants that caused them to believe that such servicing was not conducted in
compliance with this Article VI, except for such exceptions as such accountants
shall believe to be immaterial and such other exceptions as shall be set forth
in such statement.

SECTION 7.11     The Servicer Not to Resign. The Servicer shall not resign from
the obligations and duties hereby imposed on it except upon the Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Administrative Agent. No such
resignation shall become effective until a Replacement Servicer shall have
assumed the responsibilities and obligations of the Servicer in accordance with
Section 6.02.

ARTICLE VIII.

EVENTS OF DEFAULT

SECTION 8.01     Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:

(a)        (i) the Borrower shall enter into one or more agreements for borrowed
money other than this Agreement without the consent of the Administrative Agent
or (ii) the Servicer defaults in making any payment required to be made under
one or more agreements for borrowed money to which it is a party in an aggregate
principal amount in excess of $10,000,000 and any such failure continues
unremedied for two Business Days and such default is not cured within the
applicable cure period, if any, provided for under such agreement; or

 

112



--------------------------------------------------------------------------------

(b)        (i) the rendering of one or more final judgments, decrees or orders
by a court or arbitrator of competent jurisdiction for the payment of money in
excess individually or in the aggregate of $10,000,000 against the Transferor,
or $1,000,000 against the Borrower, and the Transferor or the Borrower, as
applicable, shall not have either (A) discharged or provided for the discharge
of any such judgment, decree or order in accordance with its terms or
(B) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal or (ii) the
Transferor or the Borrower shall have made payments of amounts in excess of
$10,000,000 (in the case of the Transferor) or $1,000,000 (in the case of the
Borrower), in the settlement of any litigation, claim or dispute (excluding
payments made from Insurance Proceeds); or

(c)         failure on the part of the Borrower or the Servicer to make any
payment or deposit (including, without limitation, with respect to bifurcation
and remittance of Interest Collections and Principal Collections or any other
payment or deposit required to be made by the terms of the Transaction
Documents, including, without limitation, to any Secured Party, Affected Party
or Indemnified Party) required by the terms of any Transaction Document (other
than Section 2.06) within three Business Days of the day such payment or deposit
is required to be made; provided that in the case of a default in payment
resulting solely from an administrative error or omission by the Collateral
Agent, such default continues for a period of five or more Business Days after
the Collateral Agent receives written notice or has actual knowledge of such
administrative error or omission (irrespective of whether the cause of such
administrative error or omission has been determined); or

(d)         failure to pay, on the Facility Maturity Date, the outstanding
principal of all Advances Outstanding and all Yield and all Fees accrued and
unpaid thereon together with all other Obligations, including any Make-Whole
Premium; or

(e)         failure to remedy any Borrowing Base Deficiency within 12 Business
Days in accordance with Section 2.06; or

(f)         without limiting the generality of Section 7.01(c) above, failure of
the Borrower to pay Yield within three Business Days of any Payment Date or
within three Business Days of when otherwise due; provided that in the case of a
default in payment resulting solely from an administrative error or omission by
the Collateral Agent, such default continues for a period of five or more
Business Days after the Collateral Agent receives written notice or has actual
knowledge of such administrative error or omission (irrespective of whether the
cause of such administrative error or omission has been determined); or

(g)         any failure on the part of the Borrower, the Transferor or the
Parent duly to observe or perform in any material respect any other covenants or
agreements of the Borrower, the Transferor or the Parent set forth in this
Agreement or the other Transaction Documents to which the Borrower, the
Transferor or the Parent is a party (it being understood, without limiting the
generality of the foregoing, that the failure of any Loan Asset to constitute an
“Eligible Loan Asset” is not, in and of itself, an Event of Default and the
existence of a Borrowing Base Deficiency is not, in and of itself, an Event of
Default except to the extent provided in clause (e) immediately above) and the
same continues unremedied for a period of 30 days (if such failure can be
remedied) after the earlier to occur of (i) the date on which written notice of
such failure requiring the same to be remedied shall have been given to the
Borrower, the Transferor or the Parent by the Administrative Agent, any Lender
or Collateral Agent and (ii) the date on which the Borrower, the Transferor or
the Parent acquires knowledge thereof; or

 

113



--------------------------------------------------------------------------------

(h)      the occurrence of a Bankruptcy Event relating to the Transferor, the
Parent or the Borrower; or

(i)       the occurrence of a Servicer Termination Event (after giving effect to
any applicable notice or cure period provided in the definition thereof); or

(j)       the Borrower shall fail to qualify as a bankruptcy-remote entity based
upon customary criteria such that reputable counsel could no longer render a
substantive nonconsolidation opinion with respect to the Borrower and the
Transferor; or

(k)        (i)         any Transaction Document, or any lien or security
interest granted thereunder, shall (except in accordance with its terms), in
whole or in part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of the Borrower, the Transferor or the
Servicer,

(ii)         the Borrower, the Transferor or the Servicer or any other party
shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document or any
lien or security interest thereunder, or

(iii)         any security interest securing any obligation under any
Transaction Document shall, in whole or in part, cease to be a first-priority
perfected security interest except with respect to Permitted Liens and as
otherwise expressly permitted to be released in accordance with the applicable
Transaction Document; or

(l)         the Borrower shall become required to register as an “investment
company” within the meaning of the 1940 Act or the arrangements contemplated by
the Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act; or

(m)         the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower or the
Transferor and such lien shall not have been released within five Business Days,
or the Pension Benefit Guaranty Corporation shall file notice of a lien pursuant
to Section 4068 of ERISA with regard to any of the assets of the Borrower or the
Transferor and such lien shall not have been released within five Business Days;
or

(n)         any Change of Control shall occur; or

(o)         any representation, warranty or certification made by the Borrower,
the Transferor or the Parent in any Transaction Document or in any document
delivered pursuant to any Transaction Document shall prove to have been
incorrect when made in any material respect, and continues to be unremedied for
a period of 30 days after the earlier to occur of (i) the date on which written
notice of such incorrectness requiring the same to be remedied shall have been
given to the Borrower, the Transferor or the Parent by the Administrative Agent,
any Lender or the Collateral Agent (which shall be given at the direction of the
Administrative Agent) and (ii) the date on which a Responsible Officer of the
Borrower, the Transferor or the Parent acquires knowledge thereof; provided that
an Event of Default shall not be deemed to have occurred under this clause
(o) based upon a Warranty Event if the Borrower shall have complied with the
provisions of Section 2.07(c) in respect thereof; or

 

114



--------------------------------------------------------------------------------

(p)        the Borrower ceases to have a valid, perfected ownership interest in
all of the Collateral Portfolio; or

(q)        the Borrower makes any assignment of its respective rights or
obligations under this Agreement or any other Transaction Document without first
obtaining the specific written consent of each of the Lenders and the
Administrative Agent, which consent may be withheld by any Lender or the
Administrative Agent in the exercise of its sole and absolute discretion; or

(r)        the Borrower, the Servicer, the Transferor or the Parent fails to
observe or perform any covenant, agreement or obligation with respect to the
management and distribution of funds received with respect to the Collateral
Portfolio, and such failure is not cured within three Business Days; or

(s)        (i) failure of the Borrower to maintain at least one Independent
Director, (ii) the removal of any Independent Director of the Borrower without
Cause or without giving prior written notice to the Administrative Agent and the
Lenders, each as required in the organizational documents of the Borrower or
(iii) an Independent Director of the Borrower shall be appointed without the
consent of the Administrative Agent; provided that in the case of each of
clauses (i) and (ii), the Borrower shall have five Business Days to replace any
Independent Director upon the receipt by a Responsible Officer of the Borrower
of notice of the death or incapacitation of the current Independent Director; or

(t)         other than a Permitted BDC Merger, the dissolution, termination or
liquidation in whole or in part, transfer or other disposition, in each case, of
all or substantially all of the assets of, the Borrower, the Servicer, the
Transferor or the Parent; or

(u)         the Unfunded Exposure Amount exceeds $20,000,000 for more than five
Business Days; or

(v)         other than in connection with, relating to or arising from a
Permitted BDC Merger, the certificate of incorporation, by-laws or any other
governing documents of the Parent shall be subject to an amendment that has not
been consented to by the Administrative Agent which results in a Material
Adverse Effect

then, by notice to the Borrower, (x) so long as the Administrative Agent is
SMBC, the Administrative Agent may, and (y) whether or not the Administrative
Agent is SMBC, the Administrative Agent at the direction of the Required Lenders
shall, declare the Facility Maturity Date to have occurred; provided that, in
the case of any event described in Section 7.01(h) above, the Commitments and
the Reinvestment Period shall be deemed to have terminated automatically and the
Facility Maturity Date shall be deemed to have occurred automatically upon the
occurrence of such event. Upon any such declaration or automatic occurrence,
(i) the Borrower shall cease purchasing Loan Assets, (ii) (x) so long as the
Administrative Agent is SMBC, the Administrative Agent may, and (y) whether or
not the Administrative Agent is SMBC, the Administrative Agent at the direction
of the Required Lenders shall, declare the Advances to be

 

115



--------------------------------------------------------------------------------

immediately due and payable in full (without presentment, demand, protest or
notice of any kind all of which are hereby waived by the Borrower) and any other
Obligations to be immediately due and payable, and (iii) all proceeds and
distributions in respect of the Portfolio Assets shall be distributed by the
Collateral Agent (at the direction of the Administrative Agent) as described in
Section 2.04(b) (provided that the Borrower shall in any event remain liable to
pay such Advances Outstanding and all such amounts and Obligations in accordance
with Section 2.04(d) hereof). In addition, upon any such declaration or upon any
such automatic occurrence, the Collateral Agent, on behalf of the Secured
Parties and at the direction of the Administrative Agent, shall have, in
addition to all other rights and remedies under this Agreement or otherwise, all
other rights and remedies provided under the UCC of the applicable jurisdiction
and other Applicable Law, which rights shall be cumulative. Without limiting any
obligation of the Servicer hereunder, the Borrower confirms and agrees that the
Collateral Agent, on behalf of the Secured Parties and at the direction of the
Administrative Agent, (or any designee thereof, including, without limitation,
the Servicer), following an Event of Default, shall, at its option, have the
sole right to enforce the Borrower’s rights and remedies under each Assigned
Document, but without any obligation on the part of the Administrative Agent,
the Lenders or any of their respective Affiliates to perform any of the
obligations of the Borrower under any such Assigned Document. If any Event of
Default shall have occurred, the LIBOR Yield Rate and Base Rate Yield Rate shall
be increased as set forth in the definition of “Applicable Spread”, effective as
of the date of the occurrence of such Event of Default, and shall apply after
the occurrence of such Event of Default.

SECTION 8.02     Additional Remedies of the Administrative Agent.

(a)         If, (i) upon the Administrative Agent’s or the Lenders’ declaration
that the Advances Outstanding hereunder are immediately due and payable pursuant
to Section 7.01 upon the occurrence of an Event of Default, or (ii) on the
Facility Maturity Date, the aggregate outstanding principal amount of the
Advances Outstanding, all accrued and unpaid Fees and Yield and any other
Obligations are not immediately paid in full, then the Collateral Agent (acting
as directed by the Administrative Agent) or the Administrative Agent, in
addition to all other rights specified hereunder, shall have the right, in its
own name and as agent for the Lenders, to immediately sell (at the Servicer’s
expense) in a commercially reasonable manner, in a recognized market (if one
exists) at such price or prices as the Administrative Agent may reasonably deem
satisfactory, any or all of the Collateral Portfolio and apply the proceeds
thereof to the Obligations.

(b)         The parties recognize that it may not be possible to sell all of the
Collateral Portfolio on a particular Business Day, or in a transaction with the
same purchaser, or in the same manner because the market for the assets
constituting the Collateral Portfolio may not be liquid. Accordingly, the
Administrative Agent may elect, in its sole discretion, the time and manner of
liquidating any of the Collateral Portfolio, and nothing contained herein shall
obligate the Administrative Agent to liquidate any of the Collateral Portfolio
on the date the Administrative Agent or all of the Lenders declares the Advances
Outstanding hereunder to be immediately due and payable pursuant to Section 7.01
or to liquidate all of the Collateral Portfolio in the same manner or on the
same Business Day.

 

116



--------------------------------------------------------------------------------

(c)         If the Collateral Agent (acting as directed by the Administrative
Agent) or the Administrative Agent proposes to sell the Collateral Portfolio or
any part thereof in one or more parcels at a public or private sale, at the
request of the Collateral Agent or the Administrative Agent, as applicable, the
Borrower and the Servicer shall make available to (i) the Administrative Agent,
on a timely basis, all information (including any information that the Borrower
and the Servicer is required by law or contract to be kept confidential to the
extent such information can be provided without violation of such laws or
contracts) relating to the Collateral Portfolio subject to sale, including,
without limitation, copies of any disclosure documents, contracts, financial
statements of the applicable Obligors, covenant certificates and any other
materials requested by the Administrative Agent, and (ii) each prospective
bidder, on a timely basis, all reasonable information relating to the Collateral
Portfolio subject to sale, including, without limitation, copies of any
disclosure documents, contracts, financial statements of the applicable
Obligors, covenant certificates and any other materials reasonably requested by
each such bidder; provided that with respect to this clause (ii), neither the
Borrower nor the Servicer shall be required to disclose to each such bidder any
information which it is required by law or contract to keep confidential.

(d)         Each of the Borrower and the Servicer agrees, to the full extent
that it may lawfully so agree, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any Collateral Portfolio may be situated in order to prevent,
hinder or delay the enforcement or foreclosure of this Agreement, or the
absolute sale of any of the Collateral Portfolio or any part thereof, or the
final and absolute putting into possession thereof, immediately after such sale,
of the purchasers thereof, and each of the Borrower and the Servicer, for itself
and all who may at any time claim through or under it, hereby waives, to the
full extent that it may be lawful so to do, the benefit of all such laws, and
any and all right to have any of the properties or assets constituting the
Collateral Portfolio marshaled upon any such sale, and agrees that the
Collateral Agent, or the Administrative Agent on its behalf, or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Collateral Portfolio as an entirety or in such parcels as the
Collateral Agent (acting at the direction of the Administrative Agent) or such
court may determine.

(e)         Any amounts received from any sale or liquidation of the Collateral
Portfolio pursuant to this Section 7.02 in excess of the Obligations will be
applied by the Collateral Agent (as directed by the Administrative Agent) in
accordance with the provisions of Section 2.04(b), or as a court of competent
jurisdiction may otherwise direct.

(f)         The Administrative Agent and the Lenders shall have, in addition to
all the rights and remedies provided herein and provided by applicable federal,
state, foreign, and local laws (including, without limitation, the rights and
remedies of a secured party under the UCC of any applicable state, to the extent
that the UCC is applicable, and the right to offset any mutual debt and claim),
all rights and remedies available to the Lenders at law, in equity or under any
other agreement between any Lender and the Borrower.

(g)         Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, each and
every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Event of Default.

 

117



--------------------------------------------------------------------------------

(h)         Each of the Borrower and the Servicer hereby irrevocably appoints
each of the Collateral Agent and the Administrative Agent its true and lawful
attorney (with full power of substitution) in its name, place and stead and at
its expense, in connection with the enforcement of the rights and remedies
provided for in this Agreement, including without limitation the following
powers: (a) to give any necessary receipts or acquittance for amounts collected
or received hereunder, (b) to make all necessary transfers of the Collateral
Portfolio in connection with any such sale or other disposition made pursuant
hereto, (c) to execute and deliver for value all necessary or appropriate bills
of sale, assignments and other instruments in connection with any such sale or
other disposition, the Borrower and the Servicer hereby ratifying and confirming
all that such attorney (or any substitute) shall lawfully do hereunder and
pursuant hereto, and (d) to sign any agreements, orders or other documents in
connection with or pursuant to any Transaction Document. Nevertheless, if so
requested by the Collateral Agent or the Administrative Agent, the Borrower
shall ratify and confirm any such sale or other disposition by executing and
delivering to the Collateral Agent or the Administrative Agent all proper bills
of sale, assignments, releases and other instruments as may be designated in any
such request; provided that, for the avoidance of doubt, no right under any
power of attorney furnished under this Section 7.02(h) may be exercised until
after the occurrence of an Event of Default.

(i)        (1) If the Collateral Agent (acting as directed by the Administrative
Agent) or the Administrative Agent elects to sell the Collateral Portfolio in
whole, but not in part, at a public or private sale, the Borrower may exercise
its right of first refusal to repurchase the Collateral Portfolio, in whole but
not in part, prior to such sale at a purchase price that is not less than the
amount of the Obligations as of the date of such proposed sale. The Borrower’s
right of first refusal shall terminate not later than 4:00 p.m. on the second
Business Day following the Business Day on which the Borrower receives notice of
the Collateral Agent’s or the Administrative Agent’s election to sell such
Collateral Portfolio, such notice to attach a copy of the winning Eligible Bid
received by the Collateral Agent or the Administrative Agent in respect of such
Collateral Portfolio (other than any such Eligible Bid that the Collateral Agent
or the Administrative Agent is required by law to keep confidential).

(2)         If the Collateral Agent (acting as directed by the Administrative
Agent) or the Administrative Agent elects to sell less than all of the
Collateral Portfolio in one or more parcels at a public or private sale, the
Borrower may exercise its right of first refusal to repurchase such portion of
the Collateral Portfolio prior to such sale at a purchase price of not less than
the highest Eligible Bid received in respect of such portion of the Collateral
Portfolio as of the date of such proposed sale, as notified by the Collateral
Agent or the Administrative Agent to the Borrower; provided that the
Administrative Agent may direct the Collateral Agent to cancel such sale and the
Borrower shall not be permitted to acquire any such portion of the Collateral
Portfolio in accordance with the foregoing to the extent SMBC (so long as SMBC
is the Administrative Agent, Collateral Agent, the Lender or the Replacement
Servicer), in its sole discretion, determines that such highest Eligible Bid is
not satisfactory in any

 

118



--------------------------------------------------------------------------------

respect; provided further that, in any subsequent sale of such portion of the
Collateral Portfolio, the Borrower may exercise its right of first refusal to
repurchase such portion of the Collateral Portfolio pursuant to this
Section 7.02(i). The Borrower’s right of first refusal shall terminate not later
than 4:00 p.m. on the Business Day on which the Borrower receives notice of the
Collateral Agent’s or the Administrative Agent’s election to sell such portion
of the Collateral Portfolio, such notice to attach a copy of the winning
Eligible Bid received by the Collateral Agent or the Administrative Agent in
respect of such Collateral Portfolio (other than any such Eligible Bid that the
Collateral Agent or the Administrative Agent is required by law to keep
confidential); provided that, if such notice is delivered after 12:00 noon on
the Business Day on which the Borrower receives such notice, or if the highest
Eligible Bid received in respect of such portion of the Collateral Portfolio is
greater than $25,000,000, the Borrower’s right of first refusal shall terminate
not later than 12:00 noon on the following Business Day.

(3)         If the Borrower elects not to exercise its right of first refusal as
provided in clauses (1) or (2) above, the Collateral Agent (acting as directed
by the Administrative Agent) or the Administrative Agent shall sell such
Collateral Portfolio or portion thereof for a purchase price equal to the
highest of the Eligible Bids then received provided that SMBC (so long as SMBC
is the Administrative Agent, Collateral Agent, the Lender or the Replacement
Servicer) may direct the Collateral Agent to cancel such sale to the extent SMBC
(so long as SMBC is the Administrative Agent, Collateral Agent, the Lender or
the Replacement Servicer), in its sole discretion, determines that such highest
Eligible Bid is not satisfactory in any respect. For the avoidance of doubt, any
determination of the highest Eligible Bid shall only consider bids for the same
parcels of the Collateral Portfolio.

(4)         It is understood that the Borrower may submit its bid for the
Collateral Portfolio or any portion thereof as a combined bid with the bids of
other members of a group of bidders, and shall have the right to find bidders to
bid on the Collateral Portfolio or any portion thereof.

(5)         It is understood that the Borrower’s right of first refusal shall
apply to each proposed sale of the same parcel of the Collateral Portfolio.

ARTICLE IX.

INDEMNIFICATION

SECTION 9.01    Indemnities by the Borrower.

(a)         Without limiting any other rights which the Affected Parties, the
Secured Parties, the Administrative Agent, the Lenders, the Collateral Agent or
any of their respective Affiliates may have hereunder or under Applicable Law,
the Borrower hereby agrees to indemnify the Affected Parties, the Secured
Parties, Administrative Agent, the Lenders, the Collateral Agent and each of
their respective Affiliates, assigns, officers, directors, employees and agents
(each, an “Indemnified Party”) from and against any and all damages, losses,
claims, liabilities and related reasonably documented costs and expenses,
including reasonable attorneys’

 

119



--------------------------------------------------------------------------------

fees and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”), awarded against or actually incurred by such Indemnified
Party arising out of or as a result of this Agreement or in respect of any of
the Collateral Portfolio, excluding, however, Indemnified Amounts to the extent
resulting solely from (x) gross negligence, bad faith or willful misconduct on
the part of an Indemnified Party or (y) Loan Assets which are uncollectible due
to the Obligor’s financial inability to pay. Without limiting the foregoing, the
Borrower shall indemnify each Indemnified Party for Indemnified Amounts relating
to or resulting from any of the following (to the extent not resulting from the
conditions set forth in (x) or (y) above):

(i)         any Loan Asset treated as or represented by the Borrower to be an
Eligible Loan Asset which is not at the applicable time an Eligible Loan Asset,
or the purchase by any party or origination of any Loan Asset which violates
Applicable Law;

(ii)         reliance on any representation or warranty made or deemed made by
the Borrower, the Servicer (if CCT(A) prior to the consummation of a Permitted
BDC Merger, CCT, and (B) on or after the consummation of each Permitted BDC
Merger, the applicable Permitted BDC, or one of its Affiliates is the Servicer)
or any of their respective officers under or in connection with this Agreement
or any Transaction Document, which shall have been false or incorrect in any
material respect when made or deemed made or delivered;

(iii)         the failure by the Borrower or the Servicer (if CCT(A) prior to
the consummation of a Permitted BDC Merger, CCT, and (B) on or after the
consummation of each Permitted BDC Merger, the applicable Permitted BDC, or one
of its Affiliates is the Servicer) to comply with any material term, provision
or covenant contained in this Agreement or any agreement executed in connection
with this Agreement, or with any Applicable Law with respect to any item of
Collateral Portfolio, or the nonconformity of any item of Collateral Portfolio
with any such Applicable Law;

(iv)         the failure to vest and maintain vested in the Collateral Agent,
for the benefit of the Secured Parties, a first-priority perfected security
interest in the Collateral Portfolio, free and clear of any Lien other than
Permitted Liens, whether existing at the time of the related Advance or at any
time thereafter;

(v)         on each Business Day prior to the Collection Date, the occurrence of
a Borrowing Base Deficiency and the same continues unremedied for 12 Business
Days;

(vi)         the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any Loan
Assets included in the Collateral Portfolio or the other Portfolio Assets
related thereto, whether at the time of any Advance or at any subsequent time;

(vii)         any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Loan Asset included in the
Collateral Portfolio (including, without limitation, a defense based on such
Loan Asset (or the Loan Agreement evidencing such Loan Asset) not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Collateral Portfolio or the furnishing
or failure to furnish such merchandise or services;

 

120



--------------------------------------------------------------------------------

(viii)        any failure of the Borrower or the Servicer (if CCT(A) prior to
the consummation of a Permitted BDC Merger, CCT, and (B) on or after the
consummation of each Permitted BDC Merger, the applicable Permitted BDC, or one
of its Affiliates is the Servicer) to perform its duties or obligations in
accordance with the provisions of the Transaction Documents to which it is a
party or any failure by the Borrower or any Affiliate thereof to perform its
respective duties under any Collateral Portfolio;

(ix)          any inability to obtain any judgment in, or utilize the court or
other adjudication system of, any state in which an Obligor may be located as a
result of the failure of the Borrower or the Transferor to qualify to do
business or file any notice or business activity report or any similar report;

(x)         any action taken by the Borrower or the Servicer in the enforcement
or collection of the Collateral Portfolio which results in any claim, suit or
action of any kind pertaining to the Collateral Portfolio or which reduces or
impairs the rights of the Administrative Agent or Lender with respect to any
Loan Asset or the value of any such Loan Asset;

(xi)         any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with the Underlying Collateral or services that are the subject
of any Collateral Portfolio;

(xii)         any claim, suit or action of any kind arising out of or in
connection with Environmental Laws relating to the Borrower or the Collateral
Portfolio, including any vicarious liability;

(xiii)         the failure by the Borrower to pay when due any Taxes for which
the Borrower is liable, including, without limitation, sales, excise or personal
property Taxes payable in connection with the Collateral Portfolio;

(xiv)         any repayment by the Administrative Agent, the Lenders or a
Secured Party of any amount previously distributed in payment of Advances or
payment of Yield or Fees or any other amount due hereunder, in each case which
amount the Administrative Agent, the Lenders or a Secured Party believes in good
faith is required to be repaid;

(xv)         the commingling by the Borrower or the Servicer of payments and
collections required to be remitted to the Collection Account or the Unfunded
Exposure Account with other funds;

(xvi)         any investigation, litigation or proceeding related to this
Agreement (or the Transaction Documents), or the use of proceeds of Advances or
the Collateral Portfolio, or the administration of the Loan Assets by the
Borrower or the Servicer (unless such administration is carried out by SMBC or
any of its Affiliates in the capacity of the Servicer, if applicable);

 

121



--------------------------------------------------------------------------------

(xvii)         any failure by the Borrower to give reasonably equivalent value
to Transferor in consideration for the transfer by the Transferor to the
Borrower of any item of Collateral Portfolio or any attempt by any Person to
void or otherwise avoid any such transfer under any statutory provision or
common law or equitable action, including, without limitation, any provision of
the Bankruptcy Code;

(xviii)        the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Transaction Documents; and/or

(xix)         any failure of the Borrower, the Servicer or any of their
respective agents or representatives to remit to the Collection Account within
two Business Days of receipt, payments and collections with respect to the
Collateral Portfolio remitted to the Borrower, the Servicer or any such agent or
representative (other than such a failure on the part of SMBC or any of its
Affiliates in the capacity of Servicer, if applicable).

(b)         Any amounts subject to the indemnification provisions of this
Section 8.01 shall be paid by the Borrower to the Administrative Agent (i) on or
prior to the Facility Maturity Date, in accordance with the provisions of
Section 2.04(a) or Section 2.04(b), as applicable, on the next Payment Date and
each succeeding Payment Date until paid in full following receipt by the
Borrower of the Administrative Agent’s written demand therefor on behalf of the
applicable Indemnified Party and (ii) after the Facility Maturity Date, within
five Business Days following receipt by the Borrower of the Administrative
Agent’s written demand therefor on behalf of the applicable Indemnified Party,
in which case the Servicer (on behalf of the Borrower) shall instruct the
Account Bank to withdraw from the Collection Account an amount equal to such
claim for payment to the Administrative Agent (and, in each case, the
Administrative Agent shall pay such amounts to the applicable Indemnified Party
promptly after the receipt by the Administrative Agent of such amounts). The
Administrative Agent, on behalf of any Indemnified Party making a request for
indemnification under this Section 8.01, shall submit to the Borrower a
certificate setting forth in reasonable detail the basis for and the
computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

(c)         If for any reason the indemnification provided above in this
Section 8.01 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Borrower shall contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

(d)         If the Borrower has made any payments in respect of Indemnified
Amounts to the Administrative Agent on behalf of an Indemnified Party pursuant
to this Section 8.01 and such Indemnified Party thereafter collects any of such
amounts from others, such Indemnified Party will promptly repay such amounts
collected to the Borrower, without interest.

 

122



--------------------------------------------------------------------------------

(e)         The obligations of the Borrower under this Section 8.01 shall
survive the resignation or removal of the Administrative Agent, the Lenders, the
Servicer or the Collateral Agent and the termination of this Agreement.

SECTION 9.02     Indemnities by Servicer.

(a)         Without limiting any other rights which any Indemnified Party may
have hereunder or under Applicable Law, the Servicer hereby agrees to indemnify
each Indemnified Party from and against any and all Indemnified Amounts, awarded
against or incurred by any Indemnified Party as a consequence of any of the
following, excluding, however, Indemnified Amounts to the extent resulting from
gross negligence, bad faith or willful misconduct on the part of any Indemnified
Party claiming indemnification hereunder:

(i)         the inclusion, in any computations made by it in connection with any
Borrowing Base Certificate or other report prepared by it hereunder, of any Loan
Assets which were not Eligible Loan Assets as of the date of any such
computation;

(ii)         reliance on any representation or warranty made or deemed made by
the Servicer or any of its officers under or in connection with this Agreement
or any other Transaction Document, any Servicing Report, Servicer’s Certificate
or any other information or report delivered by or on behalf of the Servicer
pursuant hereto, which shall have been false, incorrect or misleading in any
material respect when made or deemed made or delivered;

(iii)         the failure by the Servicer to (A) comply with any material term,
provision or covenant contained in this Agreement or any other Transaction
Document, or any other agreement executed in connection with this Agreement or
(B) comply with any Applicable Law applicable to it with respect to any
Portfolio Assets;

(iv)         any litigation, proceedings or investigation against the Servicer;

(v)         any action or inaction by the Servicer that causes the Collateral
Agent, for the benefit of the Secured Parties, not to have a first-priority
perfected security interest in the Collateral Portfolio, free and clear of any
Lien other than Permitted Liens, whether existing at the time of the related
Advance or any time thereafter;

(vi)         except as permitted under this Agreement, the commingling by the
Servicer of payments and collections required to be remitted to the Collection
Account or the Unfunded Exposure Account with other funds;

(vii)         any failure of the Servicer or any of its agents or
representatives to remit to Collection Account, payments and collections with
respect to Loan Assets remitted to the Servicer or any such agent or
representative within two Business Days of receipt;

 

123



--------------------------------------------------------------------------------

(viii)        the failure by the Servicer to perform any of its duties or
obligations in accordance with the provisions of this Agreement or any other
Transaction Document or errors or omissions related to such duties;

(ix)         any of the events or facts giving rise to a breach of any of the
Servicer’s representations, warranties, agreements and/or covenants set forth in
Article IV, Article V or Article VI or this Agreement; and/or

(x)          failure or delay in reasonably assisting a successor Servicer in
assuming each and all of the Servicer’s obligations to service and administer
the Collateral Portfolio, or failure or delay in complying with reasonable
instructions from the Administrative Agent with respect thereto.

(b)         Any Indemnified Amounts shall be paid by the Servicer to the
Administrative Agent, for the benefit of the applicable Indemnified Party,
within five Business Days following receipt by the Servicer of the
Administrative Agent’s written demand therefor (and the Administrative Agent
shall pay such amounts to the applicable Indemnified Party promptly after the
receipt by the Administrative Agent of such amounts). The Administrative Agent,
on behalf of any Indemnified Party making a request for indemnification under
this Section 8.02, shall submit to the Servicer a certificate setting forth in
reasonable detail the basis for and the computations of the Indemnified Amounts
with respect to which such indemnification is requested, which certificate shall
be conclusive absent demonstrable error.

(c)         If the Servicer has made any indemnity payments to the
Administrative Agent on behalf of an Indemnified Party pursuant to this
Section 8.02 and such Indemnified Party thereafter collects any of such amounts
from others, such Indemnified Party will promptly repay such amounts collected
to the Servicer, without interest.

(d)         The Servicer shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected Loan Assets.

(e)         The obligations of the Servicer under this Section 8.02 shall
survive the resignation or removal of the Administrative Agent, the Lenders, the
Collateral Agent, the Account Bank or the Collateral Custodian and the
termination of this Agreement.

(f)         Any indemnification pursuant to this Section 8.02 shall not be
payable from the Collateral Portfolio.

Each applicable Indemnified Party shall deliver to the Indemnifying Party under
Section 8.01 and Section 8.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.

SECTION 9.03     Legal Proceedings. In the event an Indemnified Party becomes
involved in any action, claim, or legal, governmental or administrative
proceeding (an “Action”) for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against whom
it seeks indemnification (the “Indemnifying Party”) in

 

124



--------------------------------------------------------------------------------

writing of the nature and particulars of the Action; provided that its failure
to do so shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent such failure has a material adverse effect on the
Indemnifying Party. Upon written notice to the Indemnified Party acknowledging
in writing that the indemnification provided hereunder applies to the
Indemnified Party in connection with the Action (subject to the exclusion in the
first sentence of Section 8.01, the first sentence of Section 8.02 or
Section 8.02(d), as applicable), the Indemnifying Party may assume the defense
of the Action at its expense with counsel reasonably acceptable to the
Indemnified Party. The Indemnified Party shall have the right to retain separate
counsel in connection with the Action, and the Indemnifying Party shall not be
liable for the reasonable and reasonably documented out-of-pocket outside legal
fees and expenses of the Indemnified Party after the Indemnifying Party has done
so; provided that if the Indemnified Party determines in good faith that there
may be a conflict between the positions of the Indemnified Party and the
Indemnifying Party in connection with the Action, or that the Indemnifying Party
is not conducting the defense of the Action in a manner reasonably protective of
the interests of the Indemnified Party, the reasonable and reasonably documented
out-of-pocket outside legal fees and expenses of the Indemnified Party shall be
paid by the Indemnifying Party; provided further that the Indemnifying Party
shall not, in connection with any one Action or separate but substantially
similar or related Actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees or expenses of more
than one separate firm of attorneys (and any required local counsel) for such
Indemnified Party, which firm (and local counsel, if any) shall be designated in
writing to the Indemnifying Party by the Indemnified Party. If the Indemnifying
Party elects to assume the defense of the Action, it shall have full control
over the conduct of such defense; provided that the Indemnifying Party and its
counsel shall, as reasonably requested by the Indemnified Party or its counsel,
consult with and keep them informed with respect to the conduct of such defense.
The Indemnifying Party shall not settle an Action without the prior written
approval of the Indemnified Party unless such settlement provides for the full
and unconditional release of the Indemnified Party from all liability in
connection with the Action. The Indemnified Party shall reasonably cooperate
with the Indemnifying Party in connection with the defense of the Action.

SECTION 9.04     After-Tax Basis. Indemnification under Section 8.01 and 8.02
shall be in an amount necessary to make the Indemnified Party whole after taking
into account (i) any Tax consequences to the Indemnified Party of the receipt of
the indemnity provided hereunder, including the effect of such Tax or refund on
the amount of Tax measured by net income or profits that is or was payable by
the Indemnified Party and (ii) all reductions in federal, state, local and
foreign Taxes (including estimated Taxes) realized by the Indemnified Party as a
result of the event(s) giving rise to such indemnity payment for all affected
taxable years and periods.

 

125



--------------------------------------------------------------------------------

ARTICLE X.

THE ADMINISTRATIVE AGENT

SECTION 10.01     The Administrative Agent.

(a)         Appointment. Each Lender and each Secured Party hereby appoints and
authorizes the Administrative Agent as its agent hereunder and hereby further
authorizes the Administrative Agent to appoint additional agents to act on its
behalf and for the benefit of each Lender and each Secured Party. Each Lender
and each Secured Party further authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Transaction Documents as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Transaction Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth in this Agreement, nor shall the Administrative Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Transaction Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

(b)         Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Transaction Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care

(c)         Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement or any of the other Transaction
Documents, except for its or their own gross negligence or willful misconduct.
Each Lender and each Secured Party hereby waives any and all claims against the
Administrative Agent or any of its Affiliates for any action taken or omitted to
be taken by the Administrative Agent or any of its Affiliates under or in
connection with this Agreement or any of the other Transaction Documents, except
for its or their own gross negligence or willful misconduct. Without limiting
the foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower or the Transferor), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of the Borrower, the Transferor, the Parent or
the Servicer or to inspect the property (including the books and records) of the
Borrower, the Transferor, the Parent or the Servicer; (iv) shall not be
responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any of the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall incur no liability under or in respect of this
Agreement or any of the other Transaction Documents by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

 

126



--------------------------------------------------------------------------------

(d)         Actions by Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of the Lenders as it deems appropriate and, if it so requests, it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Transaction Document in accordance with a request or consent of the
Lenders; provided that, notwithstanding anything to the contrary herein, the
Administrative Agent shall not be required to take any action hereunder if the
taking of such action, in the reasonable determination of the Administrative
Agent, shall be in violation of any Applicable Law or contrary to any provision
of this Agreement or shall expose the Administrative Agent to liability
hereunder or otherwise. In the event the Administrative Agent requests the
consent of a Lender pursuant to the foregoing provisions and the Administrative
Agent does not receive a consent (either positive or negative) from such Person
within 10 Business Days of such Person’s receipt of such request, then such
Lender shall be deemed to have declined to consent to the relevant action.

(e)         Notice of Event of Default, Unmatured Event of Default or Servicer
Termination Event. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default, Unmatured Event of
Default or Servicer Termination Event, unless the Administrative Agent has
received written notice from a Lender, the Borrower or the Servicer referring to
this Agreement, describing such Event of Default, Unmatured Event of Default or
Servicer Termination Event and stating that such notice is a “Notice of Event of
Default,” “Notice of Unmatured Event of Default” or “Notice of Servicer
Termination Event,” as applicable. The Administrative Agent shall (subject to
Section 9.01(c)) take such action with respect to such Event of Default,
Unmatured Event of Default or Servicer Termination Event as may be requested by
the Lenders acting jointly or as the Administrative Agent shall deem advisable
or in the best interest of the Lenders.

(f)         Credit Decision with Respect to the Administrative Agent. Each
Lender and each Secured Party acknowledges that none of the Administrative Agent
or any of its Affiliates has made any representation or warranty to it, and that
no act by the Administrative Agent hereinafter taken, including any consent to
and acceptance of any assignment or review of the affairs of the Borrower, the
Servicer, the Transferor, the Parent or any of their respective Affiliates or
review or approval of any of the Collateral Portfolio, shall be deemed to
constitute any representation or warranty by any of the Administrative Agent or
its Affiliates to any Lender as to any matter, including whether the
Administrative Agent has disclosed material information in its possession. Each
Lender and each Secured Party acknowledges that it has, independently and
without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based upon such documents and information as it has
deemed appropriate, made its own evaluation and decision to enter into this
Agreement and the other Transaction Documents to which it is a party. Each
Lender and each Secured Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based on such documents and information as it shall deem

 

127



--------------------------------------------------------------------------------

appropriate at the time, continue to make its own decisions in taking or not
taking action under this Agreement and the other Transaction Documents to which
it is a party. Each Lender and each Secured Party hereby agrees that the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Borrower, the Servicer, the Transferor or their respective Affiliates which may
come into the possession of the Administrative Agent or any of its Affiliates.

(g)         Indemnification of the Administrative Agent. Each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or the Servicer), ratably in accordance with such Lender’s Pro Rata Share, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any of the other Transaction Documents, or any action taken or omitted by the
Administrative Agent hereunder or thereunder; provided that the Lenders shall
not be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct; provided
further that no action taken in accordance with the directions of the Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Article IX. Without limitation of the foregoing, each Lender
agrees to reimburse the Administrative Agent, ratably in accordance with such
Lender’s respective Pro Rata Share, promptly upon demand for any reasonable
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and the other Transaction Documents, to the extent that such expenses are
incurred in the interests of or otherwise in respect of the Lenders hereunder
and/or thereunder and to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower or the Servicer.

(h)         Successor Administrative Agent. The Administrative Agent may resign
at any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five days’ written
notice thereof to each Lender and may be removed at any time with cause by the
Lenders. Upon any such resignation or removal, the Lenders acting jointly shall
appoint a successor Administrative Agent which shall be an Eligible Successor
Agent (as defined below); provided that (x) so long as no Event of Default has
occurred and is continuing, the Borrower shall consent in its sole discretion to
such successor Administrative Agent and (y) after an Event of Default has
occurred and is continuing, the Lender may appoint any Person as a successor
Administrative Agent. Each Lender agrees that it shall not unreasonably withhold
or delay its approval of the appointment of a successor Administrative Agent. If
no such successor Administrative Agent shall have been so appointed, and shall
have accepted such appointment, within 30 days after the retiring Administrative
Agent’s giving of notice of resignation or the removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Secured Parties, appoint a successor Administrative Agent which successor
Administrative Agent shall be either (i) a commercial bank organized under the
laws of the United States or of any state thereof and have a combined capital
and surplus of at least $50,000,000 or (ii) an Affiliate of such a bank (each,
an “Eligible

 

128



--------------------------------------------------------------------------------

Successor Agent”). Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article IX shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.

(i)         Payments by the Administrative Agent. Unless specifically allocated
to a specific Lender pursuant to the terms of this Agreement, all amounts
received by the Administrative Agent on behalf of the Lenders shall be paid by
the Administrative Agent to the each Lender in accordance with such Lender’s
respective Pro Rata Shares in the applicable Advances Outstanding, or if there
are no Advances Outstanding in accordance with each Lender’s most recent
Commitments, on the Business Day received by the Administrative Agent, unless
such amounts are received after 12:00 noon on such Business Day, in which case
the Administrative Agent shall use its reasonable efforts to pay such amounts to
each Lender on such Business Day, but, in any event, shall pay such amounts to
such Lender not later than the following Business Day.

ARTICLE XI.

COLLATERAL AGENT

SECTION 11.01     Designation of Collateral Agent.

(a)         Initial Collateral Agent. Each of the Lenders and the Administrative
Agent hereby designate and appoint SMBC as the Collateral Agent to act as its
agent for the purposes of perfection of a security interest in the Collateral
Portfolio and hereby authorizes the Collateral Agent to take such actions on its
behalf and on behalf of each of the Secured Parties and to exercise such powers
and perform such duties as are expressly granted to the Collateral Agent by this
Agreement. The Collateral Agent hereby accepts such agency appointment to act as
Collateral Agent pursuant to the terms of this Agreement, until its resignation
or removal as Collateral Agent pursuant to the terms hereof.

(b)         Successor Collateral Agent. Upon the Collateral Agent’s receipt of a
Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 10.05, the Collateral Agent agrees that it will terminate its activities
as Collateral Agent hereunder.

SECTION 11.02     Duties of Collateral Agent.

(a)         Appointment. The Borrower, the Lenders and the Administrative Agent
each hereby appoints SMBC to act as Collateral Agent, for the benefit of the
Secured Parties. The Collateral Agent hereby accepts such appointment and agrees
to perform the duties and obligations with respect thereto set forth herein.

 

129



--------------------------------------------------------------------------------

(b)         Duties. On or before the initial Advance Date, and until its removal
pursuant to Section 10.05, the Collateral Agent shall perform, on behalf of the
Secured Parties, the following duties and obligations:

(i)         The Collateral Agent shall calculate amounts to be remitted pursuant
to Section 2.04 to the applicable parties and notify the Servicer and the
Administrative Agent in the event of any discrepancy between the Collateral
Agent’s calculations and the Servicing Report (such dispute to be resolved in
accordance with Section 2.05);

(ii)         The Collateral Agent shall instruct the Account Bank to make
payments pursuant to the terms of the Servicing Report or as otherwise directed
in accordance with Sections 2.04 or 2.05 (the “Payment Duties”).

(iii)         In no instance shall the Collateral Agent be under any duty or
obligation to take any action on behalf of the Servicer in respect of the
exercise of any voting or consent rights, or similar actions, unless it receives
specific written instructions from the Servicer, prior to the occurrence of an
Event of Default or the Administrative Agent, after the occurrence of Event of
Default, in which event the Collateral Agent shall vote, consent or take such
other action in accordance with such instructions.

(c)        (i)         The Administrative Agent, each Lender and each Secured
Party further authorizes the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are expressly delegated to the Collateral Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. In furtherance, and without limiting the generality of the foregoing,
each Secured Party hereby appoints the Collateral Agent (acting at the direction
of the Administrative Agent) as its agent to execute and deliver all further
instruments and documents, and take all further action that the Administrative
Agent deems necessary or desirable in order to perfect, protect or more fully
evidence the security interests granted by the Borrower hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including, without limitation, the execution by the Collateral Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Loan Assets now
existing or hereafter arising, and such other instruments or notices, as may be
necessary or appropriate for the purposes stated hereinabove. Nothing in this
Section 10.02(c) shall be deemed to relieve the Borrower or the Servicer of
their respective obligations to protect the interest of the Collateral Agent
(for the benefit of the Secured Parties) in the Collateral Portfolio, including
to file financing and continuation statements in respect of the Collateral
Portfolio in accordance with Section 5.01(t).

(ii)         The Administrative Agent may direct the Collateral Agent to take
any such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral Agent
shall not be required to take any action hereunder at the request of the

 

130



--------------------------------------------------------------------------------

Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Agent, (A) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (B) shall expose the Collateral Agent to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Agent requests the consent of
the Administrative Agent and the Collateral Agent does not receive a consent
(either positive or negative) from the Administrative Agent within 10 Business
Days of its receipt of such request, then the Administrative Agent shall be
deemed to have declined to consent to the relevant action.

(iii)         Except as expressly provided herein, the Collateral Agent shall
not be under any duty or obligation to take any affirmative action to exercise
or enforce any power, right or remedy available to it under this Agreement
(x) unless and until (and to the extent) expressly so directed by the
Administrative Agent or (y) prior to the Facility Maturity Date (and upon such
occurrence, the Collateral Agent shall act in accordance with the written
instructions of the Administrative Agent pursuant to clause (x)). The Collateral
Agent shall not be liable for any action taken, suffered or omitted by it in
accordance with the request or direction of any Secured Party, to the extent
that this Agreement provides such Secured Party the right to so direct the
Collateral Agent, or the Administrative Agent. The Collateral Agent shall not be
deemed to have notice or knowledge of any matter hereunder, including an Event
of Default, unless a Responsible Officer of the Collateral Agent has knowledge
of such matter or written notice thereof is received by the Collateral Agent.

(d)       If, in performing its duties under this Agreement, the Collateral
Agent is required to decide between alternative courses of action, the
Collateral Agent may request written instructions from the Administrative Agent
as to the course of action desired by it. If the Collateral Agent does not
receive such instructions within two Business Days after it has requested them,
the Collateral Agent may, but shall be under no duty to, take or refrain from
taking any such courses of action. The Collateral Agent shall act in accordance
with instructions received after such two Business Day period except to the
extent it has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

(e)       Concurrently herewith, the Administrative Agent directs the Collateral
Agent and the Collateral Agent is authorized to enter into the Control
Agreement. For the avoidance of doubt, all of the Collateral Agent’s rights,
protections and immunities provided herein shall apply to the Collateral Agent
for any actions taken or omitted to be taken under the Control Agreement in such
capacity.

SECTION 11.03     Merger or Consolidation.

Any Person (i) into which the Collateral Agent may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Collateral
Agent shall be a party, or (iii) that may succeed to the properties and assets
of the Collateral Agent substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Collateral Agent hereunder, shall be the successor to the Collateral
Agent under this Agreement without further act of any of the parties to this
Agreement.

 

131



--------------------------------------------------------------------------------

SECTION 11.04     Collateral Agent Compensation.

As compensation for its Collateral Agent activities hereunder, the Collateral
Agent shall be entitled to the Collateral Agent Fees and Collateral Agent
Expenses from the Borrower, payable to the extent of funds available therefor
pursuant to the provisions of Section 2.04. Each respective Collateral Agent’s
entitlement to receive the Collateral Agent Fees shall cease on the earliest to
occur of: (i) its removal as Collateral Agent pursuant to Section 10.05,
(ii) its resignation pursuant to Section 10.07 and (iii) the termination of this
Agreement.

SECTION 11.05     Collateral Agent Removal.

The Collateral Agent may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Agent (the
“Collateral Agent Termination Notice”); provided that, notwithstanding its
receipt of a Collateral Agent Termination Notice, the Collateral Agent shall
continue to act in such capacity until a successor Collateral Agent has been
appointed and has agreed to act as Collateral Agent hereunder; provided that the
Collateral Agent shall continue to receive compensation of its fees and expenses
in accordance with Section 10.04 above while so serving as the Collateral Agent
prior to a successor Collateral Agent being appointed.

SECTION 11.06     Limitation on Liability.

(a)         The Collateral Agent may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Agent may rely conclusively on and shall be fully protected in
acting upon (i) the written instructions of any designated officer of the
Administrative Agent or (ii) the verbal instructions of the Administrative
Agent.

(b)         The Collateral Agent may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(c)         The Collateral Agent shall not be liable for any error of judgment,
or for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

(d)         The Collateral Agent makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any

 

132



--------------------------------------------------------------------------------

representations as to the validity or value (except as expressly set forth in
this Agreement) of any of the Collateral Portfolio. The Collateral Agent shall
not be obligated to take any legal action hereunder that might in its judgment
involve any expense or liability unless it has been furnished with an indemnity
reasonably satisfactory to it.

(e)         The Collateral Agent shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Collateral Agent. Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Agent shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Agent. Without limiting the generality of the foregoing,
it is hereby expressly agreed and stipulated by the other parties hereto that
the Collateral Agent shall not be required to exercise any discretion hereunder
and shall have no investment or management responsibility.

(f)         The Collateral Agent shall not be required to expend or risk its own
funds in the performance of its duties hereunder.

(g)         It is expressly agreed and acknowledged that the Collateral Agent is
not guaranteeing performance of or assuming any liability for the obligations of
the other parties hereto or any parties to the Collateral Portfolio.

(h)         Subject in all cases to the last sentence of Section 2.05, in case
any reasonable question arises as to its duties hereunder, the Collateral Agent
may, prior to the occurrence of an Event of Default or the Facility Maturity
Date, request instructions from the Servicer and may, after the occurrence of an
Event of Default or the Facility Maturity Date, request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from the Servicer or the
Administrative Agent, as applicable. The Collateral Agent shall in all events
have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent. In no event shall
the Collateral Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

(i)         The Collateral Agent shall not be liable for the acts or omissions
of the Collateral Custodian under this Agreement and shall not be required to
monitor the performance of the Collateral Custodian. Notwithstanding anything
herein to the contrary, the Collateral Agent shall have no duty to perform any
of the duties of the Collateral Custodian under this Agreement.

SECTION 11.07     Collateral Agent Resignation.

The Collateral Agent may resign at any time by giving not less than 90 days
written notice thereof to the Administrative Agent and with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld. Upon
receiving such notice of

 

133



--------------------------------------------------------------------------------

resignation, the Administrative Agent shall promptly appoint a successor
collateral agent or collateral agents by written instrument, in duplicate,
executed by the Administrative Agent, one copy of which shall be delivered to
the Collateral Agent so resigning and one copy to the successor collateral agent
or collateral agents, together with a copy to the Borrower, Servicer and
Collateral Custodian. If no successor collateral agent shall have been appointed
and an instrument of acceptance by a successor Collateral Agent shall not have
been delivered to the Collateral Agent within 45 days after the giving of such
notice of resignation, the resigning Collateral Agent may petition any court of
competent jurisdiction for the appointment of a successor Collateral Agent.
Notwithstanding anything herein to the contrary, the Collateral Agent may not
resign prior to a successor Collateral Agent being appointed.

ARTICLE XII.

MISCELLANEOUS

SECTION 12.01     Amendments and Waivers.

(a)        (i) No amendment or modification of any provision of this Agreement
shall be effective without the written agreement of the Borrower, the Servicer,
the Required Lenders, the Administrative Agent and, solely if such amendment or
modification would adversely affect the rights and obligations of the Collateral
Agent, the written agreement of the Collateral Agent and (ii) no termination or
waiver of any provision of this Agreement or consent to any departure therefrom
by the Borrower or the Servicer shall be effective without the written
concurrence of the Administrative Agent and the Required Lenders. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

(b)         Notwithstanding the provisions of Section 11.01(a), the written
consent of all of the Lenders shall be required for any amendment, modification
or waiver (i) reducing any Advances Outstanding, or the Yield thereon,
(ii) postponing any date for any payment of any Advance or the Yield thereon,
(iii) modifying the provisions of this Section 11.01, (iv) modifying the
provisions of Section 2.04 or (v) extending the Stated Maturity Date or clause
(i) of the definition of “Reinvestment Period”; provided that any amendment,
modification or waiver to correct any inconsistency or cure any ambiguity or
error in this Agreement may be entered into with the written consent of only the
Borrower, the Servicer and the Administrative Agent.

SECTION 12.02     Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and communication by e-mail) and faxed, e-mailed or
delivered, to each party hereto, as follows:

 

134



--------------------------------------------------------------------------------

To the Borrower:

CCT Tokyo Funding LLC

450 S. Orange Avenue

Orlando, FL 32801

Attention: Jonathan Shafer

Facsimile: 407-650-1170

Phone: 407-540-2534

Email: jonathan.shafer@cnl.com[201 Rouse Boulevard

Philadelphia, PA 19112]

Attention: William Goebel

Facsimile: 215-339-1931

Email: credit.notices@fsinvestment.com; kkrcreditlegal@kkr.com

To the Servicer or the Transferor:

Corporate Capital Trust, Inc.

450 S. Orange Avenue

Orlando, FL 32801

Attention: Steven D. Shackelford

Facsimile: 407-650-1170

Phone: 407-650-1130

Email: steve.shackelford@cnl.com (or, upon the consummation of a Permitted BDC
Merger, the applicable Permitted BDC)

201 Rouse Boulevard

Philadelphia, PA 19112

Attention: William Goebel

Facsimile: 215-339-1931

Email: credit.notices@fsinvestment.com; kkrcreditlegal@kkr.com

 

135



--------------------------------------------------------------------------------

To the Administrative Agent and the Collateral Agent:

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attention: Christopher Keeshan

Telephone: 212-224-4967

Facsimile: 212-224-5198

To the Lender:

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attention: Christopher Keeshan

Telephone: 212-224-4967

Facsimile: 212-224-5198

or at such other address as shall be designated by such party in a written
notice to the other parties hereto. Notices and communications by facsimile and
e-mail shall be effective when sent (and shall be followed by hard copy sent by
regular mail), and notices and communications sent by other means shall be
effective when received.

SECTION 12.03     No Waiver; Remedies. No failure on the part of the
Administrative Agent, the Collateral Agent or any Lender to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

SECTION 12.04     Binding Effect; Assignability; Multiple Lenders.

(a)         This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Servicer, the Administrative Agent, each Lender, the Collateral
Agent and their respective successors and permitted assigns. Each Lender and
their respective successors and assigns may assign, syndicate, or grant a
security interest or sell a participation interest in, (i) this Agreement and
such Lender’s rights and obligations hereunder and interest herein in whole or
in part (including by way of the sale of participation interests therein) and/or
(ii) any Advance (or portion thereof) or any Variable Funding Note (or any
portion thereof) to any Person other than the Borrower or an Affiliate thereof;
provided that (x) so long as no Event of Default has occurred, unless the
Borrower shall otherwise consent, a Lender may only assign, syndicate, grant a
security interest or sell a participation in, its rights and obligations
hereunder to an Affiliate and (y) after an Event of Default has occurred, a
Lender may assign its rights and obligations hereunder to any Person without
restriction. Any such assignee shall execute and deliver to the Servicer, the
Borrower and the Administrative Agent a fully-executed assignment and acceptance
substantially in the form of Exhibit M hereto (an “Assignment and Acceptance”)
and a fully-executed Joinder Supplement. The parties to any such assignment,
grant or sale of a participation interest shall execute and the Lender record in
its books and records, such

 

136



--------------------------------------------------------------------------------

agreement or document as may be satisfactory to such parties. To the fullest
extent effective under Applicable Law (including Section 9-408 of the UCC), none
of the Borrower, the Transferor, the Parent or the Servicer may assign, or
permit any Lien (other than Permitted Liens) to exist upon, any of its rights or
obligations hereunder or under any Transaction Document or any interest herein
or in any Transaction Document without the prior written consent of each Lender
and the Administrative Agent.

(b)         Notwithstanding any other provision of this Section 11.04, any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights (including, without limitation, rights to payment of principal and
interest) under this Agreement to secure obligations of such Lender to a Federal
Reserve Bank, without notice to or consent of the Borrower or the Administrative
Agent; provided that no such pledge or grant of a security interest shall
release such Lender from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Lender as a party hereto.

(c)         Each Affected Party and each Indemnified Party shall be an express
third party beneficiary of this Agreement.

SECTION 12.05    Term of This Agreement. This Agreement, including, without
limitation, the Borrower’s representations and covenants set forth in Articles
IV and V and the Servicer’s representations, covenants and duties set forth in
Articles IV, V and VI, shall remain in full force and effect until the
Collection Date; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Borrower or
the Servicer pursuant to Articles III and IV and the indemnification and payment
provisions of Article VIII, IX and Article XI and the provisions of
Section 2.10, Section 2.11, Section 11.07, Section 11.08 and Section 11.09 shall
be continuing and shall survive any termination of this Agreement.

SECTION 12.06    GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH OF
THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR
INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER.

SECTION 12.07    Costs, Expenses and Taxes.

(a)         In addition to the rights of indemnification granted to the
Collateral Agent, the Administrative Agent, the Lenders and their respective
Affiliates under Section 8.01 and Section 8.02 hereof, each of the Borrower and
the Servicer agrees to pay on demand all reasonable and reasonably documented
out-of-pocket costs and expenses of the Administrative Agent, the Lenders and
the Collateral Agent incurred in connection with the preparation, execution,
delivery, administration (including periodic auditing), syndication (pursuant to
any agreement or other arrangement with any additional lender), renewal,
amendment or modification of, any waiver or consent issued in connection with,
this Agreement, the Transaction Documents and the other documents to be
delivered hereunder or in connection

 

137



--------------------------------------------------------------------------------

herewith, including, without limitation, the reasonable and reasonably
documented fees and out-of-pocket expenses of outside counsel for the
Administrative Agent, the Lenders and the Collateral Agent with respect thereto
and with respect to advising the Administrative Agent, the Lenders and the
Collateral Agent as to their respective rights and remedies under this Agreement
and the other documents to be delivered hereunder or in connection herewith, and
all reasonable and reasonably documented out-of-pocket costs and expenses, if
any (including reasonable and reasonably documented outside counsel fees and
expenses), incurred by the Administrative Agent, the Lenders and the Collateral
Agent in connection with the enforcement or potential enforcement of this
Agreement or any Transaction Document by such Person and the other documents to
be delivered hereunder or in connection herewith.

(b)        (i) The Borrower shall pay on any Payment Date and (ii) the Servicer
and the Transferor shall pay on demand, in each case, any and all stamp, sales,
excise and other Taxes (excluding Taxes imposed on or measured by net income)
and fees payable or determined to be payable to any Governmental Authority in
connection with the execution, delivery, filing and recording of this Agreement,
the other Transaction Documents or any other document providing liquidity
support, credit enhancement or other similar support to the Lenders in
connection with this Agreement or the funding or maintenance of Advances
hereunder.

(c)         The Servicer and the Transferor (on behalf of the Borrower) shall
pay on demand all other reasonable out-of-pocket costs and expenses incurred by
the Administrative Agent, the Lenders and the Collateral Agent in connection
with the execution, delivery, filing and recording of this Agreement and the
other Transaction Documents including, in connection with periodic audits of the
Borrower’s, the Transferor’s or the Servicer’s books and records in accordance
with the terms of this Agreement.

(d)         Any demand or request for payment of any amounts payable pursuant to
this Section 11.07 will be made first to the Borrower; provided that the
Servicer and the Transferor agree, jointly and severally, to pay such amounts on
behalf of the Borrower if the Borrower does not pay such amounts (i) prior to
the Facility Maturity Date, on the next Payment Date or (ii) after the Facility
Maturity Date, within five Business Days of such demand or request.

SECTION 12.08    No Proceedings. Each of the parties hereto (other than the
Administrative Agent with the consent of the Lender) agree that it will not
institute against, or join any other Person in instituting against, the Borrower
any proceedings of the type referred to in the definition of Bankruptcy Event so
long as there shall not have elapsed one year and one day (or such longer
preference period as shall then be in effect) since the Collection Date.

The provisions of this Section 11.08 are a material inducement for the
Administrative Agent, the Collateral Agent and the Lenders to enter into this
Agreement and the transactions contemplated hereby and are an essential term
hereof. The Collateral Agent (acting as directed by the Administrative Agent)
with the consent of the Lenders may seek and obtain specific performance of such
provisions (including injunctive relief), including, without limitation, in any
bankruptcy, reorganization, arrangement, winding-up, insolvency, moratorium or
liquidation proceedings, or other proceedings under United States federal or
state bankruptcy laws or any similar laws.

 

138



--------------------------------------------------------------------------------

SECTION 12.09    Recourse Against Certain Parties.

(a)         No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Lenders or any Secured Party as
contained in this Agreement or any other agreement, instrument or document
entered into by the Administrative Agent, the Lenders or any Secured Party
pursuant hereto or in connection herewith shall be had against any administrator
of the Administrative Agent, the Lenders or any Secured Party or any
incorporator, affiliate, stockholder, officer, employee or director of the
Administrative Agent, the Lenders or any Secured Party or of any such
administrator, as such, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that the agreements of each party hereto contained in this
Agreement and all of the other agreements, instruments and documents entered
into by the Administrative Agent, the Lenders or any Secured Party pursuant
hereto or in connection herewith are, in each case, solely the corporate
obligations of such party (and nothing in this Section 11.09 shall be construed
to diminish in any way such corporate obligations of such party), and that no
personal liability whatsoever shall attach to or be incurred by any
administrator of the Administrative Agent, the Lenders or any Secured Party or
any incorporator, stockholder, affiliate, officer, employee or director of the
Lenders or the Administrative Agent or of any such administrator, as such, or
any of them, under or by reason of any of the obligations, covenants or
agreements of the Administrative Agent, the Lenders or any Secured Party
contained in this Agreement or in any other such instruments, documents or
agreements, or are implied therefrom, and that any and all personal liability of
every such administrator of the Administrative Agent, the Lenders or any Secured
Party and each incorporator, stockholder, affiliate, officer, employee or
director of the Administrative Agent, the Lenders or any Secured Party or of any
such administrator, or any of them, for breaches by the Administrative Agent,
the Lenders or any Secured Party of any such obligations, covenants or
agreements, which liability may arise either at common law or in equity, by
statute or constitution, or otherwise, is hereby expressly waived as a condition
of and in consideration for the execution of this Agreement.

(b)         Notwithstanding any contrary provision set forth herein, no claim
may be made by the Borrower, the Transferor, the Parent or the Servicer or any
other Person against the Administrative Agent, the Lenders or any Secured Party
or their respective Affiliates, directors, officers, employees, attorneys or
agents for any special, indirect, consequential or punitive damages in respect
to any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement, or any act,
omission or event occurring in connection therewith; and the Borrower, the
Transferor, the Parent and the Servicer each hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected.

(c)         No obligation or liability to any Obligor under any of the Loan
Assets is intended to be assumed by the Administrative Agent, the Lenders or any
Secured Party under or as a result of this Agreement and the transactions
contemplated hereby.

(d)         The provisions of this Section 11.09 shall survive the termination
of this Agreement.

 

139



--------------------------------------------------------------------------------

SECTION 12.10    Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by e-mail in portable document format (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.
In the event that any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and any agreements or letters
(including fee letters) executed in connection herewith contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any fee letter delivered by the
Servicer to the Administrative Agent and the Lenders.

SECTION 12.11    Consent to Jurisdiction; Service of Process.

(a)         Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in the Borough of
Manhattan in New York City in any action or proceeding arising out of or
relating to the Transaction Documents, and each party hereto hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court. The parties hereto hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b)         Each of the Borrower and the Servicer agrees that service of process
may be effected by mailing a copy thereof by registered or certified mail,
postage prepaid, to the Borrower or the Servicer, as applicable, at its address
specified in Section 11.02 or at such other address as the Administrative Agent
shall have been notified in accordance herewith. Nothing in this Section 11.11
shall affect the right of the Lenders or the Administrative Agent to serve legal
process in any other manner permitted by law.

SECTION 12.12    Characterization of Conveyances Pursuant to the Purchase and
Sale Agreement.

(a)         It is the express intent of the parties hereto that the conveyance
of any Eligible Loan Assets by the Transferor to the Borrower as contemplated by
the Purchase and Sale Agreement be, and be treated for all purposes (other than
accounting purposes and subject to the tax characterization of the Borrower and
the Advances described in Section 5.01(aa) and Section 5.02(j) hereof) as, a
sale by the Transferor of such Eligible Loan Assets. It is, further, not the
intention of the parties that such conveyance be deemed a pledge of the Eligible
Loan Assets by the Transferor to the Borrower to secure a debt or other
obligation of the Transferor. However, in the event that, notwithstanding the
intent of the parties, the Eligible Loan Assets are

 

140



--------------------------------------------------------------------------------

held to continue to be property of the Transferor, then the parties hereto agree
that: (i) the Purchase and Sale Agreement shall also be deemed to be a security
agreement under Applicable Law; (ii) as set forth in the Purchase and Sale
Agreement, the transfer of the Eligible Loan Assets provided for in the Purchase
and Sale Agreement shall be deemed to be a grant by the Transferor to the
Borrower of a first-priority security interest (subject only to Permitted Liens)
in all of the Transferor’s right, title and interest in and to the Eligible Loan
Assets and all amounts payable to the holders of the Eligible Loan Assets in
accordance with the terms thereof and all proceeds of the conversion, voluntary
or involuntary, of the foregoing into cash, instruments, securities or other
property, including, without limitation, all amounts from time to time held or
invested in the Controlled Accounts, whether in the form of cash, instruments,
securities or other property; (iii) the possession by the Borrower (or the
Collateral Custodian on its behalf) of Loan Assets and such other items of
property as constitute instruments, money, negotiable documents or chattel paper
shall be, subject to clause (iv), for purposes of perfecting the security
interest pursuant to the UCC; and (iv) acknowledgements from Persons holding
such property shall be deemed acknowledgements from custodians, bailees or
agents (as applicable) of the Borrower for the purpose of perfecting such
security interest under Applicable Law. The parties further agree that any
assignment of the interest of the Borrower pursuant to any provision hereof
shall also be deemed to be an assignment of any security interest created
pursuant to the terms of the Purchase and Sale Agreement. The Borrower shall, to
the extent consistent with this Agreement and the other Transaction Documents,
take such actions as may be necessary to ensure that, if the Purchase and Sale
Agreement were deemed to create a security interest in the Eligible Loan Assets,
such security interest would be deemed to be a first-priority perfected security
interest (subject only to Permitted Liens) under Applicable Law and will be
maintained as such throughout the term of this Agreement.

(b)         It is the intention of each of the parties hereto that any Eligible
Loan Assets conveyed by the Transferor to the Borrower pursuant to the Purchase
and Sale Agreement shall constitute assets owned by the Borrower and shall not
be part of the Transferor’s estate in the event of the filing of a bankruptcy
petition by or against the Transferor under any bankruptcy or similar law.

(c)         The Borrower agrees to treat, and shall cause the Transferor to
treat, for all purposes (other than accounting purposes and subject to the tax
characterization of the Borrower and the Advances described in Section 5.01(aa)
and Section 5.02(j) hereof), the transactions effected by the Purchase and Sale
Agreement as sales of assets to the Borrower. The Borrower and the Servicer each
hereby agree to cause the Transferor to reflect in the Transferor’s financial
records and to include a note in the annual and quarterly financial statements
of CCT(A) prior to the consummation of a Permitted BDC Merger, CCT, and (B) on
or after the consummation of each Permitted BDC Merger, the applicable Permitted
BDC, indicating that: (i) assets related to transactions (including transactions
pursuant to the Transaction Documents) that do not meet SFAS 140 requirements
for accounting sale treatment are reflected in the consolidated balance sheet of
CCT, as finance receivables pledged and non-recourse, secured borrowings and
(ii) those assets are owned by a special purpose entity that is consolidated in
the financial statements of CCT, and the creditors of that special purpose
entity have received security interests in such assets and such assets are not
intended to be available to the creditors of sellers (or any affiliate of the
sellers) of such assets to that special purpose entity.

 

141



--------------------------------------------------------------------------------

SECTION 12.13    Confidentiality.

(a)         Each of the Administrative Agent, the Lenders, the Servicer, the
Collateral Agent, the Borrower and the Transferor shall maintain and shall cause
each of its employees and officers to maintain the confidentiality of the
Agreement and all information with respect to the other parties, including all
information regarding the business of the Borrower and the Servicer hereto and
their respective businesses, and all information in connection with or related
to the Loan Agreements (including but not limited to any information provided
pursuant to Section 6.08), obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that each such party and its officers and employees may (i) disclose such
information to its external accountants, investigators, auditors, attorneys or
other agents, including any Approved Valuation Firm engaged by such party in
connection with any due diligence or comparable activities with respect to the
transactions and Loan Assets contemplated herein and the agents of such Persons
(“Excepted Persons”); provided that each Excepted Person shall, as a condition
to any such disclosure, agree for the benefit of the Administrative Agent, the
Lenders, the Servicer, the Collateral Agent, the Borrower and the Transferor
that such information shall be used solely in connection with such Excepted
Person’s evaluation of, or relationship with, the Borrower and its affiliates,
(ii) disclose the existence of the Agreement, but not the financial terms
thereof, (iii) disclose such information as is required by Applicable Law and
(iv) disclose the Agreement and such information in any suit, action, proceeding
or investigation (whether in law or in equity or pursuant to arbitration)
involving any of the Transaction Documents for the purpose of defending itself,
reducing its liability, or protecting or exercising any of its claims, rights,
remedies, or interests under or in connection with any of the Transaction
Documents. Notwithstanding the foregoing provisions of this Section 11.13(a),
the Servicer may, subject to Applicable Law and the terms of any Loan
Agreements, make available copies of the documents in the Servicing Files and
such other documents it holds in its capacity as Servicer pursuant to the terms
of this Agreement, to any of its creditors. It is understood that the financial
terms that may not be disclosed except in compliance with this Section 11.13(a)
include, without limitation, all fees and other pricing terms, and all Events of
Default, Servicer Termination Events, and priority of payment provisions.

(b)         Anything herein to the contrary notwithstanding, the Borrower and
the Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Lenders, the Account
Bank, the Collateral Agent or the Collateral Custodian by each other, (ii) by
the Administrative Agent, the Lender, the Collateral Agent and the Collateral
Custodian to any prospective or actual permitted assignee or participant of any
of them, provided that, (A) so long as no Event of Default has occurred, such
Person would be permitted to be an assignee or participant pursuant to the terms
hereof and (B) such Person agrees to hold such information confidential by
entering into a confidentiality agreement in a form containing standard
non-disclosure language from the LSTA model documentation, or (iii) by the
Administrative Agent, the Lenders, the Account Bank, the Collateral Agent and
the Collateral Custodian to any provider of a surety, guaranty or credit or
liquidity enhancement to any Lender, as applicable, and to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
provided each such Person is informed of the confidential nature of such
information. In addition, the Lenders, the Administrative Agent, the Collateral
Agent, the Account Bank and the Collateral Custodian may disclose any such
nonpublic information as required pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).

 

142



--------------------------------------------------------------------------------

(c)         Notwithstanding anything herein to the contrary, the foregoing shall
not be construed to prohibit (i) disclosure of any and all information that is
or becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any aspects of the Lenders’, the Administrative Agent’s, the Collateral
Agent’s, the Account Bank’s or the Collateral Custodian’s business or that of
their affiliates, (c) pursuant to any subpoena, civil investigative demand or
similar demand or request of any court, regulatory authority, arbitrator or
arbitration to which the Administrative Agent, any Lender, the Collateral Agent,
the Collateral Custodian or the Account Bank or an officer, director, employer,
shareholder or affiliate of any of the foregoing is a party, (d) in any
preliminary or final offering circular, registration statement or contract or
other document approved in advance in writing by the Borrower, the Servicer or
the Transferor or (e) to any affiliate, independent or internal auditor, agent,
employee or attorney of the Collateral Agent or the Collateral Custodian having
a need to know the same, provided that the disclosing party advises such
recipient of the confidential nature of the information being disclosed; or
(iii) any other disclosure authorized by the Borrower, Servicer or the
Transferor, as applicable.

SECTION 12.14     Non-Confidentiality of Tax Treatment.

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure. “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.60114;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, the provisions of this Section 11.14
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the transactions contemplated hereby.

SECTION 12.15     Waiver of Set Off.

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against the
Administrative Agent, the Collateral Agent, the Lenders or their respective
assets.

SECTION 12.16     Headings and Exhibits.

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

143



--------------------------------------------------------------------------------

SECTION 12.17     Ratable Payments.

    If any Lender, whether by setoff or otherwise, shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of Advances owing to it (other than pursuant to Breakage
Fees, Section 2.10 or Section 2.11) in excess of its ratable share of payments
on account of the Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances
Outstanding owing to them as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each of them; provided that if all or
any portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.

SECTION 12.18     Failure of Borrower or Servicer to Perform Certain
Obligations.

    If the Borrower or the Servicer, as applicable, fails to perform any of its
agreements or obligations under Section 5.01(t), Section 5.02(q) or
Section 5.03(e), the Administrative Agent may (but shall not be required to)
itself perform, or cause performance of, such agreement or obligation, and the
expenses of the Administrative Agent incurred in connection therewith shall be
payable by the Borrower or the Servicer (on behalf of the Borrower), as
applicable, upon the Administrative Agent’s demand therefor.

SECTION 12.19     Power of Attorney. The Borrower irrevocably authorizes the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (i) to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral Portfolio and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral Portfolio as a financing statement in such
offices as the Administrative Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
interests of the Secured Parties in the Collateral Portfolio. This appointment
is coupled with an interest and is irrevocable.

SECTION 12.20     Delivery of Termination Statements, Releases, etc. Upon
payment in full of all of the Obligations (other than unmatured contingent
indemnification obligations) and the termination of this Agreement, the
Administrative Agent and the Collateral Agent shall deliver to the Borrower
termination statements, reconveyances, releases and other documents necessary or
appropriate to evidence the termination of the Pledge and other Liens securing
the Obligations, all at the expense of the Borrower.

SECTION 12.21    Permitted BDC Merger. Notwithstanding that the consummation of
a Permitted BDC Merger may be undertaken in discrete steps, the order of such
events shall not result in any Event of Default, Unmatured Event of Default or
Servicer Termination Event so long as the Successor Servicer is otherwise in
compliance with the terms of this Agreement and the other Transaction Documents
immediately after the consummation of such Permitted BDC Merger. Upon the
consummation of a Permitted BDC Merger,

 

144



--------------------------------------------------------------------------------

(a)          the obligations of the non-surviving Servicer in respect of any
Obligations, indemnities and fees and expenses owed by it shall be deemed
assumed by the Successor Servicer in such Permitted BDC Merger, and

(b)          each non-surviving Servicer shall be released from all
representations, warranties and covenants made by it hereunder or under any
other Transaction Document and such non-surviving Servicer shall no longer be
deemed a “Servicer” and/or “Parent”, as applicable, for any purpose hereunder or
under the other Transaction Documents and, to the extent any provision of this
Agreement or any other Transaction Document would be violated or breached by
such non-surviving Servicer (or any non-compliance by such non-surviving
Servicer with any such provision would result in an Event of Default, Unmatured
Event of Default or Servicer Termination Event) as a result of the consummation
of such Permitted BDC Merger, such provision shall be deemed modified with
respect to such non-surviving Servicer to the extent necessary to give effect to
such Permitted BDC Merger.

[Signature pages to follow]

 

145



--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have caused this Agreement to he executed by
their respective officers thereunto duly authorized, as of the date first above
written,

 

146



--------------------------------------------------------------------------------

SCHEDULE I

CONDITIONS PRECEDENT DOCUMENTS

As required by Section 3.01 of the Loan and Servicing Agreement, each of the
following items must be delivered to the Administrative Agent and the Lenders
prior to the effectiveness of the Loan and Servicing Agreement:

(a)         A copy of the Loan and Servicing Agreement duly executed by each of
the parties hereto;

(b)         A certificate of the secretary or assistant secretary of each of the
Borrower, the Transferor and the Servicer, dated the date of the Loan and
Servicing Agreement, certifying (i) the names and true signatures of the
incumbent officers of such Person authorized to sign on behalf of such Person
the Transaction Documents to which it is a party (on which certificate the
Administrative Agent and the Lenders may conclusively rely until such time as
the Administrative Agent and the Lenders shall receive from the Borrower, the
Transferor or the Servicer, as applicable, a revised certificate meeting the
requirements of this paragraph (b)(i)), (ii) that the copy of the certificate of
formation or articles of incorporation of such Person, as applicable, is a
complete and correct copy and that such certificate of formation or articles of
incorporation have not been amended, modified or supplemented and are in full
force and effect, (iii) that the copy of the limited liability company agreement
or by-laws, as applicable, of such Person are a complete and correct copy, and
that such limited liability company agreement or by-laws have not been amended,
modified or supplemented and are in full force and effect, and (iv) the
resolutions of the board of directors or managers of such Person approving and
authorizing the execution, delivery and performance by such Person of the
Transaction Documents to which it is a party;

(c)         A good standing certificate, dated as of a recent date prior to the
Closing Date for each of the Borrower, the Transferor and the Servicer, issued
by the Secretary of State of such Person’s State of formation or organization,
as applicable;

(d)         Duly executed Powers of Attorney from each of the Borrower and CCT
to the Administrative Agent and to the Collateral Agent;

(e)         Duly executed Variable Funding Note(s), if requested by any Lender;

(f)         Financing statements (the “Facility Financing Statements”)
describing the Collateral Portfolio, and (i) naming the Borrower as debtor and
the Collateral Agent, on behalf of the Secured Parties, as secured party,
(ii) naming the Transferor as debtor, the Borrower as assignor and the
Collateral Agent, on behalf of the Secured Parties, as secured party/total
assignee and (iii) other, similar instruments or documents, as may be necessary
or, in the opinion of the Administrative Agent, desirable under the UCC of all
appropriate jurisdictions or any comparable law to perfect the Collateral
Agent’s, on behalf of the Secured Parties, interests in all Collateral
Portfolio;

(g)         Financing statements, if any, necessary to release all security
interests and other rights of any Person in the Collateral Portfolio previously
granted by the Transferor;

 

Sch. I-1



--------------------------------------------------------------------------------

(h)         Copies of tax and judgment lien searches in all jurisdictions
reasonably requested by the Administrative Agent and requests for information
(or a similar UCC search report certified by a party acceptable to the
Administrative Agent), dated a date reasonably near to the Closing Date, and
with respect to such requests for information or UCC searches, listing all
effective financing statements which name the Borrower (under its present name
and any previous name) and the Transferor (under its present name and any
previous name) as debtor(s) and which are filed in the jurisdiction of Delaware
or Maryland, as applicable, together with copies of such financing statements
(none of which shall cover any Collateral Portfolio);

(i)         One or more favorable Opinions of Counsel of counsel to the
Borrower, acceptable to the Administrative Agent and addressed to the
Administrative Agent, the Lenders and the Collateral Agent, with respect to such
matters as the Administrative Agent may reasonably request (including an
opinion, with respect to the perfected security interest of the Collateral
Agent, for the benefit of the Secured Parties, in the Collateral Portfolio under
the UCC laws of the State of New York);

(j)         One or more favorable Opinions of Counsel of counsel to the
Borrower, acceptable to the Administrative Agent and addressed to the
Administrative Agent, the Lenders, the Collateral Agent and the Collateral
Custodian (as applicable), with respect to the perfection of the security
interest of the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral Portfolio under the UCC laws of the States of Delaware;

(k)         One or more favorable Opinions of Counsel of counsel to the
Borrower, acceptable to the Administrative Agent and addressed to the
Administrative Agent, the Lenders and the Collateral Agent, with respect to the
true sale of the Collateral Portfolio under the Purchase and Sale Agreement and
that the Borrower would not be substantively consolidated with the Transferor in
a proceeding under the Bankruptcy Code;

(l)         One or more favorable Opinions of Counsel of counsel to the
Borrower, acceptable to the Administrative Agent and addressed to the
Administrative Agent, the Lenders and the Collateral Agent, with respect to,
among other things, the due authorization, execution and delivery of, and
enforceability of, and no conflicts with the Loan and Servicing Agreement and
the other Transaction Documents;

(m)         One or more favorable Opinions of Counsel of counsel to CCT,
acceptable to the Administrative Agent and addressed to the Administrative
Agent, the Lenders and the Collateral Agent, with respect to, among other
things, the due authorization, execution and delivery of, and enforceability of,
the Loan and Servicing Agreement and the other Transaction Documents to which
CCT is a party;

(n)         A certificate of the secretary or assistant secretary of each of the
Collateral Custodian and the Account Bank, dated the date of the Loan and
Servicing Agreement, certifying the names and true signatures of the incumbent
officers of such Person authorized to sign on behalf of such Person the
Transaction Documents to which it is a party (on which certificate the
Administrative Agent and the Lenders may conclusively rely until such time as
the Administrative Agent and the Lenders shall receive from the Collateral
Custodian or the Account Bank, as applicable, a revised certificate meeting the
requirements of this paragraph (n));

 

Sch. I-2



--------------------------------------------------------------------------------

(o)         One or more favorable Opinions of Counsel of counsel to each of the
Collateral Custodian and the Account Bank, acceptable to the Administrative
Agent and addressed to the Administrative Agent, the Lenders and the Collateral
Agent, with respect to, among other things, the due authorization, execution and
delivery of, and enforceability of, the Transaction Documents to which the
Collateral Custodian or the Account Bank, as applicable, is a party;

(p)         Duly completed copies of IRS Form W-9 (or any successor forms or
other certificates or statements that may be required from time to time by the
relevant United States taxing authorities or Applicable Law) for the Borrower;
and

(q)         A copy of each of the other Transaction Documents duly executed by
the parties thereto.

 

Sch, I-3



--------------------------------------------------------------------------------

SCHEDULE II

ELIGIBILITY CRITERIA

The representations and warranties set forth in this Schedule II are made by the
Borrower and the Servicer under the Loan and Servicing Agreement and the
Transferor under the Purchase and Sale Agreement, with respect to all Loan
Assets which are designated as being Eligible Loan Assets on any Borrowing Base
Certificate or are otherwise represented to the Administrative Agent or the
Lenders as being Eligible Loan Assets, or are included as Eligible Loan Assets
in any calculation set forth in the Loan and Servicing Agreement to which this
Schedule II is attached. For the avoidance of doubt, if such Loan Asset does not
satisfy the representations and warranties set forth in this Schedule II then
the Administrative Agent must expressly consent to the acquisition by the
Borrower of such Loan Asset; it being understood that the Administrative Agent
will not be deemed to have consented to the acquisition of a Loan Asset by the
Borrower that does not satisfy the representations and warranties set forth in
this Schedule II by merely approving the acquisition of such Loan Asset by the
Borrower unless there is an express acknowledgement by the Borrower and the
Servicer under the Loan and Servicing Agreement and the Transferor under the
Purchase and Sale Agreement of non-satisfaction of the representations and
warranties set forth in this Schedule II.

1.         Each such Loan Asset is a First Lien Loan Asset or a Second Lien Loan
Asset evidenced by a note or a credit document and an assignment document in the
form specified in the applicable credit agreement or, if no such specification,
on the LSTA assignment form. Each such Loan Asset and the Portfolio Assets
related thereto is subject to a valid, subsisting and enforceable first-priority
(or, in the case of Second Lien Loan Assets, second priority) perfected security
interest (subject only to Permitted Liens) in favor of the Collateral Agent, on
behalf of the Secured Parties, and the Borrower has good and marketable title to
such Loan Asset, free and clear of all Liens other than any Permitted Liens.

2.         As of the related Cut-Off Date, the acquisition of each such Loan
Asset by the Borrower, and the Pledge of each such Loan Asset, has been approved
by the Administrative Agent, in its sole discretion, by delivery of an Approval
Notice.

3.         Each such Loan Asset is not a participation interest in all or a
portion of a loan (for the avoidance of doubt, a syndication or co-lending
interest which is not documented as a participation interest shall not be deemed
a participation interest).

4.         The Obligor with respect to each such Loan Asset is organized under
the laws of the United States or any state thereof and domiciled in the United
States, as reasonably determined by the Administrative Agent.

5.         Each such Loan Asset is denominated in Dollars.

6.         No such Loan Asset is Margin Stock.

7.         The acquisition of such Loan Asset does not cause the Borrower or the
assets constituting the Collateral Portfolio to be required to be registered as
an investment company under the 1940 Act, as amended.

 

Sch. II-1



--------------------------------------------------------------------------------

8.         No such Loan Asset is a financing by a debtor-in-possession in any
Bankruptcy Proceeding.

9.         No such Loan Asset is principally secured by real estate.

10.         Each such Loan Asset constitutes a legal, valid, binding and
enforceable obligation of the Obligor thereunder and each guarantor thereof,
enforceable against each such Person in accordance with its terms, subject to
the usual and customary bankruptcy, insolvency and equity limitations.

11.         Each such Loan Asset is in the form of, and is treated as,
indebtedness for federal income tax purposes.

12.         As of the related Cut-Off Date and at any time prior to the related
Cut-Off Date, except as permitted under Section 37 set forth below, (i) such
Loan Asset is and has been current on all interest and principal payments,
subject to any applicable grace period, under the terms of the related Loan
Agreement and (ii) there has been no (a) “event of default” (as defined in the
related Loan Agreement) or (b) any other default, breach, violation or event
permitting acceleration (provided that the existence of any financial default
shall be determined as of the most recent financial report provided by the
applicable Obligor) under the terms of any such Loan Asset of which the Servicer
has actual knowledge, and that, in each of the foregoing cases, has not been
cured or waived, unless otherwise approved by the Administrative Agent in
writing.

13.         The Obligor with respect to each such Loan Asset is not an Affiliate
of the Servicer, the Transferor or the Parent.

14.        (x) The acquisition of any such Loan Asset by the Borrower or the
Pledge thereof would not violate any Applicable Law and (y) the Lender or the
Administrative Agent, as applicable, has not provided written notice to the
Borrower prior to the related trade date that the acquisition of such Loan Asset
will cause the Lender or the Administrative Agent to fail to comply with any
request or directive (whether or not having the force of law) from any banking
or other Governmental Authority having jurisdiction over the Administrative
Agent or the Lender.

15.         To the actual knowledge of the Borrower or the Servicer, no such
Loan Asset contravenes any Applicable Law and no part thereof is in violation of
any Applicable Law; provided that for purposes of determining whether a Loan
Asset is a Warranty Loan Asset, as of the Cut-Off Date for such Loan Asset, such
Loan Asset shall not contravene Applicable Law and no part thereof shall be in
violation of any Applicable Law, without regard to whether the Borrower or the
Servicer has any knowledge of such contravention or violation.

16.         Pursuant to the Loan Agreement with respect to such Loan, either
(i) such Loan Asset is freely assignable to the Borrower and able to be Pledged
to the Collateral Agent, for the benefit of the Secured Parties, without the
consent of the Obligor, subject to reasonable and customary qualifications for
instruments similar to such Loan Asset (such as Obligor and/or administrative
agent consent, minimum assignment amounts, execution of a joinder,
questionnaire, assignment and assumption agreement and/or similar instrument,
and assignee qualifications) or (ii) (a) all consents necessary for the
assignment of such Loan Asset to the

 

Sch. II-2



--------------------------------------------------------------------------------

Borrower and the Pledge to the Collateral Agent, for the benefit of the Secured
Parties, have been obtained and (b) the Loan Agreement provides that any
consents necessary for future assignments shall not be unreasonably withheld by
the applicable Obligor and/or agent, and the rights to enforce rights and
remedies in respect of the same under the applicable Loan Agreement inure to the
benefit of the holder of such Loan Asset (subject to the rights of any
applicable agent or other lenders).

17.         No such Loan Asset is the subject of any assertions in respect of,
any litigation, right of rescission, set-off, counterclaim or defense, including
the defense of usury, by the related Obligor, nor will the operation of any of
the terms of the Loan Agreements, or the exercise of any right thereunder,
render the Loan Agreements unenforceable in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto, and the Loan Agreements with respect to the
Loan Asset provide for an affirmative waiver by the related Obligor of all
rights of rescission, set-off and counterclaim against the Transferor, the
Borrower and their respective assignees.

18.         As of the related Cut-Off Date, with respect to each such Loan Asset
acquired by the Borrower (whether or not from the Transferor), and Pledged to
the Collateral Agent, for the benefit of the Secured Parties, under the
Agreement, the Transferor (if applicable) and Borrower will have caused its
master computer records relating to such Loan Asset to be clearly and
unambiguously marked to show that such Loan Asset has been sold to the Borrower.

19.         No such Loan Asset has been repaid, prepaid, satisfied or rescinded,
in each case, in full.

20.         No such Loan Asset has been sold, transferred, assigned or pledged
by the Borrower to any Person other than the Collateral Agent for the benefit of
the Secured Parties.

21.         Such Loan Asset is not subject to withholding tax unless the Obligor
thereon is required under the terms of the related Loan Agreement to make
“gross-up” payments that cover the full amount of such withholding tax on an
after-tax basis in the event of a change of tax law. The transfer, assignment
and conveyance of such Loan Asset (and the other Portfolio Assets related
thereto) to the Borrower (whether or not from the Transferor) is not subject to
and will not result in any fee or governmental charge (other than income taxes)
payable by the Borrower or any other Person to any federal, state or local
government.

22.         The Obligor with respect to such Loan Asset (and any guarantor of
such Obligor’s obligations thereunder), had full legal capacity to execute and
deliver the Loan Agreement which creates such Loan Asset and any other documents
related thereto.

23.         The Obligor of each such Loan Asset is not a Governmental Authority.

24.         Each such Loan Asset was originated or acquired by the Borrower (or
the Transferor, if applicable) in the ordinary course of the Borrower’s business
(or that of the Transferor, if applicable) and, to the extent required by
Applicable Law, the Borrower (or Transferor, if applicable) has all necessary
licenses and permits to purchase and own such Loans and enter into Loan
Agreements pursuant to which such Loan was created, in the jurisdiction

 

Sch. II-3



--------------------------------------------------------------------------------

where the Obligor is located (to the extent required by Applicable Law);
provided that any failure by the Borrower (or Transferor, as applicable), to
have the necessary licenses and permits in the applicable jurisdiction shall not
preclude such Loan Asset from being deemed an Eligible Loan if, upon discovery
or knowledge of such failure, the Borrower (or Transferor, as applicable)
promptly commences and is thereafter diligently taking the appropriate measures
to obtain the necessary licenses and permits in such jurisdiction and such
necessary licenses and permits can be obtained in a reasonable time, all as
determined by the Administrative Agent in its reasonable and sole discretion.

25.         There are no proceedings pending or, to the Borrower’s knowledge,
threatened (i) asserting insolvency of the Obligor of such Loan Asset, or
(ii) wherein the Obligor of such Loan Asset, any other obligated party or any
governmental agency has alleged that such Loan Asset or the Loan Agreement which
creates such Loan Asset is illegal or unenforceable.

26.         Each such Loan Asset requires the related Obligor to pay all
maintenance, repair, insurance and taxes, together with all other ancillary
costs and expenses, with respect to the related Underlying Collateral.

27.         The Underlying Collateral related to each such Loan Asset has not,
and will not, be used by the related Obligor in any manner or for any purpose
which would result in any material risk of liability being imposed upon the
Borrower or the Lender under any federal, state, local or foreign laws, common
laws, statutes, codes, ordinances, rules, regulations, permits, judgments,
agreements or order related to addressing the environment, health or safety.

28.         Each such Loan Asset constituting a First Lien Loan Asset, upon its
acquisition by the Borrower, has a remaining term to maturity not greater than
seven years from such Cut-Off Date. Each such Loan Asset constituting a Second
Lien Loan Asset, upon its acquisition by the Borrower, has a remaining term to
maturity not greater than eight years from such Cut-Off Date .

29.         Each such Loan Asset does not contain confidentiality restrictions
that would prohibit the Lender or the Administrative Agent from accessing all
necessary information (as required to be provided pursuant to the Transaction
Documents) with regards to such Loan Asset.

30.         Each such Loan Asset (i) was underwritten, by the Servicer
including, without limitation, the completion of a due diligence and, if
applicable, a collateral assessment and (ii) is being serviced by the Servicer
in accordance in all material respects with the Servicing Standard.

31.         Within five Business Days of the applicable Cut-Off Date, all of the
Required Loan Documents and the Loan Checklist acceptable to the Administrative
Agent with respect to such Loan Asset have been, or will be, delivered to the
Collateral Custodian and all Servicing Files are being or shall be maintained at
the principal place of business of the Servicer in accordance with documented
safety procedures reasonably acceptable to the Administrative Agent.

 

Sch. II-4



--------------------------------------------------------------------------------

32.         Underwriting materials prepared by the Servicer with respect to each
such Loan Asset reasonably requested by the Administrative Agent have been
provided to the Administrative Agent.

33.         As of the related Cut-Off Date, each such Loan Asset is not subject
to any Material Modification.

34.         Each such Loan Asset is not an extension of credit by the Borrower
to the Obligor for the purpose of (i) making any past due principal, interest or
other payments due on such Loan Asset, (ii) preventing such Loan Asset or any
other loan to the related Obligor from becoming past due or (iii) preventing
such Loan Asset from becoming defaulted.

35.         The Obligor with respect to such Loan Asset, on the applicable date
of determination, (i) is a business organization (and not a natural person) duly
organized and validly existing under the laws of its jurisdiction of
organization; (ii) is a legal operating entity or holding company; (iii) has not
entered into the Loan Asset primarily for personal, family or household
purposes; and (iv) is not the subject of a Bankruptcy Event, and, as of the
related Cut-Off Date, such Obligor is not in financial distress and has not
experienced a material adverse change in its condition, financial or otherwise,
in each case, as determined by the Servicer in its reasonable discretion unless
approved in writing by the Administrative Agent.

36.         All information provided by the Borrower or the Servicer to the
Administrative Agent in writing with respect to such Loan Asset is true,
complete and correct in all material respects as of the date such information is
provided.

37.         Each such Loan Asset is not an Equity Security and does not provide
for the conversion into an Equity Security at any time on or after the date it
is included as part of the Collateral Portfolio. For the purposes of this
Section 37, “Equity Security” shall mean (i) any equity security or any other
security that is not eligible for purchase by the Borrower as a Loan and
(ii) any security that trades “stapled” to a Loan Asset and that itself is not
eligible for purchase by the Borrower as a Loan Asset.

38.         Each such Loan Asset was originated or purchased pursuant to and in
accordance in all material respects with the Investment Policies.

39.         Each such Loan Asset is not a Loan Asset with respect to which
interest required by the Loan Agreement to be paid in cash has previously been
deferred or capitalized as principal and not subsequently paid in full; unless
the Obligor has commenced paying in cash current interest required to be paid in
cash.

40.         The funding obligations for each such Loan Asset and the Loan
Agreement under which such Loan Asset was created have been fully satisfied and
all sums available thereunder have been fully advanced, or if such Loan Asset is
a Revolving Loan Asset or Delayed Draw Loan Asset, then (a) the sum of (i) the
aggregate commitments under the Revolving Loan Assets and (ii) the aggregate
unfunded commitments under the Delayed Draw Loan Assets do not exceed
$20,000,000 and (b) either (i) the Borrower shall have or have caused to be, at
the time of the sale of such Loan Asset to the Borrower, deposited into the
Unfunded Exposure Account an amount in United States dollars equal to the
Unfunded Exposure Equity Amount or (ii) the Unfunded Exposure Equity Amount with
respect to such Loan Asset shall not create a Borrowing Base Deficiency.

 

Sch. II-5



--------------------------------------------------------------------------------

41.         No such Loan Asset would disqualify the Borrower from using the
“loan securitization exemption” under the Volcker Rule (as determined by the
Administrative Agent in its reasonable discretion).

 

Sch. II-6



--------------------------------------------------------------------------------

SCHEDULE III

AGREED-UPON PROCEDURES FOR INDEPENDENT PUBLIC ACCOUNTANTS

In accordance with Section 6.10 of the Loan and Servicing Agreement, the
Servicer will cause a firm of nationally recognized independent public
accountants to furnish in accordance with attestation standards established by
the American Institute of Certified Public Accountants a report to the effect
that such accountants have either verified, compared, or recalculated each of
the following accounts in the Servicing Report to applicable system or records
of the Servicer:

 

  •  

Loan Asset List:

  ¡    

Obligor classification

  ¡    

Current principal amount

  ¡    

Fixed/Floating

  ¡    

Index, spread, PIK

  ¡    

Loan Asset Maturity Date

  ¡    

Loan Asset Origination Date

  ¡    

Loan Asset Purchase Date

  ¡    

Industry Classification

  ¡    

Loan Asset Type

  ¡    

Moody’s and S&P ratings (if applicable)

  ¡    

Days Delinquent

  ¡    

Risk Rating

  ¡    

Cut-Off Date (the date that the Loan Asset is added to the facility)

 

  •  

Borrowing Base

  •  

Advances Outstanding

  •  

Cash Reconciliation report

  •  

Discretionary Sales Calculations, Substitution Calculations, Lien Release
Dividend Calculations

At the discretion of the nationally recognized independent public accountant,
three random Servicing Reports from the fiscal year will be chosen and reviewed.

The report provided by the accountants may be in a format such as is typically
utilized for a report of this nature, however (i) the report will contain a list
of deviations from the Servicing Report and (ii) such accountants will discuss
with the Servicer the reason for such deviations, and set forth the findings in
such report.

 

Sch.III-1



--------------------------------------------------------------------------------

SCHEDULE IV

LOAN ASSET SCHEDULE

For each Loan Asset, the Borrower shall provide, as applicable, the following
information and the applicable Loan Asset Checklist:

 

(a)

Loan Asset Number

 

(b)

Obligor Name

 

(c)

Loan Asset Type (Note or Noteless)

 

(d)

Original Outstanding Balance

 

(e)

Secured by Mortgage (Yes or No)

 

Sch.IV-1



--------------------------------------------------------------------------------

SCHEDULE V

WIRING INSTRUCTIONS

ADVANCE FUNDING ACCOUNT

[]

 

Sch.V-1



--------------------------------------------------------------------------------

ANNEX A

 

Institutional Lender    Commitment    Sumitomo Mitsui Banking Corporation   
$300,000,000   

 

Annex A-1



--------------------------------------------------------------------------------

EXHIBITS

TO

LOAN AND SERVICING AGREEMENT

Dated as of December 2, 2015

(CCT TOKYO FUNDING LLC) EXHIBITS

 

EXHIBIT A    Form of Approval Notice EXHIBIT B    Form of Borrowing Base
Certificate EXHIBIT C    Form of Conversion Notice EXHIBIT D    Form of
Disbursement Request EXHIBIT E    Form of Joinder Supplement EXHIBIT F    Form
of Notice of Borrowing EXHIBIT G   

Form of Notice of Reduction (Reduction of Advances

Outstanding/Maximum Facility Amount)

EXHIBIT H    Form of Variable Funding Note EXHIBIT I    Form of Notice and
Request for Consent EXHIBIT J-1    Form of Monthly Servicing Report EXHIBIT J-2
   Form of Quarterly Servicing Report EXHIBIT K    Form of Servicer’s
Certificate (Servicing Report) EXHIBIT L    Form of Release of Required Loan
Documents EXHIBIT M    Form of Assignment and Acceptance EXHIBIT N    Form of
Power of Attorney for Servicer EXHIBIT O    Form of Power of Attorney for
Borrower EXHIBIT P    Form of Servicer’s Certificate (Loan Asset Register)
EXHIBIT Q    Form of Underwriting Request



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF APPROVAL NOTICE

LOAN ASSET

APPROVAL NOTICE

DATE

ELIGIBLE LOAN ASSET INFORMATION

Obligor Name

Tranche Description

Par Amount

Purchase Price (specify any discount)

 

                                                                
                 

Fair Market Value

Unfunded Exposure Amount

Pricing

Maturity Date of Loan Asset

Approved Exceptions to Eligibility Criteria for Loan Asset              See
attached Schedule 1.

ASSIGNED VALUE

Assigned Value

Applicable Percentage

SUMITOMO MITSUI BANKING CORPORATION APPROVAL

Approval Good

Until Approval Conditioned Upon

 

Ex. A-1



--------------------------------------------------------------------------------

Schedule 1 to Exhibit A

Approved Exceptions to Eligibility Criteria for Loan Asset

 

Ex. A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING BASE CERTIFICATE

[    ] [    ], 20[    ]

This Borrowing Base Certificate is delivered in connection with that certain
Loan and Servicing Agreement, dated as of December 2, 2015 (as amended,
modified, waived, supplemented or restated from time to time, the “Loan and
Servicing Agreement”), by and among CCT Tokyo Funding LLC, as the borrower (in
such capacity, the “Borrower”), Corporate Capital Trust, Inc., as the transferor
(in such capacity, the “Transferor”) and as the servicer (in such capacity, the
“Servicer”), Sumitomo Mitsui Banking Corporation, as the administrative agent
(in such capacity, the “Administrative Agent”) and as the collateral agent (in
such capacity, the “Collateral Agent”), and each of the Lenders from time to
time party thereto (the “Lenders”). Capitalized terms used but not defined
herein shall have the meanings provided in the Loan and Servicing Agreement.

As of the date hereof, the undersigned each certify that (i) all of the
information set forth in Annex I attached hereto is true, correct and complete,
(ii) no Event of Default has occurred and no Unmatured Event of Default exists
under the Loan and Servicing Agreement; provided that (A) a Borrowing Base
Deficiency (and any Unmatured Event of Default arising therefrom) shall not
impair the right of the Borrower to effect an otherwise permitted substitution
under Section 2.07(a) as necessary to facilitate a cure of such Borrowing Base
Deficiency (and any Unmatured Event of Default arising therefrom) so long as
immediately after giving effect to such substitution and any other sale or
transfer substantially contemporaneous therewith, such Borrowing Base Deficiency
shall be cured or if not cured, reduced and (B) a repayment may be made pursuant
to Section 2.18(a) to cure a Borrowing Base Deficiency; and (iii) solely with
respect to itself, each of the representations and warranties contained in the
Loan and Servicing Agreement is true, correct and complete in all material
respects.

[Remainder of Page Intentionally Left Blank]

 

Ex. B-1



--------------------------------------------------------------------------------

Certified as of the date first written above.

 

CCT TOKYO FUNDING LLC,     as the Borrower By:  

                                                              

  Name:   Title:

CORPORATE CAPITAL TRUST, INC.,

    as the Servicer

By:  

                                                              

  Name:   Title:

 

Ex. B-2



--------------------------------------------------------------------------------

ANNEX I

To Exhibit B

BORROWING BASE REPORT

SEE ATTACHED

 

Ex. B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CONVERSION NOTICE

CONVERSION NOTICE1

[Date]

(CCT TOKYO FUNDING LLC)

 

To:

Sumitomo Mitsui Banking Corporation

  as the Administrative Agent

277 Park Avenue

New York, NY 10172

Attention: Christopher Keeshan

Telephone: 212-224-4967

Facsimile: 212-224-5198

With a copy to:

Sumitomo Mitsui Banking Corporation

  as the Collateral Agent

277 Park Avenue

New York, NY 10172

Attention: Christopher Keeshan

Telephone: 212-224-4967

Facsimile: 212-224-5198

 

  Re:

Loan and Servicing Agreement dated as of December 2, 2015

Ladies and Gentlemen:

This Conversion Notice is delivered to you pursuant to Section 2.02(c) of that
certain Loan and Servicing Agreement, dated as of December 2, 2015 (as amended,
modified, waived, supplemented or restated from time to time, the “Loan and
Servicing Agreement”), by and among CCT Tokyo Funding LLC, as the borrower (in
such capacity, the “Borrower”), Corporate Capital Trust, Inc., as the transferor
(in such capacity, the “Transferor”) and as the servicer (in such capacity, the
“Servicer”), Sumitomo Mitsui Banking Corporation, as the administrative agent
(in such capacity, the “Administrative Agent”) and as the collateral agent (in
such capacity, the “Collateral Agent”), and each of the Lenders from time to
time party thereto (the “Lenders”). Capitalized terms used but not defined
herein shall have the meanings provided in the Loan and Servicing Agreement.

 

1 To be delivered no later than 1:00 P.M. at least three Business Days before
the requested Conversion Date.

 

Ex. C-1



--------------------------------------------------------------------------------

Each of the undersigned, being a duly elected Responsible Officer of the
Borrower and of the Servicer, respectively, and holding the office set forth
below such officer’s name, hereby certifies as follows:

1.         [The Borrower hereby requests that the Administrative Agent convert
the Base Rate Advance, advanced by the Lenders on [            ] [        ],
20[        ] in the principal amount of $            , into a LIBOR Advance.

(i)         SMBC’s Pro Rata Share of such Base Rate Advance is
$                    .

(ii)         [Lender’s] Pro Rata Share of such Base Rate Advance is
$                    .

(iii)         [Lender’s] Pro Rata Share of such Base Rate Advance is
$                    .]

2. The Borrower hereby requests that the Conversion Date be the following date:
                    .

3. With respect to such conversion of the foregoing Base Rate Advance into a
LIBOR Advance:

(i)         No Event of Default has occurred, or would result from such
conversion and no Unmatured Event of Default or Borrowing Base Deficiency exists
or would result from such conversion; and

(ii)         No event has occurred and is continuing, or would result from such
conversion, which constitutes a Servicer Termination Event or any event which,
if it continues uncured, will, with notice or lapse of time, constitute a
Servicer Termination Event.

4. Each of the undersigned certify that all information contained herein is
true, correct and complete as of the date hereof.

 

Ex. C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Conversion Notice as of
the date first written above.

 

CCT TOKYO FUNDING LLC,     as the Borrower By:  

                                                                   

  Name:   Title:

CORPORATE CAPITAL TRUST, INC.,

    as the Servicer

By:  

 

  Name:   Title:

 

Ex. C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF DISBURSEMENT REQUEST

(Disbursements from Unfunded Exposure Account)

[Date]

(CCT TOKYO FUNDING LLC)

Wells Fargo Bank, National Association,

    as the Account Bank

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services—CCT Tokyo Funding LLC

Fax: (443) 367 3986

Phone: (410) 884-2000

With a copy to:

Sumitomo Mitsui Banking Corporation

    as the Administrative Agent and as the Collateral Agent

277 Park Avenue

New York, NY 10172

Attention: Christopher Keeshan

Telephone: 212-224-4967

Facsimile: 212-224-5198

 

  Re:

Loan and Servicing Agreement dated as of December 2, 2015

Ladies and Gentlemen:

This Disbursement Request is delivered to you pursuant to [Section 2.04(c)]
[Section 2.21(a)] of that certain Loan and Servicing Agreement, dated as of
December 2, 2015 (as amended, modified, waived, supplemented or restated from
time to time, the “Loan and Servicing Agreement”), by and among CCT Tokyo
Funding LLC, as the borrower (in such capacity, the “Borrower”), Corporate
Capital Trust, Inc., as the transferor (in such capacity, the “Transferor”) and
as the servicer (in such capacity, the “Servicer”), Sumitomo Mitsui Banking
Corporation, as the administrative agent (in such capacity, the “Administrative
Agent”) and as the collateral agent (in such capacity, the “Collateral Agent”),
and each of the Lenders from time to time party thereto (the “Lenders”) and in
accordance with the Securities Accounts Control Agreement, dated as of [      ],
2015, by and among the Borrower, the Servicer, the Collateral Agent and Wells
Fargo Bank, National Association, as Account Bank. Capitalized terms used but
not defined herein shall have the meanings provided in the Loan and Servicing
Agreement. Capitalized terms used but not defined herein shall have the meanings
provided in the Loan and Servicing Agreement.

 

Ex. D-1



--------------------------------------------------------------------------------

Each of the undersigned, being a duly elected Responsible Officer of the
Borrower and of the Servicer, respectively, and holding the office set forth
below such officer’s name, hereby certifies as follows:

1.         Pursuant to [Section 2.04(c)] [Section 2.21(a)] of the Loan and
Servicing Agreement, the Servicer on behalf of the Borrower hereby requests a
disbursement (a “Disbursement”) from the Unfunded Exposure Account in the amount
of $             to [Applicable Obligor], such Disbursement to be paid as
follows:

Bank Name:

ABA No.:

Account Name:

Account No.:

Reference:

2.         The Servicer on behalf of the Borrower hereby requests that such
Disbursement be made on the following date:                     .

3.         n satisfied as of the date hereof and will remain satisfied to the
date of such Disbursement, including, without limitation, that other than any
Disbursement from the Unfunded Exposure Account after the occurrence of an Event
of Default, no Event of Default has occurred, or would result from such
Disbursement or from the application of the proceeds therefrom, no Unmatured
Event of Default or Borrowing Base Deficiency exists or would result from such
Disbursement or from the application of the proceeds therefrom and, to the
extent applicable, all of the conditions in Section 2.21 have been satisfied.

4.         The Servicer on behalf of the Borrower hereby represents that such
Disbursement shall be used solely for the purpose of [funding the Unfunded
Exposure Amount(s) of one or more Delayed Draw Loan Assets or Revolving Loan
Assets included in the Collateral Portfolio] or [reinvesting in additional
Eligible Loan Assets to be acquired in accordance with Section 2.21 and to be
included in the Collateral Portfolio].

Each of the undersigned certify that all information contained herein and in the
attached Borrowing Base Certificate, as applicable, is true and correct as of
the date hereof.

[Remainder of Page Intentionally Left Blank]

 

Ex. D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Disbursement Request as
of the date first written above.

 

CCT TOKYO FUNDING LLC,     as the Borrower By:  

                                                                   

  Name:   Title:

CORPORATE CAPITAL TRUST, INC.,

    as the Servicer

By:  

 

  Name:   Title:

 

Ex. D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

JOINDER SUPPLEMENT

THIS JOINDER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the financial institution identified in Item 2 of Schedule I
hereto (the “Proposed Lender”), CCT Tokyo Funding LLC, as the borrower (the
“Borrower”) and Sumitomo Mitsui Banking Corporation, as the administrative agent
(the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, this Joinder Supplement is being executed and delivered under
Section 2.22 or Section 11.04, as applicable, of the Loan and Servicing
Agreement, dated as of December 2, 2015 (as amended, modified, waived,
supplemented or restated from time to time, the “Loan and Servicing Agreement”),
by and among CCT Tokyo Funding LLC, as the borrower (in such capacity, the
“Borrower”), Corporate Capital Trust, Inc., as the transferor (in such capacity,
the “Transferor”) and as the servicer (in such capacity, the “Servicer”),
Sumitomo Mitsui Banking Corporation, as the administrative agent (in such
capacity, the “Administrative Agent”) and as the collateral agent (in such
capacity, the “Collateral Agent”), and each of the Lenders from time to time
party thereto (the “Lenders”). Capitalized terms used but not defined herein
shall have the meanings provided in the Loan and Servicing Agreement; and
WHEREAS, the Proposed Lender wishes to become a Lender party to the Loan and
Servicing Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

(a)       Upon receipt by the Administrative Agent of an executed counterpart of
this Joinder Supplement (including a fully completed Schedule I and Schedule
II), which has been executed by the Proposed Lender, the Borrower and the
Administrative Agent, the Administrative Agent will transmit to the Proposed
Lender, the Borrower and the Collateral Agent, a Joinder Effective Notice,
substantially in the form of Schedule III to this Joinder Supplement (a “Joinder
Effective Notice”). Such Joinder Effective Notice shall be executed by the
Administrative Agent and shall set forth, inter alia, the date on which the
joinder effected by this Joinder Supplement shall become effective (the “Joinder
Effective Date”). From and after the Joinder Effective Date, the Proposed Lender
shall be a Lender party to the Loan and Servicing Agreement for all purposes
thereof.

(b)       Each of the parties to this Joinder Supplement agrees and acknowledges
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Joinder Supplement.

(c)       By executing and delivering this Joinder Supplement, the Proposed
Lender confirms to and agrees with the Administrative Agent, the Collateral
Agent and the other Lender(s) as follows: (i) none of the Administrative Agent,
the Collateral Agent and the other Lender(s) makes any representation or
warranty or assumes any responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan and
Servicing Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan and

 

Ex. E-1



--------------------------------------------------------------------------------

Servicing Agreement or any other instrument or document furnished pursuant
thereto, or with respect to any Variable Funding Notes issued under the Loan and
Servicing Agreement, or the Collateral Portfolio or the financial condition of
the Transferor, the Servicer or the Borrower, or the performance or observance
by the Transferor, the Servicer or the Borrower of any of their respective
obligations under the Loan and Servicing Agreement, any other Transaction
Document or any other instrument or document furnished pursuant thereto;
(ii) the Proposed Lender confirms that it has received a copy of such documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder Supplement; (iii) the Proposed Lender will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan and Servicing Agreement; (iv) the
Proposed Lender appoints and authorizes the Administrative Agent, the Collateral
Custodian and the Collateral Agent, as applicable, to take such action as agent
on its behalf and to exercise such powers under the Loan and Servicing Agreement
as are delegated to the Administrative Agent, the Collateral Custodian and
Collateral Agent, as applicable, by the terms thereof, together with such powers
as are reasonably incidental thereto, all in accordance with the Loan and
Servicing Agreement; and (v) the Proposed Lender agrees (for the benefit of the
parties hereto and the other Lender(s)) that it will perform in accordance with
their terms all of the obligations which by the terms of the Loan and Servicing
Agreement are required to be performed by it as a Lender.

(d)       Schedule II hereto sets forth certain administrative information with
respect to the Proposed Lender.

(e)       This Joinder Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

Ex. E-2



--------------------------------------------------------------------------------

SCHEDULE I TO

JOINDER SUPPLEMENT

COMPLETION OF INFORMATION AND

SIGNATURES FOR JOINDER SUPPLEMENT

Re: Loan and Servicing Agreement, dated as of December 2, 2015, among CCT Tokyo
Funding LLC, as Borrower, the other parties thereto and Sumitomo Mitsui Banking
Corporation, as Administrative Agent.

Item 1: Date of Joinder Supplement:   

 

                    Item 2: Proposed Lender:   

 

   Item 3: Commitment:   

 

   Item 4: Signatures of Parties to Agreement:      

 

                                                                  , as Proposed
Lender By:  

                                                                   

  Name:   Title: CCT TOKYO FUNDING LLC, as Borrower By:  

 

  Name:   Title: SUMITOMO MITSUI BANKING CORPORATION, as Administrative Agent
By:  

 

  Name:   Title:

 

Ex. E-3



--------------------------------------------------------------------------------

SCHEDULE II TO

JOINDER SUPPLEMENT

ADDRESS FOR NOTICES

AND

WIRE INSTRUCTIONS

 

Address for Notices:         

 

        

 

        

 

        

 

         Telephone:                                                         
Facsimile:                                                          
email:                                                              

With a copy to:

           

 

        

 

        

 

         Telephone:          Facsimile:         
email:                                                               Wire
Instructions:    Name of Bank:                                                  
A/C No.:                                                            
ABA No.                                                            
Reference:                                                       

 

Ex. E-4



--------------------------------------------------------------------------------

SCHEDULE III TO

JOINDER SUPPLEMENT

FORM OF

JOINDER EFFECTIVE NOTICE

 

To:

[Name and address of the Borrower, Collateral Agent and Proposed Lender]

The undersigned, as Administrative Agent under the Loan and Servicing Agreement,
dated as of December 2, 2015 (as amended, modified, waived, supplemented or
restated from time to time, the “Loan and Servicing Agreement”), by and among
CCT Tokyo Funding LLC, as the borrower (in such capacity, the “Borrower”),
Corporate Capital Trust, Inc., as the transferor (in such capacity, the
“Transferor”) and as the servicer (in such capacity, the “Servicer”), Sumitomo
Mitsui Banking Corporation, as the administrative agent (in such capacity, the
“Administrative Agent”) and as the collateral agent (in such capacity, the
“Collateral Agent”), and each of the Lenders from time to time party thereto
(the “Lenders”) acknowledges receipt of an executed counterpart of a completed
Joinder Supplement. [Note: attach copies of Schedules I and II from such Joinder
Supplement.] Terms defined in such Joinder Supplement are used herein as therein
defined.

Pursuant to such Joinder Supplement, you are advised that the Joinder Effective
Date for [Name of Proposed Lender] will be                      and, from the
Joinder Effective Date, such Proposed Lender will be a Lender with a Commitment
of                     .

 

Very truly yours, SUMITOMO MITSUI BANKING CORPORATION, as Administrative Agent
By:  

                                                                   

  Name:   Title:

 

Ex. E-5



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF BORROWING NOTICE OF BORROWING

                                                                
             [Date]

(CCT TOKYO FUNDING LLC)

 

To:  Sumitomo Mitsui Banking Corporation as the Administrative Agent 277 Park
Avenue

New York, NY 10172

Attention: Christopher Keeshan

Telephone: 212-224-4967

Facsimile: 212-224-5198

 

With a copy to:

 

Sumitomo Mitsui Banking Corporation

    as the Collateral Agent

277 Park Avenue

New York, NY 10172

Attention: Christopher Keeshan

Telephone: 212-224-4967

Facsimile: 212-224-5198

  

With a copy to:

 

Wells Fargo Bank, National Association,

as the Collateral Custodian and the

Account Bank

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services—CCT Tokyo

Funding LLC

Fax: (443) 367 3986

Phone: (410) 884-2000

 

  Re:

  Loan and Servicing Agreement dated as of December 2, 2015

Ladies and Gentlemen:

This Notice of Borrowing is delivered to you pursuant to Sections 2.02(b),
2.02(f) and/or 3.02(a) of that certain Loan and Servicing Agreement, dated as of
December 2, 2015 (as amended, modified, waived, supplemented or restated from
time to time, the “Loan and Servicing Agreement”), by and among CCT Tokyo
Funding LLC, as the borrower (in such capacity, the “Borrower”), Corporate
Capital Trust, Inc., as the transferor (in such capacity, the “Transferor”) and
as the servicer (in such capacity, the “Servicer”), Sumitomo Mitsui Banking
Corporation, as the administrative agent (in such capacity, the “Administrative
Agent”) and as the collateral agent (in such capacity, the “Collateral Agent”),
and each of the Lenders from time to time party thereto (the “Lenders”).
Capitalized terms used but not defined herein shall have the meanings provided
in the Loan and Servicing Agreement.

 

Ex. F-1



--------------------------------------------------------------------------------

Each of the undersigned, being a duly elected Responsible Officer of the
Borrower and of the Servicer, respectively, and holding the office set forth
below such officer’s name, hereby certifies as follows:2

1.         [The Borrower hereby requests an Advance in the principal amount of
$            to purchase Eligible Loan Assets or to distribute proceeds to the
Transferor (so long as such distribution is permitted pursuant to
Section 5.02(m) of the Loan and Servicing Agreement). Such Advance shall be
deposited in the Borrower’s account as follows:

Bank Name:

ABA No.:

Account Name:

Account No.:

Reference:

(i) SMBC’s Pro Rata Share of such requested Advance is $            .

(ii) [Lender’s] Pro Rata Share of such requested Advance is $            .

(iii) [Lender’s] Pro Rata Share of such requested Advance is $            .]

2.         [The Borrower hereby requests an Advance in the principal amount of
$             (such amount not to exceed the Unfunded Exposure Amount) to
deposit in the Unfunded Exposure Account. Such Advance shall be deposited in the
Unfunded Exposure Account as follows:

Bank Name:

ABA No.:

Account Name:

Account No.:

Reference:

(i) SMBC’s Pro Rata Share of such requested Advance is $            .

(ii) [Lender’s] Pro Rata Share of such requested Advance is $            .

(iii) [Lender’s] Pro Rata Share of such requested Advance is $            .]

 

 

2 Select Item 1, 2 or 3 as appropriate.

 

Ex. F-2



--------------------------------------------------------------------------------

3.         [Pursuant to Section 2.02(f) of the Loan and Servicing Agreement, the
Borrower hereby requests an Advance in the principal amount of $            
(such amount, the “Unfunded Exposure Amount Shortfall”). To the extent the
Unfunded Exposure Amount Shortfall is required to be funded pursuant to
Section 2.02(f) of the Loan and Servicing Agreement, such Unfunded Exposure
Amount Shortfall will be deposited in the Unfunded Exposure Account as follows:

Bank Name: ABA No.:

Account Name:

Account No.: Reference:

(i) SMBC’s Pro Rata Share of such requested Advance is $            .

(ii) [Lender’s] Pro Rata Share of such requested Advance is $            .

(iii) [Lender’s] Pro Rata Share of such requested Advance is $            .]

4.         The Borrower hereby requests that such Advance be made as a [Base
Rate Advance / LIBOR Advance] on the following date:              into the
[Advance Funding Account][the Unfunded Exposure Account](indicate, as
applicable).

5.         Attached to this Notice of Borrowing is a true, correct and complete
calculation of the Borrowing Base and all components thereof.

[6         Attached to this Notice of Borrowing is a true, correct and complete
list of all Loan Assets which will become part of the Collateral Portfolio on
the date hereof, each Loan Asset reflected thereon being an Eligible Loan Asset;
which list shall include the purchase price of each such Loan Asset, if
purchased or acquired by the Transferor, and the Fair Market Value of each such
Loan Asset.]

[7         In connection with such Advance, the Borrower or the Transferor shall
deposit $             into the Unfunded Exposure Account in connection with any
Revolving Loan Asset or Delayed Draw Loan Asset funded by such Advance.]

8.         The Spread Modifier for such Advance is              %.

9.         With respect to Advances other than those contemplated by
Section 2.02(f) of the Loan and Servicing Agreement, all of the conditions
applicable to the Advance requested herein as set forth in the Loan and
Servicing Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Advance, including those set forth in Article III
of the Loan and Servicing Agreement, and the following:

(i)         The representations and warranties of each of the Servicer and the
Borrower, respectively, set forth in the Loan and Servicing Agreement are true
and correct in all respects on and as of such date, before and after giving
effect to such Advance and to the application of the proceeds therefrom, as
though made on and as of such date (other than any representation or warranty
that is made as of a specific date);

 

Ex. F-3



--------------------------------------------------------------------------------

(ii) No Event of Default has occurred, or would result from such Advance and no
Unmatured Event of Default or Borrowing Base Deficiency exists or would result
from such Advance;

(iii) No event has occurred and is continuing, or would result from such
Advance, which constitutes a Servicer Termination Event or any event which, if
it continues uncured, will, with notice or lapse of time, constitute a Servicer
Termination Event; and

(iv) Each of the Servicer and the Borrower, respectively, is in compliance with
each of its covenants set forth in the Transaction Documents.

9. 10.   Each of the undersigned certify that all information contained herein
and in the attached Borrowing Base Certificate is true, correct and complete in
all material respects as of the date hereof.

[ATTACH BORROWING BASE CERTIFICATE AND LOAN ASSET SCHEDULE]

 

Ex. F-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Notice of Borrowing as of
the date first written above.

 

CCT TOKYO FUNDING LLC,     as the Borrower By:  

                                                                   

  Name:   Title:

CORPORATE CAPITAL TRUST, INC.,

    as the Servicer

By:  

                                                                   

  Name:   Title:

 

Ex. F-5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTICE OF REDUCTION

(Reduction of Advances Outstanding)3

[Date]

(CCT TOKYO FUNDING LLC)

Sumitomo Mitsui Banking Corporation,

    as the Administrative Agent and as the Collateral Agent

277 Park Avenue

New York, NY 10172

Attention: Christopher Keeshan

Telephone: 212-224-4967

Facsimile: 212-224-5198

With a copy to:

Wells Fargo Bank, National Association,

    as the Collateral Custodian and the Account Bank

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services—CCT Tokyo Funding LLC

Fax: (443) 367 3986

Phone: (410) 884-2000

 

  Re:

Loan and Servicing Agreement dated as of December 2, 2015

Ladies and Gentlemen:

This Notice of Reduction is delivered to you pursuant to [Section
2.18(a)][Section 2.18(b)] of that certain Loan and Servicing Agreement, dated as
of December 2, 2015 (as amended, modified, waived, supplemented or restated from
time to time, the “Loan and Servicing Agreement”), by and among CCT Tokyo
Funding LLC, as the borrower (in such capacity, the “Borrower”), Corporate
Capital Trust, Inc., as the transferor (in such capacity, the “Transferor”) and
as the servicer (in such capacity, the “Servicer”), Sumitomo Mitsui Banking
Corporation, as the administrative agent (in such capacity, the “Administrative
Agent”) and as the collateral agent (in such capacity, the “Collateral Agent”),
and each of the Lenders from time to time party thereto (the “Lenders”).
Capitalized terms used but not defined herein shall have the meanings provided
in the Loan and Servicing Agreement.

 

3 Notice to be delivered at least three (3) Business Days prior to such
reduction.

 

Ex. G-1



--------------------------------------------------------------------------------

Each of the undersigned, being a duly elected Responsible Officer of the
Borrower and of the Servicer, respectively, and holding the office set forth
below such officer’s name, hereby certifies as follows:

1[(a)]. [Pursuant to Section 2.18(a) of the Loan and Servicing Agreement, the
Servicer on behalf of the Borrower desires to reduce the Advances Outstanding
(an “Advance Reduction”) by the amount of $            as follows:

(i)      SMBC’s portion (reduction is pro rata based on Advances Outstanding) of
such requested Advance Reduction is $            .

(ii)     [Lender’s] portion (reduction is pro rata based on Advances
Outstanding)

of such requested Advance Reduction is $            .

(iii)    [Lender’s] portion (reduction is pro rata based on Advances
Outstanding) of such requested Advance Reduction is $            .]

1[(b)]. [Pursuant to Section 2.18(b) of the Loan and Servicing Agreement, the
Servicer on behalf of the Borrower desires to reduce the Maximum Facility Amount
(a “Facility Reduction”) by the amount of $ as follows:

(i)      SMBC’s portion (reduction is pro rata based on Maximum Facility Amount)
of such requested Facility Reduction is $            .

(ii)     [Lender’s] portion (reduction is pro rata based on Maximum Facility
Amount) of such requested Facility Reduction is $            .

(iii)    [Lender’s] portion (reduction is pro rata based on Maximum Facility
Amount) of such requested Facility Reduction is $            .]

2.     The Servicer on behalf of the Borrower hereby requests that such [Advance
Reduction] [and] [Facility Reduction] be made on the following date:
            .

3.     Attached to this Notice of Reduction is a true, correct and complete
calculation of the Borrowing Base and all components thereof.

4.     The Servicer, on behalf of the Borrower, hereby represents that no event
would result from such [Advance Reduction] [and] [Facility Reduction], which
constitutes an Event of Default or Unmatured Event of Default.

Each of the undersigned certify that all information contained herein and in the
attached Borrowing Base Certificate is true and correct in all material respects
as of the date hereof.

[ATTACH BORROWING BASE CERTIFICATE]

[Remainder of Page Intentionally Left Blank]

 

Ex. G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Notice of Reduction as of
the date first written above.

 

CCT TOKYO FUNDING LLC,     as the Borrower By:  

                                                                   

  Name: Title:  

CORPORATE CAPITAL TRUST, INC.,

    as the Servicer

By:  

 

  Name:   Title:

 

Ex. G-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF VARIABLE FUNDING NOTE

 

$                     [              ] [      ], 20         

THIS VARIABLE FUNDING NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”). NEITHER THIS VARIABLE FUNDING NOTE NOR
ANY PORTION HEREOF MAY BE OFFERED OR SOLD EXCEPT IN COMPLIANCE WITH THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM SUCH REGISTRATION PROVISIONS.

THIS VARIABLE FUNDING NOTE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED,
EXCHANGED OR OTHERWISE PLEDGED OR CONVEYED EXCEPT TO A (A) QUALIFIED
INSTITUTIONAL BUYER UNDER RULE 144A OF THE SECURITIES ACT OR AN INSTITUTIONAL
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A)(1)-(3) OR (7) UNDER THE
SECURITIES ACT, IN EACH CASE, WHO IS ALSO A (B) QUALIFIED PURCHASER FOR PURPOSES
OF SECTION 3(c)(7) OF THE 1940 ACT, AND IN COMPLIANCE WITH THE TERMS OF THE LOAN
AND SERVICING AGREEMENT REFERRED TO HEREIN.

FOR VALUE RECEIVED, CCT TOKYO FUNDING LLC, a Delaware limited liability company
(the “Borrower”), promises to pay to [Name of Lender] (the “Lender”), or its
successors or assigns, the principal sum of [_] DOLLARS ($[_]), or, if less, the
unpaid principal amount of the aggregate advances (“Advances”) made by the
Lender to the Borrower pursuant to the Loan and Servicing Agreement (as defined
below), as set forth on the attached Schedule, on the dates specified in the
Loan and Servicing Agreement, and to pay interest on the unpaid principal amount
of each Advance on each day that such unpaid principal amount is outstanding, at
the LIBOR Yield Rate or Base Rate Yield Rate, as applicable, related to such
Advance as provided in the Loan and Servicing Agreement, on each Payment Date
and each other date specified in the Loan and Servicing Agreement.

This Variable Funding Note (the “Note”) is issued pursuant to the Loan and
Servicing Agreement, dated as of December 2, 2015 (as amended, modified, waived,
supplemented or restated from time to time, the “Loan and Servicing Agreement”),
by and among CCT Tokyo Funding LLC, as the borrower (in such capacity, the
“Borrower”), Corporate Capital Trust, Inc., as the transferor (in such capacity,
the “Transferor”) and as the servicer (in such capacity, the “Servicer”),
Sumitomo Mitsui Banking Corporation, as the administrative agent (in such
capacity, the “Administrative Agent”) and as the collateral agent (in such
capacity, the “Collateral Agent”), and each of the Lenders from time to time
party thereto (the “Lenders”). Capitalized terms used but not defined herein
shall have the meanings provided in the Loan and Servicing Agreement.

Notwithstanding any other provisions contained in this Note, if at any time the
rate of interest payable by the Borrower under this Note, when combined with any
and all other charges provided for in this Note, in the Loan and Servicing
Agreement or in any other document (to the

 

Ex. H-1



--------------------------------------------------------------------------------

extent such other charges would constitute interest for the purpose of any
applicable law limiting interest that may be charged on this Note), exceeds the
highest rate of interest permissible under applicable law (the “Maximum Lawful
Rate”), then so long as the Maximum Lawful Rate would be exceeded, the rate of
interest under this Note shall be equal to the Maximum Lawful Rate. If at any
time thereafter the rate of interest payable under this Note is less than the
Maximum Lawful Rate, the Borrower shall continue to pay interest under this Note
at the Maximum Lawful Rate until such time as the total interest paid by the
Borrower is equal to the total interest that would have been paid had applicable
law not limited the interest rate payable under this Note. In no event shall the
total interest received by the Lender under this Note exceed the amount which
the Lender could lawfully have received had the interest due under this Note
been calculated since the date of this Note at the Maximum Lawful Rate.

Payments of the principal of, and interest on, Advances represented by this Note
shall be made by or on behalf of the Borrower to the holder hereof by wire
transfer of immediately available funds in the manner and at the address
specified for such purpose as provided in the Loan and Servicing Agreement,
without the presentation or surrender of this Note or the making of any notation
on this Note.

If any payment under this Note falls due on a day that is not a Business Day,
then such due date shall be extended to the next succeeding Business Day and
interest shall be payable on any principal so extended at the LIBOR Yield Rate
or Base Rate Yield Rate, as applicable.

If all or a portion of (i) any interest payable hereunder or (ii) any other
amounts payable hereunder shall not be paid when due other than the principal
amount hereof (whether at maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum that is equal to the Base Rate
plus 2.0% (unless otherwise specified in the Loan and Servicing Agreement), in
each case from the date of such non-payment to (but excluding) the date such
amount is paid in full.

For the avoidance of doubt, if any Event of Default shall have occurred, with
respect to the principal amount hereof, the LIBOR Yield Rate or Base Rate Yield
Rate, as applicable, shall be increased pursuant to the increase set forth in
the definition of “Applicable Spread” set forth in the Loan and Servicing
Agreement, effective as of the date of the occurrence of such Event of Default,
and shall apply after the occurrence of such Event of Default.

Portions or all of the principal amount of the Note shall become due and payable
at the time or times set forth in the Loan and Servicing Agreement. Any portion
or all of the principal amount of this Note may be prepaid, together with
interest thereon (and, as set forth in the Loan and Servicing Agreement, certain
costs and expenses of the Lender) at the time and in the manner set forth in,
but subject to the provisions of, the Loan and Servicing Agreement.

Except as provided in the Loan and Servicing Agreement, the Borrower expressly
waives presentment, demand, diligence, protest and all notices of any kind
whatsoever with respect to this Note.

 

Ex. H-2



--------------------------------------------------------------------------------

All amounts evidenced by this Note, the Lender’s Advances and all payments and
prepayments of the principal hereof and the respective dates and maturity dates
thereof shall be endorsed by the Lender, on the Schedule attached hereto and
made a part hereof or on a continuation thereof, which shall be attached hereto
and made a part hereof; provided that the failure of the Lender to make such a
notation shall not in any way limit or otherwise affect the obligations of the
Borrower under this Note as provided in the Loan and Servicing Agreement.

The holder hereof may sell, assign, transfer, negotiate, grant participations in
or otherwise dispose of all or any portion of any Advances made by the Lender
and represented by this Note and the indebtedness evidenced by this Note,
subject to the applicable provisions of the Loan and Servicing Agreement.

This Note is secured by the security interests granted pursuant to Section 2.13
of the Loan and Servicing Agreement. The holder of this Note is entitled to the
benefits of the Loan and Servicing Agreement and may enforce the agreements of
the Borrower contained in the Loan and Servicing Agreement and exercise the
remedies provided for by, or otherwise available in respect of, the Loan and
Servicing Agreement, all in accordance with, and subject to the restrictions
contained in, the terms of the Loan and Servicing Agreement. If an Event of
Default shall occur, the unpaid balance of the principal of all Advances,
together with accrued interest thereon, may be declared, and may become, due and
payable in the manner and with the effect provided in the Loan and Servicing
Agreement.

The Borrower, the Transferor and the Servicer, the Lenders, the Administrative
Agent and the Collateral Agent each intend, for federal, state and local income
and franchise tax purposes only, that this Note be evidence of indebtedness of
the Borrower secured by the Collateral Portfolio and the Lender under the Loan
and Servicing Agreement, by the acceptance hereof, agrees to treat the Note for
federal, state and local income and franchise tax purposes as indebtedness of
the Borrower.

The legends set forth above shall be without prejudice to the characterization
of the obligations of the Borrower hereunder in respect of the Advances as a
commercial loan and not a security.

This Note is one of the “Variable Funding Notes” referred to in Section 2.01 of
the Loan and Servicing Agreement. This Note shall be construed in accordance
with and governed by the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

Ex. H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.

 

CCT TOKYO FUNDING LLC, By:  

 

  Name:   Title:

 

Ex. H-4



--------------------------------------------------------------------------------

Schedule attached to Variable Funding Note dated [                ] [__], 20__
of CCT TOKYO FUNDING LLC payable to the order of [LENDER]

Date of

Advance or

Repayment

  

Principal

Amount of

Advance

   Principal


Amount of

Repayment

   Outstanding


Principal

Amount

                                                                                
                                                                              
                                                                               
                                                                               
                                                                               
                                                                                
                                                                              
                                       

 

Ex. H-5



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE AND REQUEST FOR CONSENT4

[_] [_], 20[_]

CCT TOKYO FUNDING LLC

To: Administrative Agent, with a copy to the Collateral Agent and the Collateral
Custodian

 

  Re:

Loan and Servicing Agreement dated as of December 2, 2015

Ladies and Gentlemen:

This Notice and Request for Consent to Lien Release Dividend (this “Notice”) is
delivered to you under Section 2.07(g) of that certain Loan and Servicing
Agreement, dated as of December 2, 2015 (as amended, modified, waived,
supplemented or restated from time to time, the “Loan and Servicing Agreement”),
by and among CCT Tokyo Funding LLC, as the borrower (in such capacity, the
“Borrower”), Corporate Capital Trust, Inc., as the transferor (in such capacity,
the “Transferor”) and as the servicer (in such capacity, the “Servicer”),
Sumitomo Mitsui Banking Corporation, as the administrative agent (in such
capacity, the “Administrative Agent”) and as the collateral agent (in such
capacity, the “Collateral Agent”), and each of the Lenders from time to time
party thereto (the “Lenders”). Capitalized terms used but not defined herein
shall have the meanings provided in the Loan and Servicing Agreement.

Each of the undersigned, each being a duly elected officer of the Borrower and
the Transferor, respectively, holding the office set forth below such officer’s
name, hereby certifies as follows:

1.     Pursuant to Section 2.07(g) of the Loan and Servicing Agreement, the
Borrower and the Transferor request that the (i) Administrative Agent consents
to a release of the Collateral Agent’s, on behalf of the Secured Parties, lien
on the Loan Assets or portions thereof set forth on Annex 1 (together with, in
the case of a transfer of the Loan Assets but not portions thereof, any related
Portfolio Assets) and to the distribution of such Loan Assets or portions
thereof as a dividend from the Borrower to the Transferor and (ii) Collateral
Custodian releases the Required Loan Documents related thereto.

2.     The Borrower and the Transferor hereby request that such Lien Release
Dividend be made on the following date:                  (the “Lien Release
Dividend Date”) which date is at least five Business Days after this Notice is
received by the Administrative Agent, the Collateral Agent and the Collateral
Custodian.

3.     The Borrower and the Transferor represent and warrant, as of the date
hereof and as of the requested Lien Release Dividend Date, as follows:

a) No Event of Default has occurred and no Unmatured Event of Default exists.

 

 

4 To be delivered at least five (5) Business Days prior to the requested Lien
Release Dividend Date.

 

Ex. I-1



--------------------------------------------------------------------------------

b)     No more than four Lien Release Dividends shall have been made during the
12-month period immediately preceding the proposed Lien Release Dividend Date.

c)     After giving effect to the Lien Release Dividend on the Lien Release
Dividend Date, (1) no Borrowing Base Deficiency, Event of Default or Unmatured
Event of Default shall exist, (2) the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 of the Loan and Servicing Agreement shall
continue to be correct in all material respects, except to the extent relating
to an earlier date, (3) the eligibility of any Loan Asset remaining as part of
the Collateral Portfolio after the Lien Release Dividend will be redetermined as
of the Lien Release Dividend Date, (4) no claim shall have been asserted or
proceeding commenced challenging the enforceability or validity of any of the
Required Loan Documents, and (5) there shall have been no Material Adverse
Effect with respect to the Servicer or the Borrower.

d)    (i) The Outstanding Balance of all Loan Assets (other than Warranty Loan
Assets) substituted with Eligible Loan Assets from the Transferor or any
Affiliate pursuant to Section 2.07(a), sold pursuant to Sections 2.07(e) or
released pursuant to a Lien Release Dividend during the term of this Agreement
shall not exceed 20% of the highest aggregate Outstanding Balance of all Loan
Assets at any time during the previous 12-month period, and (ii) the Outstanding
Balance of all Defaulted Loan Assets (other than Warranty Loan Assets)
substituted with Eligible Loan Assets from the Transferor or any Affiliate
pursuant to Section 2.07(a), sold pursuant to Section 2.07(e) or released
pursuant to a Lien Release Dividend during the term of this Agreement shall not
exceed 10% of the highest aggregate Outstanding Balance of all Loan Assets at
any time during the previous 12-month period.

4.     Attached to this Notice is a Borrowing Base Certificate, including a
calculation of the Borrowing Base after giving effect to such Lien Release
Dividend.

This Notice shall not be effective unless all of the conditions applicable to
the Lien Release Dividend requested herein set forth in the Loan and Servicing
Agreement have been satisfied within the time periods set forth in
Section 2.07(g) of the Loan and Servicing Agreement.

[ATTACH BORROWING BASE CERTIFICATE]

[The Remainder Of This Page Is Intentionally Left Blank]

 

Ex. I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed the Notice and Request for
Consent to Lien Release Dividend as of the date first written above.

 

CCT TOKYO FUNDING LLC, as the Borrower By:  

 

  Name:   Title:

CORPORATE CAPITAL TRUST, INC.,

as the Servicer

By:  

 

  Name:   Title:

 

Ex. I-3



--------------------------------------------------------------------------------

Please indicate your consent by signing and returning this signature page to the
Notice and Request for Consent to Lien Release Dividend for receipt no later
than 11:00 A.M. on the day that is one Business Day prior to the requested Lien
Release Dividend Date.

THE UNDERSIGNED ADMINISTRATIVE AGENT CONSENTS

TO THE LIEN RELEASE DIVIDEND

TO BE MADE ON [                         ] [         ], 20[    ]

SUMITOMO MITSUI BANKING CORPORATION,

as the Administrative Agent

 

By:  

 

  Name:   Title:

 

Dated:  

 

 

Ex. I-4



--------------------------------------------------------------------------------

ANNEX 1 To Notice

and

Request for Consent

Loan Assets to be Released by Collateral Agent (at the direction of the
Administrative Agent)

and Transferred by Borrower to Transferor

 

Ex. I-5



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF MONTHLY SERVICING REPORT

(See attached)

 

Ex. J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF QUARTERLY SERVICING REPORT

(See attached)

 

Ex. J-2



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SERVICER’S CERTIFICATE

(SERVICING REPORT)

SERVICER’S CERTIFICATE

(SERVICING REPORT)

[_] [_], 20[_]

This Servicer’s Certificate is delivered pursuant to the provisions of
Section 6.08(c) of the Loan and Servicing Agreement, dated as of December 2,
2015 (as amended, modified, waived, supplemented or restated from time to time,
the “Loan and Servicing Agreement”), by and among CCT Tokyo Funding LLC, as the
borrower (in such capacity, the “Borrower”), Corporate Capital Trust, Inc., as
the transferor (in such capacity, the “Transferor”) and as the servicer (in such
capacity, the “Servicer”), Sumitomo Mitsui Banking Corporation, as the
administrative agent (in such capacity, the “Administrative Agent”) and as the
collateral agent (in such capacity, the “Collateral Agent”), and each of the
Lenders from time to time party thereto (the “Lenders”). Capitalized terms used
and not otherwise defined herein shall have the meanings provided in the Loan
and Servicing Agreement. This Servicer’s Certificate relates to the Servicing
Report set forth on the attached Schedule A.

 

  A.

Corporate Capital Trust, Inc. is the Servicer under the Loan and Servicing
Agreement.

 

  B.

The undersigned hereby certifies to the Administrative Agent, the Collateral
Agent, the Lenders and the other Secured Parties that, as of the date hereof, no
Event of Default has occurred and no Unmatured Event of Default exists (other
than any Event of Default or Unmatured Event of Default which has been
previously disclosed to the Administrative Agent as such).

 

  C.

The undersigned hereby certifies to the Administrative Agent, the Collateral
Agent, the Lenders and the other Secured Parties that all of the foregoing
information and all of the information set forth on the attached Schedule A is
true, complete and accurate in all material respects as of the date hereof.

[Remainder of Page Left Intentionally Blank]

 

Ex. K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Servicer’s Certificate to be
duly executed as of the date first written above.

 

CORPORATE CAPITAL TRUST, INC., as the Servicer By:  

 

  Name:   Title:

 

Ex. K-2



--------------------------------------------------------------------------------

SCHEDULE A

to

Exhibit K

SERVICING REPORT

(See attached)

 

Ex. K-3



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF RELEASE OF REQUIRED LOAN DOCUMENTS

[Delivery Date]

Wells Fargo Bank, National Association,

    as the Collateral Custodian

Corporate Trust Services Division

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services—CCT Tokyo Funding LLC

Fax: (443) 367 3986

Phone: (410) 884-2000

With a copy to:

Sumitomo Mitsui Banking Corporation

    as Collateral Agent

277 Park Avenue

New York, NY 10172

Attention: Christopher Keeshan

Telephone: 212-224-4967

Facsimile: 212-224-5198

 

  Re:

Loan and Servicing Agreement, dated as of December 2, 2015 (as amended,
modified, waived, supplemented or restated from time to time, the “Loan and
Servicing Agreement”), by and among CCT Tokyo Funding LLC, as the borrower (in
such capacity, the “Borrower”), Corporate Capital Trust, Inc., as the transferor
(in such capacity, the “Transferor”) and as the servicer (in such capacity, the
“Servicer”), Sumitomo Mitsui Banking Corporation, as the administrative agent
(in such capacity, the “Administrative Agent”) and as the collateral agent (in
such capacity, the “Collateral Agent”), and each of the Lenders from time to
time party thereto (the “Lenders”) and that certain Custody Agreement, dated as
of December 2, 2015 (as amended, modified, waived, supplemented or restated from
time to time, the “Custody Agreement”), by and among the Borrower, as the
company, the Servicer, as transferor and servicer, the Administrative Agent, as
administrative agent and collateral agent, and Wells Fargo Bank, National
Association, as Custodian.

 

Ex. L-1



--------------------------------------------------------------------------------

Ladies and Gentlemen:

In connection with the administration of the Required Loan Documents held by
Wells Fargo Bank, National Association as the Collateral Custodian, for the
benefit of the Secured Parties, under the Loan and Servicing Agreement, we
request the release of the Required Loan Documents (or such documents as
specified below) for the Loan Assets described below, for the reason indicated.
All capitalized terms used but not defined herein shall have the meaning
provided in the Loan and Servicing Agreement.

Obligor’s Name, Address & Zip Code:

Loan Asset Number:

Loan Asset File:

 

Ex. L-2



--------------------------------------------------------------------------------

Reason for Requested Documents (check one)

 

         1.    Loan Asset paid in full. (The Servicer hereby certifies that all
amounts received in connection with such Loan Asset have been credited to the
Collection Account).          2.   

Loan Asset liquidated by                                          . (The
Servicer hereby certifies that all proceeds of foreclosure, insurance,
condemnation or other liquidation have been finally received and credited to the
Collection Account).

         3.   

Loan Asset in foreclosure.

         4.    Loan Asset released pursuant to a Lien Release Dividend or sold
or substituted in accordance with the applicable provisions of Section 2.07.
         5.    Loan Asset returned due to a failure to satisfy the Review
Criteria pursuant to Section 3.3 of the Custody Agreement.          6.    Other
(explain).

If box 1 or 2 above is checked, and if all or part of the Required Loan
Documents were previously released to us, please release to us the Required Loan
Documents, requested in our previous request and receipt on file with you, as
well as any additional documents in your possession relating to the specified
Loan Asset.

[Remainder of Page Left Intentionally Blank]

 

Ex. L-3



--------------------------------------------------------------------------------

CORPORATE CAPITAL TRUST, INC.,     as the Servicer By:  

 

  Name:   Title:   Date:

[Signatures Continue]

 

Ex. L-4



--------------------------------------------------------------------------------

Consent of Administrative Agent:

 

SUMITOMO MITSUI BANKING CORPORATION, as the Administrative Agent

By:  

 

  Name:   Title:   Date:

 

Ex. L-5



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated: [         ] [  ], 20__

Reference is made to the Loan and Servicing Agreement, dated as of December 2,
2015 (as amended, modified, waived, supplemented or restated from time to time,
the “Loan and Servicing Agreement”), by and among CCT Tokyo Funding LLC, as the
borrower (in such capacity, the “Borrower”), Corporate Capital Trust, Inc., as
the transferor (in such capacity, the “Transferor”) and as the servicer (in such
capacity, the “Servicer”), Sumitomo Mitsui Banking Corporation, as the
administrative agent (in such capacity, the “Administrative Agent”) and as the
collateral agent (in such capacity, the “Collateral Agent”), and each of the
Lenders from time to time party thereto (the “Lenders”). Terms defined in the
Loan and Servicing Agreement are used herein with the same meaning. This
Assignment and Acceptance is delivered pursuant to Section 11.04(a) of the Loan
and Servicing Agreement.

                                                  (the “Assignor”) and
                                                  (the “Assignee”) agree as
follows:

1.     The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to all of
the Assignor’s rights and obligations under the Loan and Servicing Agreement as
of the date hereof which represents the percentage interest specified in
Section 1 of Schedule 1 of all outstanding rights and obligations of the
Assignor under the Loan and Servicing Agreement, including, without limitation,
such interest in the Assignor’s Commitment and the Advances made by the
Assignor. After giving effect to such sale and assignment, the Assignee’s
Commitment and the amount of Advances made by the Assignee will be as set forth
in Section 2 of Schedule 1.

2.     The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; and (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
and Servicing Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan and Servicing Agreement or any
other instrument or document furnished pursuant thereto.

3.     The Assignee (i) confirms that it has received a copy of the Loan and
Servicing Agreement, together with copies of such financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent or the Assignor and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan and Servicing Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Loan and Servicing
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Loan and Servicing Agreement are required to be performed by
it as a Lender.

 

Ex. M-1



--------------------------------------------------------------------------------

4.     Assignee hereby represents and warrants that it is (a) either a
“qualified institutional buyer” under Rule 144A of the Securities Act or an
institutional “accredited investor” as defined in Rule 501(a)(1)-(3) or
(7) under the Securities Act and (b) a “qualified purchaser” under the 1940 Act.
Such representation shall be without prejudice to the characterization of the
obligations of the Borrower set forth in the Loan and Servicing Agreement in
respect of the Advances as commercial loans and not as securities.

5.     Following the execution of this Assignment and Acceptance by the Assignor
and the Assignee, it will be delivered to the Administrative Agent for
acceptance and recording. The effective date of this Assignment and Acceptance
(the “Transfer Date”) shall be the date of acceptance thereof by the
Administrative Agent, unless a later date is specified in Section 3 of Schedule
1.

6.     Upon such acceptance and recording by the Administrative Agent, as of the
Transfer Date, (i) the Assignee shall be a party to the Loan and Servicing
Agreement and, to the extent provided in this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder and (ii) the Assignor shall,
to the extent provided in this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Loan and Servicing Agreement.

7.     Upon such acceptance and recording by the Administrative Agent, from and
after the Transfer Date, the Administrative Agent shall make, or cause to be
made, all payments under the Loan and Servicing Agreement in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest, and Non-Usage Fee with respect thereto) to the Assignee.
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Loan and Servicing Agreement for periods prior to the Transfer Date
directly between themselves.

8.     The Assignee agrees that it may not, prior to the date that is one year
(or, if longer, the then applicable preference period) plus one day after the
Collection Date, institute against, or join any other individual or entity in
instituting against the Borrower any bankruptcy, reorganization, arrangement,
winding-up, insolvency, moratorium or liquidation proceedings, or other
proceedings under United States federal or state bankruptcy laws, or any similar
laws. This paragraph 8 is a material inducement for the Assignor to enter into
this Assignment and Acceptance and the transactions contemplated hereby and are
an essential term hereof. The Collateral Agent (acting as directed by the
Administrative Agent) with the consent of the Lenders may seek and obtain
specific performance of this provision (including injunctive relief), including,
without limitation, in any bankruptcy, reorganization, arrangement, winding-up,
insolvency, moratorium or liquidation proceedings under United States federal or
state bankruptcy laws, or any similar laws.

9.     This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

Ex. M-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

[ASSIGNOR] By:  

 

  Name:   Title: Address for notices [Address] [ASSIGNEE] By:  

 

  Name:   Title: Address for notices [Address]

 

[Consented to:]55 CCT TOKYO FUNDING LLC

By:  

 

  Name:   Title:                                                              

 

 

5  To be added if consent of the Borrower is required by Section 11.04(a) of the
Loan and Servicing Agreement.

 

Ex. M-3



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

Dated                                     , 20__

Section 1.

Percentage Interest:                 %

Section 2.

Assignee’s Commitment:         $                        

Aggregate Outstanding

Advances Owing to the Assignee:   $                        

Section 3.

Transfer Date:                                                        , 20__

 

Ex. M-4



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF POWER OF ATTORNEY CORPORATE CAPITAL TRUST, INC.

December 2, 2015

This Power of Attorney is executed and delivered by Corporate Capital Trust,
Inc., as the Transferor and as the Servicer under the Loan and Servicing
Agreement (each as defined below), to Sumitomo Mitsui Banking Corporation, as
the [Collateral Agent]/[Administrative Agent] under the Loan and Servicing
Agreement (in such capacity, the “Attorney”), pursuant to that certain Loan and
Servicing Agreement, dated as of December 2, 2015 (as amended, modified, waived,
supplemented or restated from time to time, the “Loan and Servicing Agreement”),
by and among CCT Tokyo Funding LLC, as the borrower (in such capacity, the
“Borrower”), Corporate Capital Trust, Inc., as the transferor (in such capacity,
the “Transferor”) and as the servicer (in such capacity, the “Servicer”),
Sumitomo Mitsui Banking Corporation, as the administrative agent (in such
capacity, the “Administrative Agent”) and as the collateral agent (in such
capacity, the “Collateral Agent”), and each of the Lenders from time to time
party thereto (the “Lenders”). Capitalized terms used but not defined herein
shall have the meanings provided in the Loan and Servicing Agreement.

No person to whom this Power of Attorney is presented, as authority for Attorney
to take any action or actions contemplated hereby, shall be required to inquire
into or seek confirmation from Servicer as to the authority of Attorney to take
any action described below, or as to the existence of or fulfillment of any
condition to this Power of Attorney, which is intended to grant to Attorney
unconditionally the authority to take and perform the actions contemplated
herein, and Servicer irrevocably waives any right to commence any suit or
action, in law or equity, against any person or entity that acts in reliance
upon or acknowledges the authority granted under this Power of Attorney. The
power of attorney granted hereby is coupled with an interest and may not be
revoked or canceled by Servicer until all obligations of the Borrower under the
Transaction Documents have been indefeasibly paid in full and Attorney has
provided its written consent thereto (which consent shall not be unreasonably
withheld or delayed).

Corporate Capital Trust, Inc., as the Servicer, hereby irrevocably constitutes
and appoints Attorney (and all officers, employees or agents designated by
Attorney), solely in connection with the enforcement of the rights and remedies
of the Administrative Agent, the Collateral Agent, the Lenders and the other
Secured Parties under the Loan and Servicing Agreement and in connection with
notifying Obligors of the Collateral Agent’s interest in the Collateral
Portfolio pursuant to Section 5.01(cc) of the Loan and Servicing Agreement, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the Servicer’s place and stead and at the
Servicer’s expense and in the Servicer’s name or in Attorney’s own name, from
time to time in Attorney’s discretion, to take any and all appropriate action
and to execute and deliver any and all documents and instruments that may be
necessary or desirable to exercise the rights of the Servicer under the Loan and
Servicing Agreement and the other Transaction Documents, and, without limiting
the generality of the foregoing, hereby grants to Attorney the power and right,
on its behalf, without notice to or assent by it, to do the following in
connection with exercising the rights of the Servicer under the Loan and
Servicing Agreement: (a) open mail

 

Ex. N-1



--------------------------------------------------------------------------------

for Servicer, and ask, demand, collect, give acquittances and receipts for, take
possession of, or endorse and receive payment of, any checks, drafts, notes,
acceptances, or other instruments for the payment of moneys due, and sign and
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, and
notices, in each case in connection with the Collateral Portfolio; (b) effect
any repairs to any of the Collateral Portfolio, or continue or obtain any
insurance with respect to the Collateral Portfolio and pay all or any part of
the premiums therefor and costs thereof, and make, settle and adjust all claims
under such policies of insurance, and make all determinations and decisions with
respect to such policies; (c) pay or discharge any taxes, Liens, or other
encumbrances levied or placed on or threatened against the Collateral Portfolio;
(d) to the extent related to the Collateral Portfolio and the transactions
contemplated by the Transaction Documents, defend any suit, action or proceeding
brought against Servicer with respect to the Collateral Portfolio if Servicer
does not defend such suit, action or proceeding or if Attorney reasonably
believes that it is not pursuing such defense in a manner that will maximize the
recovery to Attorney with respect to the Collateral Portfolio, and settle,
compromise or adjust any suit, action, or proceeding described above and, in
connection therewith, give such discharges or releases as Attorney may deem
appropriate; (e) file or prosecute any claim, litigation, suit or proceeding in
any court of competent jurisdiction or before any arbitrator, or take any other
action otherwise deemed appropriate by Attorney for the purpose of collecting
any and all such moneys due to Servicer with respect to the Collateral Portfolio
whenever payable and to enforce any other right in respect of the Collateral
Portfolio; (f) sell, transfer, pledge, make any agreement with respect to, or
otherwise deal with the Collateral Portfolio, and execute, in connection with
such sale or action, any endorsements, assignments or other instruments of
conveyance or transfer in connection therewith; (g) to give any necessary
receipts or acquittance for amounts collected or received under the Loan and
Servicing Agreement; (h) to make all necessary transfers of the Collateral
Portfolio in connection with any such sale or other disposition made pursuant to
the Loan and Servicing Agreement; (i) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition of the Collateral Portfolio,
the Servicer hereby ratifying and confirming all that such Attorney (or any
substitute) shall lawfully do or cause to be done hereunder and pursuant hereto;
(j) to send such notification forms as the Attorney deems appropriate to give
notice to Obligors of the Secured Parties’ interest in the Collateral Portfolio;
(k) to sign any agreements, orders or other documents in connection with or
pursuant to any Transaction Document; and (l) to cause the certified public
accountants then engaged by the Servicer to prepare and deliver to the Attorney
at any time and from time to time, promptly upon Attorney’s request, any reports
required to be prepared by or on behalf of the Servicer or Borrower under the
Transaction Documents, all as though Attorney were the absolute owner of the
Collateral Portfolio for all purposes, and to do, at Attorney’s option and
Servicer’s expense, at any time or from time to time, all acts and other things
that Attorney reasonably deems necessary to perfect, preserve or realize upon
the Collateral Portfolio and the Liens of the Collateral Agent, for benefit of
the Secured Parties, thereon (including without limitation the execution and
filing of UCC financing statements and continuation statements), all as fully
and effectively as Servicer might do. Servicer hereby ratifies, to the extent
permitted by law, all that said attorneys shall lawfully do or cause to be done
by virtue hereof.

[Remainder of Page Left Intentionally Blank]

 

Ex. N-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Power of Attorney is executed by the Servicer, and the
Servicer has caused its seal to be affixed pursuant to the authority of its
managers and/or members as of the date first written above.

 

CORPORATE CAPITAL TRUST, INC., as the Servicer By:  

 

  Name:   Title:

Sworn to and subscribed before

me this December 2, 2015:

Notary Public

 

Ex. N-3



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF POWER OF ATTORNEY

CCT TOKYO FUNDING LLC

December 2, 2015

This Power of Attorney is executed and delivered by CCT Tokyo Funding LLC, as
the Borrower under the Loan and Servicing Agreement (each as defined below), to
Sumitomo Mitsui Banking Corporation, as the [Collateral Agent]/[Administrative
Agent] under the Loan and Servicing Agreement (in such capacity, the
“Attorney”), pursuant to that certain Loan and Servicing Agreement, dated as of
December 2, 2015 (as amended, modified, waived, supplemented or restated from
time to time, the “Loan and Servicing Agreement”), by and among CCT Tokyo
Funding LLC, as the borrower (in such capacity, the “Borrower”), Corporate
Capital Trust, Inc., as the transferor (in such capacity, the “Transferor”) and
as the servicer (in such capacity, the “Servicer”), Sumitomo Mitsui Banking
Corporation, as the administrative agent (in such capacity, the “Administrative
Agent”) and as the collateral agent (in such capacity, the “Collateral Agent”),
and each of the Lenders from time to time party thereto (the “Lenders”).
Capitalized terms used but not defined herein shall have the meanings provided
in the Loan and Servicing Agreement.

No person to whom this Power of Attorney is presented, as authority for Attorney
to take any action or actions contemplated hereby, shall be required to inquire
into or seek confirmation from Borrower as to the authority of Attorney to take
any action described below, or as to the existence of or fulfillment of any
condition to this Power of Attorney, which is intended to grant to Attorney
unconditionally the authority to take and perform the actions contemplated
herein, and Borrower irrevocably waives any right to commence any suit or
action, in law or equity, against any person or entity that acts in reliance
upon or acknowledges the authority granted under this Power of Attorney. The
power of attorney granted hereby is coupled with an interest and may not be
revoked or canceled by Borrower until all obligations of the Borrower under the
Transaction Documents have been indefeasibly paid in full and Attorney has
provided its written consent thereto (which consent shall not be unreasonably
withheld or delayed).

CCT Tokyo Funding LLC hereby irrevocably constitutes and appoints Attorney (and
all officers, employees or agents designated by Attorney), solely in connection
with the enforcement of the rights and remedies of the Administrative Agent, the
Collateral Agent, the Lenders and the other Secured Parties under the Loan and
Servicing Agreement and in connection with notifying Obligors of the Collateral
Agent’s interest in the Collateral Portfolio pursuant to Section 5.01(cc) of the
Loan and Servicing Agreement, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the
Borrower’s place and stead and at the Borrower’s expense and in the Borrower’s
name or in Attorney’s own name, from time to time in Attorney’s discretion, to
take any and all appropriate action and to execute and deliver any and all
documents and instruments that may be necessary or desirable to accomplish the
purposes of the Loan and Servicing Agreement and the other Transaction
Documents, and, without limiting the generality of the foregoing, hereby grants
to Attorney the power and right, on its behalf, without notice to or assent by
it, to do the following: (a) open mail for Borrower, and ask, demand, collect,
give acquittances and receipts for, take possession of, or endorse and

 

Ex. O-1



--------------------------------------------------------------------------------

receive payment of, any checks, drafts, notes, acceptances, or other instruments
for the payment of moneys due, and sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, and notices; (b) effect any repairs to any
of the Borrower’s assets, or continue or obtain any insurance and pay all or any
part of the premiums therefor and costs thereof, and make, settle and adjust all
claims under such policies of insurance, and make all determinations and
decisions with respect to such policies; (c) pay or discharge any taxes, Liens,
or other encumbrances levied or placed on or threatened against the Borrower or
the Borrower’s property; (d) to the extent related to the Collateral Portfolio
and the transactions contemplated by the Transaction Documents, defend any suit,
action or proceeding brought against Borrower if Borrower does not defend such
suit, action or proceeding or if Attorney reasonably believes that it is not
pursuing such defense in a manner that will maximize the recovery to Attorney,
and settle, compromise or adjust any suit, action, or proceeding described above
and, in connection therewith, give such discharges or releases as Attorney may
deem appropriate; (e) file or prosecute any claim, litigation, suit or
proceeding in any court of competent jurisdiction or before any arbitrator, or
take any other action otherwise deemed appropriate by Attorney for the purpose
of collecting any and all such moneys due to Borrower whenever payable and to
enforce any other right in respect of the Borrower’s property; (f) sell,
transfer, pledge, make any agreement with respect to, or otherwise deal with,
any of the Borrower’s property, and execute, in connection with such sale or
action, any endorsements, assignments or other instruments of conveyance or
transfer in connection therewith; (g) to give any necessary receipts or
acquittance for amounts collected or received under the Loan and Servicing
Agreement; (h) to make all necessary transfers of the Collateral Portfolio in
connection with any such sale or other disposition made pursuant to the Loan and
Servicing Agreement; (i) to execute and deliver for value all necessary or
appropriate bills of sale, assignments and other instruments in connection with
any such sale or other disposition of the Collateral Portfolio, the Borrower
hereby ratifying and confirming all that such Attorney (or any substitute) shall
lawfully do or cause to be done hereunder and pursuant hereto; (j) to send such
notification forms as the Attorney deems appropriate to give notice to Obligors
of the Secured Parties’ interest in the Collateral Portfolio; (k) to sign any
agreements, orders or other documents in connection with or pursuant to any
Transaction Document; and (l) to cause the certified public accountants then
engaged by the Borrower to prepare and deliver to the Attorney at any time and
from time to time, promptly upon Attorney’s request, any reports required to be
prepared by or on behalf of the Borrower under the Transaction Documents, all as
though Attorney were the absolute owner of the Borrower’s property for all
purposes, and to do, at Attorney’s option and Borrower’s expense, at any time or
from time to time, all acts and other things that Attorney reasonably deems
necessary to perfect, preserve or realize upon the Collateral Portfolio and the
Liens of the Collateral Agent, for the benefit of the Secured Parties, thereon
(including without limitation the execution and filing of UCC financing
statements and continuation statements), all as fully and effectively as
Borrower might do. Borrower hereby ratifies, to the extent permitted by law, all
that said attorneys shall lawfully do or cause to be done by virtue hereof.

[Remainder of Page Left Intentionally Blank]

 

Ex. O-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Power of Attorney is executed by the Borrower, and the
Borrower has caused its seal to be affixed pursuant to the authority of its
managers and/or members as of the date first written above.

 

CCT TOKYO FUNDING LLC By:  

 

  Name:   Title:

Sworn to and subscribed before

me this December 2, 2015:

 

                                                         

Notary Public

 

Ex. O-3



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF SERVICER’S CERTIFICATE (LOAN ASSET REGISTER)

SERVICER’S CERTIFICATE (LOAN ASSET REGISTER)

[_] [_], 20[_]

This Servicer’s Certificate is delivered pursuant to the provisions of
Section 5.03(k) of the Loan and Servicing Agreement, dated as of December 2,
2015 (as amended, modified, waived, supplemented or restated from time to time,
the “Loan and Servicing Agreement”), by and among CCT Tokyo Funding LLC, as the
borrower (in such capacity, the “Borrower”), Corporate Capital Trust, Inc., as
the transferor (in such capacity, the “Transferor”) and as the servicer (in such
capacity, the “Servicer”), Sumitomo Mitsui Banking Corporation, as the
administrative agent (in such capacity, the “Administrative Agent”) and as the
collateral agent (in such capacity, the “Collateral Agent”), and each of the
Lenders from time to time party thereto (the “Lenders”). Capitalized terms used
and not otherwise defined herein shall have the meanings provided in the Loan
and Servicing Agreement. This Servicer’s Certificate relates to the Loan Asset
Register set forth on the attached Schedule A.

 

  A.

Corporate Capital Trust, Inc. is the Servicer under the Loan and Servicing
Agreement.

 

  B.

The undersigned hereby certifies to the Administrative Agent, the Collateral
Agent, the Collateral Custodian, the Lenders and the other Secured Parties that
all of the foregoing information and all of the information set forth on the
attached Schedule A is true, complete and accurate in all material respects as
of the date hereof.

[Remainder of Page Left Intentionally Blank]

 

Ex. P-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Servicer’s Certificate to be
duly executed as of the date first written above.

 

CORPORATE CAPITAL TRUST, INC., as the Servicer By:  

 

  Name:   Title:

 

Ex. P-2



--------------------------------------------------------------------------------

SCHEDULE A

to Exhibit P

LOAN ASSET REGISTER

(See attached)

 

Ex. P-3



--------------------------------------------------------------------------------

EXHIBIT Q

FORM OF UNDERWRITING REQUEST

LOAN ASSET

UNDERWRITING REQUEST

 

DATE OF REQUEST  

 

PROPOSED LOAN ASSET  

 

INFORMATION66   Obligor Name  

 

  Tranche Description  

 

  Par Amount  

 

  Purchase Price (specify any discount)  

 

  Fair Market Value  

 

  Unfunded Exposure Amount  

 

  Pricing  

 

  Maturity Date of Loan Asset  

 

  Requested Exceptions to Eligibility Criteria for Loan Asset   See attached
Schedule 1

THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES THAT THE UNDERWRITING PERIOD
SHALL NOT COMMENCE UNLESS THIS REQUEST IS ACCOMPANIED BY ALL DOCUMENTS AND
INFORMATION LISTED ON SCHEDULE 2 (TO THE EXTENT REASONABLY AVAILABLE TO THE
SERVICER) WITH RESPECT TO THE ABOVE REFERENCED LOAN ASSET TO THE SATISFACTION
OF, AND AS REASONABLY DETERMINED BY, THE ADMINISTRATIVE AGENT.

[Signature Page Follows]

 

 

 

 

 

6 To be completed to the extent such information is reasonably available to the
Servicer as of the date of the request; provided that, the Servicer shall
promptly provide any such incomplete information to the Administrative Agent as
soon as such information becomes reasonably available.

 

Ex. Q-1



--------------------------------------------------------------------------------

Certified as of the date first written above.

 

CORPORATE CAPITAL TRUST, INC., as the Servicer By:  

 

  Name:   Title:

 

Ex. Q-2



--------------------------------------------------------------------------------

Schedule 1 to Exhibit Q

Requested Exceptions to Eligibility Criteria for Loan Asset

 

Ex. Q-3



--------------------------------------------------------------------------------

Schedule 2 to Exhibit Q

Loan Asset Documentation and Information

 

        –    Final, executed copies of the following (with all exhibits,
schedules and other attachments):         –    Loan Agreement         –   
security agreement(s) and mortgage(s), as applicable         –    intercreditor
or subordination agreement, as applicable         –    subordinated Loan
Agreement, as applicable         –    Audited financial statements with respect
to each of the most recent three fiscal years of the Obligors (if no audited
financial information available, equivalent reporting information shall be
attached, such as unaudited financial statements for such periods and/or any
quality of earnings analyses, etc.)         –    Interim financial statements
since last audit (if request is made at any time other than the end of the
fiscal year of the Obligors)         –    Financial projections and assumptions
        –    Final sources and uses         –    Corporate organizational chart
        –    Servicer investment memorandum (including post-closing memorandum,
if available)         –                                 
                                                             –   
                                                                       
                   –                                 
                                                             –   
                                                                       
                   –                                 
                                                    7 

 

 

7  Insert any additional information that Administrative Agent has reasonably
requested to be provided with respect to such Loan Asset.

 

Ex. Q-4